


EXHIBIT 10.2










LEGACY YARDS TENANT LP,
Landlord
TO
COACH, INC.,
Tenant



                                          




Lease






                                          
Dated as of August 1, 2016







--------------------------------------------------------------------------------








TABLE OF CONTENTS


 
 
Page


ARTICLE 1 PREMISES; TERM; USE
1


1.01


DEMISE
1


1.02


TERM
1


1.03


POSSESSION
1


1.04


INTENTIONALLY OMITTED
2


1.05


USE
2


ARTICLE 2 RENT
6


2.01


RENT
6


2.02


FIXED RENT
6


2.03


ADDITIONAL CHARGES
8


2.04


PILOT PAYMENTS
8


2.05


IMPOSITIONS
12


2.06


TAX PAYMENTS
15


2.07


OPERATING PAYMENTS
17


2.08


PILOT, IMPOSITIONS, TAX AND OPERATING PROVISIONS
30


2.09


ELECTRIC CHARGES
30


2.10


MANNER OF PAYMENT
32


ARTICLE 3 LANDLORD COVENANTS
32


3.01


LANDLORD SERVICES
32


3.02


GENERAL SERVICE PROVISIONS
45


ARTICLE 4 LEASEHOLD IMPROVEMENTS; TENANT COVENANTS
47


4.01


TENANT'S WORK
47


4.02


ALTERATIONS
48


4.03


LANDLORD'S AND TENANT'S PROPERTY
52


4.04


ACCESS AND CHANGES TO BUILDING
54


4.05


REPAIRS
55


4.06


COMPLANCE WITH LAWS; HAZARDOUS MATERIALS
56


4.07


TENANT ADVERTISING
58


4.08


RIGHT TO PERFORM TENANT COVENANTS
58


4.09


RIGHT TO PERFORM LANDLORD COVENANTS
59


4.10


TELECOMMUNICATIONS; SHAFT SPACE
60


4.11


VIOLATIONS
61


ARTICLE 5 ASSIGNMENT AND SUBLETTING
62


5.01


ASSIGNMENT; ETC
62


5.02


LANDLORD'S RIGHT OF FIRST OFFER
63


5.03


ASSIGNMENT AND SUBLETTING PROCEDURES
65







-i-


10215331.19

--------------------------------------------------------------------------------





5.04


GENERAL PROVISIONS
67


5.05


ASSIGNMENT AND SUBLEASE PROFITS
69


5.06


ELIGIBLE SUBTENANT; NON-DISTURBANCE
71


5.07


TENANT AS SUBTENANT OR ASSIGNEE
72


ARTICLE 6 SUBORDINATION; DEFAULT; INDEMNITY
72


6.01


SUBORDINATION
72


6.02


ESTOPPEL CERTIFICATE
74


6.03


DEFAULT
75


6.04


RE-ENTRY BY LANDLORD
75


6.05


DAMAGES
76


6.06


OTHER REMEDIES
76


6.07


RIGHT TO INJUNCTION
77


6.08


CERTAIN WAIVERS
77


6.09


NO WAIVER
77


6.10


HOLDING OVER
77


6.11


ATTORNEYS' FEES
78


6.12


NONLIABILITY AND INDEMNIFICATION
78


ARTICLE 7 INSURANCE; CASUALTY; CONDEMNATION
79


7.01


COMPLIANCE WITH INSURANCE STANDARDS
79


7.02


TENANT'S INSURANCE
80


7.03


SUBROGATION WAIVER
81


7.04


CONDEMNATION
81


7.05


CASUALTY
82


7.06


LANDLORD'S INSURANCE
85


ARTICLE 8 MISCELLANEOUS PROVISIONS
85


8.01


NOTICE
85


8.02


RULES AND REGULATIONS
87


8.03


SEVERABILITY
88


8.04


CERTAIN DEFINITIONS
88


8.05


QUIET ENJOYMENT
89


8.06


LIMITATION OF LIABILITY
89


8.07


COUNTERCLAIMS
89


8.08


SURVIVAL
89


8.09


CERTAIN REMEDIES; ARBITRATION
90


8.10


NO OFFER; COUNTERPARTS
92


8.11


CAPTIONS; CONSTRUCTION
92


8.12


AMENDMENTS
92


8.13


BROKER
92


8.14


MERGER
92


8.15


SUCCESSORS
92


8.16


APPLICABLE LAW
93


8.17


NO DEVELOPMENT RIGHTS
93


8.18


CONDOMINIUM
93







-ii-




10215331.19

--------------------------------------------------------------------------------





8.19


EMBARGOED PERSON
94


8.20


DINING FACILITY; WET INSTALLATIONS
94


8.21


BUILDING AMENITIES
98


8.22


PARKING
98


8.23


GOVERNMENTAL INCENTIVES
99


8.24


CONFIDENTIALITY; PUBLICITY
100


8.25


RETAIL STANDARD
100


8.26


TENANT CREDITWORTHINESS
100


8.27


EVENTS
101


8.28


MEMORANDUM OF LEASE
102


8.29


REIT/UBTI COMPLIANCE
102


ARTICLE 9 RENEWAL RIGHT
103


9.01


RENEWAL RIGHT
103


9.02


RENEWAL RENT AND OTHER TERMS
105


ARTICAL 10 EXPANSION OPTIONS
107


10.01


FIRST EXPANSION OPTION
107


10.02


SECOND EXPANSION OPTION
111


ARTICLE 11 RIGHT OF FIRST OFFER
114


11.01


OFFER SPACE OPTION
114


ARTICLE 12 ROOF RIGHTS
117


12.01


ROOF RIGHTS
117


ARTICLE 13 SIGNAGE; NAMING; LEASING TO COMPETITORS
120


13.01


SIGNAGE
120


13.02


NAMING
121


13.03


ELEVATOR LOBBY AND PREMISES DOOR SIGNAGE
121


13.04


SIGNAGE REMOVAL
122


13.05


LEASING TO COMPETITORS OF TENANT
122


13.06


BUILDING EXTERIOR LIGHTING SYSTEM
123


13.07


COACH NAME
123


ARTICLE 14 LOBBY
123


14.01


COACH LOBBY
123


ARTICLE 15 TERRACE SPACE
125


15.01


TERRACE SPACE
125











EXHIBITS
 
A
Legal Description
 





-iii-


10215331.19

--------------------------------------------------------------------------------





B-1
Floor Plans
 
B-2
Rentable Square Footage of Premises and Building
 
C
Rules and Regulations
 
D-1
Standard Cleaning Specifications
 
D-2
Green Cleaning Policy
 
E
Tenant's Initial Work Plans
 
F
HVAC Specifications
 
G
Elevator Specifications
 
H
Charges for Landlord Services and Personnel
 
I-1
Tenant Design Standards
 
I-2
Construction Rules
 
J
Intentionally Omitted
 
K
Approved Contractors
 
L
Telecommunications Plan
 
M-1
Form of Superior Mortgagee SNDA
 
M-2
Form of Superior Lessor RNDA
 
M-3
Form of PILOT SNDA/RNDA
 
M-4
Form of Condo SNDA
 
N
Form of Confidentiality Agreement
 
O
Location for Roof Equipment
 
P-1
Signage
 
P-2
Plaza Signage Prohibition Area
 
Q
Hoist Impact Area
 
R
Building Lobby and Coach Lobby
 
S
Design and Aesthetics of Food Hall
 
T
Security Specifications
 
U
Specifications for Building Exterior Lighting System
 
V
Insurance Minimum Coverage and Limits
 
W
Curb Space Location
 
X
25th Floor Fan Space
 
Y
Form of Landlord's Non-Disturbance Agreement
 
Z
LEED Certification Requirements
 
AA
Terra Firma Podium
 
BB
Existing Superior Rights
 
CC-1
Office Competitor of Tenant
 
CC-2
Retail Competitor of Tenant
 
DD
Arbiters
 
EE
Form of Memorandum of Lease
 
FF
BCG Competitors
 
GG
Public Plaza
 
HH
Replacement Landlord's Right of First Offer Provisions
 









-iv-






10215331.19

--------------------------------------------------------------------------------





INDEX OF DEFINED TERMS
Definition
Where Defined
 
 
25th Floor Fan Space
Section 3.01
25th Floor Vayner Lease
Section 2.07
A&R POA
Section 2.07
AAA
Section 2.07
Acceptance Notice
Section 14.01
Additional Charges
Section 2.03
Additional Insureds
Exhibit V
Additional POA Amount
Section 2.08
Additional Tax Amount
Section 2.04
Additional Tax Payment
Section 2.04
Affected Related Portion
Section 4.11
Affiliate
Section 5.01
Alterations
Section 4.02
Amenity Floors
Section 5.06
Ancillary Office Uses
Section 1.05
Anticipated ES Inclusion Date
Section 10.01
Applicable Percentage
Section 6.10
Arbiter
Section 8.09
Assignment Consideration
Section 5.05
Available
Section 14.01
Base Cleaning Cost
Section 3.01
Base Impositions Amount
Section 2.05
Base Operating Amount
Section 2.07
Base Operating Year
Section 2.07
Base PILOT Amount
Section 2.04
Base PILOT Year
Section 2.04
Base POA Amount
Section 2.08
Base Rate
Section 4.08
BCG Competitor
Section 5.03
Broker
Section 8.13
Building
Recitals
Building Exterior Lighting System
Section 13.06
Building Lobby
Section 17.01
Building Standby Power System
Section 3.01
Business Days
Section 3.02
Business Hours
Section 3.02
Casualty
Section 7.05
CCP PILOT
Section 2.04
Coach Lobby
Section 14.01
Coach Lobby Signage
Section 13.01
Coach Tenant
Section 4.02



-1-




10215331.19

--------------------------------------------------------------------------------





Commencement Date
Section 1.02
Condominium
Section 8.18
Condominium Declaration
Section 8.18
Construction Period
Section 2.04
Contiguous Stairs
Section 3.01
Control
Section 5.01
CPI
Section 8.04
Curb Space
Section 3.01
Curing Party
Section 4.08
Curing Party Notice
Section 4.08
Decorative Alterations
Section 4.02
Desk Space User
Section 5.01
Development Agreement
Section 1.03
Dining Facility
Section 1.05
Dispute
Section 8.09
Dispute Notice
Section 8.09
Disputing Party
Section 8.09
East Hoist
Section 2.02
Effective Period
Section 2.04
Electricity Provider
Section 2.09
Elevator Bank Signage
Section 16.01
Eligible Sublease
Section 5.06
Eligible Subtenant
Section 5.06
Embargoed Person
Section 8.19
ERY Buildings
Section 2.07
First ES Fair Market Rent
Section 10.01
First ES Delivery Period
Section 10.01
First ES Inclusion Date
Section 10.01
First ES Response Notice
Section 10.01
Excess Cleaners
Section 3.01
Excluded Items
Section 2.05
Exhaust Systems
Section 8.20
Expiration Date
Section 1.02
Exterior Signage
Section 16.01
Extra Cleaning
Section 3.01
Fair Market Rent
Section 9.02
Fair Offer Rent
Section 14.01
First Class Office Building
Section 1.05
First Expansion Notice
Section 10.01
First Expansion Option
Section 10.01
First Expansion Space
Section 10.01
First Expansion Space Work Allowance
Section 10.01
First Five Year Renewal Term
Section 9.01
First Renewal Notice
Section 9.01
First Renewal Option
Section 9.01
First Ten Year Renewal Term
Section 9.01

-2-


10215331.19

--------------------------------------------------------------------------------





Fixed Cleaning Credit
Section 3.01
Fixed Rent
Section 2.02
Fixtures
Section 4.03
Force Majeure Events
Section 1.04
Functional Occupancy Standby Power
Section 3.01
Functional Occupancy Standby Power System
Section 3.01
GAAP
Section 2.07
Garage
Section 8.21
Green Cleaning Policy
Section 3.01
Hazardous Materials
Section 4.06
Holidays
Section 3.02
Hoist Impact Area
Section 2.02
Hoist Rate
Section 2.02
Hoist Use Credit
Section 2.02
Hoist Use Period
Section 2.02
Hoist Removal Date
Section 2.02
Tenant's Work
Section 4.01
IDA
Section 2.04
IDA Information Request
Section 2.04
Impositions
Section 2.05
Impositions Payment
Section 2.05
Increased Taxes Period
Section 2.06
Initial Meeting
Section 9.02
Interest Rate
Section 4.08
Internal Stairs
Section 3.01
Landlord
Introduction
Landlord Indemnified Party
Section 6.12
Landlord Services
Section 3.01
Landlord's Determination
Section 9.02
Landlord's Non-Disturbance Agreement
Section 5.06
Landlord's Rate
Section 2.09
Landlord's Statement
Section 2.07
Laws
Section 4.06
Lease Payments
Section 8.29
Lobby Signage
Section 16.01
Low-Rise Elevators
Section 3.01
Marketing Center Lease
Section 10.01
Marketing Center Renewal Option
Section 10.01
Marketing Center Space
Section 10.01
Marketing Center Space Vacancy Date
Section 10.01
Marketing Center Tenant
Section 10.01
Messenger Center
Section 3.01
Messenger Center Services
Section 3.01
Monthly Rate
Section 8.22
Net Effective Rental
Section 5.02
New Operating Expense Item
Section 5.02

-3-


10215331.19

--------------------------------------------------------------------------------





Non-Material Alteration
Section 4.02
Non-Material Alterations Cap
Section 4.02
Notice
Section 8.01
Offer Notice
Section 14.01
Offer Period
Section 14.01
Offer Space
Section 14.01
Offer Space Inclusion Date
Section 14.01
Offer Space Option
Section 14.01
Office Competitor of Tenant
Section 13.05
Office Premises
Section 1.01
Operating Expenses
Section 2.07
Operating Payment
Section 2.07
Operating Year
Section 2.07
OpEx Arbiter
Section 2.07
Other Disputing Party
Section 8.09
Other Sublease Considerations
Section 5.05
Outside Condenser Water Election date
Section 3.01
Permitted Uses
Section 1.05
Permitted Users
Section 1.05
PILOT
Section 2.04
PILOT Agreement
Section 2.04
PILOT Cessation Date
Section 2.04
PILOT Payment
Section 2.04
POA Amendment
Section 2.07
POA Base Year
Section 2.07
POA Charges
Section 2.07
POA Documents
Section 2.07
Premises
Section 1.01
Project
Recitals
Promotional Events
Section 8.27
Qualifying Tenant
Section 14.01
Records
Section 2.07
Recurring Additional Charges
Section 2.03
REIT
Section 8.29
Renewal Option
Section 9.01
Renewal Premises
Section 9.01
Renewal Term
Section 9.01
Rent
Section 2.01
Rent Commencement Date
Section 2.02
Requesting Party
Section 8.26
Reserved Generator Capacity
Section 3.01
Reserved Parking Outside Date
Section 8.22
Reserved Tonnage
Section 3.01
Restoration Work
Section 4.03
Restricted Areas
Section 4.04(d)
Retail Competitor of Tenant
Section 13.05

-4-


10215331.19

--------------------------------------------------------------------------------





RNDA
Section 6.01
Rules and Regulations
Section 8.02
Roof Equipment
Section 15.01
S/H Notice
Section 4.09
SAP Competitor
Section 5.03
Second ES Fair Market Rent
Section 10.02
Second ES Delivery Period
Section 10.02
Second ES Inclusion Date
Section 10.02
Second ES Response Notice
Section 10.02
Second Expansion Notice
Section 10.02
Second Expansion Option
Section 10.02
Second Expansion Space
Section 10.02
Second Expansion Space Work Allowance
Section 10.02
Second Five Year Renewal Notice
Section 9.01
Second Five Year Renewal Option
Section 9.01
Second Five Year Renewal Term
Section 9.01
Second Ten Year Renewal Notice
Section 9.01
Second Ten Year Renewal Option
Section 9.01
Second Ten Year Renewal Term
Section 9.01
Second S/H Notice
Section 4.09
Service Provider
Section 8.29
Signage Conditions
Section 16.01
SNDA
Section 6.01
Specialty Installations
Section 4.03
Storage Space
Section 1.01
Subject to CPI Increases
Section 8.04
Sublease Conditions
Section 5.03
Substantial Portion
Section 3.02
Successor Landlord
Section 6.01
Superior Lease
Section 6.01
Superior Lessor
Section 6.01
Superior Mortgage
Section 6.01
Superior Mortgagee
Section 6.01
Tax Payment
Section 2.06
Tax Year
Section 2.04
Taxes
Section 2.06
Ten Year Renewal Term
Section 9.01
Tenant
Introduction
Tenant Delay
Section 2.02
Tenant Indemnified Party
Section 6.12
Tenant Requisition
Section 3.05
Tenant's Basic Cost
Section 5.05
Tenant's Concierge
Section 14.01
Tenant's Contractors
Exhibit V
Tenant's Determination
Section 9.02
Tenant's Expansion Space Work
Section 5.05

-5-


10215331.19

--------------------------------------------------------------------------------





Tenant's Offer Notice
Section 5.02
Tenant's Operating Share
Section 2.07
Tenant's Parking Spaces
Section 8.22
Tenant's Property
Section 4.03
Tenant's Specialty Cleaning Contractors
Section 3.01
Tenant's Statement
Section 2.07
Tenant's Tax Share
Section 2.04
Tenant's Work
Section 4.02
Term
Section 1.02
Terrace Space
Section 18.01
Transfer Notice
Section 5.03
Unavoidable Delay
Section 8.04
Untenantable
Section 3.02
Vayner
Section 10.02
Vayner Lease
Section 10.02
Vayner Space
Section 10.02
Vayner Vacancy Date
Section 10.02
Vayner Vacancy Date Notice
Section 10.02
Violations
Section 4.11



































































-6-


10215331.19

--------------------------------------------------------------------------------






LEASE, dated as of August 1, 2016 (the “Effective Date”), between LEGACY YARDS
TENANT LP (“Landlord”), a Delaware limited partnership whose address is c/o
Related Companies, 60 Columbus Circle, New York, New York 10023 and COACH, INC.
(“Tenant”), a Delaware corporation whose address is 516 West 34th Street, New
York, New York 10001.
W I T N E S S E T H:
WHEREAS, Landlord is willing to lease to Tenant and Tenant is willing to hire
from Landlord, on the terms hereinafter set forth, certain space in the building
located on the land described on Exhibit A at the corner of 10th Avenue and 30th
Street, New York, New York (together with all plazas, sidewalks and curbs
adjacent thereto, the “Building”) as part of the Hudson Yards Development
Project (the “Project”).
NOW, THEREFORE, Landlord and Tenant agree as follows:
ARTICLE 1


Premises; Term; Use


1.01 Demise. Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord, subject to the terms and conditions of this Lease, (i) the entire 9th
through 23rd floors of the Building and (ii) a portion of the ground floor of
the Building for storage space and a messenger center (collectively, the
“Storage Space”) (collectively, the “Premises”; the Premises excluding the
Storage Space and the Terrace Space is the “Office Premises”), in each case, as
shown on the plans annexed as Exhibit B-1. Landlord and Tenant agree that the
Office Premises is conclusively deemed to contain 693,938 rentable square feet,
the Storage Space is conclusively deemed to contain 749 rentable square feet,
and that the rentable square footage of each floor of the Office Premises and
the Storage Space shall be as set forth on Exhibit B-2 annexed hereto.


1.02 Term. The term of this Lease (the “Term”) shall commence on the date hereof
(the “Commencement Date”) and shall end, unless sooner terminated as herein
provided, on the last day of the calendar month in which occurs the 20th
anniversary of the day preceding the Rent Commencement Date (such date, as the
same may be extended pursuant to Article 9, is called the “Expiration Date”).


1.03 Possession. As of the Commencement Date, Tenant is in possession of the
Premises and Landlord shall be deemed to have delivered possession of the
Premises to Tenant, and Tenant agrees to accept the same, “As Is” in its
condition and state of repair existing as of the date hereof, and understands
and agrees that Landlord shall not be required to perform any work, supply any
materials or incur any expense to prepare the Premises for Tenant’s occupancy
except as expressly set forth herein and in the Development Agreement.
“Development Agreement” means that certain Development Agreement dated as of
April 10, 2013 between ERY Developer LLC (the “Developer”) and Coach Legacy
Yards LLC (the “Coach Member”), as amended to date. This Section 1.03
constitutes “an express provision to the contrary” within the meaning of said
Section 223-a of the New York Real Property Law and any other law of like import
now or hereafter in effect.










-1-
10215331.19

--------------------------------------------------------------------------------





1.04 Intentionally Omitted.


1.05 Use. (a) Subject to compliance with Laws (as the same may be contested by
Tenant in accordance with Section 4.06 below), the Office Premises shall be used
and occupied by Tenant (and any permitted subtenants and occupants) solely for
executive, administrative and general office use (collectively, the “Primary
Use”) and such ancillary uses in connection therewith as shall be required by
Tenant in the operation of its business and, in each case, which are customarily
permitted by landlords, and engaged in by similar tenants in, and are consistent
with the standards and character of a first-class office buildings located in
midtown Manhattan (which for purposes of this Lease shall be deemed to refer to
the area of Manhattan from 33rd Street to 62nd Street which is situated between
3rd Avenue and 11th Avenue) of comparable, quality and character to the Building
(each a “First Class Office Building” and, collectively, “First Class Office
Buildings”), only, and for no other purpose. Such ancillary office uses
(collectively, the “Ancillary Office Uses”) shall include, without limitation,
the following ancillary uses; provided, that such Ancillary Office Uses are (x)
ancillary to the Primary Use, (y) for the use of Tenant (and its permitted
subtenants and occupants) and their employees, invitees, and other persons
expressly entitled to use the Premises pursuant to the terms of this Lease,
including, without limitation, invitees for Events in accordance with Section
8.27 (collectively, “Permitted Users”) and (z) permitted in accordance with all
Laws (it being acknowledged that Landlord makes no representation that any of
such ancillary uses are so permitted):


(i)training facilities and classrooms in connection with Tenant’s training
programs for the exclusive use of Permitted Users;


(ii)subject to the provisions of Section 8.20 hereof, kitchens, cafeterias,
dining facilities including, without limitation, executive dining rooms, test
kitchens and private dining facilities for the preparation and sale of food and
beverages (each, a “Dining Facility”), pantries for reheating by microwave or
similar cooking equipment (which do not involve an open flame or require
external ventilation), which may have dishwashers, refrigerators, vending
machines and other customary and typical pantry items, in each case, for the
exclusive use of Permitted Users;


(iii)an exercise facility for the exclusive use of Permitted Users (provided
that (A) the entire floor on which any such exercise facility is located and the
entire floor immediately below the floor on which such exercise facility is
located shall be leased to Tenant and (B) Tenant shall cause such exercise
facility to be constructed, operated and maintained so that no noise or
vibration will emanate from the Premises to other portions of the Building not
leased or occupied pursuant to this Lease (except to a de minimis extent));


(iv)duplicating, reproduction and/or offset or other printing facilities
(provided that Tenant shall cause such facilities to be constructed, operated
and maintained so that no noise or vibration will emanate from the Premises to
any other portions of the Buildings (except to a de minimis extent));


(v)board rooms, conference rooms, meeting rooms, an auditorium and conference
centers for the exclusive use of Permitted Users;








-2-
10215331.19

--------------------------------------------------------------------------------





(vi)a day care center for the exclusive use of Permitted Users;


(vii)exhibition areas not open to the public;


(viii)storage and file rooms;


(ix)shipping and mail rooms;


(x)computer and data processing rooms;


(xi)a company store located in the Premises for the exclusive use of Permitted
Users and, by invitation only, other invitees of Tenant, and which is not open
for off-the-street retail sales to the general public (provided that (i) such
company store shall have no exterior displays or exterior signage except for one
identification sign on the door to such company store which shall be subject to
Landlord’s approval if and to the extent such identification sign is visible
from the exterior of the Premises and which approval, if required, shall not be
unreasonably withheld, conditioned or delayed and (ii) all visitors to such
company store must enter the Building through the Coach Lobby);


(xii)an infirmary and medical offices for the exclusive use of Permitted Users;


(xiii)a travel agency for the exclusive use of Permitted Users;


(xiv)audiovisual and closed circuit television facilities;


(xv)graphic design facilities;


(xvi)subject to the provisions of Section 4.06(c)(i), a product testing center
operated by Tenant for the exclusive use of Permitted Users (provided that the
entire floor immediately below the floor on which such product testing center is
located shall be leased to Tenant or shall be a mechanical floor);


(xvii)facilities operated by Tenant (but not by any subtenant or occupant of
Tenant unless such subtenant or occupant is an Affiliate of Tenant) for the
assembly and manufacturing of sample products of Tenant or an Affiliate of
Tenant, if permitted under the Zoning Resolution of the City of New York,
effective December 15, 1961, as amended or restated from time to time, and all
other applicable Laws, and subject to the insurance requirements set forth in
Section 7.02 and Section 7.03;


(xviii)subject to Section 8.27, for Events; and


(xix)private showers and lavatory facilities for the exclusive use of Permitted
Users.


For the purposes of this Lease the Primary Use and the Ancillary Office Uses are
sometimes collectively referred to as the “Permitted Uses”.




-3-
10215331.19

--------------------------------------------------------------------------------





(b)Subject to compliance with Laws, the Storage Space shall be used and occupied
by Tenant (and any permitted subtenants or occupants) solely for storage
purposes ancillary to Tenant’s (and any permitted subtenant’s or occupant’s )
use of the Office Premises and consistent with the standards and character of a
First Class Office Building only, and for no other purpose.
 
(c)Notwithstanding anything to the contrary contained herein, except as set
forth in Section 1.05(a)(xvii), in no event shall manufacturing be performed in
or about any portion of the Premises.


(d)Except to the extent expressly permitted pursuant to Section 1.05(a), in no
event shall the Premises be used for any of the following: (a) pornographic
purpose or as a massage parlor, (b) adult bookstore, (c) peep show or adult
entertainment facility, (d) a check cashing establishment, (e) the sale of drug
paraphernalia or so-called “head shop, (f) a clinic for the treatment of
alcoholism or drug addiction, (g) a so-called “sex shop”, or an establishment
which permits or presents obscene, nude or semi-nude performances or modeling
(it being agreed that main-stream industry type fashion shows and other similar
events held in the ordinary course of Coach Tenant’s business and consistent
with the standards and character of a First Class Office Building shall not be
deemed to violate this clause (g)), (h) a gambling or gaming establishment (such
as, without limitation, a sport gambling, casino gambling or similar
establishment), or otherwise for gambling or the sale of gambling-related items
(except as part of Tenant’s charitable activities), (i) a so-called “flea
market”, dollar store or thrift store, (j) a billiards or pool hall, (k) an
office, store, reading room, headquarters, center or other facility principally
devoted or opposed to the promotion, advancement, representation, purpose or
benefit of: (1) any political party, political movement or political candidate
or (2) any religion, religious group or religious denomination, (l) a funeral
parlor, (m) an arcade, (n) a pawn shop, (o) a banking, trust company, or safe
deposit business, in each case open for business to the general public as
distinguished from business invitees, (p) a savings bank, a savings and loan
association, or a loan company, in each case open for business to the general
public as distinguished from business invitees, (q) the sale of travelers’
checks and/or foreign exchange, in each case open for business to the general
public as distinguished from business invitees, (r) a stock brokerage office
whose business involves off-the-street retail sales to the general public as
distinguished from business invitees, (s) a restaurant, bar or for the sale of
food or beverages (except to the extent expressly permitted pursuant to Sections
1.05(a)(ii) and (xviii) ), (t) photographic reproductions and/or offset printing
(other than such incidental printing as Tenant may perform in connection with
the conduct of Tenant’s usual business operations (and as otherwise expressly
permitted pursuant to Section 1.05(a)(iv)), (u) an employment or travel agency
(except for an executive search firm or except as expressly permitted pursuant
to Section 1.05(a)(xiii)), (v) a school or classroom (except to the extent
expressly permitted pursuant to Section 1.05(a)(i)), (w) medical or psychiatric
offices (except to the extent expressly permitted pursuant to Section
1.05(a)(xii)), (x) conduct of an auction (except in connection with a Permitted
User’s business or as part of a Permitted User’s charitable activities), or (y)
offices of an agency, department or bureau of the United States Government, any
state or municipality within the United States or any foreign government, or any
political subdivision of any of them. Tenant shall not use the Premises, and
shall not permit the Premises to be used, for any purpose which would lower the
character of the Building as a First Class Office Building or which would
constitute a public or private nuisance, or which would impair the soundness and
safety of the Building or interfere (other than to a de minimis extent) with the
use and operation of the common areas of the Building, the Building systems or
the premises of any other tenant or Landlord in the Building.




-4-
10215331.19

--------------------------------------------------------------------------------





(e)Landlord shall or shall cause Developer to obtain a temporary certificate of
occupancy for the Building pursuant to and in accordance with the terms of the
Development Agreement, and shall thereafter exercise reasonable efforts to
obtain and maintain a permanent base building certificate of occupancy for the
Building, but shall maintain at a minimum the temporary certificate of occupancy
for the Building required to be obtained by Developer in accordance with the
terms of the Development Agreement throughout the Term. Subject to Tenant or the
Coach Member’s completion of the Coach TCO Work (as defined in the Development
Agreement), Landlord shall or shall cause Developer to obtain a temporary or
permanent certificate of occupancy for the Premises pursuant to and in
accordance with the terms of the Development Agreement and shall maintain the
same throughout the Term.


(f)If Tenant requires an amendment to the certificate of occupancy of the
Building to use the Premises for any of the uses permitted pursuant to this
Section 1.05 that is not otherwise required to be obtained by Developer pursuant
to the Development Agreement, Landlord shall file for and use commercially
reasonable efforts to obtain such an amendment to the certificate of occupancy;
provided, that neither this Lease nor any of Tenant’s obligations hereunder
shall be conditioned upon Landlord obtaining the same, and, provided further
that Tenant shall reimburse Landlord for Landlord’s actual out-of-pocket costs
incurred in connection therewith within 30 days after receipt of an invoice
therefor (accompanied by reasonable back-up documentation) as Additional
Charges. If Tenant desires to obtain any special permits for use of the
Premises, including a public assembly permit, Landlord shall reasonably
cooperate with respect to the same to the extent such cooperation is reasonably
necessary (including signing such certificates and applications as may be
reasonably requested by Tenant, and performing such other reasonable ministerial
and non-ministerial requirements as and to the extent required); provided, that
obtaining any such permits shall be the sole responsibility of Tenant and
provided further that Tenant shall reimburse Landlord for all actual
out-of-pocket costs incurred by Landlord in connection therewith within 30 days
after receipt of an invoice therefor (accompanied by reasonable back-up
documentation) as Additional Charges.


(g)Tenant shall have, as appurtenant to the Premises, the non-exclusive right to
use in common with others, for their intended uses and subject to the applicable
provisions of this Lease, (i) the public areas of the Building, including,
without limitation, the common lobbies, corridors, stairways, elevators and
loading docks of the Building and (ii) if the Premises includes less than the
entire rentable square footage of any floor, the common toilets, corridors and
elevator lobby of such floor.


ARTICLE 2


Rent


2.01 Rent. “Rent” shall consist of Fixed Rent and Additional Charges.


2.02 Fixed Rent. The fixed rent (“Fixed Rent”) shall be as follows:














-5-
10215331.19

--------------------------------------------------------------------------------





(a)for the period commencing on the Rent Commencement Date and ending on the day
immediately preceding the 5th anniversary of the Rent Commencement Date at the
rate per annum of (i) $65.00 per rentable square foot of the Office Premises and
(ii) $40.00 per rentable square foot of the Storage Space;


(b)for the period commencing on the 5th anniversary of the Rent Commencement
Date and ending on the day immediately preceding the 10th anniversary of the
Rent Commencement Date at the rate per annum of (i) $71.50 per rentable square
foot of the Office Premises and (ii) $44.00 per rentable square foot of the
Storage Space;


(c)for the period commencing on the 10th anniversary of the Rent Commencement
Date and ending on the day immediately preceding the 15th anniversary of the
Rent Commencement Date at the rate per annum of (i) $78.65 per rentable square
foot of the Office Premises and (ii) $48.40 per rentable square foot of the
Storage Space; and


(d)for the period commencing on the 15th anniversary of the Rent Commencement
Date and ending upon the Expiration Date (or, if the Term is extended pursuant
to Article 9, the date of expiration of the initial Term) at the rate per annum
of (i) $86.50 per rentable square foot of the Office Premises and (ii) $53.24
per rentable square foot of the Storage Space.


For the purposes of this Lease, “Rentable Square Feet”, “Rentable Square
Footage”, “rentable square feet” or “RSF” shall mean the rentable square feet of
the Building (including, without limitation, the Premises) determined by using
the Measurement Standard. “Measurement Standard” means calculating the “Usable
Area” in accordance with the Real Estate Board of New York (“REBNY”) Recommended
Method of Floor Measurement for Office Buildings, effective January 1, 1987 and
as subsequently amended in 2003 and computing the rentable area utilizing a loss
factor from rentable to usable for a full office floor of 27%. By way of
example, if a full floor contained 10,000 usable square feet, such full floor
would be deemed to contain 13,699 rentable square feet, obtained by dividing
10,000 by .73 (USF/[1-Loss Factor] = RSF). For a partial floor, the number of
usable square feet contained within the common areas on such floor would be
allocated on a proportional basis among the leasable areas on such floor before
applying the loss factor.
(e)Fixed Rent shall be payable by Tenant in equal monthly installments in
advance commencing on the Rent Commencement Date and on the first day of each
calendar month thereafter (provided that if the Rent Commencement Date is not
the first day of a month, then Fixed Rent for the month in which the Rent
Commencement Date occurs shall be prorated (based on the number of days elapsed
and the actual number of days in such month) and paid on the Rent Commencement
Date). “Rent Commencement Date” means the Effective Date, as the Rent
Commencement Date may be extended as expressly provided in this Lease. If, at
any time after the Commencement Date but prior to the Rent Commencement Date,
Tenant is expressly entitled under this Lease to an abatement of Fixed Rent
and/or Additional Charges, then the amount of any such abatement (such amount to
be equal to the Rent that would have been due and payable during the abatement
period had the Rent Commencement Date occurred on the same date as the
Commencement Date) shall be credited against the first Rents becoming due
hereunder after the occurrence of the Rent Commencement Date.










-6-
10215331.19

--------------------------------------------------------------------------------





(f)(A)    Notwithstanding anything to the contrary contained herein, from and
after the date hereof until the date that is 6 months following the date on
which Tenant first occupies the Premises (or portion thereof) for the normal
conduct of business in the ordinary course (the “Hoist Use Period”), Landlord
may continue to maintain and use the construction hoist located on the 10th
Avenue side of the Building (the “East Hoist”) on the following terms and
conditions:
(i)    For each month during the Hoist Use Period (and for each month or partial
month thereafter to and including the Hoist Removal Date), as Tenant’s sole and
exclusive remedy therefor, Tenant shall receive a credit against the Rent
payable in an amount (the “Hoist Use Credit”) equal to the product of (x) the
applicable Hoist Rate multiplied by (y) the Hoist Impact Area, which Hoist Use
Credit shall be prorated for any partial month. The foregoing rent credit shall
be applied from and after the Rent Commencement Date until fully credited.
(ii)    At all times during the Hoist Use Period (and thereafter until the Hoist
Removal Date, excepting any East Hoist brackets that may remain), the curtain
wall enclosing the applicable portion of the Premises (or the façade surrounding
the same) shall have been completed and finished in a water and weather-tight
manner in compliance with all applicable Laws.
(iii)    All temporary fire-rated walls required by applicable Law to demise the
Hoist Impact Area from the balance of the Premises shall be installed and
removed by Landlord at Landlord’s sole cost and expense (and not as an Operating
Expense).
(v)    Landlord shall use Best Efforts to cause the Hoist Removal Date to occur
prior to the end of the Hoist Use Period (it being acknowledged and agreed,
however, but without limiting Landlord’s liability under Section 2.02(f)(C),
that Landlord’s liability for the failure of the Hoist Removal Date to occur on
or prior to the expiration of the Hoist Use Period shall be limited to the Hoist
Use Credit as provided herein). “Best Efforts” means the commercially reasonable
efforts that a well-qualified and diligent development manager would use to
fulfill its obligations, using its best professional skill and judgment and
consistent with best practices in the industry.
(B) “Hoist Impact Area” means an amount of rentable square feet equal to two (2)
times the rentable square feet of the Premises affected by the East Hoist as
shown on Exhibit Q. “Hoist Rate” means a rate per annum equal to (x) $0 for the
period commencing on the first day of the Hoist Use Period and continuing until
the date that is six (6) months following the date on which Tenant first
occupies the Premises (or portion thereof) for the normal conduct of business in
the ordinary course, (y) $80.00 for the seventh month following the date on
which Tenant first occupies the Premises (or portion thereof) for the normal
conduct of business in the ordinary course, and (z) an additional $20.00 for
each additional month thereafter until the occurrence of the Hoist Removal Date
(i.e., $100 for the eighth month, $120 for the ninth month, and so on). “Hoist
Removal Date” means the date on which Landlord removes the East Hoist and any
brackets relating to the East Hoist, and patches any penetrations through the
core of the Premises (or the façade surrounding the same) resulting from the
East Hoist and completes and finishes the curtain wall enclosing the Premises
(or the façade surrounding the same) in a water










-7-
10215331.19

--------------------------------------------------------------------------------





and weather-tight manner, it being agreed that if Landlord is delayed in
completing any of the foregoing as a result of any Tenant Delay, then the Hoist
Removal Date shall be deemed to have occurred on the date Landlord would have
completed the foregoing if there was no such Tenant Delay.
(C)    Landlord shall indemnify, defend, reimburse, and hold harmless Tenant and
each of the Tenant Indemnified Parties, from and against any and all claims
arising out of or relating to the continued use of the East Hoist or presence of
the East Hoist on the Building from and after the date hereof until the Hoist
Removal Date, except to the extent such continued use or presence of the East
Hoist results from any Tenant Delay or to the extent any such claims result from
any negligence or willful misconduct of Tenant or persons claiming by, through
or under Tenant.
(D)    “Tenant Delay” means any delay that Landlord may encounter in commencing
or performing any of Landlord’s obligations under this Lease to the extent due
to any acts or omissions of Tenant, its agents, consultants, employees,
contractors or subcontractors, including, without limitation, delays due to
changes in or additions to Base Building Work (as defined in the Development
Agreement) requested by Tenant, delays by Tenant in submission of information or
giving authorizations or approvals or delays due to the postponement of any Base
Building Work at the request of Tenant. Landlord shall notify Tenant, in
writing, of any Tenant Delay arising from any such act or omission within 5
Business Days after Landlord actually becomes aware that such act or omission
will result or has resulted in Tenant Delay (and such notice shall specify in
reasonable detail the cause of the delay), failing which such delay shall
constitute a Tenant Delay only from and after the date Landlord notifies Tenant
thereof.
2.03 Additional Charges. “Additional Charges” means PILOT Payments, Additional
Tax Payments, Impositions Payments, Tax Payments, Operating Payments, and all
other sums of money, other than Fixed Rent, at any time payable by Tenant under
this Lease, all of which Additional Charges shall be deemed to be Rent.
“Recurring Additional Charges” means Additional Tax Payments, Impositions
Payments, Operating Payments and either PILOT Payments or Tax Payments, as
applicable.


2.04 PILOT Payments. (a)  “Base PILOT Amount” means (i) the CCP PILOT payable by
Landlord pursuant to the PILOT Agreement for the fourth (4th) Tax Year (the
“Base PILOT Year”) following the Construction Period and (ii) the Annual
Administration Fee payable by Landlord for the Building pursuant to the PILOT
Agreement for the Base PILOT Year. “Construction Period” and “CCP PILOT” shall
each have the meaning ascribed to such term in the PILOT Agreement.
(b)“PILOT Agreement” means that certain Amended and Restated Agency Lease
Agreement effective as of the date hereof by and between the New York City
Industrial Development Agency (the “IDA”) and Landlord, as the same may be
modified from time to time.


(c)“PILOT” means, with respect to any Tax Year, (i) the CCP PILOT payable by
Landlord for such Tax Year pursuant to the PILOT Agreement, (ii) any reasonable
expenses incurred in contesting the assessed value of the Building, which
expenses shall be










-8-
10215331.19

--------------------------------------------------------------------------------









allocated to the Tax Year(s) (including the Base PILOT Year) to which such
expenses relate and (iii) the “Annual Administrative Fee” (as defined in the
PILOT Agreement). Notwithstanding the foregoing, “PILOT” shall not include any
incremental or additional amount payable by Landlord under the PILOT Agreement
due to (1) an “Event of Default” (as defined in the PILOT Agreement) thereunder
which is not caused by a default by Tenant under this Lease or (2) “Other
Improvement Taxes” (as defined in the PILOT Agreement), nor shall “PILOT”
include any amounts included in the definition of “Taxes” or “Impositions” below
or for which Tenant has otherwise reimbursed Landlord hereunder.


(d)“Tax Year” means each period of 12 months, commencing on the first day of
July of each such period, in which occurs any part of the Term, or such other
period of 12 months occurring during the Term as hereafter may be adopted as the
fiscal year for real estate tax purposes of the City of New York.


(e)“Tenant’s Tax Share” means 38.41%, which is calculated by dividing (i) the
then total rentable square footage of the Premises by (ii) the then total
rentable square footage of the Building. The initial rentable square footage of
each office floor in the Building shall be as set forth on Exhibit B-2 annexed
hereto and Tenant’s Tax Share shall not be increased or decreased during the
Term, other than to reflect the incorporation of additional space into the
Premises or the Building, or the removal of any space from the Premises or the
Building, pursuant to any exercise of any of Landlord’s or Tenant’s rights
expressly provided herein.


(f)(i) If PILOT for any Tax Year from and after July 1 of the Tax Year
immediately following the Base PILOT Year until the “Cessation Date” (as defined
in the PILOT Agreement; such date shall hereinafter be referred to in this Lease
as the “PILOT Cessation Date”), shall exceed the Base PILOT Amount, Tenant shall
pay to Landlord (each, a “PILOT Payment”) Tenant’s Tax Share of the amount by
which PILOT for such Tax Year is greater than the Base PILOT Amount. The PILOT
Payment for each Tax Year shall be due and payable by Tenant in installments in
the same manner that PILOT for such Tax Year is due and payable by Landlord,
whether as directed under the PILOT Agreement or to a Superior Lessor or
Superior Mortgagee (provided that, notwithstanding that a Superior Lessor or
Mortgagee may require installments of PILOT to be paid more frequently than
would be required under the PILOT Agreement, in no event shall the aggregate
PILOT Payment with respect to any Tax Year be increased, nor shall installments
of PILOT Payments be payable hereunder less frequently than twice per calendar
year, because Landlord is required to pay PILOT to a Superior Lessor or Superior
Mortgagee). Tenant shall pay the PILOT Payment (or any installment thereof)
within 30 days after the rendering of a statement therefor by Landlord to
Tenant, which statement may be rendered so as to require the PILOT Payment (or
installment thereof) to be paid by Tenant 5 Business Days prior to the date such
PILOT Payment (or installment thereof) first becomes due and payable by
Landlord. The statement to be rendered by Landlord shall set forth in reasonable
detail the computation of Tenant’s Tax Share of the particular installment(s) of
PILOT being billed. If there shall be any increase in the PILOT for any Tax
Year, whether during or after such Tax Year, or if there shall be any decrease
in the PILOT for any Tax Year, the PILOT Payment for such Tax Year shall be
appropriately adjusted and paid or refunded, as the case may be (in accordance
with Sections 2.04(g) and 2.08(a), to the extent applicable). In no event,
however, shall PILOT be reduced below the Base PILOT Amount.






-9-
10215331.19

--------------------------------------------------------------------------------









(ii)In addition to the PILOT Payments set forth above, and the Impositions
Payment and Tax Payment set forth below, Tenant shall pay, as Additional Charges
on account of real property taxes, for each calendar year (or portion thereof)
throughout the Term of this Lease from and after January 1 of the first Tax Year
following the Construction Period, an amount equal to the product of (A) the
applicable Additional Tax Amount, multiplied by (B) the number of rentable
square feet contained in the Premises (the “Additional Tax Payment”); provided,
that if the rentable square footage of the Premises varies during any calendar
year, such variation shall be taken into account for purposes of the calculation
of the Additional Tax Payment for such calendar year. The Additional Tax Payment
shall be due and payable in equal installments on the dates on which PILOT
Payments (or installments thereof) are due and payable by Tenant. Tenant shall
pay each such installment within 30 days after the rendering of a statement
therefor by Landlord to Tenant, which statement may be rendered so as to require
such installments to be paid by Tenant on the same dates on which Tenant is
required to pay PILOT Payments (or installments thereof). The “Additional Tax
Amount” shall be (I) $0.50 for the calendar year beginning on January 1 of the
first Tax Year following the Construction Period, (II) $1.00 for the calendar
year beginning on January 1 of the second Tax Year following the Construction
Period, (III) $1.60 for the calendar year beginning on January 1 of the third
Tax Year following the Construction Period and (iv) $1.90 for each calendar year
thereafter for the full remaining Term of this Lease. By way of example, if the
Premises contains 700,000 rentable square feet during the calendar year
beginning on January 1 of the second Tax Year following the Construction Period,
the Additional Tax Payment for the calendar year beginning on such January 1
shall be $700,000.00 (i.e., $1.00 x 700,000 = $700,000.00).


(g)If Landlord shall receive a refund of PILOT allocable to any Tax Year in
which PILOT exceeded the Base PILOT Amount (or a credit in lieu of such a
refund), Landlord shall promptly notify Tenant of such refund and shall pay to
Tenant Tenant’s Tax Share of the net refund or credit (after deducting from such
refund or credit the costs and expenses of obtaining the same, including,
without limitation, appraisal, accounting and legal fees, to the extent that
such costs and expenses were not included in the PILOT for such Tax Year) within
30 days after receipt of such refund; provided, that such payment to Tenant
shall in no event exceed (i) if such refund is allocable to one Tax Year,
Tenant’s PILOT Payment paid for such Tax Year or (ii) if such refund is
allocable to more than one Tax Year, the aggregate Tenant’s PILOT Payments for
such Tax Years.


(h)If the PILOT comprising the Base PILOT Amount is reduced as a result of an
appropriate proceeding or otherwise, the PILOT as so reduced shall for all
purposes be deemed to be the Base PILOT Amount and Landlord shall notify Tenant
of the amount by which the PILOT Payments previously made were less than the
PILOT Payments required to be made under this Section 2.04, and Tenant shall pay
the deficiency within 30 days after demand therefor. Additionally, if Landlord
actually receives a discount for early payment or prepayment of PILOT, Tenant
shall be entitled to Tenant’s Tax Share of the benefit of any such discount for
any early payment or prepayment of PILOT (but only if and to the extent Tenant
shall have made an early payment or prepayment for Tenant’s Tax Share of such
PILOT).










-10-
10215331.19

--------------------------------------------------------------------------------











(i)Landlord shall, with respect to each Tax Year, initiate and pursue in good
faith an application or proceeding seeking a reduction in the assessed valuation
of the Building, except that Landlord shall not be required to initiate or
pursue any such application or proceeding for any such Tax Year if Landlord (1)
obtains with respect to such Tax Year a letter from a well known and reputable
certiorari attorney that in such person’s opinion, considering only the Building
(and not any other real estate owned by Landlord or any of its Affiliates), it
would not be advisable or productive to bring such application or proceeding for
the Tax Year in question and (2) provides a verbal explanation of the reason(s)
for such opinion. Tenant, for itself and its immediate and remote subtenants and
successors in interest hereunder, hereby waives, to the extent permitted by law,
any right Tenant may now or in the future have to protest or contest any PILOT
or Taxes or to bring any application or proceeding seeking a reduction in PILOT,
Taxes or assessed valuation or otherwise challenging the determination thereof.


(j)(i)    Promptly following Tenant’s receipt of written request (“IDA
Information Request”) from Landlord, Tenant shall cooperate with Landlord in
complying with the disclosure and reporting requirements relating to subtenant
information required under the PILOT Agreement, including, without limitation,
by furnishing such information and/or completing such questionnaires and reports
as may be required to assist Landlord in satisfying the requirements of Section
8.7 (Employment Matters), Section 8.8 (Non-Discrimination), Section 8.14
(Automatically Deliverable Documents), Section 8.15 (Requested Documents) and
Section 8.16 (Periodic Reporting Information for the Agency) of the PILOT
Agreement, which IDA Information request shall specifically set forth the
information and/or questionainnaires Landlord is requesting from Tenant and
reference any specific sections of the PILOT Agreement requiring the same.
Tenant shall furnish any such information and deliver any such completed
questionnaires and reports to Landlord within 10 Business Days of Tenant’s
receipt of the applicable IDA Information Request.


(ii)Tenant represents that Tenant’s occupancy at the Project will not result in
the removal of a plant or facility of such Tenant located outside of the City of
New York, but within the State of New York, to the Project or in the abandonment
of one or more such plants or facilities of Tenant located outside of the City
of New York but within the State of New York.


(iii)Tenant represents that neither Tenant nor any Principal of Tenant (A) is in
default or in breach, beyond any applicable grace period, of its obligations
under any written agreement with the Agency or the City, unless such default or
breach has been waived in writing by the Agency or the City, as the case may be,
(B) has been convicted of a misdemeanor related to truthfulness and/or business
conduct in the past 5 years, (C) has been convicted of a felony in the past 10
years, (D) has received formal written notice from a federal, state or local
governmental agency or body that such Person is currently under investigation
for a felony criminal offense, or (E) has received written notice of default in
the payment to the City of any taxes, sewer rents or water charges, which have
not been paid, unless such default is currently being contested with due
diligence in proceedings in court or other appropriate forum. For purposes of
this paragraph (iii) only, all capitalized terms used in this paragraph (iii)
(other than the term “Tenant”) shall have the meanings ascribed to them in the
PILOT Agreement.




-11-
10215331.19

--------------------------------------------------------------------------------













(iv)Tenant covenants that at all times from and after the Commencement Date
through the expiration or earlier termination of this Lease (the “Effective
Period”), Tenant shall ensure that employees and applicants for employment with
the Tenant are treated without regard to their race, color, creed, age, sex or
national origin. As used in this paragraph (iv) only, the term “treated” shall
mean and include the following: recruited, whether by advertising or other
means; compensated, whether in the form of rates of pay or other forms of
compensation; selected for training, including apprenticeship; promoted;
upgraded; downgraded; demoted; transferred; laid off; and terminated.


(v)Tenant shall indemnify and hold Landlord harmless from and against any and
all loss, cost, liability, damage or expense (including, without limitation,
reasonable attorneys’ fees, disbursements and court costs) actually incurred by
Landlord (or any of its affiliates) arising from any failure of Tenant to comply
in all respects with Sections 2.04(j)(i) or 2.04(j)(iv) or any misrepresentation
by Tenant contained in Sections 2.04(j)(ii) or 2.04(j)(iii). If any amount
payable by Landlord under the PILOT Agreement is greater than it would otherwise
be, or if any additional amount is payable by Landlord under the PILOT
Agreement, in either case, due to any failure of Tenant to comply in all
respects with Sections 2.04(j)(i) or 2.04(j)(iv) or any misrepresentation by
Tenant contained in Sections 2.04(j)(ii) or 2.04(j)(iii), Tenant shall pay to
Landlord 100% of the amount by which such amount payable is so greater than it
would otherwise be or 100% of the additional amount payable, as the case may be,
within 10 days after Landlord’s demand therefor. If any amount payable by
Landlord under the PILOT Agreement is greater than it would otherwise be, or if
any additional amount is payable by Landlord under the PILOT Agreement, in
either case, due to any “Event of Default” (as defined in the PILOT Agreement)
under the PILOT Agreement which is not caused by any act or omission of, or
breach of any representation or warranty by, Tenant, Tenant shall have no
liability to pay for any of such incremental amount by which Landlord’s payment
obligation is so greater or such additional amount.


2.05 Impositions.


(a)“Base Impositions Amount” means the sum of (i) one-half of the Impositions
(excluding any amounts described in Section 2.05(b)(ii)) for the Tax Year during
which the Construction Period ends and (ii) one-half of the Impositions
(excluding any amounts described in Section 2.05(b)(ii)) for the first Tax Year
that commences following the end of the Construction Period.
(b)“Impositions” means (i) subject to clause (B) of the last sentence of this
Section 2.05(b), any and all real estate taxes, vault taxes, assessments and
special assessments, levied, assessed or imposed upon or with respect to the
Building by any federal, state, municipal or other government or governmental
body or authority, including, without limitation, any taxes, assessments or
charges imposed upon or against the Building or Landlord solely with respect to
any business improvement district in which the Building is located or that is
otherwise applicable to the Building and (ii) any market customary out-of-pocket
actual expenses incurred by Landlord in contesting such taxes, assessments or
charges, which expenses shall be allocated to the Tax Year (including the Base
PILOT Year but without duplication of any such expenses included in the




-12-
10215331.19

--------------------------------------------------------------------------------













definition of “PILOT” or “Taxes” herein or for which Tenant has otherwise
reimbursed Landlord for) to which such expenses relate. If at any time the
method of taxation shall be altered so that in lieu of or as an addition to or
as a substitute for (as evidenced by either the terms of the legislation
imposing such tax or assessment, the legislative history thereof or other
documents or evidence which reasonably demonstrates that such tax or assessment
was intended to serve as a real estate tax or fulfill substantially the same
function as existing real estate taxes), the whole or any part of such taxes now
imposed on real estate (other than real estate taxes levied by the City of New
York) there shall be levied, assessed or imposed (x) a tax, assessment, levy,
imposition, fee or charge wholly or partially as a capital levy or otherwise on
the rents received therefrom, or (y) any other such substitute tax, assessment,
levy, imposition, fee or charge, including without limitation, business
improvement district in which the Building and/or Project is located and
transportation taxes, fees and assessments, then, provided that Landlord can
reasonably establish a legislative or other relevant authoritative basis for
such addition or substitution, all such taxes, assessments, levies, impositions,
fees or charges or the part thereof so measured or based shall be included in
“Impositions” (provided that the same shall be computed as if Landlord’s sole
asset were the Building). If the owner, or lessee under a Superior Lease, of all
or any part of the Building is an entity exempt from the payment of taxes,
assessments or charges described in clause (i), there shall be included in
“Impositions” the taxes, assessments or charges described in clause (i) which
would be so levied, assessed or imposed if such owner or lessee were not so
exempt and such taxes, assessments or charges shall be deemed to have been paid
by Landlord on the dates on which such taxes, assessments or charges otherwise
would have been payable if such owner or lessee were not so exempt but only to
the extent Landlord is actually obligated to and does pay such taxes,
assessments or charges. “Impositions” shall not include (A) any capital stock or
transfer tax, (B) any real property taxes levied by the City of New York, (C)
any taxes, assessments or charges which would otherwise constitute Impositions
to the extent included in Operating Expenses pursuant to Section 2.07, (D) any
taxes on Landlord’s, a Superior Lessor’s or a Superior Mortgagee’s income
(except to the extent expressly set forth in this Section 2.05(b) with respect
to taxes on rents), (E) any corporation, unincorporated business or franchise
taxes, (F) any estate, gift, succession or inheritance taxes, (G) any taxes or
assessments directly imposed on any sign attached to or located on the Building
or Project, (H) any occupancy taxes required to be paid by Landlord or its
Affiliates by reason of Landlord’s or its Affiliates’ tenancy or occupancy in
the Building, (I) any late payments, charges, interest or penalties assessed
against Landlord, except to the extent with respect to a payment of Impositions,
that part or all of which was the responsibility of Tenant hereunder, and which
Tenant did not make in a timely manner or did not make at all and (J) any Agency
Project Fee, HYIC Project Fee, Per Diem Fees, or PILOMRT Amount (as each such
terms are defined in the PILOT Agreement) (the items set forth in clauses
(A)-(J), collectively, the “Excluded Items”).


(c)For each Tax Year from and after January 1 of the first Tax Year following
the Construction Period, if Impositions for any Tax Year shall exceed the Base
Impositions Amount, Tenant shall pay to Landlord (each, an “Impositions
Payment”) Tenant’s Tax Share of the amount by which Impositions for such Tax
Year are greater than the Base Impositions Amount (provided that the Impositions
Payment attributable to the 6-month period from January 1 of the first Tax Year
following the Construction Period through June 30 of said first Tax Year
following the Construction Period shall be 50% of Tenant’s Tax Share of the
amount by which Impositions


-13-
10215331.19

--------------------------------------------------------------------------------





for the first Tax Year following the Construction Period exceed the Base
Impositions Amount). The Impositions Payment for each Tax Year shall be due and
payable in






installments in the same manner that Impositions for such Tax Year are due and
payable by Landlord, whether to the applicable taxing authority or to a Superior
Lessor or Superior Mortgagee (provided that, notwithstanding that a Superior
Lessor or Mortgagee may require installments of Impositions to be paid more
frequently than would be required by the applicable taxing authority, in no
event shall the aggregate Impositions Payment with respect to any Tax Year be
increased because Landlord is required to pay Impositions to a Superior Lessor
or Superior Mortgagee). If by Law any assessment included in Impositions may be
paid in multiple installments without the imposition of any interest, fee or
other charge, provided that no Superior Lessor or Superior Mortgagee requires
Landlord to pay such assessment on a different schedule (but no less frequently
than semi-annually), such assessment shall be payable hereunder in the maximum
number of installments so permitted by Law without imposition of any interest,
fee or other charge. Tenant shall pay Tenant’s Tax Share of each such
installment within 30 days after the rendering of a statement therefor by
Landlord to Tenant, which statement may be rendered so as to require Tenant’s
Tax Share of Impositions to be paid by Tenant 5 Business Days prior to the date
such Impositions first become due and payable by Landlord. The statement to be
rendered by Landlord shall set forth in reasonable detail the computation of
Tenant’s Tax Share of the particular installment(s) being billed (and, upon
written request from Tenant, Landlord shall provide Tenant with a copy of the
tax bill from the taxing authorities relevant to the computation of Tenant’s Tax
Share of the particular installment(s) being billed). If there shall be any
increase in the Impositions for any Tax Year, whether during or after such Tax
Year, or if there shall be any decrease in the Impositions for any Tax Year, the
Impositions Payment for such Tax Year shall be appropriately adjusted and paid
or refunded, as the case may be (in accordance with Sections 2.05(c) and
2.08(a), to the extent applicable). In no event, however, shall Impositions be
reduced below the Base Impositions Amount.


(d)If Landlord shall receive a refund (or credit in lieu of refund) of
Impositions allocable to any Tax Year in which Impositions exceeded the Base
Impositions Amount, Landlord shall promptly notify Tenant of such refund and
shall pay to Tenant Tenant’s Tax Share of the net refund (after deducting from
such refund the costs and expenses of obtaining the same, including, without
limitation, appraisal, accounting and legal fees, to the extent that such costs
and expenses were not included in the Impositions for such Tax Year) within 30
days after receipt of such refund; provided, that such payment to Tenant shall
in no event exceed (i) if such refund is allocable to one Tax Year, Tenant’s
Impositions Payment paid for such Tax Year or (ii) if such refund is allocable
to more than one Tax Year, the aggregate Tenant’s Imposition Payments for such
Tax Years.


(e)If Landlord receives a discount for early payment or prepayment of
Impositions, Tenant shall be entitled to Tenant’s Tax Share of the benefit of
any such discount for any early payment or prepayment of Impositions (but only
if and to the extent Tenant shall have made an early payment or prepayment for
Tenant’s Tax Share of such Impositions).


(f)If the Base Impositions Amount is reduced as a result of an appropriate
proceeding or otherwise, Landlord shall notify Tenant of the amount by which any
Impositions Payments previously made were less than the Impositions Payments
required to be made under this Section 2.05, and Tenant shall pay the deficiency
within 30 days after demand therefor.


-14-
10215331.19

--------------------------------------------------------------------------------

















(g)Tenant shall pay any and all commercial rent occupancy tax and any other
occupancy tax or rent tax relating to the Premises now in effect or hereafter
enacted. If any occupancy tax or rent tax (including, without limitation, any
commercial rent occupancy tax) now in effect or hereafter enacted shall be
payable by Landlord in the first instance or hereafter is required to be paid by
Landlord, then Tenant shall reimburse Landlord as Additional Charges for all
such amounts paid within 30 days after demand therefor.


2.06 Tax Payments. (a)  “Taxes” means (i) the real estate taxes levied, assessed
or imposed upon or with respect to the Building by the City of New York and (ii)
any market customary expenses incurred by Landlord in contesting such taxes or
assessments and/or the assessed value of the Building, which expenses shall be
allocated to the Tax Year (including the Base PILOT Year but without duplication
of any such expenses included in the definition of “PILOT” or “Impositions”
herein or for which Tenant has otherwise reimbursed Landlord) to which such
expenses relate. If at any time the method of taxation shall be altered so that
in lieu of or as an addition to or as a substitute for, the whole or any part of
such real estate taxes now imposed there shall be levied, assessed or imposed
(x) a tax, assessment, levy, imposition, fee or charge wholly or partially as a
capital levy or otherwise on the rents received therefrom, or (y) any other such
substitute tax, assessment, levy, imposition, fee or charge, including without
limitation, business improvement district in which the Building is located or
that is otherwise applicable to the Building and transportation taxes, fees and
assessments, then, provided that Landlord can reasonably establish a legislative
or other relevant authoritative basis for such addition or substitution, all
such taxes, assessments, levies, impositions, fees or charges or the part
thereof so measured or based shall be included in “Taxes” (provided that the
same shall be computed as if Landlord’s sole asset were the Building). If the
owner, or lessee under a Superior Lease, of all or any part of the Building is
an entity exempt from the payment of taxes described in clause (i), there shall
be included in “Taxes” the taxes described in clause (i) which would be so
levied, assessed or imposed if such owner or lessee were not so exempt and such
taxes shall be deemed to have been paid by Landlord on the dates on which such
taxes otherwise would have been payable if such owner or lessee were not so
exempt but only to the extent Landlord is actually obligated to and does pay
such taxes, assessments or charges. “Taxes” shall not include any Excluded Items
(except that the items set forth in clause (B) of “Excluded Items” shall not be
an Excluded Items for purposes of “Taxes”) or taxes or assessments which would
otherwise constitute Taxes to the extent included in Operating Expenses pursuant
to Section 2.07.


(b)(i) From and after the PILOT Cessation Date, if Taxes for any Tax Year
(including the Tax Year in which the PILOT Cessation Date occurs), shall exceed
the Base PILOT Amount, Tenant shall pay to Landlord (each, a “Tax Payment”)
Tenant’s Tax Share of the amount by which Taxes for such Tax Year (or portion
thereof from and after the PILOT Cessation Date) are greater than the Base PILOT
Amount. The Tax Payment for each Tax Year shall be due and payable in
installments in the same manner that Taxes for such Tax Year are due and payable
by Landlord, whether to the City of New York or to a Superior Lessor or Superior
Mortgagee (provided that, notwithstanding that a Superior Lessor or Mortgagee
may require installments of Taxes to be paid more frequently than would be
required by the City of New York, in no event shall


-15-
10215331.19

--------------------------------------------------------------------------------





the aggregate Tax Payment with respect to any Tax Year be increased because
Landlord is required to pay Taxes to a Superior Lessor or Superior Mortgagee).
If by Law Taxes may be paid in multiple installments without the imposition of
any interest, fee or other charge, provided that no Superior Lessor or Superior
Mortgagee requires Landlord to pay Taxes on a different schedule




(but no less frequently than semi-annually), Taxes shall be payable hereunder in
the maximum number of installments so permitted by Law without imposition of any
interest, fee or other charge. Tenant shall pay Tenant’s Tax Share of each such
installment within 30 days after the rendering of a statement therefor by
Landlord to Tenant, which statement may be rendered so as to require Tenant’s
Tax Share of Taxes to be paid by Tenant 5 Business Days prior to the date such
Taxes first become due and payable by Landlord. The statement to be rendered by
Landlord shall set forth in reasonable detail the computation of Tenant’s Tax
Share of the particular installment(s) being billed. If there shall be any
increase in the Taxes for any Tax Year, whether during or after such Tax Year,
or if there shall be any decrease in the Taxes for any Tax Year, the Tax Payment
for such Tax Year shall be appropriately adjusted and paid or refunded, as the
case may be (in accordance with Sections 2.06(d) and 2.08(a), to the extent
applicable). In no event, however, shall Taxes be reduced below the Base PILOT
Amount.
(ii)Notwithstanding anything to the contrary contained herein, if the PILOT
Cessation Date occurs prior to the 20th year following the Construction Period
(A) as a result of Tenant’s acts or omissions, then, during the period from the
PILOT Cessation Date until the 20th year following the Construction Period (the
“Increased Taxes Period”), Tenant shall pay the Tax Payment as hereinabove
provided, (B) as a result of Landlord’s acts or omissions, then, during the
Increased Taxes Period only, for purposes of calculating the amount of the Tax
Payment hereunder, clause (i) of Section 2.06(a) shall be deemed deleted and
replaced with “the amount that CCP PILOT would have been for the applicable Tax
Year pursuant to the PILOT Agreement had the PILOT Cessation Date not occurred”
or (C) for any other reason, then, during the Increased Taxes Period only, (1)
for purposes of calculating the amount of the Tax Payment hereunder, clause (i)
of Section 2.06(a) shall be deemed deleted and replaced with “the sum of (x) the
amount that CCP PILOT would have been for the applicable Tax Year pursuant to
the PILOT Agreement had the PILOT Cessation Date not occurred and (y) an amount
equal to 50% of the difference between the amount of real estate taxes assessed
with respect to the Building by the City of New York for the applicable Tax Year
and the amount that CCP PILOT would have been for such Tax Year pursuant to the
PILOT Agreement had the PILOT Cessation Date not occurred”.


(iii)Notwithstanding the occurrence of the PILOT Cessation Date, after the PILOT
Cessation Date Tenant shall continue to pay Additional Tax Payments as set forth
in Section 2.04(f)(ii), except that such Additional Tax Payments shall be due
and payable in installments on the dates on which Tax Payments (or installments
thereof) are due and payable by Tenant, and Tenant shall pay each such
installment within 30 days after the rendering of a statement therefor by
Landlord to Tenant, which statement may be rendered so as to require such
installments to be paid by Tenant on the same dates on which Tenant is required
to pay Tax Payments (or installments thereof).


(c)Landlord shall, with respect to each Tax Year, initiate and pursue in good
faith an application or proceeding seeking a reduction in the assessed valuation
of the Building, except that Landlord shall not be required to initiate or
pursue any such application or proceeding for any such Tax Year if Landlord (1)
obtains with respect to such Tax Year a letter from a well


-16-
10215331.19

--------------------------------------------------------------------------------





known and reputable certiorari attorney that in such person’s opinion,
considering only the Building (and not any other real estate owned by Landlord
or any of its Affiliates), it would








not be advisable or productive to bring such application or proceeding for the
Tax Year in question and (2) provides a verbal explanation of the reason(s) for
such opinion. Tenant, for itself and its immediate and remote subtenants and
successors in interest hereunder, hereby waives, to the extent permitted by law,
any right Tenant may now or in the future have to protest or contest any Taxes
or to bring any application or proceeding seeking a reduction in Taxes or
assessed valuation or otherwise challenging the determination thereof.


(d)If Landlord shall receive a refund of Taxes allocable to any Tax Year in
which Taxes exceeded the Base PILOT Amount (from and after the occurrence of the
PILOT Cessation Date), Landlord shall promptly notify Tenant of such refund and
shall pay to Tenant Tenant’s Tax Share of the net refund (after deducting from
such refund the costs and expenses of obtaining the same, including, without
limitation, appraisal, accounting and legal fees, to the extent that such costs
and expenses were not included in the Taxes for such Tax Year) within 30 days
after receipt of such refund; provided, that (i) such payment to Tenant shall in
no event exceed Tenant’s Tax Payment paid for such Tax Year and (ii) if the
PILOT Cessation Date occurs on a date other than July 1 of any Tax Year, any
refund with respect to such Tax Year shall be prorated to correspond to the
portion of such Tax Year with respect to which Tenant paid a Tax Payment.


(e)If the Base PILOT Amount is reduced as a result of an appropriate proceeding
or otherwise after the PILOT Cessation Date, Landlord shall notify Tenant of the
amount by which any Tax Payments previously made were less than the Tax Payments
required to be made under this Section 2.06, and Tenant shall pay the deficiency
within 30 days after demand therefor.


(f)If Landlord receives a discount for early payment or prepayment of Taxes,
Tenant shall be entitled to Tenant’s Tax Share of the benefit of any such
discount for any early payment or prepayment of Taxes (but only if and to the
extent Tenant shall have made an early payment or prepayment for Tenant’s Tax
Share of such Taxes).


2.07 Operating Payments. (a)  “Base Operating Amount” means Operating Expenses
for the Base Operating Year; provided, that, if, due to construction warranties
in effect during the Base Operating Year, materially fewer expenses on account
of repairs to the Building are paid or incurred by or on behalf of Landlord
during such Base Operating Year than would typically be paid or incurred during
a calendar year with respect to a new First Class Office Building comparable in
size to the Building with no construction warranties in effect, then the
Operating Expenses for the Base Operating Year shall be increased to reflect the
Operating Expenses that would have been paid or incurred if such construction
warranties had not been in effect during the Base Operating Year. For purposes
of the foregoing sentence only, the term “construction warranties” shall be
deemed to refer solely to warranties in effect for a newly constructed First
Class Office Building that would not typically be in effect at any given time
for a First Class Office Building on account of alterations, improvements,
repairs and replacements.
(b)“Base Operating Year” means the calendar year 2017.




-17-
10215331.19

--------------------------------------------------------------------------------





(c)“Landlord’s Statement” means an instrument setting forth the Operating
Payment payable by Tenant for a specified Operating Year. “Tenant’s Operating
Share” means 40.85%, which is calculated by dividing (i) the then total rentable
square footage of the Premises by (ii) the then total rentable square footage of
the Building (excluding retail space, below grade space and any parking space in
the Building). Tenant’s Operating Share shall not be increased or decreased
during the Term, other than to reflect the incorporation of additional space
into the
Premises or the Building, or the removal of any space from the Premises or the
removal of any space in the Building that is no longer available for leasing on
account of such space being utilized for base building or other mechanical uses,
pursuant to any exercise of any of Landlord’s or Tenant’s rights expressly
provided herein.


(d)“Operating Expenses” means (without duplication, and other than as
specifically qualified or excluded below) all expenses incurred, consistently
determined, by or on behalf of Landlord (provided that expenses shall be
adjusted for any expense not subsequently paid by Landlord and Tenant shall
receive a credit for Tenant’s Operating Share thereof if Tenant has paid
Tenant’s Operating Share thereof to Landlord pursuant to this Section 2.07 and
Landlord does not thereafter pay such expense) in respect of the repair,
replacement, maintenance, operation and security of the Building, including,
without limitation, (i) salaries, wages, medical, surgical, insurance
(including, without limitation, group life and disability insurance), union and
general welfare benefits, pension payments, severance payments, sick day
payments and other fringe benefits of employees of Landlord, Landlord’s
affiliates and their respective contractors engaged in such repair, replacement,
maintenance, operation and/or security; (ii) payroll taxes, worker’s
compensation, uniforms and related expenses (whether direct or indirect) for
such employees; (iii) the cost of fuel, gas, steam, electricity, heat,
ventilation, air-conditioning and chilled or condenser water, water, sewer and
other utilities, together with any taxes and surcharges on such utilities, (iv)
the cost of painting and/or decorating all areas of the Building, excluding,
however, (I) any space contained therein which is demised or available for
demise to tenants and (II) any such cost specifically attributable to a
revenue-producing item within the Building such as a kiosk rented or licensed to
a third party; (v) the cost of casualty, liability, fidelity, rent and all other
insurance regarding the Building; (vi) the cost of all supplies, tools,
materials and equipment, whether by purchase or rental, used in the repair,
replacement (subject to clause (x) of this Section 2.07(d)), maintenance,
operation and/or security of the Building, and any sales and other taxes
thereon; (vii) the fair market rental value of Landlord’s office in the
Building, and all office expenses, such as telephone, utility, stationery and
similar expenses incurred in connection therewith; (viii) the cost of cleaning,
janitorial and security services, including, without limitation, glass cleaning,
snow and ice removal and garbage and waste collection and disposal; (ix) the
cost of maintaining all interior and exterior landscaping after the initial
installation of landscaping at the Building has been completed, and the cost of
all temporary exhibitions located at or within the Building, provided that the
percentage increase in such cost of temporary exhibitions over the cost of same
included in the Base Operating Amount shall not, for any Operating Year, be
greater than the percentage increase in all Operating Expenses for such
Operating Year over the Base Operating Amount; (x) the cost of all alterations,
repairs, replacements and/or improvements made at any time following the Base
Operating Year by or on behalf of Landlord, whether structural or non
structural, ordinary or extraordinary, foreseen or unforeseen, and whether or
not required by this Lease, and all tools and equipment related thereto;
provided, that if under generally accepted accounting principles consistently
applied (“GAAP”), any of the costs referred to in this clause (x) are required
to be capitalized, then such costs shall not be included in Operating Expenses
unless they (I) are required by any Laws that first became effective (1) on or
after the Commencement Date or (2) before the


-18-
10215331.19

--------------------------------------------------------------------------------





Commencement Date but with respect to which the obligation to comply first
arises after the Commencement Date, (II) actually reduce expenses that would
otherwise be included in Operating








Expenses (but only to the extent of such reduction in Operating Expenses) or
(III) constitute a replacement to component parts of the Building systems which
a reasonably prudent landlord in a First Class Office Building would consider
prudent to make in lieu of repairs to the replaced item(s) and which is not
solely for purpose of enhancing the value of the Building, in any of which
events the cost thereof, together with interest thereon at either (A) if
Landlord shall not finance such alterations, repairs, replacements and/or
improvements, the Interest Rate in effect on December 31 of the Operating Year
in which such costs were incurred or (B) if Landlord shall finance such
alterations, repairs, replacements and/or improvements, the actual costs
incurred by Landlord to finance such alterations, repairs, replacements and/or
improvements described in clauses I, II and III of this clause x, shall be
amortized and included in Operating Expenses over the useful life of the item in
question, as reasonably determined by Landlord; (xi) management fees; provided,
that if Landlord or an Affiliate of Landlord is the managing agent of the
Building then the annual management fee shall be equal to 3% of the aggregate
rents and additional rents (other than charges for any additional services
requested by a specific tenant) payable to Landlord by tenants of the Building;
(xii) all reasonable costs and expenses of legal, bookkeeping, accounting and
other professional services; (xiii) condominium assessments (but only to the
extent such assessments are attributable to expenses that would otherwise be
includable in Operating Expenses pursuant to the terms of this Lease), common
charges or similar charges; and (xiv) subject to Section 2.07(k), assessments,
dues, levies or other charges paid to any business improvement district, owners’
association or similar organization or to any entity on behalf of such an
organization. If, during a particular Operating Year following the Base
Operating Year, Landlord first commences to provide any new type of service or
incurs a new category of Operating Expense that is not required by any Laws that
first became effective (x) on or after the Commencement Date or (y) before the
Commencement Date but with respect to which the obligation to comply first
arises after the Commencement Date (it being agreed that the full amount of the
costs relating to any new type of service or new category of Operating Expenses
required by any Laws pursuant to the foregoing clause (x) or (y) shall be
included in Operating Expenses) and the cost of which is not included in
Operating Expenses for the Base Operating Year (each, a “New Operating Expense
Item”) and (1) such New Operating Expense Item would result in Tenant’s
Operating Payments for such Operating Year to be more than $200,000.00 in excess
of what such Operating Payments would have been for such Operating Year
(annualized if such New Operating Expense Item shall not have been incurred for
the entire period of such Operating Year) in the absence of such New Operating
Expense Item (taking into account any reduction in Tenant’s Operating Payments
as a result of such New Operating Expense Item) and (2) such new type of service
or category of Operating Expenses is not then customarily (or reasonably likely
to be customarily) provided or incurred by reasonably prudent landlords in First
Class Office Buildings, then, the Base Operating Amount shall be deemed to
include an amount equal to the cost incurred by Landlord in providing such New
Operating Expense Item (less any cost savings realized by Landlord as a result
of such New Operating Expense Item) for the first Operating Year as to which the
same shall have been incurred (annualized if such New Operating Expense Item
shall not have been incurred for the entire period of such first Operating
Year). Notwithstanding the foregoing, “Operating Expenses” shall not include the
following:




-19-
10215331.19

--------------------------------------------------------------------------------





(A)depreciation and amortization (except with respect to the alterations,
repairs, replacements, and/or improvements described in clauses I, II and III of
clause (x) of this Section 2.07(d));










(B)principal and interest payments and other costs incurred in connection with
any financing or refinancing of the Building or any portion thereof (except as
provided in clause (x) of this Section 2.07(d)), including, without limitation,
fees for obtaining approvals from or otherwise negotiating or dealing with or
providing reports and information to, lenders and legal fees and disbursements
in connection therewith;


(C)the cost of tenant improvements made for tenant(s) of the Building and any
other contribution by Landlord to the cost of tenant improvements (including,
permit, license and inspection fees);


(D)brokerage commissions, advertising, entertaining and promotional expenses
incurred with respect to the Building or in procuring tenants or potential
tenants;


(E)cost of any work or service performed for any tenant of the Building
(including Tenant), whether at the expense of Landlord or such tenant, to the
extent that such work or service is in excess of the work or service that
Landlord is required to furnish Tenant under this Lease at the expense of
Landlord;


(F)the cost of any electricity consumed in the Premises or in any other space in
the Building demised or available for demise to tenants;


(G)PILOT, Impositions, Excluded Items and Taxes;


(H)(1) attorneys’ fees and disbursements, accounting and other professional
services costs incurred in preparing and negotiating leases, amendments and
modifications thereto, consents to subleases or assignments and non-disturbance
agreements, (2) costs and expenses incurred in connection with disputes with
tenants or occupants in the Building, (3) costs and expenses incurred in
connection with the interpretation, enforcement or termination of leases or
other occupancy agreements, including this Lease, (4) costs and expenses
incurred as a result of the violation by Landlord or any tenant of the terms and
conditions of any lease, and (5) costs and expenses incurred in connection with
disputes with adjoining landowners or any actions in defense of Landlord’s title
to or leasehold interest in the Building;


(I)any cost or expense to the extent Landlord is reimbursed therefor out of
insurance proceeds or otherwise (or would have been reimbursed therefor by
insurance had Landlord carried the insurance coverage


-20-
10215331.19

--------------------------------------------------------------------------------





required under this Lease), other than by means of operating expense
reimbursement provisions contained in the leases of other tenants;


(J)all costs and expenses of taking over or assuming the lease obligations of a
tenant for such tenant’s premises in a location other than the Building and the
costs and expenses of relocating such tenant to the Building,


including, without limitation, any payments required to be made in connection
with the termination of such lease;


(K)costs and expenses (including, without limitation, attorney’s fees and costs
of settlements, judgments and arbitration awards) arising from claims or
disputes in connection with tort, negligence or defamation litigation pertaining
to Landlord and/or the Building, or in connection with any such claims or
disputes arising from Landlord’s negligence or willful misconduct;


(L)costs incurred with respect to a sale of all or any portion of the Building
or any interest therein or in any person or entity of whatever tier owning an
interest therein and the cost of maintaining, organizing or reorganizing the
entity that is the landlord under this Lease;


(M)costs of alterations and improvements and other expenditures which are
required to be capitalized under GAAP, unless permitted to be included in
Operating Expenses under clause (x) of this Section 2.07(d);


(N)any lease payments for equipment which, if purchased, would be specifically
excluded as a capital improvement, unless same is permitted to be included in
Operating Expenses under clause (x) of this Section 2.07(d);


(O)costs incurred in connection with the acquisition or sale of air rights,
transferable development rights, easements or other real property interests;


(P)costs of performing the Base Building Work (as defined in the Development
Agreement);


(Q)any rent, additional rent or other charge under any ground leases or under
Superior Leases (provided, however, that Landlord shall not be required to
exclude from Operating Expenses any expense that would otherwise be includable
in Operating Expenses pursuant to the terms of this Lease merely because
Landlord’s obligation under any such ground lease or Superior Lease to incur
such expense is characterized as a rental obligation under any such ground lease
or Superior Lease);


(R)any cost representing an amount paid to an Affiliate of Landlord to the
extent the same is in excess of the amount which would have been paid on a
commercially reasonable, competitively bid basis between two independent parties
in the absence of such relationship;


-21-
10215331.19

--------------------------------------------------------------------------------







(S)all costs of remediating, removing or encapsulating asbestos, or other
hazardous materials or substances in or about the Building, except to the extent
the same shall be the result of any act or omission of Tenant, Tenant’s agents,
employees, contractors, invitees or licensees;




(T)interest, fines, penalties or other late payment charges paid by Landlord as
the result of Landlord’s failure to make payments when due, except to the extent
(1) that Landlord is contesting such payments timely and in good faith, or (2)
resulting from a default by Tenant hereunder;


(U)to the extent any costs includable in Operating Expenses are incurred with
respect to both (1) the Building and (2) other properties that are not part of
the Building, there shall be excluded from Operating Expenses a fair and
reasonable percentage thereof which is properly allocable to such other portions
or properties;


(V)costs of withdrawal liability or unfunded pension liability under the
Multi-Employer Pension Plan Act, except to the extent that such costs are offset
by actual savings realized by Landlord in connection therewith;


(W)costs for acquiring, leasing, restoring, removing or replacing sculptures,
paintings, temporary exhibitions of art and any other objects of art located
within or outside the Building, but the cost of insuring, routinely cleaning and
routinely maintaining any such art or exhibitions shall be included in Operating
Expenses;


(X)transfer, gains, franchise, inheritance, estate, succession, gift,
corporation, unincorporated business, gross receipts, profit and income taxes
imposed upon Landlord;


(Y)duplicative charges for the same item;


(Z)salaries, fringe benefits and other compensation of personnel above the grade
of building manager;


(AA)costs of repairs or replacements incurred by reason of fire or other
casualty or by the exercise of the right of eminent domain (other than (x) the
amount of any commercially reasonable deductible to which Landlord is actually
subject pursuant to the terms of its insurance policies, or (y) in the event
Landlord self-insures, an amount not in excess of the amount which would have
applied under clause (x) hereof in the event Landlord had carried the coverage
in question with third-party carriers);


(BB)costs of placing the Building common areas in compliance with the Americans
With Disabilities Act, except to the extent required by amendments to, or
changes in governmental agency interpretations of or


-22-
10215331.19

--------------------------------------------------------------------------------





regulations governing, the Americans With Disabilities Act which first become
effective after the Commencement Date;


(CC)dues to professional and lobbying associations (except for dues to the Real
Estate Board of New York or any successor organization) or contributions to
political or charitable organizations;




(DD)costs resulting from the negligence or willful misconduct of Landlord or
Landlord's agents, contractors, employees or representatives;


(EE)the cost of any judgment, settlement, or arbitration award resulting from
any liability of Landlord and all expenses incurred in connection therewith
(other than a liability for amounts otherwise includable in Operating Expenses
under this Lease; provided, that there shall be no duplication of costs (e.g.,
by Landlord incurring the same expense twice because it wrongfully terminated a
service contract and was subject to a judgment, settlement or arbitration award
with respect to the termination of such contract));


(FF)the cost of providing any service for which Landlord pays a fee or other
charge to a property manager that is an Affiliate of Landlord (it being
understood that such fee or charge shall be includable in Operating Expenses to
the extent permitted pursuant to the other provisions of this Section 2.07(d));


(GG)the cost of acquiring or replacing (including, without limitation, the cost
of installing) any separate electrical meter or water meter that Landlord may
provide to any of the tenants in the Building;


(HH)the cost of installing, operating and maintaining any specialty facility
such as any co-generation plant(s) and related equipment, an observatory and
access thereto, broadcasting facilities, luncheon club, athletic or recreational
club, child care facility, auditorium, restaurant, cafeteria or dining facility,
conference center or similar specialty facilities (but not the cost of
maintaining and operating the satellite antennae facility for use by Building
tenants, the Messenger Center, or any of the aforementioned specialty facilities
if such facilities are made available for use by tenants (including Tenant) of
the Building generally);


(II)any compensation paid to clerks, attendants or other persons for work in
commercial concessions operated by Landlord;


(JJ)expenditures for repairing and/or replacing any defect in any work performed
by Landlord pursuant to the provisions of this Lease;


(KK)fines and penalties incurred because of violations of Laws that arise by
reason of Landlord's failure to construct, maintain or operate the Building or
any part thereof in compliance with such Laws (excluding the costs of


-23-
10215331.19

--------------------------------------------------------------------------------





permits and approvals and other costs required to comply with Laws in the
ordinary course of the operation or maintenance of the Building);


(LL)expenses fairly allocable to the retail space of the Building (including,
without limitation, plate glass insurance and expenses allocable to any garage
in the Building);








(MM)costs of (x) the initial construction, decoration and landscaping of the
Building or the remedying of any violations of Laws relating to, or any defects
(including, without limitation, any latent defects) in, the Building's
construction or any other work performed by Landlord in connection therewith and
(y) the making of any additions to, or building additional stories on, the
Building or its plazas, or adding buildings or other structures adjoining the
Building, or connecting the Building to other structures adjoining the Building;


(NN)any payments received by Landlord for recyclable materials and waste paper
for the Building shall be deducted from Operating Expenses;


(OO)costs (including, without limitation, any taxes or assessments) allocable
directly and solely to any revenue generating signs or other tenants' or
occupants' signs and any signs designating the name of the Building (excluding
any normal cleaning or maintenance of such signs other than revenue generating
signs);


(PP)costs incurred in connection with any concourse and any plaza connecting the
Building to any other building (excluding any concourse or plaza directly
adjacent to the Building), except for any such costs which are included in any
contribution or other assessment, fee or charge paid to any business improvement
district, owners’ association or similar organization or to any entity on behalf
of such an organization (including, without limitation, the ERY Facility
Airspace Parcel Owners’ Association);


(QQ)the amount of any costs incurred by Landlord which would have been covered
by the commercial general liability insurance policy required to be maintained
by Landlord under this Lease but which are not so covered because Landlord
self-insures such risks, and the amount of any deductible under any commercial
general liability insurance policy maintained by Landlord to the extent in
excess of a commercially reasonable deductible for such a policy; and


(RR)costs for furnishing or installing window film or similar treatments.


(e)“Operating Year” means each calendar year during the Term.




-24-
10215331.19

--------------------------------------------------------------------------------





(f)From and after the day immediately following the expiration of the Base
Operating Year), for each Operating Year, Tenant shall pay (each, an “Operating
Payment”) Tenant’s Operating Share of the amount, if any, by which Operating
Expenses for such Operating Year exceed the Base Operating Amount.
Notwithstanding the foregoing, Tenant shall not be obligated to pay any
Operating Expenses during the Base Operating Year, and if Tenant’s obligation to
pay Operating Expenses commences on a date other than January 1, Tenant’s
Operating Payment for the Operating Year immediately following the Base
Operating Year shall be prorated to correspond to the portion of such Operating
Year during which Tenant is obligated to pay Operating Expenses pursuant to the
terms of this Lease.


(g)If during any relevant period (i) less than 95% of the rentable space in the
Building shall be occupied, and/or (ii) the tenant or occupant of any space in
the Building Unit undertook to perform work or services therein in lieu of
having Landlord perform the same and the cost thereof would have been included
in Operating Expenses, with the result that tenants or occupants or less than
95% of the rentable space of the Building are having Landlord perform any such
work or service, then, in either such event, the Operating Expenses for such
period shall be increased to reflect the Operating Expenses that would have been
incurred if 95% of the rentable square footage of the Building had been occupied
or if Landlord had performed such work or services for tenants occupying 95% of
the rentable square footage of the Building, as the case may be.


(h)Landlord may furnish to Tenant, prior to the commencement of each Operating
Year, a statement setting forth Landlord’s reasonable estimate of the Operating
Payment for such Operating Year, which estimate shall not exceed 105% of the
product of the amount of the Operating Payment payable by Tenant in respect of
the last month of the preceding Operating Year multiplied by 12 unless any
greater increase is due to any increases in Operating Expenses which are known
to Landlord (e.g., a known increase in electric rates), in which event
Landlord's statement setting forth such estimate shall be accompanied by an
explanation of such greater increase. Tenant shall pay to Landlord on the first
day of each month during such Operating Year, an amount equal to 1/12th of
Landlord’s estimate of the Operating Payment for such Operating Year. If
Landlord shall not furnish any such estimate for an Operating Year or if
Landlord shall furnish any such estimate for an Operating Year subsequent to the
commencement thereof, then (A) until the first day of the month following the
month in which such estimate is furnished to Tenant, Tenant shall pay to
Landlord on the first day of each month an amount equal to the monthly sum
payable by Tenant to Landlord under this Section 2.07 in respect of the last
month of the preceding Operating Year; (B) after such estimate is furnished to
Tenant, Landlord shall notify Tenant whether the installments of the Operating
Payment previously made for such Operating Year were greater or less than the
installments of the Operating Payment to be made in accordance with such
estimate, and (x) if there is a deficiency, Tenant shall pay the amount thereof
within 30 days after demand therefor, or (y) if there is an overpayment,
Landlord shall refund to Tenant the amount thereof, together with interest
thereon at an interest rate equal to the sum of the Base Rate plus 2% from the
date paid by Tenant until refunded, within 30 days after such determination; and
(C) on the first day of the month following the month in which such estimate is
furnished to Tenant and monthly thereafter throughout such Operating Year Tenant
shall pay to Landlord an amount equal to 1/12th of the Operating Payment shown
on such estimate. Landlord may, during each Operating Year, furnish to Tenant a
revised statement of Landlord’s estimate of the Operating Payment for such
Operating Year, and in such case, the Operating Payment for such Operating Year
shall be adjusted and paid or refunded as the case may be, substantially in the
same manner as provided in the preceding sentence.




-25-
10215331.19

--------------------------------------------------------------------------------





(i)Landlord shall furnish to Tenant a Landlord’s Statement for each Operating
Year (and shall do so within 180 days after the end of each Operating Year). If
Landlord’s Statement shall show that the sums paid by Tenant, if any, under
Section 2.07(h) exceeded the Operating Payment to be paid by Tenant for the
applicable Operating Year, Landlord shall refund to Tenant the amount of such
excess within 30 days after such determination; and if the Landlord’s Statement
shall show that the sums so paid by Tenant were less than the Operating






Payment to be paid by Tenant for such Operating Year, Tenant shall pay the
amount of such deficiency within 30 days after demand therefor.


(j)(i)    Tenant, upon notice given within 270 days after Tenant’s receipt of a
Landlord’s Statement (provided such 270 day limitation shall not apply to the
Landlord’s Statement for the Base Operating Year as more particularly described
below in this clause (i)), may elect to have Tenant’s designated (in such
notice) representative (who may be an employee of Tenant or a third party
accountant or consultant but who may not, in any case, be retained by Tenant on
a contingency fee basis or any other fee basis by which such representative’s
compensation is based upon the amount refunded or credited by Landlord to Tenant
as a result of such audit) examine such of Landlord’s books and records
(collectively, “Records”) as are directly relevant to such Landlord’s Statement
and, with respect to Landlord’s Statement relating to either the first or the
second Operating Year following the Base Operating Year only, the Records as are
directly relevant to the Base Operating Year, and Landlord shall provide access
to the Records in Manhattan upon reasonable prior notice. Notwithstanding the
foregoing, at Tenant’s written request, Landlord shall include the Records for
the Base Operating Year and the Records regarding disputed items during the two
(2) Operating Years prior to the Operating Year being audited, it being agreed
(A) that Tenant’s review of Records regarding disputed items during such two (2)
previous Operating Years shall be for the sole purpose of assisting Tenant in
its review of the Operating Year covered by the applicable Landlord’s Statement,
and shall not be deemed to permit Tenant to challenge any items of Operating
Expenses for such two (2) previous Operating Years if Tenant is not otherwise
entitled to challenge such items for such Operating Years pursuant to the
provisions of this Section 2.05, and (B) notwithstanding anything contained in
this Lease to the contrary, Tenant shall only be permitted to audit the Base
Operating Year in connection with Tenant’s audit of Landlord’s Statement
relating to either the first or the second Operating Year following the Base
Operating Year. As a condition to Tenant’s right to review the Records, Tenant
shall pay all sums required to be paid in accordance with the Landlord’s
Statement in question; provided that the payment of such sums shall be without
prejudice to Tenant’s right to timely dispute such amounts or Tenant’s right to
recover if Tenant timely and successfully challenges Landlord’s Statement in
accordance with Section 2.07(j)(ii) below. If Tenant shall not give such notice
within such 270-day period (provided such 270 day limitation shall not apply to
the Landlord’s Statement for the Base Operating Year as more particularly
described in this clause (i)), then such Landlord’s Statement shall be
conclusive and binding upon Tenant. Tenant and Tenant’s employees, accountants
and agents may make copies of the Records but shall treat all Records as
confidential, and, upon request by Landlord, shall confirm such confidentiality
obligation in writing by executing a confidentiality agreement substantially in
the form attached hereto as Exhibit N. The foregoing confidentiality obligations
shall not apply with respect to any disclosure that is required (A) by
applicable Laws or (B) by a court of competent jurisdiction or arbitrator or in
connection with any action or proceeding before a court of competent
jurisdiction or arbitrator, provided, that, in each case, Tenant shall endeavor
to deliver prior written notice of such disclosure to Landlord. In no event
shall the provisions of this Section 2.05(j)(i) be


-26-
10215331.19

--------------------------------------------------------------------------------





deemed to limit Tenant’s rights of discovery and disclosure in any action or
proceeding, or be construed so as to prohibit Tenant from complying with the
directive of any court or arbitrator.


(ii)Tenant, within 180 days after the date on which the Records are made
available to Tenant, may send a notice (“Tenant’s Statement”) to Landlord that
Tenant disagrees with the applicable Landlord’s Statement, specifying the basis
for




Tenant’s disagreement and, if Tenant is reasonably able to determine such
amount, the amount of the Operating Payment Tenant claims is due. If Tenant
fails timely to deliver a Tenant’s Statement, then such Landlord’s Statement
shall be conclusive and binding on Tenant. Landlord and Tenant shall attempt to
adjust such disagreement. If they are unable to do so within 30 days after
Landlord’s receipt of Tenant’s Statement and provided that the amount of the
Operating Payment Tenant claims is due is substantially different from the
amount of the Operating Payment Landlord claims is due, such disagreement shall
be determined by an OpEx Arbiter in accordance with this Section 2.07(j).
Landlord and Tenant shall promptly jointly designate a certified public
accountant (the “OpEx Arbiter”) whose determination made in accordance with this
Section 2.07(j)(ii) shall be binding upon the parties. If the OpEx Arbiter shall
determine that Tenant was overbilled by 5% or more, then Landlord shall pay the
cost of the OpEx Arbiter and reimburse Tenant for all reasonable, out-of-pocket
costs and expenses Tenant actually incurred in connection with Tenant’s audit of
the Records. If the OpEx Arbiter shall determine that Tenant was not overbilled,
then Tenant shall pay the cost of the OpeEx Arbiter and reimburse Landlord for
all reasonable, out-of-pocket costs and expenses Landlord actually incurred in
connection with Tenant’s audit of the Records. In all other events, the cost of
the OpEx Arbiter shall be borne equally by Landlord and Tenant. The OpEx Arbiter
shall be a member of an independent certified public accounting firm having at
least 15 accounting professionals and shall have at least 10 years of experience
in real estate accounting matters. If Landlord and Tenant shall be unable to
agree upon the designation of the OpEx Arbiter within 15 days after receipt of
notice from a party requesting agreement as to the designation of the OpEx
Arbiter, which notice shall contain the names and addresses of two or more
certified public accountants meeting the requirements of this Section
2.07(j)(ii) and who are acceptable to the party sending such notice, then either
party shall have the right to request the AAA to designate as the OpEx Arbiter a
certified public accountant meeting the requirements of this Section 2.07(j)(ii)
whose determination made in accordance with this Section 2.07(j)(ii) shall be
conclusive and binding upon the parties, and the cost of such certified public
accountant shall be borne as provided above in the case of the OpEx Arbiter
designated by Landlord and Tenant. Any determination made by an OpEx Arbiter
shall not exceed the amount determined to be due in the first instance by
Landlord’s Statement, nor shall such determination be less than the amount
claimed to be due by Tenant in Tenant’s Statement, and any determination which
does not comply with the foregoing shall be null and void and not binding on the
parties. In rendering such determination such OpEx Arbiter shall not add to,
subtract from or otherwise modify the provisions of this Lease, including the
immediately preceding sentence. Pending the resolution of any contest pursuant
to this Section 2.07(j)(ii), and as a condition to Tenant’s right to prosecute
such contest (but without prejudice to Tenant’s position), Tenant shall pay all
sums required to be paid in accordance with the Landlord’s Statement in
question. If Tenant shall prevail in such contest, an appropriate refund shall
be made by Landlord to Tenant, together with interest thereon at the Interest
Rate calculated from the date paid by Tenant until refunded to Tenant, within


-27-
10215331.19

--------------------------------------------------------------------------------





30 days after such determination, failing which Tenant may give to Landlord 5
Business Days notice of Tenant’s intent to offset the amount due to Tenant
against the next installments of Rent due under this Lease (which notice shall
contain a legend in not less than 14 point font bold upper case letters as
follows: “THIS IS A NOTICE OF A CLAIMED OFFSET RIGHT GIVEN IN ACCORDANCE WITH


SECTION 2.07(j)(ii) OF THE LEASE”) and if Landlord does not, within such 5
Business Day period, pay such amount to Tenant, then Tenant may set off such
amount against the next installments of Rent coming due under this Lease.


(k)(i)    “Base POA Amount” means the POA Charges incurred by Landlord for the
calendar year commencing January 1st after the calendar year in which (A) the
public plaza shown on Exhibit GG attached hereto serving the Project is open to
the general public (the “POA Base Year”) and (B) an initial temporary
certificate of occupancy has been issued with respect to at least four (4) of
the five (5) ERY Buildings and at least four (4) of the five (5) ERY Buildings
have commenced paying their Association Share (as defined in the A&R POA) in
accordance with Article 12 of the A&R POA. “ERY Buildings” means the Building
and the other buildings in the Project known as and located at 10 Hudson Yards,
New York, NY; 15 Hudson Yards, New York, NY; 20 Hudson Yards, New York, NY; 30
Hudson Yards, New York, NY; and 35 Hudson Yards, New York, NY.


(ii)    “POA Charges” means any assessments, special assessments and other
charges, costs, expenses or amounts payable by Landlord pursuant to the POA
Documents.
(iii)    “POA Documents” means that certain (1) Amended and Restated Declaration
Establishing The ERY Facility Airspace Parcel Owners’ Association and of
Covenants, Conditions, Easements and Restrictions dated as of December 7, 2015
(the “A&R POA”) made by the Metropolitan Transportation Authority and (2)
Amended and Restated Limited Liability Company Agreement of The ERY Facility
Airspace Parcel Owners’ Association dated as of December 7, 2015 and entered
into by Landlord, ERY Tenant LLC and the Board of Managers of 15 Hudson Yards
Condominium, in each case, as the same may be amended, restated or otherwise
modified from time to time (each a “POA Amendment”); provided, that if Landlord
enters into any such POA Amendment and such POA Amendment directly causes a
material non-economic adverse effect and/or economic adverse effect (other than
to a de minimis extent) on Tenant’s rights or obligations under this Lease, then
Landlord shall not have the right to pass through such material non-economic
adverse effect and/or economic adverse effect (other than to a de minimis
extent) to Tenant under this Lease.
(iv)    Notwithstanding anything to the contrary contained herein, from and
after the POA Base Year, Operating Expenses shall include all POA Charges for
any Operating Year after the POA Base Year that exceed the Base POA Amount.
Tenant’s Operating Share of such amount by which POA Charges for such Operating
Year exceeds the Base POA Amount is hereinafter referred to as the “POA
Operating Expense Payments”. Notwithstanding the foregoing, (1) POA Operating
Expense Payments shall not include any amounts relating to the purchase,
creation and maintenance of the sculpture that Landlord currently contemplates
will be located in the center of the public plaza of the Project in the location
identified in Exhibit GG and (2) with respect to the purchase, creation and


-28-
10215331.19

--------------------------------------------------------------------------------





maintenance of any other sculptures or other works of art that Landlord elects
to include within areas of the Project located outside of the Building during
the Term, Tenant’s POA Operating Expense Payments with respect to any such other
sculptures or works of art shall not exceed $75,000 in the aggregate during each
consecutive five (5)
year period occurring during the Term commencing on the Rent Commencement Date.
In addition to the POA Operating Expense Payments set forth above, Tenant shall
pay, as Additional Charges on account of POA Charges, for each calendar year (or
portion thereof) throughout the Term of this Lease from and after January 1,
2018, an amount equal to the product of (A) the applicable Additional POA
Amount, multiplied by (B) the number of rentable square feet contained in the
Premises (the “Additional POA Payment”); provided, that if the rentable square
footage of the Premises varies during any calendar year, such variation shall be
taken into account for purposes of the calculation of the Additional POA Payment
for such calendar year. The Additional POA Payment shall be due and payable in
equal installments on the dates on which Operating Payments (or installments
thereof) are due and payable by Tenant. Tenant shall pay each such installment
within 30 days after the rendering of a statement therefor by Landlord to
Tenant, which statement may be part of Landlord’s Statement so as to require
such installments to be paid by Tenant on the same dates on which Tenant is
required to pay Operating Payments (or installments thereof). The “Additional
POA Amount” shall be (i) $0.10 for the calendar year 2018, (ii) an additional
$0.10 for each calendar year thereafter to and including the POA Base Year
(i.e., if the POA Base Year is the calendar year 2020, $0.20 for the calendar
year 2019 and $0.30 for the calendar year 2020) and (iii) the Additional POA
Amount payable during the POA Base Year pursuant to clause (ii) for each
calendar year thereafter for the full remaining Term of this Lease. By way of
example, if the Premises contains 700,000 rentable square feet and the POA Base
Year is the calendar year 2020, during the calendar year beginning on January 1,
2021, the Additional POA Payment for the calendar year beginning on such January
1 shall be $210,000.00 (i.e., $0.30 x 700,000 = $210,000.00).
2.08 PILOT, Impositions, Tax and Operating Provisions. (a)  In any case provided
in Sections 2.04, 2.05, 2.06 or 2.07 in which Tenant is entitled to a refund,
Landlord may, in lieu of making such refund, credit against future installments
of Rent any amounts to which Tenant shall be entitled. Nothing in this Article 2
shall be construed so as to result in a decrease in the Fixed Rent. If this
Lease shall expire before any such credit shall have been fully applied, then
(provided Tenant is not in default under this Lease) Landlord shall refund to
Tenant the unapplied balance of such credit.


(b)Landlord’s failure to render or delay in rendering a Landlord’s Statement
with respect to any Operating Year or any component of the Operating Payment
shall not prejudice Landlord’s right to thereafter render a Landlord’s Statement
with respect to any such Operating Year or any such component, provided, that
such Landlord’s Statement is delivered within 2 years after the end of the
Operating Year in question, nor shall the rendering of a Landlord’s Statement
for any Operating Year prejudice Landlord’s right to thereafter render a
corrected Landlord’s Statement for such Operating Year within such 2-year period
(it being agreed that Landlord shall not render a Landlord’s Statement or a
corrected Landlord’s Statement more than 2 years after the end of the Operating
Year in question). Landlord’s failure to render or delay in rendering any
statement with respect to any PILOT Payment, Additional Tax Payment, Impositions
Payment or Tax Payment (or installment thereof) shall not prejudice Landlord’s
right to thereafter render such a statement, provided, that such statement is
delivered within 2 years following the


-29-
10215331.19

--------------------------------------------------------------------------------





later of (i) the end of the Tax Year in question or (ii) the final determination
of the PILOT, Impositions or Taxes, as applicable, for the Tax Year in question,
nor shall the rendering of a statement for any PILOT Payment, Additional Tax
Payment, Impositions Payment or Tax


Payment (or installment thereof) prejudice Landlord’s right to thereafter render
a corrected statement therefor within such 2-year period (it being agreed that
Landlord shall not render any statement (or correction thereof) with respect to
any PILOT Payment, Additional Tax Payment, Impositions Payment or Tax Payment
(or installment thereof) more than 2 years following the later of the events
described in clauses (i) and (ii) of this sentence).


(c)Landlord and Tenant confirm that the computations under this Article 2 are
intended to constitute a formula for agreed rental escalation and may or may not
constitute an actual reimbursement to Landlord for PILOT, Impositions, Taxes and
other costs and expenses incurred by Landlord with respect to the Building.


(d)Each PILOT Payment, Additional Tax Payment, Impositions Payment or Tax
Payment in respect of a Tax Year, and each Operating Payment in respect of an
Operating Year, which ends after the expiration or earlier termination of this
Lease, and any PILOT, Impositions or Taxes refund with respect to such Tax Year,
shall be prorated to correspond to that portion of such Tax Year or Operating
Year occurring within the Term.


2.09 Electric Charges. (a)  Tenant’s demand for, and consumption of, electricity
serving the Premises shall be determined by meters or submeters installed by
Landlord covering all the floors 9-26 of the Building and Landlord shall
determine Tenant’s consumption of electricity by determining the consumption of
all the floors 9-26 in the Building and subtracting the consumption of
electricity shown on the meters and submeters for all the floors 9-26 of the
Building that are not a part of the Premises. Tenant shall pay for such electric
consumption within 30 days after rendition of a bill therefor. Any meters or
submeters installed in the Premises for permitted subtenants shall be installed
by Tenant at Tenant’s sole cost and expense.


(b)The amount payable by Tenant per “KW” and “KWH” for electricity consumed
within the Premises, whether determined by meters or submeters or as otherwise
provided below, shall be 100% of the amount (as adjusted from time to time,
“Landlord’s Rate”) which Landlord is charged for the purchase of each KW and KWH
of electricity for the same period by the third party vendor (the “Electricity
Provider”) from which Landlord is then purchasing electricity for the Building
(including all surcharges, taxes, fuel adjustments, market supply and market
adjustment charges, taxes passed on to consumers by the public utility, and
other sums payable in respect thereof), plus all surcharges, taxes and other
sums payable in respect of Landlord’s sale of electricity to Tenant and
Landlord’s out-of-pocket costs for meter reading and billing. Landlord’s Rate
shall be determined by applying KW and KWH (on-peak and off-peak, if applicable)
as derived from the applicable meters or submeters to the same rate schedule(s)
(both the utility and alternate provider, if applicable) which would be charged
by the Electricity Provider during each respective service period as if the
Building did not have a co-generation facility and purchased all electricity
consumed in the Building from the Electricity Provider. Notwithstanding anything
to the contrary herein but subject to the express provisions of this Section
2.09(b), Landlord shall not be obligated to apply Tenant’s interval data to
Landlord’s Rate in order to determine the amount payable by Tenant hereunder.




-30-
10215331.19

--------------------------------------------------------------------------------





(c)Notwithstanding anything to the contrary contained in this Lease but subject
to the provisions of this Section 2.09, Tenant shall pay all electricity costs
in connection




with the use of the base building air handler(s) exclusively serving the
Premises and Tenant’s VAV system in accordance with this Section 2.09.


(d)Tenant may, from time to time (but in no event more than once every calendar
year), request that Landlord check the accuracy of the electric or water
meter(s) or submeter(s) used to determine the electric or water consumption in
the Premises. Within 30 days after receipt of any such request from Tenant,
Landlord shall engage the services of an independent testing agency/lab to the
check the accuracy of such meter(s) or submeter(s). If the results shall
disclose that the meters/submeters (or any of them) shall be inaccurate by more
than five percent (5%), Landlord shall pay the cost of checking the accuracy of
such meter(s)/submeter(s) and those meters/submeters shall be repaired or
replaced by Landlord, at its cost and expense and, in all other instances Tenant
shall be responsible for all out-of-pocket costs and expenses actually incurred
by Landlord in connection with such inspection, including, without limitation,
the costs of such independent testing agency/lab. Landlord and Tenant shall make
a retroactive adjustment of any Additional Charges on account of the electrical
energy or water usage, as applicable that has been made based on such inaccurate
meters/submeters (regardless of whether the inaccuracy is more or less than 5%)
for a period not to exceed the immediately preceding calendar year plus the
number of months until Landlord has made such repair or replacement. In the
event that Tenant does not request that Landlord check the accuracy of the
meter/submeters (or any of them) within 365 days following the end of any
calendar year during the Term, Tenant shall no longer have the right to audit
and/or inspect the Additional Charges on account of electricity or water, as the
case may be, for such calendar year.


2.10 Manner of Payment. Tenant shall pay all Rent as the same shall become due
and payable under this Lease (i) in the case of Fixed Rent and Recurring
Additional Charges, by wire transfer of immediately available federal funds as
directed by Landlord, and (ii) in the case of all other sums, either by wire
transfer as aforesaid or by check (subject to collection) drawn on a bank that
clears through The Clearing House Payments Company L.L.C., in each case at the
times provided herein without notice or demand and without setoff or
counterclaim except as otherwise expressly provided in this Lease. All Rent
shall be paid in lawful money of the United States to Landlord at its office or
such other place as Landlord may from time to time designate. If Tenant fails
timely to pay any Rent, Tenant shall pay interest thereon from the date when
such Rent became due to the date of Landlord’s receipt thereof at the Interest
Rate. If Tenant fails to timely pay any Rent on 4 occasions within any rolling
365-day period, in addition to all other rights and remedies Landlord may have
under this Lease and the payment of interest as provided in the immediately
preceding sentence, Tenant shall pay to Landlord, as Additional Charges,
together with such 4th late payment of Rent (and any subsequent late payment of
Rent within such 365-day period), a fee in the amount of 4% of the amount of the
late Rent payment in order to defray Landlord’s costs in connection with
Tenant’s late payment of Rent. Tenant shall pay interest on such fee at the
Interest Rate from the date the applicable late payment of Rent was due until
the date of Landlord’s receipt of such fee.. Any Additional Charges for which no
due date is specified in this Lease shall be due and payable on the 30th day
after the date of invoice. Upon Tenant’s request, Landlord will provide Tenant
with reasonable backup for any bills, invoices or statements relating to
Additional Charges rendered to Tenant pursuant to the terms of this Lease to the
extent such backup is available to Landlord or its Affiliates (it being agreed
that Landlord shall maintain records and appropriate


-31-
10215331.19

--------------------------------------------------------------------------------





backup consistent with the operation of First Class Office Buildings); provided,
that the foregoing (1) shall not be construed as a condition to Tenant’s


obligation to make such payment and (2) shall be subject to any limitation on
Tenant’s right to audit any Additional Charges expressly set forth in this
Lease.


ARTICLE 3


Landlord Covenants


3.01 Landlord Services. From and after the date that Tenant first occupies the
Premises for the conduct of Tenant’s business, Landlord shall furnish Tenant
with the following services (collectively, “Landlord Services”):


(a)heat, ventilation and air-conditioning to the Office Premises during Business
Hours in accordance with the design specifications set forth in Exhibit F
attached hereto; if Tenant shall require heat, ventilation or air conditioning
services at any other times, Landlord shall furnish such service (i) in the case
of a Business Day, upon receiving notice from Tenant by 1:00 p.m. of such
Business Day and (ii) in the case of a day other than a Business Day, upon
receiving notice from Tenant by 1:00 p.m. of the immediately preceding Business
Day, and Tenant shall pay to Landlord within 30 days after demand Landlord’s
then established charges therefor, which charges as presently in effect are set
forth on Exhibit H attached hereto and are based on the actual costs to
Landlord, without profit or mark-up, to provide such services and shall be
subject to increase or decrease to the extent of Landlord’s actual increase or
decrease in the cost of providing such services; provided, that (x) Tenant shall
be subject to a 4 hour minimum charge for any such overtime service unless such
overtime service is requested for a period of time immediately preceding or
immediately following Business Hours on a Business Day, in which case Tenant
shall be entitled to request a minimum of 1 full hour of such overtime service
and (y) to the extent that any of Landlord’s costs of providing such overtime
service are attributable to the provision of such overtime service to both
Tenant and another tenant or occupant of the Building, Tenant shall only be
responsible for its pro rata share (determined based on the respective rentable
square footages of the spaces to which such service is being provided) of such
cost(s);


(b)(i)    subject to service changes due to emergency and necessary maintenance,
(1) for Tenant’s non-exclusive use and benefit, the north passenger elevators
serving the Office Premises and designated as P-01 and P-06 (the “Shared
Low-Rise Elevators”) and (2) for Tenant’s exclusive use and benefit, the
passenger elevators serving the Office Premises and designated as P-02, P-03,
P-04, P-05, P-07, P-08, P-09 and P-10 (collectively, the “Exclusive Low-Rise
Elevators”), in each case, in accordance with the specifications attached hereto
as Exhibit G at all times during Business Hours on Business Days, with at least
2 Shared Low-Rise Elevators or Exclusive Low-Rise Elevators subject to call at
all other times;


(ii)freight elevator and loading dock service to the Premises for Tenant’s
non-exclusive use and benefit; provided, that (1) so long as Tenant leases at
least 10 floors of the Office Premises initially demised under this Lease,
Tenant shall have exclusive use of the freight elevator designated as S-03 (the
“Exclusive Freight Elevator”) and (2) with respect to such service other than
during Business Hours on Business Days, (A) Tenant shall pay to Landlord within
30 days after demand Landlord’s then established


-32-
10215331.19

--------------------------------------------------------------------------------





charges therefor, which charges as presently in effect are set forth on Exhibit
H attached hereto and are based on the actual costs to Landlord, without profit
or mark-up, to provide


such service and shall be subject to increase or decrease to the extent of
Landlord’s actual increase or decrease in the cost of providing such service and
(B) Tenant shall be subject to a 4 hour minimum charge unless such overtime
service is requested for a period of time immediately preceding or immediately
following Business Hours on a Business Day, in which case Tenant shall be
entitled to request a minimum of 1 full hour of such overtime service.
Notwithstanding the foregoing, any tenant or permitted occupant of the 24th
floor of the Building shall be entitled to use the Exclusive Freight Elevator in
connection with such tenant’s or occupant’s initial move-in to the Building upon
reasonable prior notice to Tenant and Landlord at such tenant’s sole cost and
expense; provided, that any such tenant or permitted occupant shall not
unreasonably interfere with Tenant’s use and occupancy of the Premises in
connection with such use of the Exclusive Freight Elevator;


(c)(i) reasonable quantities of hot and cold water to the floor(s) on which the
Office Premises are located for pantries, drinking, core lavatory and cleaning
purposes only; if Tenant requires water for any other purpose, Landlord shall
furnish cold water at the Building core riser through a capped outlet located on
each floor on which the Office Premises is located (within the core of the
Building), and the cost of heating such water, as well as the cost of piping and
supplying such water to the Office Premises, shall be paid by Tenant; Landlord
may install and maintain, at Tenant’s expense, meters to measure Tenant’s
consumption of cold water and/or hot water for such other purposes in which
event Tenant shall reimburse Landlord for the quantities of cold water and hot
water shown on such meters, within 30 days after demand, at Landlord’s then
established charges therefor, which charges as presently in effect are set forth
on Exhibit H attached hereto and are based on the actual costs to Landlord,
without profit or mark-up, to provide such service and shall be subject to
increase or decrease to the extent of Landlord’s actual increase or decrease in
the cost of providing such water (including charges for the production of such
hot water);


(ii)any hot water supplied by Landlord pursuant to this Section 3.01(c) shall be
provided at a minimum temperature of 115 degrees Fahrenheit;


(d)electric energy on a submetered basis for Tenant’s reasonable use of
lighting, plug loads, fan powered boxes and other electrical fixtures,
appliances and equipment at a level of not less than 4.5 watts demand load per
gross square foot of space (exclusive of electricity for the Building HVAC
system but inclusive of Tenant’s fan powered boxes); in no event shall Tenant’s
consumption of electricity exceed the capacity of existing feeders to the
Building or the risers or wiring serving the Premises, nor shall Tenant be
entitled to any unallocated power available in the Building unless, in
Landlord’s reasonable judgment (i) Tenant has demonstrated the need for
additional electrical power by providing a load letter provided by a Tenant’s
electrical engineer reasonably approved by Landlord certifying that Tenant
requires such additional electrical capacity and (ii) taking into account the
then existing and future needs of other then existing and future tenants, and
other needs of the Building, the same is available for Tenant’s use, and if
Landlord shall provide any such additional power, Tenant shall pay to Landlord,
within 30 days after demand, Landlord’s costs incurred in providing such
additional power to the Premises and the cost of installing additional risers,
meters, switches and related equipment necessary to provide such additional
power (provided that such cost of installing such equipment charged to Tenant
shall be the actual cost to Landlord of such installation, without profit or
mark-up). To the extent there is insufficient electrical power available in the
Building to meet Tenant’s needs (as


-33-
10215331.19

--------------------------------------------------------------------------------









demonstrated in accordance with the immediately preceding sentence), Landlord,
at Tenant’s expense, shall use commercially reasonable efforts to obtain
additional electrical power (provided the same would not result in the
diminution of electrical capacity, or any other adverse effect upon the Building
or the electrical capacity and electrical cost for the balance of the Building).
Any riser or risers necessary to supply Tenant’s electrical requirements in
excess of 4.5 watts demand load per gross square foot of space (exclusive of
electricity for the Building HVAC system but inclusive of Tenant’s fan powered
boxes) shall be installed by Landlord at the sole cost and expense of Tenant and
only if, in Landlord’s reasonable judgment, the same is reasonably practicable
and will not cause adverse damage or injury to the Building or the operation
thereof or the Premises, or cause or create a dangerous or hazardous condition.
In addition to the installation of such riser or risers, Landlord shall also, at
the sole cost and expense of Tenant, install all other equipment proper and
necessary in connection therewith, subject to the aforesaid terms and conditions
(provided that such cost of installing such equipment charged to Tenant shall be
the actual cost to Landlord of such installation, without profit or mark-up).
All of such costs and expense shall be paid by Tenant to Landlord within 30 days
after rendition of any bill or statement to Tenant therefor. Subject to Laws and
Landlord’s approval of Tenant’s plans therefor (which approval shall be given or
withheld in accordance with the provisions of Section 4.02), Tenant shall have
the right, at its sole cost and expense, to redistribute the electric power
furnished on each floor of the Premises by Landlord throughout the Premises;
provided, that (1) such redistribution does not cause Tenant’s consumption of
electricity to exceed the capacity of the feeders, risers or wiring serving the
Premises and (2) if Tenant shall surrender any portion of the Premises prior to
surrendering the entire Premises, Tenant shall perform any work required prior
to such partial surrender so that the electrical capacity stated in this Section
3.01(d) is restored to the surrendered portion of the Premises;


(e)(i)    cleaning services for the Office Premises only (other than any
Restricted Areas, upon at least 30 days prior written notice to Landlord, as
secured areas to which Landlord’s cleaning contractor should not be granted
access) in accordance with Exhibit D-1 attached hereto, which shall be performed
in compliance with the Building’s green cleaning policy incorporating criteria
included in the LEED Green Building Operations and Maintenance v2009 - IEQ
prerequisite 3 Green Cleaning Policy (or any later promulgated LEED green
cleaning standards required to obtain a LEED credit for the Building), the most
recent draft of which as of the date hereof is attached hereto as Exhibit D-2
(as the same may be amended by Landlord from time to time in order to a obtain a
LEED credit for the Building, the “Green Cleaning Policy”). Tenant shall pay to
Landlord within 30 days after demand the actual costs, without profit or
mark-up, incurred by Landlord for (i) extra cleaning work in the Office Premises
required because of (A) misuse or neglect on the part of Tenant, its subtenants
or their respective employees or visitors, (B) interior glass partitions or
interior glass surfaces in excess (other than to a de minimis extent) of
customary first-class office uses and/or (C) non-standard materials or finishes
installed in the Office Premises the cleaning of which is not provided for in
Exhibit D-1, and (ii) removal from the Office Premises and the Building of any
refuse of Tenant in excess of that ordinarily accumulated in comparably sized
business office occupancy in First Class Office Buildings or at times other than
Landlord’s standard cleaning times. Notwithstanding the foregoing, Landlord
shall not be required to clean any portions of the Office Premises used for
preparation, serving or consumption of food (other than pantries), trading
floors, areas dedicated to data processing or reproducing operations, private
lavatories or toilets or other special purposes requiring greater or more
difficult cleaning work than office areas and, subject to Sections 3.01(e)(ii)
and 3.01(e)(vi)




-34-
10215331.19

--------------------------------------------------------------------------------







below, Tenant shall retain Landlord’s cleaning contractor at Tenant’s expense to
perform such cleaning and any other cleaning services in excess of those
provided for in Exhibit D-1. Landlord’s cleaning contractor shall have access to
the Office Premises (other than the Restricted Areas) after 6:00 p.m. and before
8:00 a.m. and shall have the right to use, without charge therefor, all light,
power and water in the Office Premises reasonably required to clean the Office
Premises; provided that, after finishing their work, the personnel of Landlord’s
cleaning contractor shall turn off all lights in the Premises;
(ii)Tenant has advised Landlord that Tenant will initially elect to retain
Tenant’s own cleaning contractor, which cleaning contractor shall be subject to
Landlord’s approval (which approval shall not be unreasonably withheld, delayed
or conditioned), for the cleaning of the Office Premises (including by
contracting directly with Landlord’s cleaning contractor, in which event
Landlord’s approval will not be required, nor will Landlord’s approval be
required if Landlord or an Affiliate of Landlord permits the cleaning contractor
retained by Tenant to clean space in any other building owned or managed by
Landlord or an Affiliate of Landlord nor will Landlord’s approval be required if
the cleaning contractor selected by Tenant is either Pritchard Industries, ABM
Cleaning Services or Guardian Service Industries); provided, that if Tenant
retains a contractor other than Landlord’s contractor, then (A) Landlord shall
not provide storage lockers for the use of Tenant’s contractor but shall permit
Tenant’s contractor to access the janitor closets on each full floor of the
Office Premises to store cleaning materials and equipment to the extent such
space would have been available for use by Landlord’s cleaning contractor if
Landlord were providing cleaning to the Office Premises in accordance with the
provisions of Section 3.01(e)(i), and Landlord shall have no liability to Tenant
or Tenant’s contractor in connection with such access and use; (B) Tenant or
Tenant’s cleaning contractor shall bag all rubbish, garbage, waste and other
debris and remove such items from the Premises to the designated loading dock at
such times as are reasonably designated by Landlord, which times shall be
comparable to the times designated by Landlord for garbage removal by its own
cleaning contractor, (C) the provisions of Section 4.02(e) relating to the
avoidance of union-related conflict shall apply to the selection of Tenant’s
contractor and the performance of work by Tenant’s contractor, and (D) Tenant
shall be responsible for ensuring that the cleaning of the Office Premises is
performed in compliance (other than to a de minimis extent) with the Green
Cleaning Policy. If Tenant increases the number of cleaning personnel beyond the
number of cleaners which would be assigned to clean the Office Premises if
Landlord were doing such cleaning (such increased number of cleaners are called
“Excess Cleaners”), then Tenant shall cause Tenant’s cleaning contractor to have
such Excess Cleaners perform “special cleaning services”, and Tenant shall be
solely responsible for all termination costs in connection with the termination
of the Excess Cleaners at such time as Tenant no longer cleans its own Office
Premises whether by reason of the expiration of this Lease or otherwise. If
Tenant shall elect to contract directly with a cleaning contractor in accordance
with this Section 3.01(e)(ii), then, upon request by Tenant, Landlord shall
notify Tenant of the number of cleaning personnel which would be assigned to
clean the Office Premises if Landlord were doing such cleaning. Tenant shall pay
the contractor retained by Tenant directly for the cost of cleaning the Office
Premises, and Landlord shall not be required to clean the Office Premises or any
part thereof;










-35-
10215331.19

--------------------------------------------------------------------------------





(iii)If and so long as Tenant obtains cleaning under Section 3.01(e)(ii), then:
(A) there shall be excluded from Operating Expenses all costs incurred for, or
that would be attributable to, the cleaning of the Office Premises in accordance
with Exhibit D-1 and the standard cleaning of all other tenant areas of the
Building, (B) the Base Operating Amount shall be reduced by the cost (the “Base
Cleaning Cost”) included in the Base Operating Amount for the cleaning of the
Office Premises in accordance with Exhibit D-1 and the standard cleaning of all
other tenant areas of the Building (provided that there shall be no retroactive
Operating Payment resulting from such reduction in the Base Operating Amount),
in each case, as of the Base Operating Year, and (C) Tenant shall be entitled to
a credit against (i.e., a reduction of) each installment of Fixed Rent payable
by Tenant in an amount equal to the Fixed Cleaning Credit. “Fixed Cleaning
Credit” means the amount determined by multiplying (x) the amount that is (1)
the cost per rentable square foot charged by Landlord’s cleaning contractor for
the cleaning of office space in the Building in accordance with Exhibit D-1 at
the time Tenant elects to obtain cleaning under Section 3.01(e)(ii) minus (2)
any increase in the cost charged by such cleaning contractor per rentable square
foot for such cleaning of office space in the Building as a result of the
decrease in space covered by Landlord’s contract with such contractor due to
such election by Tenant and (y) the number of rentable square feet from time to
time constituting the Office Premises; provided, that any increase in cost as
described in clause (2) of this sentence shall only be included in the
calculation of the Fixed Cleaning Credit (I) to the extent such increase is
commercially reasonable and (II) if Landlord provides evidence of such increase
to Tenant. If Tenant elects to obtain cleaning under Section 3.01(e)(ii)
beginning other than on the first day of a calendar month, or if Tenant
discontinues such election as provided in Section 3.01(e)(iv) other than on the
last day of a calendar month, the adjustments and credits to rent made pursuant
to this Section 3.01(e)(iii) shall be appropriately prorated. Within 30 days
after Tenant’s request therefor from time to time after the Rent Commencement
Date, Landlord shall notify Tenant of the amount of the Base Cleaning Cost and
the Fixed Cleaning Credit as of the date of Landlord’s notification. Any dispute
with respect to the amount of the Fixed Cleaning Credit shall be resolved by
arbitration in accordance with the provisions of Section 8.09;


(iv)If Tenant shall elect to contract directly with a cleaning contractor in
accordance with Section 3.01(e)(ii) for the provision of cleaning services to
the Office Premises, Tenant may discontinue obtaining cleaning services from
such contractor and require Landlord, upon not less than 60 days prior notice,
to clean the Office Premises in accordance with the provisions of Section
3.01(e)(i). If Tenant elects to have Landlord resume furnishing cleaning to the
Office Premises in accordance with this Section 3.01(e)(iv), then if and so long
as Tenant receives cleaning from Landlord, (A) there shall be included in
Operating Expenses the cost and expenses incurred for the cleaning of the Office
Premises in accordance with Exhibit D-1 and the standard cleaning of all other
tenant areas of the Building, (B) the Base Operating Amount shall be increased
by the Base Cleaning Cost and (C) Tenant shall no longer be entitled to the
Fixed Cleaning Credit provided pursuant to clause (C) of Section 3.01(e)(iii);


(v)If Tenant shall elect to contract directly with a cleaning contractor in
accordance with Section 3.01(e)(ii) for the provision of cleaning services to
the Office Premises, the personnel of Tenant’s cleaning contractor shall be
permitted,




-36-
10215331.19

--------------------------------------------------------------------------------





without charge, to use the passenger elevators, the freight elevators and the
portion of the loading docks where the trash compactors are located in the same
manner and for the same purposes as the personnel of Landlord’s cleaning
contractor at times other than during Business Hours and, only if and to the
extent Landlord’s cleaning contractor does the same, to use the portion of the
loading docks where the trash compactors are located during Business Hours;


(vi)Subject to the terms and conditions of this Section 3.01(e)(vi), Tenant
shall have the right to furnish Extra Cleaning to any portion of the Premises.
“Extra Cleaning” means any cleaning or extermination services other than those
provided by Landlord pursuant to Section 3.01(e)(i). All contractors performing
Extra Cleaning, which may be employees of Tenant (“Tenant’s Specialty Cleaning
Contractors”) shall be subject to Landlord’s reasonable approval (unless such
contractors are employees of Tenant, in which case Landlord’s approval shall not
be required) and no such contractor shall enter the Building or the Premises for
that purpose prior to being so approved. The provisions of Section 4.02(e)
relating to the avoidance of union-related conflict shall apply to the selection
of Tenant’s Specialty Cleaning Contractors and the performance of the Extra
Cleaning by Tenant’s Specialty Cleaning Contractors. The Extra Cleaning shall be
performed in such manner as not to interfere with or delay, except to a de
minimis extent, the cleaning of the Office Premises or the Building and/or the
removal of rubbish therefrom and if such interference or delay shall occur,
Tenant, upon notice from Landlord, shall promptly instruct Tenant’s Specialty
Cleaning Contractors to modify the particular manner of performing the Extra
Cleaning which is causing such interference or delay, and if any additional
expense shall be actually incurred by Landlord as a result of the performance of
the Extra Cleaning by Tenant’s Specialty Cleaning Contractors, Tenant shall pay
Landlord’s actual reasonable out-of-pocket costs so incurred, without profit or
mark-up, within 30 days after Tenant’s receipt of an invoice therefor. Tenant
shall be responsible for ensuring that the Extra Cleaning is performed in
compliance with the Green Cleaning Policy. Landlord shall not provide storage
lockers for the use of Tenant’s Specialty Cleaning Contractors but shall permit
Tenant’s Specialty Cleaning Contractors to access the janitor closets on each
floor of the Office Premises to store cleaning materials and equipment to the
extent space is available therefor (it being understood that Landlord’s
contractor shall have priority with respect to the use of such space), and
Landlord shall have no liability to Tenant or Tenant’s Specialty Cleaning
Contractors in connection with such access and use. The personnel of Tenant’s
Specialty Cleaning Contractors shall be permitted, without charge, to use the
passenger elevators, the freight elevators and the portion of the loading docks
where the trash compactors are located in the same manner as the personnel of
Landlord’s cleaning contractor at times other than during Business Hours and,
only if and to the extent Landlord’s cleaning contractor does the same, to use
the freight elevators and the portion of the loading docks where the trash
compactors are located during Business Hours;


(f)Subject to the following provisions of this Section 3.01(f), Landlord shall
make available to Tenant 259 tons of condenser water for the Premises (the
amount of condenser water Landlord is reserving for Tenant in accordance with
the provisions of this Section 3.01(f), the “Reserved Tonnage”), at a supply
temperature of 87.5 degrees Fahrenheit and a return temperature of 102.5 degrees
Fahrenheit with a 78 degree Fahrenheit wet bulb temperature and a






-37-
10215331.19

--------------------------------------------------------------------------------





maximum flow rate of 2 gallons per minute per ton of refrigeration, for Tenant’s
supplemental HVAC system from the common cooling tower unit serving the Building
24 hours a day, 7 days a week. On or prior to the second anniversary of the Rent
Commencement Date (such date, the “Outside Condenser Water Election Date”),
Tenant may elect to increase the Reserved Tonnage by written notice to Landlord
specifying such additional amount of condenser water that Tenant elects to
reserve and receive for the Term, in which event the Reserved Tonnage shall be
deemed to be such increased amount as specified by Tenant in such notice;
provided, that Tenant shall not have the right to increase the Reserved Tonnage
to more than 495 tons of condenser water for the Premises in the aggregate.
Notwithstanding anything to the contrary contained herein, Tenant shall not have
the right (whether in connection with Tenant’s initial Reserved Tonnage or
Tenant’s increased Reserved Tonnage pursuant to the immediately preceding
sentence) to more than (w) 30 tons of condenser water for each of the 9th, 11th,
14th and 16th floors of the Office Premises, (x) 45 tons of condenser water for
each of the 12th and 15th floors of the Office Premises, (y) 75 tons of
condenser water for the 10th floor of the Office Premises and (z) 30 tons of
condenser water per floor for the 17th through 23rd floors of the Building. If
Tenant fails to timely deliver to Landlord such notice to increase the Reserved
Tonnage, then, subject to remaining provisions of this Section 3.01(f), the
Reserved Tonnage shall continue to be the applicable tons of condenser water per
full floor of the Premises described in clause (w) through (z) of the first
sentence of this clause (f) throughout the Term and Tenant shall be deemed to
have waived Tenant’s right to increase or reduce the Reserved Tonnage. If, at
any time after the Outside Condenser Water Election Date, Tenant requests that
the Reserved Tonnage be increased, Landlord shall provide the additional amount
of condenser water requested by Tenant if such additional amount is available
(as determined in Landlord’s reasonable judgment, taking into account the then
existing and future needs of other then existing and future tenants and other
needs of the Building). If additional condenser water is not available to be
reserved for Tenant’s use, Landlord shall, at no cost, expense or liability to
Landlord, use commercially reasonable efforts to install equipment required to
provide additional condenser water to Tenant, and Tenant shall pay to Landlord,
within 30 days after demand, Landlord’s costs incurred in providing such
additional condenser water and installing additional cooling towers, risers,
meters and related equipment necessary to provide such additional condenser
water (provided that such costs of installing such equipment charged to Tenant
shall be the actual out-of-pocket cost to Landlord of such installation, without
profit or mark-up). Tenant shall perform all necessary work and install all
required equipment to permit Tenant to tap into Landlord’s condenser water riser
on each floor of the Office Premises, however (i) Landlord shall provide no less
than 2.5 inch capped valved outlets at the core of each floor of the Office
Premises, and (ii) Landlord shall waive any tap-in fee for Tenant’s tap into
Landlord’s condenser water riser. Tenant shall pay to Landlord, within 30 days
after demand, for Landlord’s reservation of the Reserved Tonnage, an amount
equal Landlord’s then established charges therefor, which charges as presently
in effect are set forth on Exhibit H attached hereto and shall be subject to
increase or decrease to the extent of Landlord’s actual increase or decrease in
the cost of providing such condenser water;


(g)security in the Building and Building Lobby in accordance with Exhibit T
attached hereto; provided, that, except to the extent due to Landlord’s
negligence or willful misconduct, Landlord shall have no responsibility to
prevent, and Landlord shall have no liability to Tenant (or anyone claiming
through or under Tenant) for loss to Tenant (or such other person) or their
agents, contractors, employees, invitees, or licensees, arising out of theft,
burglary








-38-
10215331.19

--------------------------------------------------------------------------------





or damage or injury to persons or property caused by persons gaining access to
the Building or other causes;


(h)Landlord shall operate (or cause an outside contractor to operate) a
messenger center for the Building (the “Messenger Center”), which shall be
located on the 10th Avenue grade level of the Building to the north of the
Building elevator core. The service to be provided by the Messenger Center from
time to time, the manner in which such services are provided from time to time
and hours of operation observed from time to time (the “Messenger Center
Services”) shall comply with all applicable Laws and shall be reasonably
formulated by Landlord with a view toward the security protocols for the
Building, and the cost or expense for operating the Messenger Center Services
shall be at commercially competitive market rates for similar services then
being provided in other First Class Office Buildings. Landlord shall, throughout
the Term, deliver Tenant’s packages and mail received by the Messenger Center to
Tenant’s messenger center located in the Premises promptly upon receipt.
Landlord shall have no liability to Tenant for accepting or failing to accept or
for providing or not providing or for requesting or failing to request receipts
or evidence of delivery for any mail or packages or for the handling of, or
damage to, such mail or packages, in each case, absent the gross negligence or
willful misconduct of Landlord or its Affiliates. The cost of maintaining the
Messenger Center and Messenger Center Services shall be an Operating Expense
under this Lease;


(i)(i)    Tenant shall have the non-exclusive right to use the core fire
staircases connecting contiguous floors of the Office Premises (the “Internal
Stairs”) solely as convenience stairs in accessing each floor; provided, that
Tenant, at its sole cost and expense, complies with all applicable Laws in
connection with such use. In using the Internal Stairs and in preparing said
Internal Stairs for use by Tenant, Tenant shall be responsible for all
incremental costs and expenses in connection therewith (including any increase
in Landlord’s insurance costs resulting from Tenant’s use thereof and any
additional costs to Landlord resulting from the need to install, maintain and
provide electricity to continuous lighting fixtures serving the Internal Stairs)
and shall comply with the terms of this Lease, all Rules and Regulations, all
applicable Laws and insurance requirements applicable to the Building. If Tenant
so utilizes the Internal Stairs as convenience stairs, Tenant shall maintain at
its sole cost and expense such portions of the Internal Stairs on the floors on
which the Office Premises are located (collectively, the “Contiguous Stairs”),
including, without limitation, the periodic painting and cleaning thereof in a
manner appropriate for a First Class Office Building. Tenant shall not use the
Internal Stairs so as to interfere with the rights of other tenants or occupants
in the Building. Landlord shall not give any other tenant or occupant in the
Building the right to use the Internal Stairs except as required by Laws unless
Landlord recaptures by termination any portion(s) of the Premises pursuant to
Landlord’s rights under Section 5.02(e), in which event Landlord may grant an
occupant of such recaptured space rights with respect to those portions of the
Internal Stairs serving such space which are similar to the rights granted to
Tenant under this Section 3.01(i); provided, that Landlord shall indemnify and
hold harmless Tenant against any liability, costs and expenses (including,
without limitation, reasonable attorney’s fees and disbursements) in connection
with such use of the Internal Stairs by such other occupant (except to the
extent resulting from Tenant’s negligence or willful misconduct);


(ii)Tenant shall have the right to make reasonable New York City Building
Code-compliant decorative alterations to the Internal Stairs and the






-39-
10215331.19

--------------------------------------------------------------------------------





Contiguous Stairs (such as painting, lighting and handrails), provided that (A)
said decorative alterations do not violate any Laws and/or insurance
requirements with respect to the Building, (B) said alterations do not increase
Landlord’s insurance costs (unless Tenant reimburses Landlord for the
incremental amount of such increased insurance costs), (C) said alterations do
not reduce light output in the Internal Stairs or the Contiguous Stairs below
the level required to properly charge the photoluminescent tape therein (and in
no event shall such light output be reduced below 1FC) and (D) in no event shall
Tenant be permitted to paint over or cover up reflective glow tape in the
Internal Stairs or the Contiguous Stairs, if any.


(iii)In connection with any use of the Internal Stairs and subject to the terms
of Article 4 hereof, Tenant, at Tenant’s sole cost and expense shall (A) subject
to applicable re-entry rules and regulations from time to time in effect,
install and regularly maintain a security and control system with card key
access at the core doors between the Internal Stairs and the Office Premises
that is satisfactory to Landlord in its reasonable discretion (including,
without limitation, the installation of additional fire safety equipment and
video and other surveillance equipment), (B) provide Landlord with at least
three (3) card keys to any such security system and update such card keys, at no
cost or expense to Landlord, from time to time, if such update is necessary in
order to permit such card keys to be operable, and (C) tie such system into the
Building’s security and Class E fire safety systems and the Building management
system. Tenant acknowledges that any alterations required to tie such security
system into the fire safety system of the Building shall be performed by
Landlord’s designated fire safety contractor for the Building (at said fire
safety contractor’s then standard charges therefor, which charges shall be at
commercially competitive rates for similar services then being provided in other
First Class Office Buildings), at Tenant’s sole cost and expense. If Tenant
installs any manual lock(s) between the Internal Stairs and the Office Premises,
such manual lock(s) shall have a base building lockset which is keyed to the
Building’s stair masterkey and sub-mastered to Tenant’s key, or, at Tenant’s
request, keyed alike;


(iv)In no event shall Tenant be permitted to store any equipment, furniture,
storage boxes or any other personal property whatsoever in the Internal Stairs
or the Contiguous Stairs; and


(v)Tenant acknowledges that Landlord has made no representation or warranty as
to whether Tenant’s use of the stairwell area as contemplated hereunder is
permitted under applicable Laws and/or insurance requirements. In the event that
Tenant is not permitted to use the stairwell area for any reason whatsoever
Landlord shall not have liability to Tenant therefor. Further, Landlord shall
have no liability to Tenant relating to Tenant’s use of the stairwell area as
contemplated hereunder and Tenant acknowledges and agrees that Tenant shall use
the stairwell area in accordance with this Section 3.01(i) at its sole risk.
Tenant shall be solely responsible for the operation of the locking system on
the doors from the Internal Stairs to the Office Premises and hereby waives any
and all claims against Landlord arising out of or in connection with parties
gaining access to and from the Office Premises through the Internal Stairs,
except to the extent any such claims result from the negligence or willful
misconduct of Landlord or any other Landlord Indemnified Party. All of the
provisions of this Lease in respect of






-40-
10215331.19

--------------------------------------------------------------------------------





indemnification shall apply to the Internal Stairs and the Contiguous Stairs, as
if the same were part of the Premises, if and to the extent any such
indemnification obligation arises from the use or misuse or maintenance of or
alterations to the Internal Stairs or the Contiguous Stairs by Tenant or any
Tenant Indemnified Party or anyone claiming by, through or under Tenant;


(j)Upon the completion of Landlord’s furnishing and installation of the
Building’s standby power system (consisting of an emergency diesel-fired
generator and a co-generation plant which utilizes microturbine technology and
natural gas), which furnishing and installation shall be at Landlord’s sole cost
and expense, Landlord shall reserve and make available to the Premises 500 KW of
standby power demand load (the “Reserved Generator Capacity”). In connection
with such standby power, Landlord shall provide and install (x) all equipment
and devices required to upgrade the microturbines of Landlord’s cogeneration
plant to Dual Mode functionality (the “Building Standby Power Tenant Equipment”)
and (y) pipe and wire sufficient to bring the Reserved Generator Capacity to the
electrical closets located on the 11th and 12th floors of the Building. The
aforementioned standby power system and related equipment (including the
Building Standby Power Tenant Equipment) (collectively, the “Building Standby
Power System”) and the Reserved Generator Capacity shall be supplied by Landlord
upon and subject to the following conditions:


(i)    Except as expressly set forth in Section 3.01(j) above, Tenant shall, at
its sole cost and expense and subject to the applicable provisions of this
Section 3.01(j), perform any work necessary to connect the Premises to the
Reserved Generator Capacity and any other work necessary to make the Reserved
Generator Capacity usable for Tenant’s purposes, all of which work shall be
deemed an Alteration for all purposes under this Lease and shall only be
performed upon reasonable prior notice to Landlord and under the supervision of
the appropriate operations personnel of Landlord (who shall be made available to
Tenant at reasonable times upon reasonable advance notice from Tenant). In
connection with such supervision, Tenant shall pay to Landlord, within 30 days
after demand therefor, the established charges for the time of such operations
personnel, which charges as of the date hereof are set forth on Exhibit H and
shall be subject to increase to the extent of Landlord’s actual increase in cost
for the time of such operations personnel; provided, that Tenant shall be
subject to a 4 hour minimum charge for such operations personnel unless
supervision by such operations personnel occurs during, immediately preceding or
immediately following Business Hours on a Business Day, in which case Tenant
shall only be subject to charge in 1 hour increments for such supervision,
subject to the provisions of Section 8.04(d);
(ii)    Tenant shall pay, as Additional Charges, an amount equal to $325.00 per
KW of Reserved Generator Capacity per annum, which charge may increase to the
extent necessary to reflect Landlord’s actual increases in Landlord’s cost of
providing such service from such cost as of the date of this Lease, which amount
shall be payable within 30 days after rendition of a bill therefor;
(iii)    Upon such connection of the Premises to the Reserved Generator
Capacity, Tenant shall be responsible for the payment of Tenant’s pro rata share
(based on the number of KW of Reserved Generator Capacity relative to the total
number of KW of




-41-
10215331.19

--------------------------------------------------------------------------------





standby power available from the Building Standby Power Tenant Equipment) of any
and all costs in connection with (A) the purchase of fuel in connection with the
Building Standby Power System (the cost of which shall be equal to Landlord’s
actual cost therefor), and Landlord shall maintain sufficient fuel to run the
Building Standby Power System at full load for 24 hours and (B) the testing,
repair and maintenance of the Building Standby Power System, which payment shall
be made by Tenant, as Additional Charges, within 30 days after rendition of a
bill therefor (so, for example, if the total number of KW of standby power
available from the Building Standby Power Tenant Equipment is 1,200 KW of
standby power, then Tenant shall be responsible to pay pursuant to this Section
3.01(j)(iii) an amount equal to (I) 500 KW/1,200 KW (i.e., 0.42), multiplied by
(II) the aggregate costs described in clauses (A) and (B) above);


(iv)    Landlord shall be responsible for the maintenance, repair and testing of
the Building Standby Power System, which shall be performed in a manner
consistent with industry standards for similar systems and in compliance with
manufacturer maintenance and service requirements and Landlord shall test the
Building Standby Power System no less frequently than a reasonably prudent
landlord of a First Class Office Building would test same but in no event less
than once each calendar year. If, due to a cause beyond the reasonable control
of Landlord, the Building Standby Power System fails to provide sufficient
standby power for Landlord to provide the amounts of standby power reserved from
the Building Standby Power System by Tenant and other occupants of the Building,
then, to the extent reasonably practicable given the effects of the
circumstances limiting the performance of the Building Standby Power System,
Landlord will allocate such standby power as Landlord is able to provide from
the Building Standby Power System to occupants of the Building on a pro rata
basis to each of such occupants then reserving standby power from the Building
Standby Power System (determined based on the respective rentable square
footages of the space in the Building occupied by each of such occupants).
(v)    The Building Standby Power System will be available to Tenant in an “AS
IS” “WHERE IS” condition without representation or warranty by Landlord; Tenant
hereby acknowledges that its right to use the Building Standby Power System
providing the Reserved Generator Capacity hereunder is permitted solely as an
accommodation to Tenant and nothing contained herein shall obligate Landlord to
replace the Building Standby Power Tenant Equipment or any component thereof,
including, without limitation, any component providing the Reserved Generator
Capacity, at any time during the Term; provided, that Landlord shall make any
replacements necessary to the generator and/or co-generation plant which are
components of the Building Standby Power System;
(vi)    Tenant hereby acknowledges that Landlord has made no, and shall not be
deemed to have made any, representations or warranties regarding the Building
Standby Power System or the use thereof, whether expressed or implied, by
operation of law or otherwise (including, without limitation, warranties of
merchantability or fitness for a particular purpose);








-42-
10215331.19

--------------------------------------------------------------------------------





(vii)    Notwithstanding any provision to the contrary contained in this Lease
(including, without limitation, Section 3.01(j)(iv)), Landlord shall have no
liability to Tenant for any loss, damage, claim, cost or expense which Tenant
may sustain or incur by reason of any change, failure, inadequacy or defect in
the supply or character of the fuel furnished to the Building Standby Power
System or in the operation and maintenance of the Building Standby Power System
or if the quantity or character of the fuel is no longer available or suitable
for Tenant’s requirements, unless caused by the gross negligence or willful
misconduct of Landlord; further, Landlord shall have no liability whatsoever to
Tenant for any loss, damage, claim, cost or expense which Tenant may sustain or
incur by reason of (A) Tenant’s use of the Building Standby Power System
providing the Reserved Generator Capacity, (B) any failure of the Building
Standby Power System, or any related equipment, including without limitation any
fuel pumps, to operate, (C) an overload condition that causes the Building
Standby Power System to shed Tenant’s load or to go into a load shedding
operation or (D) any defect(s), latent or otherwise, which may exist on, prior
or subsequent to the date hereof with respect to the Building Standby Power
System unless caused by the gross negligence or willful misconduct of Landlord;
and without limiting the generality of the foregoing, Tenant agrees that its use
of and access to the Building Standby Power System shall be at Tenant’s sole
risk except to the extent any such loss, damage, claim, cost or expense is
caused by the gross negligence or willful misconduct of Landlord; and
(viii)    The rights granted to Tenant to use the Reserved Generator Capacity
hereunder are given in connection with, and as part of the rights created under,
this Lease and are not separately transferable or assignable, and the rights
granted to Tenant under this Section 3.01(j) shall terminate upon the expiration
or sooner termination of this Lease.
(k)Subject to the further provisions of this Section 3.01(k) and except in cases
of emergency, Tenant shall have the non-exclusive right to use the location
shown on Exhibit W attached hereto (the “Curb Space”) for the pick-up and
drop-off of its officers, employees and visitors by any car service company or
drivers employed or hired by Tenant. Only Tenant, other Permitted Occupants and
their respective employees and business invitees may use the Curb Space, and
Tenant is expressly prohibited from licensing or otherwise assigning, in whole
or in part, the use thereof to any other entity, except in connection with a
permitted assignment of Tenant’s interest in this Lease or a permitted sublease
of all or substantially all of the Premises. Tenant’s use of the Curb Space
shall be subject to all applicable Laws, the Rules and Regulations and such
security procedures as may from time to time be promulgated by Landlord;
provided that such Rules and Regulations and security procedures shall not
diminish Tenant’s right to use the Curb Space as provided under this Section
3.01(k) other than to a de minimis extent.


(l)subject to Landlord’s security procedures, access to the Premises 24 hours
per day, 7 days per week except in cases of emergency.


(m)operation, maintenance and repair of the public and common areas of the
Building and of the systems and equipment serving the Building, in a manner
consistent with standards maintained in First Class Office Buildings; provided,
that Landlord’s obligations under this Section 3.01(m) shall be limited to areas
of, and systems and equipment within, the Building which Tenant is entitled to
use or which otherwise serve the Premises (which areas shall






-43-
10215331.19

--------------------------------------------------------------------------------





include, without limitation, the Building Lobby and the two plazas directly
adjacent to the Building Lobby);


(n)Tenant shall have the right to occupy a portion of the 25th floor of the
Building in the location shown on Exhibit X attached hereto (the “25th Floor Fan
Space”) solely for the purpose of operating Tenant’s fans for the atrium space
located on the 9th through 24th floors of the Office Premises (the “Atrium”),
which right of use of such space shall be irrevocable until the expiration or
earlier termination of the Term. The 25th Floor Fan Space shall conclusively be
deemed to contain 2,525 rentable square feet; and


(o)gas through the gas lines shown in the Plans (as defined in the Development
Agreement), if required by Tenant in connection with any permitted Dining
Facility, in which event Tenant shall pay to Landlord the cost of such gas as
well as the cost of piping and other equipment or facilities required to supply
gas to and distribute gas within the Premises; Tenant shall reimburse Landlord
for the actual out-of-pocket costs of its use of such gas as shown on existing
meters measuring Tenant’s consumption of gas.


3.02 General Service Provisions. (a)  Landlord may temporarily stop or interrupt
any Landlord Service, electricity, or other service and may temporarily stop or
interrupt the use of any facilities and systems at such times as may be
necessary and for as long as may reasonably be required by reason of accidents,
strikes, or the making of repairs, alterations or improvements or the
performance of maintenance, or inability to secure a proper supply of fuel, gas,
steam, water, electricity, labor or supplies, or by reason of any other cause
beyond the reasonable control of Landlord. Landlord shall provide Tenant with
such advance notice, if any, as is reasonable under the circumstances of any
such stoppage, interruption or modification (except in the case of emergency
involving imminent threat to life or property, in which case no prior notice
shall be required). Except as otherwise expressly provided in Section 3.02(d),
Landlord shall have no liability to Tenant by reason of any stoppage,
interruption or modification of any Landlord Service, electricity or other
service or the use of any facilities and systems for any reason. Landlord shall
use reasonable diligence (which may include incurring overtime charges) to make
such repairs as may be required to machinery or equipment within Landlord’s
control to provide restoration of any Landlord Service and, where the cessation
or interruption of such Landlord Service has occurred due to circumstances or
conditions beyond Landlord’s control, to cause the same to be restored by
diligent application or request to the provider. To the extent reasonably
possible, any routine maintenance work which would materially interfere with
Tenant’s use of the Premises shall be performed during non-Business Hours.
Landlord shall use commercially reasonable efforts to provide Tenant with the
ability to run temporary services for critical areas of the Premises during any
shutdowns or interruptions required due to such maintenance work. In addition,
reasonably promptly following written notice from Tenant, Landlord shall use
commercially reasonable efforts to enforce the terms of any lease of any other
tenant in the Building so as to prevent another tenant from performing
alterations in the Building during Business Hours that unreasonably interfere
with Tenant’s use of the Premises, but only to the extent Landlord has the right
to do so under such lease; provided, that Landlord shall not be required to send
a default notice or otherwise institute litigation, default or eviction
proceedings against any other tenant of the Building or incur any expenses
(other than de minimis expenses) in connection therewith.








-44-
10215331.19

--------------------------------------------------------------------------------





(b)Without limiting any of Landlord’s other rights and remedies, if Tenant shall
be in default beyond any applicable notice and grace period and Landlord has
delivered to Tenant a notice electing to terminate this Lease in accordance with
Section 6.05, Landlord shall not be obligated to furnish to the Premises any
service outside of Business Hours on Business Days, and Landlord shall have no
liability to Tenant by reason of any failure to provide, or discontinuance of,
any such service; provided, that if Tenant shall tender full payment in advance,
by certified or bank check or by wire transfer of immediately available funds,
for any such service, then Landlord shall furnish such service to the Premises
in accordance with the provisions of this Article 3. Notwithstanding the
foregoing, if any notice of termination delivered by Landlord to Tenant electing
to terminate this Lease in accordance with Section 6.05 shall be (i) rescinded
by Landlord or (ii) determined by an arbitrator or court of competent
jurisdiction to be invalid because Landlord had no right to terminate this
Lease, then Landlord shall be required to furnish to the Premises all services
outside of Business Hours without Tenant furnishing any advance payment.


(c)“Business Hours” means 8:00 a.m. to 6:00 p.m. on Business Days and 9:00 a.m.
to 1:00 p.m. on Saturdays. “Business Days” means all days except (a) Saturdays,
(b) Sundays and (c) Holidays. “Holidays” means New Year’s Day, Martin Luther
King, Jr.’s Birthday, President’s Day, Memorial Day, Independence Day, Labor
Day, Columbus Day, Thanksgiving, Christmas and any other days which are either
(i) observed by both the federal and the state governments as legal holidays or
(ii) designated as a holiday by the Building Service Union Employee Service
contract.


(d)If without the neglect or willful misconduct of, or breach of this Lease by,
Tenant or any person claiming through or under Tenant, any Substantial Portion
of the Premises is rendered Untenantable for a period of 5 consecutive Business
Days (or 7 consecutive Business Days if the cause of such Untenantability is
outside the Building) after Tenant shall have notified Landlord of such
Untenantability, by reason of any stoppage or interruption of any Landlord
Service that Landlord is obligated to provide to Tenant pursuant to the
provisions of this Lease, but excluding by reason of a casualty or Unavoidable
Delay, then, as Tenant’s sole and exclusive remedy, for the period commencing on
the date Tenant delivers notice to Landlord that such Substantial Portion of the
Premises is so Untenantable until such Substantial Portion of the Premises is no
longer Untenantable for such reason, Fixed Rent and Additional Charges shall be
abated with respect only to such Substantial Portion. If without the neglect or
willful misconduct of, or breach of this Lease by, Tenant or any person claiming
through or under Tenant, any Substantial Portion of the Premises is rendered
Untenantable for a period of 5 consecutive Business Days (or 7 consecutive
Business Days if the cause of such Untenantability is outside the Building)
after Tenant shall have notified Landlord of such Untenantability, by reason of
any stoppage or interruption of any Landlord Service due to Unavoidable Delay,
but excluding by reason of a casualty, then, as Tenant’s sole and exclusive
remedy, for the period commencing on the date Tenant delivers notice to Landlord
that such Substantial Portion of the Premises is so Untenantable until such
Substantial Portion of the Premises is no longer Untenantable for such reason,
fifty percent (50%) of Fixed Rent and Additional Charges shall be abated with
respect only to such Substantial Portion. “Untenantable” means that Tenant and
any applicable permitted subtenant shall be unable to use the Premises or the
applicable portion thereof for general, administrative or executive office uses
(including due to lack of access) for the business purpose for which such space
was normally used prior to the applicable event or circumstance in question, and
shall not






-45-
10215331.19

--------------------------------------------------------------------------------





be using the Premises or applicable portion thereof for any use (other than the
presence of emergency or security personnel that may remain in the Premises in
order to secure any sensitive information or equipment during such period when
the Premises is not being used by Tenant). “Substantial Portion” shall mean any
portion of the Premises consisting of 1,000 or more contiguous rentable square
feet. Notwithstanding the foregoing, any portion of the Premises that Tenant is
unable to use for general, administrative or executive office uses for the
business purpose for which such space was normally used prior to the applicable
event or circumstance in question as a result of any of Tenant’s server rooms
being Untenantable and not serving such portion of the Premises shall be deemed
Untenantable so long as Tenant shall not be using such portion of the Premises
for any use (other than the presence of emergency or security personnel that may
remain in the Premises in order to secure any sensitive information or equipment
during such period when such portion of the Premises is not being used by
Tenant). For purposes of this Section 3.02(d) only, if 50% or more of any floor
of the Premises is Untenantable and, as a result thereof, Tenant is unable to
use, and is not using (other than the presence of emergency or security
personnel that may remain in the Premises in order to secure any sensitive
information or equipment during such period when the Premises is not being used
by Tenant), the balance of such floor (or a portion thereof) for the business
function for which such space is normally used, such balance of the floor (or
portion thereof) shall be deemed Untenantable. Any dispute under this Section
3.02(d) shall be resolved by arbitration in accordance with the provisions of
Section 8.09.


(e)Landlord shall use commercially reasonable efforts to minimize interference
with Tenant’s access, use and occupancy of the Premises and the Terrace Space in
making any repairs, alterations, additions or improvements and in accessing,
inspecting and exhibiting the Premises, in each instance, whether pursuant to
this Section 3.02, Section 4.04(d) or any other provision of this Lease, and all
of the foregoing shall be performed by Landlord in accordance with applicable
Laws; provided, that Landlord shall have no obligation to employ contractors or
labor at so called overtime or other premium pay rates or to incur any other
overtime costs or expenses whatsoever, except that Landlord, at its expense,
shall, subject to labor restrictions at the Building and applicable union
contract requirements, employ contractors or labor at so called overtime or
other premium pay rates if necessary to remedy any condition that either (i)
results in a denial of reasonable access to the Premises or the Project, (ii)
threatens the health or safety of any occupant of the Premises, or (iii)
unreasonably interferes with a Permitted User’s ability to conduct its business
in the affected portion of the Premises for the business typically conducted
therein. In all other cases, at Tenant’s request, subject to labor restrictions
at the Building and applicable union contract requirements, Landlord shall
employ contractors or labor at so called overtime or other premium pay rates and
incur any other overtime costs or expenses in making any repairs, alterations,
additions or improvements, provided Tenant shall pay to Landlord, as an
Additional Charge, within 30 days after demand, an amount equal to the excess of
(A) the overtime or other premium pay rates, including all fringe benefits and
other elements of such pay rates, over (B) the regular pay rates for such labor,
including all fringe benefits and other elements of such pay rates. If more than
one occupant of the Building, including Tenant, is chargeable by Landlord for
the same overtime costs and expenses relating to the same work for which Tenant
is chargeable, then Tenant shall only be charged for a proportionate share of
such overtime costs and expenses, which apportionment shall be based on the
amount of overtime work requested by such parties. Landlord shall promptly
repair any damage to Tenant’s Property arising out of the performance of
operations, maintenance or repairs performed by Landlord, or Landlord’s
employees, agents or contractors. Landlord shall clean up all work areas and
shall not store more


-46-
10215331.19

--------------------------------------------------------------------------------





than one day’s worth of materials and equipment in the Premises at any time,
except to the extent that such storage does not unreasonably interfere with a
Permitted User's business and use of the Premises.


(f)No equipment installed by Landlord shall generate an ambient noise level in
excess of NC-42 within ten (10) feet of the air columns within the Premises and
NC-40 in all other areas of the Premises (except the Terrace Space); provided
that Landlord shall have no responsibility for noise resulting from Tenant’s
Alterations, installations or equipment.


ARTICLE 4


Leasehold Improvements; Tenant Covenants


4.01 Tenant’s Work. Tenant shall perform Tenant’s Work pursuant to and in
accordance with the terms of the Development Agreement to prepare the Premises
for initial occupancy thereof. “Tenant’s Work” means the Coach Finish Work (as
defined in the Development Agreement) and the Alterations set forth on the plans
attached hereto as Exhibit E, which are hereby approved by Landlord.


4.02 Alterations. (a) Subject to the provisions of this Section 4.02, Tenant
shall make no improvements, changes or alterations in or to the Premises
(“Alterations”) without Landlord’s prior approval, which approval shall not be
unreasonably withheld, conditioned, or delayed. Notwithstanding the foregoing,
Landlord’s approval shall not be required for (x) Alterations which are purely
decorative in nature such as wallpapering, painting, millwork and carpeting
(collectively, “Decorative Alterations”) and (y) Non-Material Alterations;
provided, that (A) with respect to Non-Material Alterations, Tenant shall
deliver notice thereof to Landlord at least 10 Business Days prior to the
commencement thereof, including detailed plans and specifications therefor
(except to the extent the relevant Non-Material Alteration is of such a minor
nature that it would not be customary industry practice for landlords of First
Class Office Buildings to require their tenants to prepare plans and/or
specifications for such work) and (B) Tenant shall adhere to the other
applicable requirements of this Section 4.02. “Non-Material Alteration” means an
Alteration that (i) is limited to the interior of the Premises and does not
affect the exterior (including the appearance) of the Building or any portion
thereof, (ii) is not structural and does not adversely affect the strength of
the Building or any portion thereof, (iii) does not adversely affect the usage
or the functioning of any of the Building systems (except to a de minimis
extent), (iv) does not affect other tenants or occupants of the Building (except
to a de minimis extent), (v) does not exceed the Non-Material Alterations Cap,
and (vi) does not require a change to the Building’s certificate of occupancy.
The “Non-Material Alterations Cap” means an aggregate of $1,500,000 as of the
date hereof (which amount shall increase by 3% as of January 1 of each year
during the Term) for all Non-Material Alterations performed by Tenant in any
rolling 6-month period; provided, that the cost of any Decorative Alterations
shall not be included for purposes of determining whether Tenant has exceeded
such cap.


(b)Tenant, in connection with any Alteration (other than Tenant’s Work which
shall be performed subject to and in accordance with the Development Agreement),
shall comply with the Rules and Regulations, the Tenant Design Standards annexed
hereto as Exhibit I-1 and the Constructions Rules annexed hereto as Exhibit I-2,
as such Tenant Design




-47-
10215331.19

--------------------------------------------------------------------------------





Standards and/or Construction Rules may be amended by Landlord from time to
time; provided, that Tenant shall not be bound by any such amendment that (i)
imposes, except to a de minimis extent, any new or increased costs or financial
obligations on Tenant (unless any such cost or financial obligation is the
result of compliance with any Laws) or (ii) adversely affects the conduct of
Tenant’s business in the Premises. Tenant shall not proceed with any Alteration
(other than Decorative Alterations and Non-Material Alterations) unless and
until Landlord approves Tenant’s plans and specifications therefor, which
approval shall be granted or withheld in accordance with the provisions of this
Section 4.02. In such instances in which Landlord’s approval shall be required
with respect to the performance of any Alteration, Landlord shall, within 15
Business Days following receipt of Tenant’s plans for the performance of such
Alteration (or in the event of a resubmission not involving material changes, 7
Business Days), advise Tenant of Landlord’s approval or disapproval of such
plans or any part thereof. If Landlord shall fail to approve or disapprove
Tenant’s plans or any part thereof within such 15 Business Day period (or such 7
Business Day period for resubmissions not involving material changes), Tenant
may give to Landlord a notice of such failure, which notice shall contain a
legend in not less than 14 point font bold upper case letters as follows:
“FAILURE TO APPROVE OR DISAPPROVE TENANT’S PLANS WITHIN 5 BUSINESS DAYS SHALL
RESULT IN LANDLORD’S DEEMED APPROVAL OF TENANT’S PLANS”, and if Landlord shall
fail to approve or disapprove such Tenant’s plans within such 5 Business Day
period, Landlord shall be deemed to have approved such plans. If Landlord shall
disapprove such plans (or any part thereof), Landlord shall set forth its
reasons for such disapproval in writing and in reasonable detail and identify
those portions of the plans so disapproved. Any review or approval by Landlord
of plans and specifications with respect to any Alteration is solely for
Landlord’s benefit, and without any representation or warranty to Tenant with
respect to the adequacy, correctness or efficiency thereof, its compliance with
Laws or otherwise. For the avoidance of doubt, Landlord’s review and approval of
plans and specifications with respect to Tenant’s Work and the performance of
Tenant’s Work shall be governed by the terms and conditions of the Development
Agreement.


(c)Tenant shall pay to Landlord within 30 days following demand Landlord’s
reasonable, actual out-of-pocket third party costs and expenses (including,
without limitation, the fees of any architect or engineer employed by Landlord
for such purpose) incurred by Landlord for reviewing plans and specifications
for which Landlord’s approval is required hereunder and inspecting Alterations,
in addition to any incremental cost incurred by Landlord as a result of the use
of any standby personnel reasonably required as a result of any Alteration, to
the extent such use is consistent with the practices of First Class Office
Buildings. The cost for the time of such standby personnel as of the date hereof
is set forth on Exhibit H and shall be subject to increase to the extent of
Landlord’s actual increase in cost for the time of such standby personnel;
provided, that Tenant shall be subject to a 4 hour minimum charge for the use of
such standby personnel unless such use occurs during, immediately preceding or
immediately following Business Hours on a Business Day, in which event Tenant
shall only be subject to charge in 1 hour increments for such use. Landlord
shall not be entitled to charge (nor shall any Affiliate of Landlord charge) a
supervisory or other review fee except as expressly provided in this Lease.
Notwithstanding the foregoing but without limiting any of Tenant’s obligations
under the Development Agreement, Tenant shall not be required to reimburse
Landlord or pay any costs or expenses of Landlord under this Section 4.02(c) in
connection with Landlord’s review of the plans and specification for, or the
performance of, Tenant’s Work.






-48-
10215331.19

--------------------------------------------------------------------------------





(d)Before proceeding with any Alteration that will cost more than $1,500,000
(other than Tenant’s Work and exclusive of the costs of decorating work and
items constituting Tenant’s Property) (Subject to CPI Increases), as estimated
by a reputable contractor designated by Landlord, Tenant shall furnish to
Landlord one of the following (as selected by Tenant): (i) a cash deposit, (ii)
a performance bond and a labor and materials payment bond (issued by a corporate
surety licensed to do business in New York reasonably satisfactory to Landlord)
or (iii) an irrevocable, unconditional, negotiable letter of credit, issued by a
bank and in a form reasonably satisfactory to Landlord; each to be equal to 110%
of the cost of the Alteration, estimated as set forth above. Any such letter of
credit shall be for one year and shall be renewed by Tenant each and every year
until the Alteration in question is completed and shall be delivered to Landlord
not less than 30 days prior to the expiration of the then current letter of
credit, failing which Landlord may present the then current letter of credit for
payment. Upon (A) the completion of the Alteration in accordance with the terms
of this Section 4.02 and (B) the submission to Landlord of (x) proof evidencing
the payment in full for said Alteration and (y) written unconditional lien
waivers of mechanics’ liens and other liens on the Project from all contractors
performing said Alteration, the security deposited with Landlord (or the balance
of the proceeds thereof, if Landlord has drawn on the same) shall be returned to
Tenant. Upon Tenant’s failure properly to perform, complete and fully pay for
any Alteration, as determined by Landlord, Landlord may, upon notice to Tenant,
draw on the security deposited under this Section 4.02(d) to the extent Landlord
deems necessary in connection with said Alteration, the restoration and/or
protection of the Premises or the Project and the payment of any costs, damages
or expenses resulting therefrom. Notwithstanding the foregoing, the provisions
of this Section 4.02(d) shall not apply with respect to any Alteration by Tenant
so long as Tenant (i) is (1) the original named Tenant or any successor pursuant
to Sections 5.01(b), (c) or (d) (each, a “Coach Tenant”) or (ii) has a net worth
(exclusive of good will), computed in accordance with GAAP, of at least
$500,000,000 (Subject to CPI Increases).


(e)(i)    Tenant shall obtain (and furnish copies to Landlord of) all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations and for final approval thereof upon completion, and shall cause
Alterations to be performed in compliance therewith, and in compliance with all
Laws and substantially in accordance with the plans and specifications therefor,
as approved (or deemed approved) by Landlord to the extent such approval is
required hereunder. At Tenant’s request, Landlord shall execute all required
permit forms prior to the submission of plans by Tenant and/or Landlord’s review
of such plans, but the execution of such forms by Landlord shall not constitute
approval of the Alterations in question. Alterations shall be diligently
performed in a good and workmanlike manner, using new materials (or used
materials if appropriate) and equipment, in each case, at least equal in quality
and class to the then standards for a First Class Office Building. Alterations
shall be performed by architects, engineers and contractors first approved by
Landlord (which approval shall not be unreasonably withheld, conditioned or
delayed); provided, that any Alterations which involve a connection(s) or a
tie-in to the systems of the Building shall be performed only by the
contractor(s) designated by Landlord (provided, further, that the charges of
such contractor(s) shall be reasonably competitive with the charges of
contractor(s) providing similar services to other First Class Office Buildings).
Landlord hereby agrees that the contractors, subcontractors, architects,
engineers and/or expeditors listed on Exhibit K attached hereto are hereby
approved by Landlord on the date hereof; provided, that Landlord may, from time
to time, reasonably remove or add one or more contractors, subcontractors,
architects, engineers and/or expeditors from or to






-49-
10215331.19

--------------------------------------------------------------------------------





Exhibit K in Landlord’s reasonable discretion, and, subject to Landlord’s
consent, not to be unreasonably withheld, delayed or conditioned, shall add one
or more contractors, subcontractors, architects, engineers and/or expeditors to
Exhibit K at Tenant’s request from time to time. The performance of any
Alteration or any other work in the Project shall not be carried out in a manner
which would violate Landlord’s union contracts affecting the Project, or create
any work stoppage, picketing, labor disruption, disharmony or dispute or any
interference with the business of Landlord. Tenant shall immediately stop the
performance of any work or service by any party if Landlord notifies Tenant that
continuing such performance would violate Landlord’s union contracts affecting
the Project, or create any work stoppage, picketing, labor disruption,
disharmony or dispute or any interference with the business of Landlord, and
Tenant shall not resume the performance of such work or service until such time
as the same may be performed in a manner which shall not violate such union
contracts or create such work stoppage, picketing, labor disruption, disharmony
or dispute or interference.


(ii)Tenant shall have the right to file plans for any proposed Alterations
(including Tenant's Work) with the Department of Buildings (the “DOB”) and any
other applicable governmental authority prior to Landlord’s approval of such
plans (to the extent such approval is required hereunder); provided that (A)
Tenant shall simultaneously deliver to Landlord a set of such plans if the same
have not been delivered to Landlord previously, (B) such filing shall not
constitute Landlord’s approval of Tenant’s proposed Alterations, and (C) in no
event shall Tenant be permitted to commence the work or to pull or otherwise
obtain the permit or licenses to be issued by the DOB authorizing such work
until Landlord has approved such Alteration (or such approval has been deemed
given) to the extent such approval is required hereunder.


(f)Throughout the performance of Alterations, Tenant and Tenant’s Contractors
shall carry insurance meeting the requirements set forth in Sections (B) and (C)
of Exhibit V attached hereto and Section 7.02 of this Lease. Tenant shall
furnish Landlord with evidence that such insurance is in effect no less than 5
Business Days prior to the commencement of any Alterations and, on request, at
reasonable intervals thereafter during the continuance of Alterations. Tenant
shall require that all insurance policies carried by any Tenant’s Contractors
include clauses providing that each insurance underwriter shall waive all of its
rights of recovery by subrogation, or otherwise, against Landlord, The Related
Companies, L.P., Oxford Hudson Yards LLC and any of such entities’ officers,
agents, or employees. A waiver of subrogation shall be effective as to any
individual or entity even if such individual or entity (a) would otherwise have
a duty of indemnification, contractual or otherwise, (b) did not pay the
insurance premium directly or indirectly, and (c) whether or not such individual
or entity has an insurable interest in the property damaged. In the event that
Tenant or any of Tenant’s Contractors fails to maintain the coverages or limits
as required herein, Landlord may obtain such insurance as an agent of such party
without prior notice; provided, that Landlord shall concurrently notify Tenant
that it is taking such action. Any premiums paid by Landlord to effect such
coverages together with interest thereon at the Interest Rate from the date paid
by Landlord until the date reimbursed by Tenant shall be payable by Tenant to
Landlord.


(g)Tenant shall indemnify and hold Landlord and all Landlord Indemnified Parties
harmless from and against all costs (including, without limitation, attorneys’
fees and disbursements and costs of suit), losses, liabilities or causes of
action arising out of or






-50-
10215331.19

--------------------------------------------------------------------------------





relating to any Alteration, including, without limitation, any mechanics’ or
other liens asserted in connection with such Alteration. Should any mechanics’
or other liens be filed against any portion of the Project by reason of the acts
or omissions of, or because of a claim against, Tenant or anyone claiming under
or through Tenant, Tenant shall cause the same to be canceled or discharged of
record by bond or otherwise within 30 days after notice from Landlord. If Tenant
shall fail to cancel or discharge said lien or liens within said 30 day period,
or if Landlord is required to discharge any of said liens prior to the end of
said 30 day period pursuant to any Superior Mortgage or Superior Lease, Landlord
may cancel or discharge the same and, upon Landlord’s demand, Tenant shall
reimburse Landlord for all costs incurred in canceling or discharging such
liens, together with interest thereon at the Interest Rate from the date
incurred by Landlord to the date of payment by Tenant, such reimbursement to be
made within 30 days after receipt by Tenant of a written statement from Landlord
as to the amount of such costs.


(h)Tenant shall deliver to Landlord, within 90 days after the completion of an
Alteration (other than Decorative Alterations), “as-built” drawings thereof
using the AutoCAD Computer Assisted Drafting and Design System, Version 12 or
later or such other system or medium as Landlord may accept. During the Term,
Tenant shall keep records of Alterations costing in excess of $250,000 including
plans and specifications, copies of contracts, invoices, evidence of payment and
all other records customarily maintained in the real estate business relating to
Alterations and the cost thereof and shall, within 30 days after demand by
Landlord, furnish to Landlord copies of such records; it being agreed, however,
that Tenant shall be required to maintain the same only for a period of 3 years
following the completion of the Alteration to which the same relates so long as
Tenant delivers a copy of all such records to Landlord prior to discarding same
after such 3 year period.
(i)All Alterations to and Fixtures installed by Tenant in the Premises shall be
fully paid for by Tenant in cash and shall not be subject to conditional bills
of sale, chattel mortgages, or other title retention agreements.


(j)Tenant shall perform Tenant’s Work in accordance with the LEED certification
requirements set forth on Exhibit Z attached hereto or otherwise in accordance
with LEED “Gold” certification requirements. Tenant shall endeavor to comply
with the LEED certification requirements set forth in Exhibit Z annexed hereto
in connection with all other Alterations performed by Tenant hereunder.
Notwithstanding the foregoing, Tenant shall not be in default under this Lease
if Tenant does not achieve “Gold” level LEED or any other LEED or other
certification for the Premises.


4.03 Landlord’s and Tenant’s Property. (a)  Subject to Section 4.03(d), all
fixtures, equipment, improvements and appurtenances attached to or built into
the Premises, whether or not at the expense of Tenant, and all fixtures,
equipment, improvements and appurtenances attached to or built into any other
area of the Building by or on behalf of Tenant (collectively, “Fixtures”), shall
be and remain a part of the Premises and shall not be removed by Tenant except
as expressly provided to the contrary in this Lease. All Fixtures on the Rent
Commencement Date shall be the property of Landlord. All Fixtures that become
part of the Premises after the Rent Commencement Date shall be the property of
Tenant during the Term and, upon expiration or earlier termination of this
Lease, unless expressly provided otherwise in this Lease, shall become the
property of Landlord.








-51-
10215331.19

--------------------------------------------------------------------------------





(b)All movable partitions, business and trade fixtures, machinery and equipment,
and all furniture, furnishings and other articles of movable personal property
owned by Tenant and located in the Premises or elsewhere in the Building
(collectively, “Tenant’s Property”) shall be and shall remain the property of
Tenant and may be removed by Tenant at any time during the Term; provided, that
if any Tenant’s Property is removed, Tenant shall repair any damage to the
Premises or to the Building resulting from the installation and/or removal
thereof.


(c)At or before the Expiration Date, or within 30 days after any earlier
termination of this Lease, Tenant, at Tenant’s expense, shall remove Tenant’s
Property from the Premises (except such items thereof as Landlord shall have
expressly permitted in writing to remain, which shall become the property of
Landlord and shall not constitute Tenant’s Property hereunder), and Tenant shall
repair any damage to the Premises or the Building resulting from any
installation and/or removal of Tenant’s Property. Any items of Tenant’s Property
which remain in the Premises after the Expiration Date, or more than 30 days
after an earlier termination of this Lease, may, at the option of Landlord, be
deemed to have been abandoned, and may be retained by Landlord as Landlord’s
property or disposed of by Landlord, without accountability, in such manner as
Landlord shall determine, at Tenant’s expense.


(d)Landlord, by notice given to Tenant at any time prior to or within (but not
later than) 60 days after the Expiration Date or any earlier termination of this
Lease, may require Tenant, notwithstanding Section 4.03(a), to remove all or any
Specialty Installations. If Landlord shall give such notice, then Landlord, at
Tenant’s expense, no earlier than 30 days after the giving of such notice by
Landlord, shall remove the Specialty Installations from the Premises, repair and
restore the Premises to the condition existing prior to installation thereof and
repair any damage to the Premises or to the Building due to such removal (such
removal and repair work is collectively hereinafter referred to as the
“Restoration Work”). Tenant shall, within 30 days after demand therefor,
reimburse Landlord for the reasonable out-of-pocket costs actually incurred by
Landlord in connection with the Restoration Work that are in excess of such
costs that Landlord would have incurred if the Specialty Installations were not
Specialty Installations. Any dispute with respect to the cost of the Restoration
Work shall be resolved by arbitration in accordance with the provisions of
Section 8.09. Notwithstanding the foregoing, Tenant, at the time Tenant submits
to Landlord Tenant’s plans and specifications for any Alterations, may request
in writing that Landlord specifically identify any Specialty Installations shown
on Tenant’s plans and specifications which Tenant must remove at the end of the
Term (and restore the Premises to its condition existing prior to the
installation of such Specialty Installations). If Tenant shall make such request
in writing and such request shall contain a legend in not less than 14 point
font bold upper case letters as follows: “PURSUANT TO SECTION 4.03(d) OF THE
LEASE, LANDLORD’S FAILURE TO SPECIFICALLY IDENTIFY ANY SPECIALTY INSTALLATIONS
SHOWN ON TENANT’S PLANS AND SPECIFICATIONS WHICH TENANT MUST REMOVE AT THE END
OF THE TERM SHALL BE DEEMED TO BE A WAIVER OF LANDLORD’S RIGHT TO OBLIGATE
TENANT TO REMOVE SUCH SPECIALTY INSTALLATIONS AT THE END OF THE TERM.”, then any
such Specialty Installations which Landlord fails to designate in Landlord’s
approval of such plans and specifications as items which Tenant shall be
required to remove shall not be required to be removed by Tenant (or at Tenant’s
expense) at the end of the Term, and such failure shall constitute a waiver of
Landlord’s right to obligate Tenant to remove such Specialty Installations at
the end of the Term. The term “Specialty Installations” shall mean installations
performed by or at the






-52-
10215331.19

--------------------------------------------------------------------------------





direction of Tenant consisting of vaults, safes, internal staircases,
dumbwaiters, vertical transportation systems, roof equipment and other
installations made by or at the direction of Tenant which penetrate the slabs of
the Premises, Alterations which affect the Building’s curtain wall, including
louvers, all installations and design elements in private bathrooms installed by
Tenant, any Dining Facility and any other installations which are not customary
installations for tenants occupying premises comparable to the Premises for
general, administrative and executive office use as permitted under this Lease,
but shall not include raised flooring. Notwithstanding anything contained in
this Lease to the contrary, the Atrium shall not constitute a “Specialty
Installation” hereunder. The provisions of this Section 4.03(d) shall survive
the expiration or other termination of this Lease.


4.04 Access and Changes to Building. (a)  Landlord reserves the right, at any
time, to make changes in or to the Building as Landlord may deem necessary or
desirable, and Landlord shall have no liability to Tenant therefor, provided any
such change does not (A) adversely affect Tenant’s access to the Premises
(except to an immaterial extent), (B) adversely affect the Premises, any common
areas of the Building which Tenant is entitled to use, or any systems or
equipment serving the Premises (in each case, to more than a de minimis extent),
or (C) affect the first-class nature of the Building. Landlord may install and
maintain pipes, fans, ducts, wires and conduits within or through the walls,
floors or ceilings of the Premises; provided, that the same (i) are installed
within the interior of the walls of the Premises or the floors or ceilings
thereof, at Landlord’s sole cost and expense or, if installed adjacent to the
interior walls of the Premises or the floors or ceilings of the Premises, if
appropriate, shall be located in boxed enclosures and adequately furred and (ii)
shall not, except to a de minimis extent, reduce (x) the size of the Premises or
(y) the ceiling height; and provided further, that Landlord shall not construct
any additional columns within the Premises after the Commencement Date. Landlord
shall restore, at Landlord’s cost, to substantially the same condition existing
prior to such work by Landlord, any damage to the Premises, any common areas of
the Building which Tenant is entitled to use, systems or equipment serving the
Premises, Fixtures or Tenant’s Property caused by the performance of any such
installation or maintenance work by Landlord. In exercising its rights under
this Section 4.04, Landlord shall minimize, to the extent commercially
reasonable, any interference with Tenant’s use of the Premises for the ordinary
conduct of Tenant’s business and, subject to Section 3.02(e), may perform any
such installation or maintenance work during non-Business Hours.


(b)Except for the space within the inside surfaces of all walls, hung ceilings,
floors, windows and doors bounding the Premises, all of the Building, including,
without limitation, exterior Building walls, core corridor walls and doors and
any core corridor entrance, any terraces (other than the Terrace Space) or roofs
adjacent to the Premises, and any space in or adjacent to the Premises used for
shafts, stacks, pipes, conduits, fan rooms, base building telecommunications or
technical rooms, electrical closets, ducts, electric or other utilities, sinks
or other Building facilities, and the use thereof, as well as access thereto
through the Premises, are reserved to Landlord and are not part of the Premises.


(c)Landlord shall not darken any of the windows of the Premises after the
Commencement Date for any consecutive period in excess of 120 days except to the
extent required by Law. Subject to the immediately preceding sentence, Landlord
shall have no liability to Tenant if at any time any windows of the Premises are
either temporarily darkened or obstructed




-53-
10215331.19

--------------------------------------------------------------------------------





by reason of any repairs, improvements, maintenance and/or cleaning in or about
the Building (or temporarily or permanently darkened or obstructed if required
by Law), or if any part of the Project, other than the Premises, is temporarily
or permanently closed or inoperable.


(d)Landlord and persons authorized by Landlord shall have the right, upon
reasonable prior notice to Tenant (except in an emergency and which, in the case
of non-emergency inspections or work to be performed by Landlord within the
Premises, (i) shall be at least 24 hours in advance and (ii) with respect only
to entry for the purpose of exhibiting the Premises to prospective purchasers or
tenants, shall state the approximate time of such entry, which shall be on a
Business Day), to enter the Premises (together with any necessary materials
and/or equipment), to inspect or perform such work as Landlord may reasonably
deem necessary or to exhibit the Premises to prospective purchasers or, during
the last 24 months of the Term, to prospective tenants, or for any other purpose
as Landlord may deem necessary or desirable. Any access to the Premises by
Landlord pursuant to this Section 4.04(d) shall be subject to the provisions of
Section 3.02(e). Tenant shall have the right to have a representative of Tenant
accompany Landlord on any entry into the Premises, but, provided that the
required notice, if any, is given to Tenant, Landlord’s rights to conduct any
such entry, and the timing of such entry, shall not be affected if Tenant shall
fail to make such representative available. Notwithstanding anything to the
contrary contained in this Section 4(d), upon notice to Landlord, Tenant shall
have the right to designate safes and vault areas and other areas in Tenant’s
reasonable determination within the Premises to which access by Landlord shall
be absolutely prohibited (“Restricted Areas”), except in the case of an
emergency involving continuing or imminent loss or threat of loss of life,
serious bodily injury, or material loss of property or as may be otherwise
required by Law. Landlord shall not be required to make any improvements or
repairs of any kind or character to the Premises during the Term, except as
otherwise expressly provided in this Lease.


4.05 Repairs. (a)  Tenant shall keep the Premises (including, without
limitation, all Fixtures) in good condition and, upon expiration or earlier
termination of the Term, shall surrender the same to Landlord in good condition,
reasonable wear and tear, damage by reason of Casualty and any other items
Tenant is not expressly responsible for under this Lease excepted. Tenant’s
obligation shall include, without limitation (and notwithstanding the provisions
of Section 4.05(b) below), the obligation to repair all damage caused by Tenant,
its agents, employees, invitees and licensees to the equipment and other
installations in the Building outside of the Premises, it being agreed that (i)
Tenant shall be obligated to repair any such damage to equipment and other
installations within the Premises if such damage adversely affects any Building
systems, the Building’s structural components, and/or any area outside of the
Premises and (ii) Landlord shall have no obligation to repair any such damage
within the Premises unless such repair is expressly provided to be Landlord’s
responsibility under Section 4.05(b). Any maintenance, repair or replacement to
the windows, the Building systems, the Building’s structural components or any
areas outside the Premises and which is Tenant’s obligation to perform shall be
performed by Landlord at Tenant’s expense, which expense shall be reasonable and
without profit or mark-up by Landlord or any Landlord Affiliate.


(b)Landlord, at Landlord’s expense (but subject to reimbursement by way of
Operating Expenses to the extent includable therein), shall operate, maintain,
repair and replace, if necessary (i) all structural portions of the Building,
such as, by way of example only, the roof, foundation, footings, exterior walls,
load-bearing columns, ceiling and floor slabs,




-54-
10215331.19

--------------------------------------------------------------------------------





windows, window sills and sashes, (ii) all common and public service areas of
the Building, including, without limitation, any common elevators, escalators,
access areas and driveways, landscaped areas and corridors, (iii) all Building
systems serving the common and public service areas and the Premises and (iv)
all fixtures located in the core restrooms (x) in the Premises or (y) which are
common restrooms located on a floor of the Building only a portion which is
included in the Premises, as well as the plumbing serving such core restrooms,
throughout the Term, and in such a manner as is consistent with the maintenance,
operation and repair standards of First Class Office Buildings; provided, that
Landlord’s obligations under this Section 4.05(b) shall be limited to areas of,
and installations within, the Building which Tenant is entitled to use or which
otherwise serve the Premises. Notwithstanding the foregoing, if any damage
repaired by Landlord under this Section 4.05(b) is caused by Tenant or any of
Tenant’s agents, employees, invitees and licensees, such repair shall be
performed by Landlord at Tenant’s expense, which expense shall be reasonable and
without profit or mark-up by Landlord or any Landlord Affiliate.


4.06 Compliance with Laws; Hazardous Materials. (b)  Tenant shall comply with
all laws, ordinances, rules, orders and regulations (present, future, ordinary,
extraordinary, foreseen or unforeseen) of any governmental, public or
quasi-public authority at any time duly in force (collectively “Laws”), the
application of which is attributable to, any work, installation, occupancy, use
or manner of use by Tenant of the Premises or any part thereof, except as
expressly set forth in the next sentence. Nothing contained in this Section 4.06
shall require Tenant to make any (i) structural changes or (ii) changes to the
core bathrooms (but not any private or executive bathrooms, with respect to
which Tenant shall be responsible for compliance with Laws as set forth in the
first sentence of this paragraph) in the Premises or the Terrace Space, unless,
in the case of either of clauses (i) or (ii), the same are necessitated by
reason of Tenant’s performance of any Alterations, Tenant’s particular manner of
use of the Premises (as opposed to the mere use by Tenant of the Premises for
general, executive or administrative office purposes). Tenant shall procure and
maintain all licenses and permits required for its business. Notwithstanding the
provisions of Section 4.06(a), Tenant, at its own cost and expense, may contest,
in any manner permitted by Law, the validity or the enforcement of any Laws with
which Tenant is required to comply pursuant to this Lease; provided that (A) any
such contest and/or Tenant’s non-compliance with any such Laws shall not (I)
subject any Landlord Indemnified Party to (x) criminal prosecution, (y) material
fine or (z) any other civil liability that would adversely affect the operation
of the Building or the rights of other tenants or occupants of the Building,
(II) subject the Building (or any portion thereof) to lien or sale or cause, or
be reasonably likely to cause, the same to be condemned or vacated or (III) be
in violation of any Superior Mortgage or Superior Lease; (B) except if Tenant is
a Coach Tenant or has at least a $500,000,000 net worth computed in accordance
with GAAP, Tenant shall first deliver to Landlord a surety bond issued by a
surety company of recognized responsibility, or other security reasonably
satisfactory to Landlord, indemnifying and protecting Landlord, any Superior
Mortgagee or Superior Lessor against any loss, cost, liability, damage or
expenses (including, without limitation, interest and penalties and reasonable
attorneys’ fees and disbursements) which could arise by reason of such
non-compliance, which bond or other security (or the balance of the proceeds
thereof, if Landlord has drawn on the same) shall be released by Landlord
promptly upon resolution of such contest (provided that, unless otherwise
required pursuant to the terms of any Superior Mortgage or Superior Lease, the
foregoing provisions of this clause (B) shall not apply with respect to any
contest of Law by Tenant so long as Tenant is a Coach Tenant or an assignee
other than a Coach Tenant that has a net worth of at least $500,000,000 computed
in accordance with GAAP at the






-55-
10215331.19

--------------------------------------------------------------------------------





time of such contest); and (C) Tenant shall promptly, diligently and
continuously prosecute such contest and shall keep Landlord informed, on a
regular basis, of the status of such contest.


(b)Landlord, at Landlord’s expense (but subject to reimbursement by way of
Operating Expenses to the extent includable therein), shall comply or cause
compliance with all Laws affecting the public and common areas of the Building,
the Building systems or the Premises or the use and occupancy thereof (except
(x) as expressly set forth in Section 4.06(a) above and (y) that Landlord shall
have no liability to Tenant for any failure to so comply or cause compliance
except to the extent such failure adversely affects Tenant’s use and enjoyment
of the Premises or access to the Premises or any common areas that Tenant has
the right to access and use pursuant to the provisions of this Lease) subject to
Landlord’s right to contest and defer compliance with such Laws pursuant to
appropriate proceedings, provided that Landlord shall not have the right to
defer such compliance if (i) such non-compliance or contest shall prevent Tenant
from lawfully occupying the Premises for the use permitted hereunder or (ii)
noncompliance threatens the safety of persons or property.


(c)(i)    Tenant shall not cause or permit Hazardous Materials to be used,
transported, stored, released, handled, produced or installed in, on or from the
Premises or the Building other than in connection with customary office,
cleaning and/or maintenance and/or construction supplies brought into, used in
and/or kept upon the Premises or the Building if and to the extent permitted
pursuant to Laws and in addition, with respect to construction supplies, if and
to the extent used in accordance with good construction practices. The term
“Hazardous Materials” means any substance or material defined by any Law that is
now or may hereafter be applicable, as “hazardous,” “toxic” or words of similar
import. In the event of a breach of the provisions of this Section 4.06(c)(i),
Landlord shall, in addition to all of its rights and remedies under this Lease
and pursuant to Laws, require Tenant to remove any such Hazardous Materials from
the Premises or the Building in the manner prescribed for such removal by
applicable Laws, and the indemnity provisions set forth in Section 6.12(b) shall
apply in connection therewith. Landlord acknowledges that Tenant will be
assembling and manufacturing sample products in the Premises and testing
products in the Premises and that in connection therewith, certain glues and
other products typically used in connection with the assemblage and manufacture
of Tenant’s sample products and testing of Tenant’s products may contain
Hazardous Materials, and Landlord consents to the storage and use of such
products in the Premises, provided that the same are stored and used in
accordance with and to the extent permitted by Laws and are otherwise subject to
the provisions of this Lease, including, without limitation, the last sentence
of Section 1.05(d).


(ii)Landlord shall not cause or permit Hazardous Materials to be used,
transported, stored, released, handled, produced or installed in, on or from the
Premises or the Building other than customary office, cleaning and/or
maintenance and/or construction supplies brought into, used in and/or kept upon
the Premises or the Building if and to the extent permitted pursuant to Laws and
in addition, with respect to construction supplies, if and to the extent used in
accordance with good construction practices; provided, however, that nothing
contained herein shall be deemed to prohibit Landlord from storing, handling and
using Hazardous Materials to the extent permitted by, and in accordance with,
Laws in connection with its operation of Building systems. In the event of a
breach of the provisions of this Section 4.06(c)(ii), Landlord shall remove any
such Hazardous Materials from the Premises or the Building in the manner
prescribed for such removal by applicable






-56-
10215331.19

--------------------------------------------------------------------------------





Laws, and the indemnity provisions set forth in Section 6.12(c) shall apply in
connection therewith. If and to the extent (x) Landlord is obligated to perform
any removal work in the Premises in accordance with the immediately preceding
sentence, and (y) such removal shall cause Tenant to be actually delayed in
completing Tenant’s Work and occupying the Premises for the conduct of Tenant’s
business, Tenant’s sole and exclusive remedy therefor shall be that the Rent
Commencement Date shall be extended on a day-for-day basis for each such day
that Tenant is actually delayed in completing Tenant’s Work and so occupying the
Premises until such removal work is substantially completed in accordance with
applicable Laws or would have been substantially completed in accordance with
applicable Laws but for any Tenant Delay; provided, that no such delay shall
constitute an actual delay before Tenant notifies Landlord in writing of such
actual delay.


4.07 Tenant Advertising. Tenant and its Affiliates shall be permitted to use the
likeness of the Building or the Project in any advertising (by whatever medium)
without Landlord’s consent; provided, that Tenant shall use commercially
reasonable efforts to give Landlord reasonable prior written notice of any such
use and Tenant shall reasonably cooperate with Landlord in connection therewith.


4.08 Right to Perform Tenant Covenants. If Tenant fails to perform any of its
obligations under this Lease when due hereunder, Landlord, any Superior Lessor
or any Superior Mortgagee (each, a “Curing Party”) may perform the same (without
duplication) at the expense of Tenant (a) immediately and without notice in the
case of emergency that will result in imminent harm to persons or property and
(b) in any other case if such failure continues beyond any applicable notice and
grace period. Notwithstanding the foregoing, prior to such performance under
clause (b) of the preceding sentence only, the Curing Party shall give Tenant a
written notice (the “Curing Party Notice”) identifying such failure in detail
and notifying Tenant of the Curing Party’s intention to exercise its rights
under this Section 4.08 with respect thereto (and including an estimate of the
cost such Curing Party will incur in performing such Tenant obligation if the
Curing Party is reasonably able to ascertain such an estimate); provided, that
the Curing Party Notice shall contain a legend in not less than 14 point font
bold upper case letters as follows: “THIS IS A TIME SENSITIVE NOTICE AND IF
TENANT SHALL FAIL TO CURE SUCH ITEM SPECIFIED IN THIS NOTICE WITHIN 10 BUSINESS
DAYS FOLLOWING TENANT’S RECEIPT OF THIS NOTICE THEN [THE CURING PARTY] SHALL
HAVE THE RIGHT TO PERFORM SAME PURSUANT TO SECTION 4.08 OF THE LEASE.” If such
failure by Tenant shall continue for 10 Business Days after Tenant’s receipt of
the Curing Party Notice (or, if such failure is not reasonably susceptible of
cure within such period, such longer period as may be reasonably necessary to
complete the same with due diligence provided that Tenant commences the cure
within said 10-Business Day period and prosecutes the same with reasonable
diligence), then the Curing Party shall have the right (but shall not be
obligated), for the account of Tenant, to perform the obligation which Tenant so
failed to perform. If a Curing Party performs any of Tenant’s obligations under
this Lease, Tenant shall pay to Landlord (as Additional Charges) the actual
out-of-pocket costs thereof (including all actual out-of-pocket fees and costs,
including reasonable legal fees and disbursements, incurred by such Curing Party
in connection therewith), together with interest at the Interest Rate from the
date incurred by the Curing Party until paid by Tenant, within 30 days after
receipt by Tenant of a statement as to the amounts of such costs. If the Curing
Party effects such cure by bonding any lien which Tenant is required to bond or
otherwise discharge, Tenant shall obtain and substitute a bond for the Curing






-57-
10215331.19

--------------------------------------------------------------------------------





Party’s bond and shall reimburse the Curing Party for the cost of the Curing
Party’s bond. “Interest Rate” means the lesser of (i) the base rate from time to
time announced by Citibank, N.A. (or, if Citibank, N.A. shall not exist or shall
cease to announce such rate, such other bank in New York, New York, as shall be
designated by Landlord in a notice to Tenant) to be in effect at its principal
office in New York, New York (the “Base Rate”) plus 3% and (ii) the maximum rate
permitted by law. Any dispute between Landlord and Tenant under this Section
4.08 shall be submitted to expedited arbitration in accordance with the
provisions of Section 8.09 hereof.


4.09 Right to Perform Landlord Covenants. If Landlord fails to perform any of
its obligations under this Lease when due hereunder and such failure (a)
interferes with Tenant’s use of the Premises beyond a de minimis extent and (b)
is capable of being cured by Tenant (i) taking action wholly within the Premises
and (ii) without altering any of the structural components of the Building or
affecting the Building’s systems or any area outside of the Premises, then
Tenant may give Landlord a written notice (the “S/H Notice”) identifying such
failure in detail and notifying Landlord of Tenant’s intention to exercise its
rights under this Section 4.09 with respect thereto; provided, that Tenant’s S/H
Notice contain a legend in not less than 14 point font bold upper case letters
as follows: “THIS IS A TIME SENSITIVE NOTICE AND IF LANDLORD SHALL FAIL TO CURE
SUCH ITEM SPECIFIED IN THIS S/H NOTICE WITHIN 10 BUSINESS DAYS FOLLOWING
LANDLORD’S RECEIPT OF THIS NOTICE THEN TENANT SHALL HAVE THE RIGHT TO PERFORM
SAME PURSUANT TO SECTION 4.09 OF THE LEASE.” If such failure by Landlord shall
continue for 10 Business Days after Landlord’s receipt of the S/H Notice (or, if
such failure is not reasonably susceptible of cure within such period, such
longer period as may be reasonably necessary to complete the same with due
diligence provided that Landlord commences the cure within said 10-Business Day
period and prosecutes the same with reasonable diligence), then Tenant shall
have the right (but shall not be obligated), for the account of Landlord, to
perform the obligation which Landlord so failed to perform. If Tenant performs
any of Landlord’s obligations under this Lease in accordance with this Section
4.09, Landlord shall pay to Tenant the actual, reasonable, out-of-pocket cost of
such performance (including all fees and costs, including reasonable legal fees
and disbursements, incurred by Tenant in connection therewith), together with
interest thereon at the Interest Rate from the date incurred after the
expiration of such 10th Business Day until paid, within 30 days after receipt by
Landlord of a statement as to the amounts of such costs. If Landlord fails to
make such payment to Tenant within such 30 day period, and provided that (x)
such failure continues for 5 Business Days after Tenant notifies Landlord of
such failure (which notice shall contain a legend in not less than 14 point font
bold upper case letters as follows: “THIS IS A NOTICE OF A CLAIMED OFFSET RIGHT
GIVEN IN ACCORDANCE WITH SECTION 4.09 OF THE LEASE”), and (y) Landlord does not,
within such 5 Business Day period, dispute Tenant’s entitlement to the amount
claimed by Tenant, then Tenant may set off such amount (together with interest
thereon at the Interest Rate from the date incurred after the expiration of the
10 Business Day period described above in this Section 4.09 until credited)
against the next installments of Rent coming due under this Lease. Any dispute
between Landlord and Tenant under this Section 4.09 shall be submitted to
expedited arbitration in accordance with the provisions of Section 8.09 hereof.
If any such dispute is resolved in favor of Tenant, then the amount in dispute
shall be paid to Tenant within 10 days after the determination of the
arbitrator, failing which Tenant may give to Landlord 5 Business Days notice of
Tenant’s intent to offset the amount due to Tenant against the next installments
of Rent due under this Lease (which notice shall contain a legend in not less
than 14 point font bold upper case letters as follows: “THIS IS A NOTICE OF A
CLAIMED






-58-
10215331.19

--------------------------------------------------------------------------------





OFFSET RIGHT GIVEN IN ACCORDANCE WITH SECTION 4.09 OF THE LEASE”) and if
Landlord does not, within such 5 Business Day period, pay such amount to Tenant,
then Tenant may set off such amount (together with interest thereon at the
Interest Rate from the date incurred after the expiration of the 10 Business Day
period described above in this Section 4.09 until credited) against the next
installments of Rent coming due under this Lease. Any dispute between Landlord
and Tenant under this Section 4.09 shall be submitted to expedited arbitration
in accordance with the provisions of Section 8.09 hereof.


4.10 Telecommunications; Shaft Space. (a)    Tenant shall be responsible, at its
sole cost and expense, for bringing telecommunication service, data wiring
service and cable television service to the Premises. Landlord shall provide the
shaft space shown and described on Exhibit L for Tenant’s telecommunications
requirements. Landlord shall provide two separate points of entry for Tenant’s
non-exclusive use for Tenant’s telecommunications requirements. Any installation
made by Tenant in such shaft space, including core drilling and the installation
of any conduit or wiring, shall be performed at Tenant’s sole cost and expense,
in accordance with all Laws and the Rules and Regulations, and shall constitute
an Alteration under this Lease. Tenant shall indemnify and save harmless
Landlord from and against all loss, damage, liability, cost and expense of any
nature (including, without limitation, reasonable attorneys’ fees and expenses)
by reason of accidents, damage, injury or loss to any and all persons and
property, or either, whosoever or whatsoever to the extent resulting from or
arising in connection with Tenant’s installation, use, maintenance and removal
of the equipment that Tenant installs in the shaft space and Tenant’s insurance
in respect of the Premises shall include coverage for any losses incurred in
connection with such installation, use, operation, maintenance and removal. Upon
the expiration of the Term, all of such fixtures and equipment installed in the
shaft space by Tenant shall be removed by Tenant at its sole cost and expense;
provided, that if and to the extent any wiring installed by Tenant in such shaft
space is properly tagged, Tenant shall not be obligated to remove same.


(b)For the sole purpose of installing, servicing or repairing telecommunications
lines, wiring, cabling, conduit, risers and associated equipment as permitted
hereunder, Tenant and Tenant’s Contractors shall have access to such portions of
the Building as may be reasonably necessary therefor at reasonable times upon
reasonable notice to Landlord upon and subject to the applicable terms of this
Lease, any other reasonable requirements imposed by Landlord in connection
therewith and the rights of any tenants pursuant to the terms of their
respective leases; provided that Landlord shall not be required to send a
default notice or otherwise institute litigation, default or eviction
proceedings against any other tenant of the Building or incur any expenses
(other than de minimis expenses) in connection therewith, it being agreed that
with respect to any such access to another tenant’s premises in the Building,
Landlord’s only obligation shall be to make a one-time request for such access
if and to the extent Landlord is entitled to same pursuant to the terms of the
applicable lease and any such access shall otherwise be subject to the terms of
such lease. For the avoidance of doubt, Tenant’s indemnification obligations
under Section 6.12(b) shall apply to any such access granted to Tenant under
this clause (b).


(c)Tenant shall have the right, at Tenant’s sole cost and expense, to contract
for telecommunications service from any reputable carrier which serves the area,
subject to Landlord’s reasonable consent (which consent may include, without
limitation, the condition that such service provider enter into a license
agreement with Landlord which is reasonably






-59-
10215331.19

--------------------------------------------------------------------------------





satisfactory to Landlord but without any requirement that the service provider
or Tenant pay any fee thereunder other than customary fees paid by service
provider to landlords of First Class Office Buildings and except to the extent
required to reimburse Landlord for Landlord’s out-of-pocket costs in connection
therewith), and Landlord shall reasonably cooperate with Tenant in connection
therewith, without cost, expense or liability to Landlord. Verizon, Time Warner
Cable, AT&T, Sidera, Lightpath, Level 3 and Zayo shall be deemed approved by
Landlord as telecommunications providers.


(d)Landlord shall not be responsible for any delays occasioned by failure of the
telecommunications company to furnish any such services.


4.11 Violations. In the event that Tenant is unable to obtain any building
permits or other permits, approvals, certificates or sign-offs from any
governmental authority required for the performance of Tenant’s Work, any
Alteration or the legal occupancy by Tenant of the Premises or any portion
thereof for Permitted Uses and to the extent such failure results from the
existence of any violations of Law affecting the Building or any portion thereof
(“Violations”) which were not caused by or resulting from the action(s) or
failure(s) to act of Tenant, Tenant’s contractors, subtenants or any Tenant
Indemnified Party or any other unit owner or tenant of the Building, then
following written notice thereof from Tenant, Landlord shall proceed reasonably
diligently and in good faith to cure such Violation and/or cause each such
Violation to be discharged of record. If there is any Violation caused by the
acts or omissions of other unit owners or tenants or occupants of the Building,
Landlord will use commercially reasonable efforts to cause such tenant or
occupant to comply with the provisions of its lease but Landlord shall not be
required to institute litigation, arbitration or any other proceeding against
such tenant or occupant of the Building, send a default notice, seek to
terminate any lease or incur any expenses (other than de minimis expenses) in
connection therewith. In the event a Violation that is not caused by or
resulting from the action(s) or failure(s) to act of Tenant, Tenant’s
contractors, subtenants or any Tenant Indemnified Party or any other unit owner
or tenant of the Building shall actually delay Tenant in occupying the Premises
for the conduct of Tenant’s business (including as a result of a delay in the
performance of Tenant’s Work or any Alteration caused by such Violation), and
Landlord does not dispute such determination by Tenant (or, if Landlord does
dispute such determination, and Tenant’s position in such dispute ultimately
prevails) and such delay continues after written notice to Landlord specifying
in reasonable detail the cause of the delay and the expiration of 5 Business
Days from Landlord’s receipt of such notice, then for the period commencing on
the 6th Business Day until the earlier of (x) the date the Violations in
question are cured by Landlord (or Developer) and (y) the date Tenant is able to
occupy the Premises or portion thereof for the ordinary conduct of business (or
perform Tenant’s Work or the Alteration in question), Fixed Rent and Additional
Charges in respect of the portion of the Premises (the “Affected Portion”) that
Tenant is prevented from, or delayed in, occupying shall be abated. If a portion
of the Premises is an Affected Portion and Tenant is not using another portion
of the Premises (the “Affected Related Portion”) that is dependent upon the
Affected Portion and that Tenant is unable to use because the Affected Portion
is integral to the activities that are to be conducted in the Affected Related
Portion, then for so long as Tenant is unable to use and is not occupying the
Affected Related Portion for the ordinary conduct of business (but not beyond
the date that Tenant is no longer prevented or delayed from occupying the
Affected Portion), the Affected Related Portion shall be deemed a part of the
Affected Portion.










-60-
10215331.19

--------------------------------------------------------------------------------







ARTICLE 5


Assignment and Subletting


5.01 Assignment; Etc. (a)  Subject to the further provisions of this Article 5,
neither this Lease nor the term and estate hereby granted, nor any part hereof
or thereof, shall be assigned, mortgaged, pledged, encumbered or otherwise
transferred voluntarily, involuntarily, by operation of law or otherwise, and
neither the Premises, nor any part thereof, shall be subleased, be licensed, be
used or occupied by any person or entity other than Tenant or be encumbered in
any manner by reason of any act or omission on the part of Tenant, and no rents
or other sums receivable by Tenant under any sublease of all or any part of the
Premises shall be assigned or otherwise encumbered, without the prior consent of
Landlord. The dissolution or direct or indirect transfer of control of Tenant
(however accomplished including, by way of example, the addition of new partners
or members or withdrawal of existing partners or members, or transfers of
interests in distributions of profits or losses of Tenant, issuance of
additional stock, redemption of stock, stock voting agreement, or change in
classes of stock) shall be deemed an assignment of this Lease regardless of
whether the transfer is made by one or more transactions, or whether one or more
persons or entities hold the controlling interest prior to the transfer or
afterwards. An agreement under which another person or entity becomes
responsible for all or a portion of Tenant’s obligations under this Lease shall
be deemed an assignment of this Lease. No assignment or other transfer of this
Lease and the term and estate hereby granted, and no subletting of all or any
portion of the Premises shall relieve Tenant of its liability under this Lease
or of the obligation to obtain Landlord’s prior consent to any further
assignment, other transfer or subletting. Any attempt to assign this Lease or
sublet all or any portion of the Premises in violation of this Article 5 shall
be null and void.


(b)Notwithstanding Section 5.01(a), without the consent of Landlord or
application of Section 5.05, this Lease may be assigned to (i) an entity created
by merger, reorganization or recapitalization of or with Tenant or (ii) a
purchaser of all or substantially all of Tenant’s membership interests, stock or
assets; provided, in the case of both clause (i) and clause (ii), that (A)
Landlord shall have received a notice of such assignment from Tenant, (B) the
assignee assumes by written instrument reasonably satisfactory to Landlord all
of Tenant’s obligations under this Lease, (C) such assignment is for a valid
business purpose and not to avoid any obligations under this Lease, and (D) the
assignee is a reputable entity and shall have, immediately after giving effect
to such assignment, an aggregate net worth (computed in accordance with GAAP) at
least equal to 95% of the aggregate net worth (as so computed) of Tenant
immediately prior to such assignment.


(c)Notwithstanding Section 5.01(a), without the consent of Landlord or
application of Section 5.05, Tenant may assign this Lease or sublet all or any
part of the Premises to an Affiliate of Tenant; provided, that (i) Landlord
shall have received a notice of such assignment or sublease from Tenant; and
(ii) in the case of any such assignment, (A) the assignment is for a valid
business purpose and not to avoid any obligations under this Lease, and (B) the
assignee assumes by written instrument reasonably satisfactory to Landlord all
of Tenant’s obligations under this Lease. “Affiliate” means, as to any
designated person or entity, any other person or entity which controls, is
controlled by, or is under common control with, such designated person or
entity. “Control” (and with correlative meaning, “controlled by” and “under
common




-61-
10215331.19

--------------------------------------------------------------------------------





control with”) means either (1) (x) the power and authority to direct the
business and affairs of the entity in question, whether through the ownership of
voting securities, by statute or according to the provisions of a contract or
other agreement and (y) ownership or voting control, directly or indirectly, of
20% or more of the voting stock, partnership interests or other beneficial
ownership interests of the entity in question or (2) the ownership or voting
control, directly or indirectly, of 50% or more of the voting stock, partnership
interests or other beneficial ownership interests of the entity in question.


(d)Notwithstanding Section 5.01(a), the direct or indirect transfer of shares or
other equity interests in Tenant shall not constitute an assignment of this
Lease and shall not require Landlord’s consent if accomplished through a
recognized stock exchange or through the public “over-the-counter” securities
market.


(e)Tenant may from time to time, subject to all of the provisions of this Lease
but without the consent of Landlord, permit portions of the Office Premises to
be used or occupied under so-called “desk sharing” arrangements by Desk Space
Users; provided, that (i) any such use or occupancy of desk or office space
shall be without the installation of any separate entrance or any signage
identifying such Desk Space User or any other indicia of a separate demise to
any Desk Space User (it being agreed that the foregoing shall not prevent Tenant
from installing partitions to create separate rooms within the Office Premises
for use by Desk Space Users), (ii) at any time during the Term, the aggregate of
the rentable square footage then used by Desk Space Users pursuant to this
Section 5.01(e) shall not exceed 10% of the rentable square feet of the Office
Premises (it being agreed, however, that such limitation shall not be applicable
to any Desk Space User that is an Affiliate of Tenant), (iii) each Desk Space
User shall use the Premises in accordance with all of the provisions of this
Lease, and only for the use expressly permitted pursuant to this Lease, (iv) in
no event shall the use of any portion of the Premises by a Desk Space User
create or be deemed to create any right, title or interest of such Desk Space
User in any portion of the Premises or this Lease, (v) any such “desk sharing”
arrangement shall terminate automatically upon the termination of this Lease,
(vi) Tenant shall receive no rent or other payment or consideration for the use
or occupancy of any space in the Premises by any Desk Space User in excess of an
allocable share of the Rent reserved hereunder, (vii) each Desk Space User shall
be engaged in a business or activity which is in keeping with standards of the
Building and (viii) any such desk sharing arrangement is for a valid business
purpose and not to circumvent the provisions of this Article 5.  Upon request of
Landlord (which shall not be made by Landlord more frequently than once every 6
months), Tenant shall advise Landlord of any Desk Space Users in the Premises,
and shall provide (A) a description of the nature and character of the business
being conducted in the Premises by such Desk Space User and (B) the rentable
square feet of the Premises occupied by such Desk Space User, together with a
certificate from an officer of Tenant certifying the accuracy of the foregoing
and Tenant’s compliance with the provisions of this Section 5.01(e). “Desk Space
User” means a bona fide client, service provider, or other person or entity with
which Tenant has an ongoing business relationship.


5.02 Landlord’s Right of First Offer. (d)  If Tenant desires to either (x)
assign this Lease or (y) sublet all or substantially all of the Premises or
sublet a portion of the Premises which, when aggregated with other subleases
then in effect that are for substantially all of the then-remaining Term, covers
all or substantially all of the Premises, in either case, for all or
substantially all of the remaining Term (i.e., for a term expiring during the
last six (6) months of the Term)






-62-
10215331.19

--------------------------------------------------------------------------------





(other than in accordance with Sections 5.01(b), (c), (d) and (e), Tenant shall
give to Landlord notice (“Tenant’s Offer Notice”) thereof, specifying (i) in the
case of a proposed subletting, the location of the space to be sublet (including
the specific area to be demised for sublet on any floor of the Premises) and the
term of the subletting of such space, (ii) (A) in the case of a proposed
assignment, the consideration Tenant desires to receive or pay for such
assignment (including any concessions Tenant desires to offer to the proposed
assignee) or (B) in the case of a proposed subletting, the rent which Tenant
desires to receive for such proposed subletting (including fixed rent,
additional rent including proportionate shares, base years and/or base amounts
for any escalation rent to be paid on account of PILOT, taxes and operating
expenses, electricity charges and other pass-through expenses and the amount of
any work allowance, rent abatement or other tenant inducement, and any other
proposed terms required by Landlord to calculate the Net Effective Rental Tenant
desires to receive for such proposed subletting), (iii) the proposed assignment
or sublease commencement date and (iv) in the case of a proposed subletting, any
renewal options which Tenant proposes to offer and/or restoration obligations
which Tenant proposes to impose (it being understood that Tenant shall have no
obligation to offer any renewal options or to impose any restoration obligations
in connection with a proposed subletting, and the only effect of Tenant failing
to include such terms in a Tenant’s Offer Notice shall be as set forth in
Section 5.02(f)). “Net Effective Rental” means, with respect to any desired or
actual sublease, the net present value, determined as of the desired or actual
commencement date of the desired or actual sublease, using a discount rate of
the Base Rate in effect as of the date of Tenant’s Offer Notice plus 2%, of the
aggregate of all rent and additional rent (other than any escalation rent
calculated by determining increases over a base year or base amount) payable to
Tenant under the desired or actual sublease, discounted from the date that any
such payment would have been made under the desired or actual sublease to the
commencement date of such desired or actual sublease, after deducting therefrom
the amount of all tenant inducements (such as, by way of example only, direct
payments, work allowances, work letters and rent abatements) that are (or will
be) granted to the subtenant thereunder, discounted, using a discount rate of
the Base Rate in effect as of the date of Tenant’s Offer Notice plus 2%, from
the date that such tenant inducements were to have been given under the desired
or actual sublease to the commencement date of such desired or actual sublease.


(b)Tenant’s Offer Notice shall be deemed an offer from Tenant to Landlord
whereby Landlord (or Landlord’s designee) may terminate this Lease. Said option
may be exercised by Landlord by notice to Tenant within 30 days after a Tenant’s
Offer Notice, together with all information required pursuant to Section
5.02(a), has been given by Tenant to Landlord. If Landlord shall not exercise
its termination rights under this Section 5.02(b) within such thirty (30) day
period, then, subject to Section 5.02(d), Landlord shall be deemed to have
waived such rights and Landlord shall no longer have the right to terminate this
Lease in connection with the applicable Tenant’s Offer Notice. If Landlord
exercises its right to terminate the entire Lease in connection with a sublease
of a portion of the Premises which, when aggregated with other subleases then in
effect that are for substantially all of the then-remaining Term, covers all or
substantially all of the Premises, then Landlord shall recognize and keep in
full force and effect any subleases of the Premises in effect as of the date of
such termination that Landlord affirmatively consented to in accordance with the
terms of this Article 5; provided, that the provisions of Section 2, Section 3,
Section 5 and Section 6 of the form of Landlord’s Non-Disturbance Agreement
attached hereto as Exhibit Y shall apply mutatis mutandis to any such








-63-
10215331.19

--------------------------------------------------------------------------------





subleases, and Landlord may condition its consent to any sublease upon such
sublease expressly so providing.


(c)If Landlord exercises its option under Section 5.02 to terminate this Lease,
then this Lease shall terminate on the later of (i) the date that is 60 days
after Landlord’s receipt of the applicable Tenant’s Offer Notice and (ii) the
proposed assignment or sublease commencement date specified in the applicable
Tenant’s Offer Notice, and all Rent shall be paid and apportioned to such
termination date.


(d)If Landlord does not timely exercise any of Landlord’s options under this
Section 5.02, and if Tenant has not within 300 days after the giving of the
applicable Tenant’s Offer Notice entered into a binding agreement to sublease or
assign (which sublease or assignment shall be conditioned upon Landlord’s
consent thereto), then Tenant shall not sublet any space to a third party or
assign this Lease to a third party (other than pursuant to Sections 5.01(b),
(c), (d) and (e)) without complying once again with all of the provisions of
this Section 5.02 and re-offering such space to Landlord, if required pursuant
to the express terms of this Section 5.02.


(e)Notwithstanding anything to the contrary contained herein, if at any time
during the Term, Tenant is not occupying at least 7 full floors in the Building,
then the provisions of this Section 5.02 shall be null and void and shall be
replaced with the provisions of Section 5.02 set forth on Exhibit HH attached
hereto.


5.03 Assignment and Subletting Procedures. (a)  If (x) Tenant delivers to
Landlord a Tenant’s Offer Notice with respect to any proposed assignment of this
Lease or subletting of all or substantially all of the Premises or subletting of
a portion of the Premises which, when aggregated with other subleases then in
effect that are for substantially all of the then-remaining Term, covers all or
substantially all of the Premises, in either case for all or substantially all
of the remaining Term and Landlord does not timely exercise its option under
Section 5.02 or (y) Tenant desires to sublet any space as to which Landlord
shall not have the option under Section 5.02, then Tenant shall notify Landlord
(a “Transfer Notice”) of such desire, which notice shall be accompanied by (i) a
copy of the proposed assignment or sublease and all related agreements, or an
agreed term sheet which does not have to be signed by Tenant and the proposed
subtenant or assignee, (ii) a statement setting forth in reasonable detail the
identity of the proposed assignee or subtenant, the nature of its business and
its proposed use of the Premises and (iii) current financial information with
respect to the proposed assignee or subtenant, including without limitation, its
most recent financial statements, and, subject to Section 5.03(d), Landlord’s
consent to the proposed assignment or sublease shall not be unreasonably
withheld, conditioned or delayed, provided that:


(i)In Landlord’s reasonable judgment, the proposed assignee or subtenant will
use the Premises in a manner that (A) is in keeping with the then standards of
the Building and (B) is limited to the uses expressly permitted under this
Lease.


(ii)The proposed assignee or subtenant is, in Landlord’s reasonable judgment, a
reputable person or entity, and, with respect to a proposed assignee only, has
sufficient financial worth considering the responsibility involved.








-64-
10215331.19

--------------------------------------------------------------------------------





(iii)Neither the proposed assignee or sublessee, nor any affiliate of such
assignee or sublessee, is then a tenant of any part of the Building; provided,
that the foregoing condition in this Section 5.03(a)(iii) shall only apply if
Landlord has, or within the next 9 months reasonably anticipates having,
comparable space available for lease in the Building for a comparable term, and
upon request by Tenant (which request shall include the location and rentable
square footage of space and the term for which Tenant is considering an
assignment or sublease), Landlord shall promptly notify Tenant, as of the date
of such notification, whether Landlord has or within the next 9 months
reasonably anticipates having comparable space available for lease in the
Building for a comparable term.


(iv)The proposed assignee or sublessee is not a person with whom Landlord is
then negotiating or has within the prior 3 months negotiated to lease space in
the Building.


(v)There shall not be more than (A) 4 subtenants (including Tenant) on each full
floor of the Premises, or more than 2 subtenants (including Tenant) on any
partial floor included in the Premises and (B) 20 subtenants (including Tenant)
in the entire Premises.


(vi)Tenant shall reimburse Landlord within 30 days after demand for any actual
out-of-pocket reasonable costs incurred by Landlord in connection with said
assignment or sublease, including, without limitation, the costs of making
investigations as to the acceptability of the proposed assignee or subtenant,
and all actual out-of-pocket legal costs incurred in connection with the
granting of any requested consent.


(vii)The proposed assignee or sublessee is not an SAP Competitor or a BCG
Competitor. “SAP Competitor” means Oracle or Salesforce.com, or the surviving
entity in a merger or consolidation of an entity with Oracle or Salesforce.com.
“BCG Competitor” means any of the entities listed on Exhibit FF attached hereto.
For the avoidance of doubt, the restrictions in this clause (vii) shall only
apply to the extent that the current restrictions on Landlord leasing to an SAP
Competitor or BCG Competitor remain in effect under the applicable lease at the
Building with SAP America, Inc. (“SAP”) and The Boston Consulting Group, Inc.,
as applicable. Landlord represents and warrants that the restrictions described
in this clause (vii) represent such SAP Competitor and BCG Competitor leasing
restrictions that are currently in effect under the applicable leases relating
to such tenants. The foregoing clauses (i)(B) and (vii) above are hereinafter
collectively referred to as the “Sublease Conditions”.


(b)Landlord shall, within 30 days following receipt of a Transfer Notice from
Tenant, advise Tenant of Landlord’s approval or disapproval of such proposed
assignment or sublease. If Landlord shall fail to approve or disapprove such
proposed assignment or sublease within such 30 day period, Tenant may give to
Landlord a notice of such failure which shall contain a legend in not less than
14 point font bold upper case letters as follows: “FAILURE TO APPROVE OR
DISAPPROVE THE PROPOSED [ASSIGNMENT/SUBLEASE] WITHIN 5 BUSINESS DAYS SHALL
RESULT IN LANDLORD’S DEEMED APPROVAL OF SUCH [ASSIGNMENT/SUBLEASE]”, and, if
Landlord shall fail to approve or disapprove








-65-
10215331.19

--------------------------------------------------------------------------------





such proposed assignment or sublease within such 5 Business Day period, Landlord
shall be deemed to have consented to the assignment or sublease in question. If
Landlord consents (or is deemed to have consented) to a proposed assignment or
sublease and Tenant fails to execute and deliver the assignment or sublease to
which Landlord consented within 150 days after the giving of such consent, then
Tenant shall again comply with this Article 5 before assigning this Lease or
subletting all or part of the Premises.


(c)Notwithstanding the foregoing provisions of this Section 5.03, Tenant may
deliver a Transfer Notice concurrently with the giving of Tenant’s Offer Notice
(in which case the Transfer Notice and Tenant’s Offer Notice may be combined in
one notice and the time periods set forth in Sections 5.02 and 5.03 shall run
concurrently, except that the 30 day period for Landlord’s approval or
disapproval in Section 5.03(b) shall be deemed modified to 35 days).


(d)Notwithstanding anything to the contrary contained in this Lease, so long as
the tenant under this Lease is a Coach Tenant and Tenant is entitled to
exclusive use of the Coach Lobby in accordance with the terms of Article 14,
Tenant shall have the right to sublease up to three (3) full floors of the
Premises in the aggregate at any time without Landlord’s consent; provided, that
(1) such sublease (or subleases) shall satisfy the Sublease Conditions, (2)
there shall be no more than 2 subtenants on any such floor of the Premises, (3)
Tenant shall deliver to Landlord (i) a copy of the proposed sublease and all
related agreements and (ii) a statement setting forth in reasonable detail the
identity of the proposed subtenant, the nature of its business and its proposed
use of the Premises in connection with all such subleases, (4) the provisions of
this Section 5.03(d) shall not apply with respect to any sublease or subleases
for which Tenant requests a Landlord’s Non-Disturbance Agreement pursuant to and
in accordance with Section 5.06 and (5) all such subleases shall be subject to
the provisions of Section 5.04(a), (d), (e) and (f).


5.04 General Provisions. (a)  If this Lease is assigned, whether or not in
violation of this Lease, Landlord may collect rent from the assignee. If the
Premises or any part thereof are sublet or occupied by anybody other than
Tenant, whether or not in violation of this Lease, Landlord may, after default
by Tenant, and expiration of Tenant’s time to cure such default, collect rent
from the subtenant or occupant. In either event, Landlord shall apply the net
amount collected against Rent, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of Section 5.01(a),
or the acceptance of the assignee, subtenant or occupant as tenant, or a release
of Tenant from the performance of Tenant’s obligations under this Lease.


(b)No assignment or transfer shall be effective until the assignee delivers to
Landlord an agreement in form and substance satisfactory to Landlord whereby the
assignee assumes Tenant’s obligations under this Lease (which assumption, other
than in the case of an assignment under Sections 5.01(b) or (c), shall be only
with respect to Tenant’s obligations accruing from and after the effective date
of such assignment). Prior to the effective date of such assignment, the
assignee shall deliver to Landlord evidence that the assignee, as Tenant
hereunder, has complied with the requirements of Sections 7.02 and 7.03.


(c)Notwithstanding any assignment or transfer, whether or not in violation of
this Lease, and notwithstanding the acceptance of any Rent by Landlord from an








-66-
10215331.19

--------------------------------------------------------------------------------





assignee, transferee, or any other party, the original named Tenant and each
successor Tenant shall remain fully liable for the payment of the Rent and the
performance of all of Tenant’s other obligations under this Lease. The joint and
several liability of Tenant and any immediate or remote successor in interest of
Tenant shall not be discharged, released or impaired in any respect by any
agreement made by Landlord extending the time to perform, or otherwise
modifying, any of the obligations of Tenant under this Lease, or by any waiver
or failure of Landlord to enforce any of the obligations of Tenant under this
Lease; provided, that in the case of any modification of this Lease made after
the date of an assignment or other transfer of this Lease by Tenant (other than
pursuant to Sections 5.01(b) or (c)), if such modification increases or enlarges
the obligations of Tenant or reduces the rights of Tenant, other than to a de
minimis extent, then the initially named Tenant and each respective assignor or
transferor shall not be liable under or bound by such increase, enlargement or
reduction (but shall remain liable under this Lease as if such increase,
enlargement or reduction had never been effected). Landlord shall give the
initially named Tenant a copy of each notice of default given by Landlord to the
then current tenant under this Lease. Landlord shall not have any right to
terminate this Lease, or otherwise to exercise any of Landlord’s rights and
remedies under this Lease after a default by such current tenant, unless and
until (A) the initially named Tenant receives a copy of the default notice in
question, and (B) the initially named Tenant has an opportunity to remedy such
default within the time periods set forth in this Lease. Landlord shall accept
timely performance by the initially named Tenant of any term, covenant,
provision or agreement contained herein on the then current tenant’s part to be
observed and performed with the same force and effect as if performed by the
then current tenant. If the initially named Tenant shall cure all outstanding
defaults by such current tenant under this Lease, excluding any personal default
of such current tenant that is not curable (such as bankruptcy) and Landlord or
the current tenant seeks to terminate this Lease, then the initially named
Tenant shall have the right to resume actual possession of the Premises for the
unexpired balance of the Term upon all of the then executory terms of this
Lease. The initially named Tenant’s right to cure defaults of a successor tenant
and the right to resume possession of the Premises described above in this
clause (c) are personal to the Coach Tenant and no Tenant other than a Coach
Tenant shall be entitled to such rights granted under this clause (c).


(d)Each subletting by Tenant shall be subject to the following:


(i)No subletting shall be for a term (including any renewal or extension options
contained in the sublease) ending later than one day prior to the Expiration
Date.


(ii)No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until there has been delivered to Landlord, both
(A) an executed counterpart of such sublease, and (B) a certificate of insurance
evidencing that (x) Landlord is an additional insured under the insurance
policies required to be maintained by occupants of the Premises pursuant to
Section 7.02, and (y) there is in full force and effect, the insurance otherwise
required by Sections 7.02 and 7.03.


(iii)Subject to Section 5.06, each sublease shall provide that it is subject and
subordinate to this Lease, and that in the event of termination, reentry or
dispossess by Landlord under this Lease, Landlord may, at its option, take over
all of the right, title and interest of Tenant, as sublessor, under such
sublease, and such subtenant




-67-
10215331.19

--------------------------------------------------------------------------------





shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be liable for,
subject to or bound by any item or matter of the type that a Successor Landlord
is not so liable for, subject to or bound by in the case of an attornment by
Tenant to a Successor Landlord under Section 6.01(a).


(e)Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, without Landlord’s consent and without complying with all of the terms
and conditions of this Article 5, including, without limitation, Section 5.04,
which for purposes of this Section 5.04(e) shall be deemed to be appropriately
modified to take into account that the transaction in question is an assignment
of the sublease or a further subletting of the space demised under the sublease,
as the case may be. Notwithstanding the foregoing, any direct subtenant of
Tenant (but not an indirect subtenant of Tenant (i.e., a subtenant of a
subtenant)) subleasing at least 15,000 rentable square feet of the Premises
shall be permitted to further sublease the portion of the Premises sublet by
such subtenant, in whole or in part, or to assign its sublease, under the same
terms and conditions at Tenant would be subject to under this Lease, except that
the rights granted to Tenant under Section 5.07 shall not be available to any
subtenant.


(f)Tenant shall not publicly advertise the rental rate for the subleasing of the
Premises or any portion thereof. Tenant may list the Premises or any portion
thereof with reputable licensed brokers and Tenant or such brokers may advertise
with respect to the availability of the Premises or any portion thereof;
provided that in no event shall Tenant nor such brokers advertise the rental
rate with respect thereto.


5.05 Assignment and Sublease Profits. (a) If the aggregate of the amounts
payable as fixed rent and as additional rent on account of PILOT, Additional Tax
Payments, Impositions, Taxes, Operating Expenses and electricity by a subtenant
under a sublease of any part of the Premises (excluding a sublease made pursuant
to Section 5.01(d) and Desk Space Users (provided that Tenant complies with the
provisions of Section 5.01(d)(vi)) and the amount of any Other Sublease
Consideration payable to Tenant by such subtenant, whether received in a
lump-sum payment or otherwise, shall be in excess of Tenant’s Basic Cost
therefor at that time then, promptly after the collection thereof, Tenant shall
pay to Landlord in monthly installments as and when collected, as Additional
Charges, (x) for the first $20.00 of such excess per rentable square foot per
annum of the space attributable to such sublet space, 0% and (y) for all amounts
in excess of $20.00 per rentable square foot per annum of the space attributable
to such sublet space, 50% of such excess. Tenant shall deliver to Landlord
within 90 days after the end of each calendar year and within 90 days after the
expiration or earlier termination of this Lease a statement specifying each
sublease in effect during such calendar year or partial calendar year, the
rentable area demised thereby, the term thereof and a computation in reasonable
detail showing the calculation of the amounts paid and payable by the subtenant
to Tenant, and by Tenant to Landlord, with respect to such sublease for the
period covered by such statement. “Tenant’s Basic Cost” for sublet space at any
time means the sum of (i) the portion of the Fixed Rent and Recurring Additional
Charges which is attributable to the sublet space, plus (ii) the amount payable
by Tenant on account of electricity in respect of the sublet space, plus (iii)
the amount of any costs reasonably incurred by Tenant in making changes in the
layout and finish of the sublet space for the subtenant and any work allowance
granted by Tenant to the subtenant, plus (iv) the amount of any customary
brokerage commissions, marketing costs and reasonable legal fees paid by Tenant
in connection






-68-
10215331.19

--------------------------------------------------------------------------------





with the sublease, plus (v) the then net unamortized or undepreciated cost of
Tenant’s Work located in and reasonably allocable to the sublet space (and, if
applicable, any Tenant’s Expansion Space Work located in and reasonably
allocable to the sublet space), amortized or depreciated in accordance with GAAP
(provided, that, if applicable, the amount of any Expansion Space Work Allowance
shall be deducted from said unamortized or undepreciated cost relating to any
Tenant’s Expansion Space Work). “Other Sublease Considerations” means all sums
paid by the subtenant to Tenant for the furnishing of services by Tenant and the
sale or rental of Tenant’s fixtures, leasehold improvements, equipment,
furniture or other personal property (excluding any of the same which were part
of Tenant’s Work or Tenant’s Expansion Space Work) less, in the case of the sale
thereof, the then net unamortized or undepreciated cost thereof, amortized or
depreciated in accordance with GAAP. “Tenant’s Expansion Space Work” means
Tenant’s initial Alterations to prepare the First Expansion Space and the Second
Expansion Space, as applicable, for Tenant’s initial occupancy thereof.


(b)Upon any assignment of this Lease (other than an assignment made pursuant to
Sections 5.01(b) or (c)), Tenant shall pay to Landlord (x) for the first $20.00
per rentable square foot per annum of the Premises, 0% of the Assignment
Consideration and (y) for all amounts in excess of $20.00 per rentable square
foot per annum of the Premises, 50% of the Assignment Consideration, in each
case, received by Tenant for such assignment, after deducting therefrom (i)
customary and reasonable closing expenses (including reasonable legal fees) paid
by Tenant in connection with the assignment, (ii) the amount of any customary
brokerage commissions and marketing costs paid by Tenant in connection with the
assignment and (iii) the then net unamortized or undepreciated cost of Tenant’s
Work (and, if applicable, Tenant’s Expansion Space Work), amortized or
depreciated in accordance with GAAP (provided, that, if applicable, the amount
of any Expansion Space Work Allowance shall be deducted from said unamortized or
undepreciated cost relating to any Tenant’s Expansion Space Work). “Assignment
Consideration” means an amount equal to all sums and other considerations paid
to Tenant by the assignee for or by reason of such assignment (including,
without limitation, sums paid for the furnishing of services by Tenant and the
sale or rental of Tenant’s fixtures, leasehold improvements, equipment,
furniture, furnishings or other personal property (excluding any of the same
which were part of Tenant’s Work or Tenant’s Expansion Space Work), less, in the
case of a sale thereof, the then net unamortized or undepreciated cost thereof,
amortized or depreciated in accordance with GAAP).


(c)At Landlord’s option, exercisable by written notice to Tenant at any time,
the provisions of Section 5.05(a) and Section 5.05(b) shall be automatically
null and void.


5.06 Eligible Subtenant; Non-Disturbance. (c) Landlord shall, within 30 days
after Tenant’s written request (which request shall be accompanied by a fully
executed counterpart of the Eligible Sublease and such other information and
certifications as Landlord may reasonably request in order to determine that the
conditions of this Section 5.06 have been satisfied), deliver to Tenant and the
subtenant under the Eligible Sublease (the “Eligible Subtenant”) a
non-disturbance agreement substantially in the form attached hereto as Exhibit Y
(a “Landlord’s Non-Disturbance Agreement”). Following the subtenant’s execution
and delivery of the Landlord’s Non-Disturbance Agreement, Landlord shall
promptly execute and deliver a counterpart to the subtenant. Landlord’s
reasonable actual out-of-pocket costs and expenses in connection with the










-69-
10215331.19

--------------------------------------------------------------------------------





foregoing (including, without limitation, reasonable attorney’s fees) shall be
paid by Tenant within 30 days after receipt of an invoice therefor.


(b)As used herein, the following terms shall have the following meanings:


(i)“Eligible Sublease” shall mean a direct sublease which (A) is between Tenant
and a subtenant which is not an Affiliate of Tenant, and, as of the execution of
the Eligible Sublease, has a net worth, computed in accordance with GAAP, equal
to or greater than the product of the annual Fixed Rent and Recurring Additional
Charges then payable by Tenant on account of the portion of the Premises demised
under the Eligible Sublease (without giving effect to any free rent or rent
abatement) multiplied by 17.5, (B) demises at least one or more full floor(s) of
the Premises of contiguous space beginning with (and which must include) the
highest or lowest full floors of the Premises (it being agreed that any partial
floor(s) of the Premises and any Amenity Floor shall be disregarded for purposes
of determining the highest or lowest floors of the Premises), (C) if a Landlord
Non-Disturbance Agreement has theretofore been delivered by Landlord with
respect to an Eligible Sublease which is then in effect, (x) demises at least
one (1) or more full floors of the Premises which are contiguous to each other
and contiguous to the floors demised pursuant to such existing Eligible Sublease
(it being agreed that any Amenity Floor shall be disregarded for purposes of
determining whether such Eligible Subleases are contiguous to each other and
contiguous to the floors demised pursuant to such existing Eligible Sublease)
and (y) has a term which ends on the same day as the Eligible Sublease in
question (and without any renewal or extension option which might result in such
term ending on a different day) and (D) has an initial sublease term (i.e., not
including any renewals) of at least 5 years (or, if less than 5 years remain in
the Term, the remaining balance of the Term less one day).


(ii)“Amenity Floors” means the Dining Facility and the event space floor located
in the Premises which are currently located on the 23rd and 9th floors of the
Building, respectively.


Notwithstanding anything to the contrary herein contained, it is understood and
agreed that Landlord shall have no obligation to deliver a Landlord’s
Non-Disturbance Agreement during the continuance of any default which continues
beyond applicable notice and cure periods and Landlord has delivered to Tenant a
notice electing to terminate this Lease in accordance with Section 6.05.
5.07 Tenant as Subtenant or Assignee. For so long as Tenant is a Coach Tenant,
if any other tenant of the Building requests Landlord’s approval to sublease all
or a portion of its premises to Tenant, or to assign its lease to Tenant,
Landlord shall not (i) withhold consent to such sublease or assignment, or
exercise its right of recapture, in either case, solely by reason of Tenant
being the proposed subtenant or assignee or (ii) enforce any restriction in such
other tenant’s lease prohibiting or restricting such tenant from subleasing its
premises (or a portion thereof) or assigning its lease to another tenant or
occupant of the Building.














-70-
10215331.19

--------------------------------------------------------------------------------





Any dispute between Landlord and Tenant arising under this Article 5 shall be
resolved by arbitration conducted in accordance with the provisions of Section
8.09.
ARTICLE 6


Subordination; Default; Indemnity


6.01 Subordination. ARTICLE 2  Subject to the provisions of Section 6.01(c),
this Lease is subject and subordinate to each mortgage (a “Superior Mortgage”)
and each underlying lease (a “Superior Lease”) which may now or hereafter affect
all or any portion of the Building or any interest therein and to each document
or instrument to which any such Superior Mortgage or Superior Lease is
subordinate. The lessor under a Superior Lease is called a “Superior Lessor” and
the mortgagee under a Superior Mortgage is called a “Superior Mortgagee”. Tenant
shall execute, acknowledge and deliver any instrument reasonably requested by
Landlord, a Superior Lessor or Superior Mortgagee to evidence such
subordination, but no such instrument shall be necessary to make such
subordination effective. Tenant shall execute any amendment of this Lease
requested by a Superior Mortgagee or a Superior Lessor, provided such amendment
shall not (i) reduce or extend the Term, (ii) increase the Rent, (iii) reduce or
increase or in any way affect the size of the Premises, or (iv) increase
Tenant’s obligations or liabilities or decrease Tenant’s rights or benefits or
privileges under this Lease. In the event of the enforcement by a Superior
Mortgagee of the remedies provided for by law or by such Superior Mortgage, or
in the event of the termination or expiration of a Superior Lease, Tenant, upon
request of such Superior Mortgagee, Superior Lessor or any person succeeding to
the interest of such mortgagee or lessor (each, a “Successor Landlord”), shall
automatically become the tenant of such Successor Landlord without change in the
terms or provisions of this Lease (it being understood that Tenant shall, if
requested, enter into a new lease on terms identical to those in this Lease);
provided, that (subject to the provisions of any SNDA and/or RNDA) any Successor
Landlord shall not be (i) liable for any act, omission or default of any prior
landlord (including, without limitation, Landlord), except to the extent that
any such non-monetary default of an obligation of Landlord under the Lease
continues after the date that Successor Landlord succeeds to Landlord’s interest
in the Building and Successor Landlord has been given written notice and a
reasonable opportunity to cure same (which cure period shall not exceed 30 days
from the later of (x) the expiration of Landlord’s cure period for such default
and (y) the date on which such notice is delivered to Successor Landlord, unless
such non-monetary default cannot be cured by Successor Landlord within said
30-day period, in which event, if Successor Landlord shall within such period
diligently prosecute steps necessary to cure the same, then the time within
which such default may be cured by Successor Landlord shall be extended for such
period as may be necessary to complete the curing of the same but in all events
not to exceed 60 days following such expiration or notice (whichever is later));
(ii) liable for the return of any security deposit, if any, paid to any prior
landlord (including, without limitation, Landlord), except to the extent any
such security deposit is delivered to such Successor Landlord; (iii) subject to
any offset, claims or defense that Tenant might have against any prior landlord
(including, without limitation, Landlord), except for any offset right expressly
set forth in this Lease; (iv) bound by any Rent which Tenant might have paid to
any prior landlord (including, without limitation, Landlord) more than 30 days
prior to the due date therefor set forth in this Lease; (v) bound by any
covenant to perform or complete any construction in connection with the Project
or the Premises or to pay any sums to Tenant in connection therewith; (vi) bound
by any obligation to make any payment to Tenant (provided that the provisions of
this clause (vi)






-71-
10215331.19

--------------------------------------------------------------------------------







shall not affect or limit any right of offset expressly set forth in this
Lease); or (vii) bound by any waiver or forbearance under, or any amendment,
modification, abridgment, cancellation or surrender of, this Lease made without
the consent of such Successor Landlord. Upon request by such Successor Landlord,
Tenant shall execute and deliver an instrument or instruments, reasonably
requested by such Successor Landlord, confirming the attornment provided for
herein, but no such instrument shall be necessary to make such attornment
effective.


(b)Tenant shall give each Superior Mortgagee and each Superior Lessor a copy of
any notice of default served upon Landlord, provided that Tenant has been
notified of the address of such mortgagee or lessor. If Landlord fails to cure
any default as to which Tenant is obligated to give notice pursuant to the
preceding sentence within the time provided for in this Lease, then each such
mortgagee or lessor shall have an additional 30 days after receipt of such
notice within which to cure such default, or if such default cannot be cured
within that time, then such additional time as may be necessary (but in all
events no more than 60 days after the expiration of such 30-day period) if,
within such 30 days, any such mortgagee or lessor has commenced and is
diligently pursuing the remedies necessary to cure such default (including,
without limitation, commencement of foreclosure proceedings or eviction
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated and Tenant shall not exercise any other rights or remedies
under this Lease or otherwise while such remedies are being so diligently
pursued (except after the expiration of the aforementioned additional 60 days).
Notwithstanding the foregoing, to the extent that any of the provisions of this
Section 6.01(b) are inconsistent with or contradictory to any term or provision
of an SNDA or RNDA Tenant shall have entered into with any Superior Mortgagee or
Superior Lessor, the terms and provisions of such SNDA or RNDA shall govern with
respect to such Superior Mortgagee or Superior Lessor.


(c)Notwithstanding the provisions of Section 6.01(a), (i) Tenant’s obligation to
subordinate its interest in this Lease to any future Superior Mortgage is
expressly conditioned upon Tenant’s receipt from the Superior Mortgagee of a
subordination, non-disturbance and attornment agreement substantially in the
form annexed hereto as Exhibit M-1 or, with respect to a Superior Mortgage in
favor of the IDA or otherwise in connection with financing relating to the PILOT
Agreement, substantially in the form annexed hereto as Exhibit M-3 (any such
agreement with a Superior Mortgagee substantially in the form annexed hereto as
Exhibit M-1 or Exhibit M-3, as applicable, an “SNDA”) and (ii) Tenant’s
obligation to subordinate its interest in this Lease to any future Superior
Lease is expressly conditioned upon Tenant’s receipt from the Superior Lessor of
a recognition, non-disturbance and attornment agreement substantially in the
form annexed hereto as Exhibit M-2 or, with respect to a Superior Lease with the
IDA or otherwise in connection with financing relating to the PILOT Agreement,
substantially in the form annexed hereto as Exhibit M-3 (any such agreement with
a Superior Lessor substantially in the form annexed hereto as Exhibit M-2 or
Exhibit M-3, as applicable, an “RNDA”). If such Superior Mortgagee or Superior
Lessor executes and delivers an SNDA or RNDA, as applicable, and Tenant either
fails or refuses to execute and deliver such SNDA or RNDA within 7 Business Days
following Landlord’s delivery of such SNDA or RNDA, Landlord may give to Tenant
a notice of such failure or refusal, which notice shall contain a legend in not
less than 14 point font bold upper case letters as follows: “FAILURE TO EXECUTE
AND DELIVER THE [SNDA/RNDA] REFERENCED HEREIN WITHIN 5 BUSINESS DAYS SHALL
RESULT IN AUTOMATIC SUBORDINATION OF TENANT’S LEASE”, and if Tenant shall fail
to execute and deliver such SNDA or RNDA within such 5 Business Day period, this
Lease shall be


-72-
10215331.19

--------------------------------------------------------------------------------





subject and subordinate to such Superior Mortgage or Superior Lease and Landlord
shall have no further obligation to obtain an SNDA or RNDA, as applicable, from
such Superior Mortgagee or Superior Lessor unless Tenant’s failure or refusal to
execute and deliver such SNDA or RNDA is due to such SNDA or RNDA not containing
substantially the same provisions as are set forth in the form attached hereto
as Exhibit M-1, Exhibit M-2 or Exhibit M-3, as applicable, in which event the
foregoing provision of this sentence subordinating this Lease without Tenant’s
execution of the applicable SNDA or RNDA shall be without force or effect.


(d)Tenant acknowledges that Landlord has entered into one or more Superior
Mortgages and one or more Superior Leases, including, without limitation,
Superior Mortgages and Superior Leases in connection with financing for the
Building (including, without limitation, a financing arrangement with the IDA
and additional construction financing). Landlord represents and warrants to
Tenant on the date hereof that Landlord has not entered into any Superior
Mortgages or Superior Leases in respect of the Property other than those
Superior Mortgages and Superior Leases described in the SNDAs entered into by
Tenant with (1) Deutsche Bank AG, New York Branch and Goldman Sachs Mortgage
Company and (2) the Hudson Yards Infrastructure Corporation, in each case, on or
about the date hereof.


(e)Landlord shall not enter into any Superior Lease or enter into any
modification, amendment or change to the terms of any Superior Lease which would
increase Tenant’s obligations or liabilities (except to a de minimis extent) or
decrease Tenant’s rights or benefits or privileges (except to a de minimis
extent) under this Lease without Tenant’s consent, which shall not be
arbitrarily withheld. During the Effective Period, Landlord shall deliver to
Tenant a copy of any proposed Superior Lease and any modification, amendment or
change to the terms of any Superior Lease.


6.02 Estoppel Certificate. Each party shall, at any time and from time to time,
within 10 Business Days after request by the other party, execute and deliver to
the requesting party (or to such person or entity as the requesting party may
designate) a statement certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), certifying the Rent
Commencement Date and the Expiration Date, the rentable square footage of each
floor and each partial floor of the Premises as determined in accordance with
Section 1.01 of this Lease, and the dates to which the Fixed Rent and Additional
Charges have been paid (or that no Fixed Rent and/or Additional Charges have yet
become payable or been paid) and stating whether or not, to the actual knowledge
of the party signing such statement, the other party is in default in
performance of any of its obligations under this Lease, and, if so, specifying
each such default of which such party has knowledge, it being intended that any
such statement shall be deemed a representation and warranty to be relied upon
by the party to whom such statement is addressed. Each party also shall include
or confirm in any such statement such other information concerning this Lease as
the other party may reasonably request.


6.03 Default. This Lease and the term and estate hereby granted are subject to
the limitation that:


(a)if Tenant defaults in the payment of any Rent, and such default continues for
(i) with respect to Fixed Rent and Recurring Additional Charges, 5 Business Days


-73-
10215331.19

--------------------------------------------------------------------------------





after Landlord gives to Tenant a notice specifying such default or (ii) with
respect to Additional Charges other than Recurring Additional Charges, 10
Business Days after Landlord gives to Tenant a notice specifying such default,
or


(b)if Tenant defaults in the keeping, observance or performance of any covenant
or agreement contained in this Lease (other than a default of the character
referred to in Sections 6.03(a) or (c)), and if such default continues and is
not cured within 30 days after Landlord gives to Tenant a notice specifying the
same, or, in the case of a default which for causes beyond Tenant’s reasonable
control cannot with due diligence be cured within such period of 30 days, if
Tenant shall not during such period, (i) advise Landlord of Tenant’s intention
duly to institute all reasonable steps necessary to cure such default and (ii)
institute and thereafter diligently prosecute all steps necessary to cure the
same until such default is cured, or


(c)if this Lease or the estate hereby granted would, by operation of law or
otherwise, devolve upon or pass to any person or entity other than Tenant,
except as expressly permitted by Article 5,


then, in any of such cases, in addition to any other remedies available to
Landlord at law or in equity, Landlord shall be entitled to give to Tenant a
notice of intention to terminate this Lease at the expiration of 5 Business Days
from the date of the giving of such notice, and, in the event such notice is
given, this Lease and the term and estate hereby granted shall terminate upon
the expiration of such 5 Business Days with the same effect as if the last of
such 5 Business Days were the Expiration Date, but Tenant shall remain liable
for damages as provided herein or pursuant to law. Notwithstanding anything to
the contrary contained in this Lease, but subject to the provisions of Section
2.04(j)(v), any breach of the provisions of Section 2.04(j)(iv) shall not in and
of itself constitute a default under this Lease.
6.04 Re-entry by Landlord. If this Lease shall terminate as in Section 6.03
provided, Landlord or Landlord’s agents may immediately or at any time
thereafter re-enter into or upon the Premises, or any part thereof, either by
summary dispossess proceedings or by any proceeding at law, without being liable
to indictment, prosecution or damages therefor, and may repossess the same, and
may remove any persons therefrom, to the end that Landlord may have, hold and
enjoy the Premises. The words “re-enter” and “re-entering” as used in this Lease
are not restricted to their technical legal meanings. Upon such termination or
re-entry, Tenant shall pay to Landlord any Rent then due and owing (in addition
to any damages payable under Section 6.05).


6.05 Damages. If this Lease is terminated under Section 6.03, Tenant shall pay
to Landlord as damages, at the election of Landlord, either:


(a)a sum which, at the time of such termination, represents the then present
value (discounted at a rate per annum equal to the Base Rate in effect as of the
date of such termination) of the excess, if any, of (1) the aggregate of the
Rent which, had this Lease not terminated, would have been payable hereunder by
Tenant for the period commencing on the day following the date of such
termination to and including the Expiration Date over (2) the aggregate fair
rental value of the Premises for the same period (for the purposes of this
clause (a) the amount of Recurring Additional Charges shall, for each calendar
year ending after such termination, be deemed to be an amount equal to the
amount of Recurring Additional Charges payable by Tenant




-74-
10215331.19

--------------------------------------------------------------------------------





for the calendar year immediately preceding the calendar year in which such
termination shall occur), or


(b)sums equal to the Rent that would have been payable by Tenant through and
including the Expiration Date had this Lease not terminated, payable upon the
due dates therefor specified in this Lease; provided, that if Landlord shall
relet all or any part of the Premises for all or any part of the period
commencing on the day following the date of such termination to and including
the Expiration Date, Landlord shall credit Tenant with the net rents received by
Landlord from such reletting, such net rents to be determined by first deducting
from the gross rents as and when received by Landlord from such reletting the
expenses incurred or paid by Landlord in terminating this Lease and of securing
possession thereof, as well as the expenses of reletting, including, without
limitation, altering and preparing the Premises for new tenants, brokers’
commissions, and all other expenses properly chargeable against the Premises and
the rental therefrom in connection with such reletting, it being understood that
any such reletting may be for a period equal to or shorter or longer than said
period; provided, further, that (i) in no event shall Tenant be entitled to
receive any excess of such net rents over the sums payable by Tenant to Landlord
under this Lease, (ii) in no event shall Tenant be entitled, in any suit for the
collection of damages pursuant to this Section 6.05(b), to a credit in respect
of any net rents from a reletting except to the extent that such net rents are
actually received by Landlord on account of any period that is the subject of
such suit, (iii) if the Premises or any part thereof should be relet in
combination with other space, then proper apportionment on a square foot
rentable area basis shall be made of the rent received from such reletting and
of the expenses of reletting, and (iv) Landlord shall have no obligation to so
relet the Premises and Tenant hereby waives any right Tenant may have, at law or
in equity, to require Landlord to so relet the Premises.


Suit or suits for the recovery of any damages payable hereunder by Tenant, or
any installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall require Landlord to postpone suit
until the date when the Term would have expired but for such termination.
6.06 Other Remedies. (a) Nothing contained in this Lease shall be construed as
limiting or precluding the recovery by Landlord against Tenant of any sums or
damages to which, in addition to the damages particularly provided above,
Landlord may lawfully be entitled by reason of any default hereunder on the part
of Tenant.


(b)Anything contained in this Lease to the contrary notwithstanding, each party
hereby expressly waives and forever releases the other, and in no event shall
Tenant or Landlord be entitled to claim or recover against the other any
consequential, exemplary or punitive damages or damages or claims for
inconvenience or loss of business, rents or profits from the other in any matter
or action arising under, or relating to, this Lease, except as expressly set
forth in Section 6.10 with respect to damages recoverable by Landlord in
connection with any holding over by Tenant after the Term.


6.07 Right to Injunction. In the event of a breach or threatened breach by
Tenant or Landlord of any of its obligations under this Lease, Landlord or
Tenant, as applicable, shall have the right of injunction. Except as expressly
provided in this Lease to the contrary, the specified remedies to which either
party may resort hereunder are cumulative and are not intended






-75-
10215331.19

--------------------------------------------------------------------------------





to be exclusive of any other remedies or means of redress to which such party
may lawfully be entitled, and either party may invoke any remedy allowed at law
or in equity as if specific remedies were not herein provided for.


6.08 Certain Waivers. Tenant waives and surrenders all right and privilege that
Tenant might have under or by reason of any present or future law to redeem the
Premises or to have a continuance of this Lease after Tenant is dispossessed or
ejected therefrom by process of law or under the terms of this Lease or after
any termination of this Lease. Landlord and Tenant each waive trial by jury in
any action in connection with this Lease.


6.09 No Waiver. Failure by either party to declare any default immediately upon
its occurrence or delay in taking any action in connection with such default
shall not waive such default but such party shall have the right to declare any
such default at any time thereafter. During the continuance of a default, any
amounts paid by Tenant to Landlord may be applied by Landlord, in Landlord’s
discretion, to any items then owing by Tenant to Landlord under this Lease
(provided that the application of any such amounts by Landlord to any items
under dispute by Tenant shall not be deemed to resolve such dispute). Receipt by
Landlord of a partial payment shall not be deemed to be an accord and
satisfaction (notwithstanding any endorsement or statement on any check or any
letter accompanying any check or payment) nor shall such receipt constitute a
waiver by Landlord of Tenant’s obligation to make full payment. No act or thing
done by Landlord or its agents shall be deemed an acceptance of a surrender of
the Premises, and no agreement to accept such surrender shall be valid unless in
writing and signed by Landlord and by each Superior Lessor and Superior
Mortgagee whose lease or mortgage provides that any such surrender may not be
accepted without its consent.


6.10 Holding Over. If Tenant holds over without the consent of Landlord after
expiration or termination of this Lease, Tenant shall pay as holdover rental for
each month of the holdover tenancy an amount equal to the Applicable Percentage
multiplied by the greater of (i) the fair market rental value of the Premises
for such month (as reasonably determined by Landlord) or (ii) the Rent which
Tenant was obligated to pay for the month immediately preceding the end of the
Term. No holding over by Tenant after the Term shall operate to extend the Term,
and the acceptance of any rent paid by Tenant pursuant to this Section 6.10
shall not preclude Landlord from commencing and prosecuting a holdover or
summary eviction proceeding. The provisions of this Section 6.10 shall be deemed
to be an “agreement expressly providing otherwise” within the meaning of Section
232-c of the Real Property Law of the State of New York. Tenant expressly
waives, for itself and for any person or entity claiming through or under
Tenant, any rights which Tenant or any such person or entity may have under the
provisions of Section 2201 of the New York Civil Practice Law and Rules and of
any successor law of like import then in force, in connection with any holdover
summary proceedings which Landlord may institute to enforce the provisions of
this Lease. “Applicable Percentage” means (x) for the first 30 days of such
holdover, 125%, (y) for the next 60 days of such holdover, 150%, and (z)
thereafter, 200%.


6.11 Attorneys’ Fees. If any action or proceeding is brought by Landlord or
Tenant to enforce its rights under this Lease, the prevailing party in such
action shall be entitled to collect its reasonable attorneys’ fees and costs of
suit from the other party.










-76-
10215331.19

--------------------------------------------------------------------------------





6.12 Nonliability and Indemnification. (a)  Neither Landlord, any Superior
Lessor or any Superior Mortgagee, nor any partner, director, officer,
shareholder, principal, board member, agent, servant or employee of Landlord,
any Superior Lessor or any Superior Mortgagee (whether disclosed or
undisclosed), shall be liable to Tenant for (i) any loss, injury or damage to
Tenant or to any other person, or to its or their property, irrespective of the
cause of such injury, damage or loss, nor shall the aforesaid parties be liable
for any loss of or damage to property of Tenant or of others entrusted to
employees of Landlord; provided, that, except to the extent of the release of
liability and waiver of subrogation provided in Section 7.03 hereof, the
foregoing shall not be deemed to relieve Landlord of any liability to the extent
resulting from the negligence or willful misconduct of Landlord, its agents,
servants or employees in the operation or maintenance of the Premises or the
Building, (ii) any loss, injury or damage described in clause (i) above caused
by other tenants, occupants or persons in, upon or about the Building, or caused
by operations in construction of any private, public or quasi-public work, or
(iii) even if due to negligence or willful misconduct, consequential damages
arising out of any loss of use of the Premises or any equipment, facilities or
other Tenant’s Property therein or otherwise.


(b)Subject to the provisions of Section 7.03, Tenant shall indemnify and hold
harmless Landlord, all Superior Lessors and all Superior Mortgagees and all
Additional Insureds (as defined in Exhibit V) and each of their respective
partners, members, directors, officers, shareholders, principals, board members,
agents and employees (each, a “Landlord Indemnified Party”), from and against
any and all claims arising from or in connection with (i) the conduct or
management of the Premises or of any business therein, or any work or thing
done, or any condition created, in or about the Premises, (ii) any act, omission
or negligence of Tenant or any person claiming through or under Tenant or any of
their respective partners, directors, officers, agents, employees or
contractors, (iii) any accident, injury or damage occurring in, at or upon the
Premises (or outside the Premises if arising from or in connection with Tenant’s
installations in, or use of, areas outside the Premises), (iv) any default by
Tenant in the performance of any of Tenant’s obligations under this Lease, (v)
the performance of Tenant’s Work and (vi) any brokerage commission or similar
compensation claimed to be due by reason of any proposed subletting or
assignment by Tenant (irrespective of the exercise by Landlord of any of the
options in Section 5.02(b)); in each case, together with all costs, expenses and
liabilities incurred in connection with each such claim or action or proceeding
brought thereon, including, without limitation, all reasonable attorneys’ fees
and disbursements; provided, that the foregoing indemnity shall not apply to the
extent such claim results from the negligence (other than negligence to which
the release of liability and waiver of subrogation provided in Section 7.03
applies) or willful misconduct of any Landlord Indemnified Party. If any action
or proceeding is brought against any Landlord Indemnified Party by reason of any
such claim, Tenant, upon notice from such Landlord Indemnified Party shall
resist and defend such action or proceeding by counsel reasonably satisfactory
to such Landlord Indemnified Party, and counsel selected by Tenant’s insurance
company to resist and defend such action or proceeding is, absent a conflict,
hereby deemed to be satisfactory to such Landlord Indemnified Party.


(c)Subject to the provisions of Section 7.03, Landlord shall indemnify and hold
harmless Tenant and Tenant’s partners, members, directors, officers,
shareholders, principals, agents and employees (each, a “Tenant Indemnified
Party”), from and against any and all claims arising from or in connection with
(i) any negligence or willful misconduct of Landlord or its agents, servants or
employees in connection with the operation or management of the






-77-
10215331.19

--------------------------------------------------------------------------------





Building and (ii) any default by Landlord in the performance of any of
Landlord’s obligations under this Lease, in each case together with all costs,
expenses and liabilities incurred in connection with each such claim or action
or proceeding brought thereon, including, without limitation, all reasonable
attorneys’ fees and disbursements; provided, that the foregoing indemnity shall
not apply to the extent such claim results from the negligence (other than
negligence to which the release of liability and waiver of subrogation provided
in Section 7.03 applies) or willful misconduct of any Tenant Indemnified Party.
If any action or proceeding is brought against any Tenant Indemnified Party by
reason of any such claim, Landlord, upon notice from such Tenant Indemnified
Party, shall resist and defend such action or proceeding by counsel reasonably
satisfactory to such Tenant Indemnified Party, and counsel selected by
Landlord’s insurance company to resist and defend such action or proceeding is,
absent a conflict, hereby deemed to be satisfactory to such Tenant Indemnified
Party.


ARTICLE 7


Insurance; Casualty; Condemnation


7.01 Compliance with Insurance Standards. (a)  Tenant shall not knowingly keep
or permit anything to be kept in the Premises (other than such items as are
customarily kept in executive, administrative and general office space), which
would subject Landlord, any Superior Lessor or any Superior Mortgagee to any
liability or responsibility for personal injury or death or property damage, or
which would increase any insurance rate in respect of the Building over the rate
which would otherwise then be in effect or which would result in insurance
companies of good standing refusing to insure the Building in amounts reasonably
satisfactory to Landlord, or which would result in the cancellation of, or the
assertion of any defense by the insurer in whole or in part to claims under, any
policy of insurance in respect of the Building. Landlord covenants that the mere
use of the Premises for executive, administrative and general office uses will
not result in any of the consequences set forth in this Section 7.01(a).


(b)If, to the extent caused by reason of any failure of Tenant to comply with
this Lease, the premium(s) on Landlord’s insurance on the Building shall be
higher than they otherwise would be, Landlord shall notify Tenant of same, by
written notice accompanied by a letter from the relevant insurance company
evidencing the cause of such higher premium(s), and if Tenant fails to cure such
non-compliance with the Lease within 30 days after receipt of Landlord’s notice,
Tenant shall reimburse Landlord, within 30 days after demand following the
expiration of Tenant’s cure period, for that incremental part of such premium(s)
attributable to such failure on the part of Tenant. A schedule or “make up” of
rates for the Building or the Premises, as the case may be, issued by any body
making rates for insurance for the Building or the Premises, as the case may be,
shall be evidence of the facts therein stated and of the several items and
charges in the insurance rate then applicable to the Building or the Premises,
as the case may be; provided, however, that Tenant shall have the right to
challenge such rates as being inappropriately calculated.


7.02 Tenant’s Insurance. Tenant shall maintain at all times during the Term
insurance coverage meeting the requirements set forth in Sections (A) and (C) of
Exhibit V attached hereto. The limits of such insurance shall not limit the
liability of Tenant. Tenant’s insurance shall be primary insurance and shall not
be considered contributory insurance with any










-78-
10215331.19

--------------------------------------------------------------------------------





insurance policies of Landlord. Landlord’s insurance shall apply in excess of
all insurance coverage required of Tenant in accordance with this Section 7.02
and Exhibit V, whether such insurance is primary, contingent or on any other
basis, and regardless of whether such Tenant’s insurance coverage is valid or
collectible. Tenant shall deliver to Landlord and all Additional Insureds (as
defined in Exhibit V), prior to Tenant having access to the Building,
certificates of insurance for all such required insurance, in form reasonably
satisfactory to Landlord, issued by the insurance company or its authorized
agent. An Accord Form Certificate of Insurance (Accord 25 for Liability and
Accord 27 for Property) or its equivalent shall be deemed reasonably
satisfactory to Landlord. Tenant shall procure and pay for renewals of such
insurance, and Tenant shall deliver to Landlord and any Additional Insureds a
certificate of such renewal prior to the expiration of any existing policy. All
such policies shall be issued by companies of recognized responsibility licensed
to do business in New York State and rated by Best’s Insurance Reports or any
successor publication of comparable standing as A/VIII or better or the then
equivalent of such rating, and all such policies shall contain a provision
whereby the same cannot be canceled, allowed to lapse or modified unless
Landlord and any Additional Insureds are given at least 30 days prior written
notice of such cancellation, lapse or modification if and to the extent such a
provision becomes commercially available in insurance policies satisfying the
requirements set forth for Tenant’s insurance in this Lease. Tenant shall
cooperate with Landlord in connection with the collection of any insurance
moneys that may be due in the event of loss and Tenant shall execute and deliver
to Landlord such proofs of loss and other instruments which may be required to
recover any such insurance moneys. Landlord may from time to time require that
the amount of the insurance to be maintained by Tenant under this Section 7.02
be increased and/or that Tenant provide additional insurance coverage, so that
the insurance maintained by Tenant adequately protects Landlord’s interest;
provided, that any such increased amounts or additional coverage shall not be
materially in excess of the amounts and coverage landlords of similar First
Class Office Buildings require their tenants to maintain. In the event Tenant
fails to maintain the limits or coverages as required herein, and does not
remedy such failure within 30 days after delivery of written notice of same from
Landlord, Landlord may obtain such insurance as an agent of the Tenant. Any
premiums paid by Landlord in connection with such insurance obtained by Landlord
together with interest thereon at the Interest Rate from the date paid by
Landlord until the date reimbursed by Tenant shall be payable by Tenant to
Landlord. Any dispute with respect to Landlord obtaining such insurance or
requiring Tenant to obtain increased amounts of insurance or additional coverage
shall be resolved by arbitration in accordance with the provisions of Section
8.09.


7.03 Subrogation Waiver. Landlord and Tenant shall each include in each of its
insurance policies (insuring the Building in case of Landlord, and insuring
Tenant’s Property and Fixtures in the case of Tenant, against loss, damage or
destruction by fire or other casualty) a waiver of the insurer’s right of
subrogation against the other party during the Term or, if such waiver should be
unobtainable or unenforceable, (a) an express agreement that such policy shall
not be invalidated if the insured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (b) any
other form of permission for the release of the other party. A waiver of
subrogation shall be effective as to any individual or entity even if such
individual or entity (a) would otherwise have a duty of indemnification,
contractual or otherwise, (b) did not pay the insurance premium directly or
indirectly, and (c) whether or not such individual or entity has an insurable
interest in the property damaged. Each party hereby (x) releases the other party
with respect to any claim (including a claim for negligence) which it might






-79-
10215331.19

--------------------------------------------------------------------------------





otherwise have against the other party for loss, damage or destruction with
respect to its property occurring during the Term to the extent to which it is,
or is required to be, insured under a policy or policies containing a waiver of
subrogation or permission to release liability and (y) waives all rights of
recovery against the other party, whether under subrogation or otherwise, for
any deductibles. Nothing contained in this Section 7.03 shall be deemed to
relieve either party of any duty imposed elsewhere in this Lease to repair,
restore or rebuild or to nullify any abatement of rents provided for elsewhere
in this Lease. All waivers and releases for the benefit of Landlord pursuant to
this Section 7.03 shall be deemed to apply to and for the benefit of, and, if
applicable, shall be obtained with respect to, The Related Companies, L.P.,
Oxford Hudson Yards LLC and any of such entities’ and Landlord’s officers,
agents, and employees, in addition to, and with the same effect as, the
application of such provisions to Landlord.


7.04 Condemnation. (a)  If there shall be a total taking of the Building or the
Premises in condemnation proceedings or by any right of eminent domain, this
Lease and the term and estate hereby granted shall terminate as of the date of
taking of possession by the condemning authority and all Rent shall be prorated
and paid as of such termination date. If there shall be a taking of any material
(in Landlord’s reasonable judgment) portion of the Building and Landlord has
terminated all other office leases in (x) the Building or (y) any condominium
unit in the Building owned by Landlord or an Affiliate of Landlord if Landlord
converts the Building to a condominium form of ownership in accordance with
Section 8.18, then Landlord may terminate this Lease and the term and estate
granted hereby by giving notice to Tenant within 60 days after the date of
taking of possession by the condemning authority. If there shall be a taking of
the Premises of such scope (but in no event less than 20% thereof) that Tenant
would, in Tenant’s reasonable judgment, be unable to operate the untaken part of
the Premises in a functionally equivalent manner to the manner in which Tenant
operated such untaken part of the Premises prior to the taking, then Tenant may
terminate this Lease and the term and estate granted hereby by giving notice to
Landlord within 60 days after the date of taking of possession by the condemning
authority. If either Landlord or Tenant shall give a termination notice as
aforesaid, then this Lease and the term and estate granted hereby shall
terminate as of the date of such notice and all Rent shall be prorated and paid
as of such termination date. In the event of a taking of the Premises which does
not result in the termination of this Lease (i) the term and estate hereby
granted with respect to the taken part of the Premises shall terminate as of the
date of taking of possession by the condemning authority and all Rent shall be
appropriately abated for the period from such date to the Expiration Date and
(ii) Landlord shall with reasonable diligence restore the remaining portion of
the Premises (exclusive of Tenant’s Property) as nearly as practicable to its
condition prior to such taking.


(b)In the event of any taking of all or a part of the Building, Landlord, shall
be entitled to make a claim for the entire award in the condemnation proceeding,
including, without limitation, any award made for the value of the estate vested
by this Lease in Tenant or any value attributable to the unexpired portion of
the Effective Period; provided, that nothing contained herein to the contrary
shall preclude Tenant from making a separate claim in any such condemnation
proceeding for the value of all improvements, alterations and additions made to
the Premises by Tenant, and for the value of Tenant’s furniture, fixtures,
machinery and equipment contained in the Premises and for expenses (including,
but not limited to, moving expenses, and attorney’s fees) incurred by Tenant as
a result of such proceeding, provided the same does not








-80-
10215331.19

--------------------------------------------------------------------------------





include any value of the estate vested by this Lease in Tenant or of the
unexpired portion of the Effective Period.


(c)If all or any part of the Premises shall be taken for a limited period,
Tenant shall be entitled, except as hereinafter set forth, to that portion of
the award for such taking which represents compensation for the use and
occupancy of the Premises, for the taking of Tenant’s Property and for moving
expenses, and Landlord shall be entitled to that portion which represents
reimbursement for the cost of restoration of the Premises. This Lease shall
remain unaffected by such taking and Tenant shall continue to be responsible for
all of its obligations under this Lease and shall continue to pay in full all
Rent when due. If the period of temporary use or occupancy shall extend beyond
the Expiration Date, that part of the award which represents compensation for
the use and occupancy of the Premises shall be apportioned between Landlord and
Tenant as of the Expiration Date. Any award for temporary use and occupancy for
a period beyond the date to which the Rent has been paid shall be paid to, held
and applied by Landlord as a trust fund for payment of the Rent thereafter
becoming due.


(d)In the event of any taking which does not result in termination of this
Lease, (i) Landlord, whether or not any award shall be sufficient therefor,
shall proceed with reasonable diligence to repair the remaining parts of the
Building and the Premises (other than those parts of the Premises which
constitute Fixtures and Tenant’s Property) to substantially their former
condition to the extent that the same may be feasible (subject to reasonable
changes which Landlord deems desirable) and so as to constitute a complete and
rentable Building and Premises and (ii) Tenant, whether or not any award shall
be sufficient therefor, shall proceed with reasonable diligence to repair the
remaining parts of the Premises which constitute Fixtures and Tenant’s Property,
to substantially their former condition to the extent that the same may be
feasible, subject to reasonable changes which shall be deemed Alterations.


7.05 Casualty. (a)  If the Building or the Premises shall be partially or
totally damaged or destroyed by fire or other casualty (each, a “Casualty”) and
if this Lease is not terminated as provided below, then (i) if any portion of
the Premises is thereby rendered Untenantable, Fixed Rent and Recurring
Additional Charges shall be abated in accordance with, and to the extent
provided in, Section 7.05(b), (ii) Landlord shall repair and restore the
Building and the Premises (excluding all Fixtures and Tenant’s Property) with
reasonable dispatch (but Landlord shall not be required to perform the same on
an overtime or premium pay basis) after notice to Landlord of the Casualty and
(iii) Tenant shall repair and restore in accordance with Section 4.02 all
Fixtures and Tenant’s Property with reasonable dispatch after Landlord shall
have substantially completed repair and restoration of the Building and the
Premises (excluding all Fixtures and Tenant’s Property); provided, that Tenant
shall repair and restore in accordance with Section 4.02 hereof all Tenant’s
Property, Fixtures and improvements and betterments with reasonable dispatch
prior to the substantial completion of repair and restoration of the Building
and the Premises by Landlord to the extent that, in accordance with good
construction practice, such work should be performed prior to, or concurrently
with, repair and restoration of the Building and the Premises, in which case
Tenant shall perform such work at such time as is consistent with good
construction practice.


(b)If all or part of the Premises shall be rendered Untenantable by reason of a
Casualty, the Fixed Rent and Recurring Additional Charges shall be abated in the






-81-
10215331.19

--------------------------------------------------------------------------------





proportion that the Untenantable area of the Premises bears to the total area of
the Premises (and, if applicable, taking into account the different rental rates
attributable to the Office Premises and the Storage Space), for the period from
the date of the Casualty to the earlier of (i) the date the Untenantable area of
the Premises (or any portion thereof) is made tenantable (it being understood
and agreed that the term “tenantable” for purposes of this Section 7.05 shall
mean that the Premises (or any portion thereof) is in a condition which permits
Tenant to use the same for the business purpose for which such space was used
prior to such Casualty) (provided, that if the Premises (or a portion thereof)
would have been tenantable at an earlier date but for Tenant having failed
diligently to prosecute repairs or restoration (other than due to Unavoidable
Delay), then the Premises (or such portion thereof) shall be deemed to have been
made tenantable on such earlier date and the abatement (with respect to such
portion, if applicable) shall cease) or (ii) the date Tenant or any subtenant
reoccupies the Untenantable area of the Premises (or a portion thereof) for the
ordinary conduct of business (in which case the Fixed Rent and the Additional
Charges allocable to such reoccupied portion shall be payable by Tenant from the
date of such occupancy). Landlord’s determination of the date the Premises (or a
portion thereof) is tenantable shall be controlling unless Tenant disputes same
by notice to Landlord within 10 Business Days after receipt of written notice of
such determination from Landlord (which notice shall only be valid if it
contains a legend in not less than 14 point font bold upper case letters as
follows: “THIS IS A TIME SENSITIVE NOTICE AND IF TENANT FAILS TO DISPUTE THE
DETERMINATION SET FORTH IN THIS NOTICE WITHIN 10 BUSINESS DAYS FOLLOWING
TENANT’S RECEIPT OF THIS NOTICE THEN TENANT SHALL HAVE NO FURTHER RIGHT TO DO
SO.”), and pending resolution of such dispute, Tenant shall pay Rent in
accordance with Landlord’s determination. Nothing contained in this Section 7.05
shall relieve Tenant from any liability that may exist as a result of any
Casualty. For purposes of this Section 7.05 only, if 50% or more of any floor of
the Premises is Untenantable and, as a result thereof, Tenant is not using
(other than the presence of emergency or security personnel that may remain in
the Premises in order to secure any sensitive information or equipment during
such period when the Premises is not being used by Tenant), the balance of such
floor (or a portion thereof), such balance of the floor (or portion thereof)
shall be deemed Untenantable.


(c)If by reason of a Casualty the Building shall be so damaged or destroyed
(whether or not the Premises are damaged or destroyed) that repair or
restoration thereof shall require more than 18 months and the expenditure of
more than 40% percent of the full insurable value of the Building (which, for
purposes of this Section 7.05(c), shall mean replacement cost less the cost of
footings, foundations and other structures below the street and first floors of
the Building) immediately prior to the Casualty (as estimated by a reputable
contractor, architect or engineer designated by Landlord) and Landlord has
terminated all other office leases in (x) the Building or (y) any condominium
unit in the Building owned by Landlord or an Affiliate of Landlord if Landlord
converts the Building to a condominium form of ownership in accordance with
Section 8.18, then in any such case Landlord may terminate this Lease by notice
given to Tenant within 180 days after the Casualty.


(d)(i) Supplementing the foregoing provisions of this Section 7.05, within 90
days after Landlord has actual knowledge of any Casualty rendering any portion
of the Premises (other than a de minimis portion) Untenantable, Landlord shall
deliver to Tenant an estimate prepared by a reputable contractor selected by
Landlord setting forth such contractor’s estimate as to the time and cost
reasonably required to repair such damage in order to make the




-82-
10215331.19

--------------------------------------------------------------------------------





Premises (or the Untenantable portion thereof) no longer Untenantable. If the
period set forth in any such estimate exceeds 16 months from the date of such
Casualty and more than 40% of the rentable square footage of the Premises shall
be damaged or destroyed and rendered Untenantable (or a lesser portion is so
damaged or destroyed but 40% or more of the Premises is rendered Untenantable as
a result of any of Tenant’s server rooms being Untenantable and Tenant shall not
be using all such Untenantable portions of the Premises for any use), Tenant may
terminate this Lease by notice to Landlord given not later than 60 days
following Tenant’s receipt of such estimate (time being of the essence). If
Tenant shall timely exercise such election, this Lease and the term and estate
granted hereby shall terminate on the 60th day after notice of such election is
given by Tenant, and Tenant shall vacate the Premises and surrender the same to
Landlord in accordance with the terms of this Lease. If the time period set
forth in said estimate exceeds 18 months from the date of such Casualty and
Tenant has not elected to terminate this Lease as set forth above, and for any
reason whatsoever (other than Unavoidable Delay or delay caused by Tenant or
Tenant’s employees, agents or contractors) Landlord shall not complete the
repair and restoration that Landlord is obligated to perform hereunder within 90
days after the date set forth in the estimate as the date by which the repair
and restoration should reasonably be completed (as such date shall be extended
by reason of Unavoidable Delay (not to exceed 3 months in the aggregate for all
such Unavoidable Delay) or Tenant Delay), then Tenant shall have the further
right to terminate this Lease by notice to Landlord given not later than 60 days
following the last day of such 90-day period (as same may be extended) after the
date set forth in the estimate (time being of the essence) and this Lease shall
terminate on the 60th day after such notice is given by Tenant.


(ii)Notwithstanding the foregoing, if a Casualty rendering 50% or more of the
Premises Untenantable occurs during the last 12 months of the Term and
Landlord’s restoration work would take more than 90 days to substantially
complete (excluding restoration of any of Tenant’s Property, Fixtures or
Tenant’s improvements and betterments), either party may terminate this Lease by
notice given to the other within 60 days after the date of the Casualty (time of
the essence), in which event this Lease shall terminate on the date specified in
such notice. If either party timely gives such notice, the Term shall expire
upon 60 days after such notice is given, and Tenant shall vacate the Premises
and surrender the same to Landlord in accordance with the provisions of this
Lease. If a party fails timely to deliver such notice as aforesaid, such party
shall be deemed to have waived its right to give such termination notice and
such party shall have no further right to terminate this Lease under this
Section 7.05(d).


(e)Landlord shall not carry any insurance on any Tenant’s Property or Fixtures
and shall not be obligated to repair or replace Tenant’s Property or Fixtures.
Tenant shall look solely to Tenant’s insurance for recovery of any damage to or
loss of Tenant’s Property or Fixtures. Tenant shall not carry any property
insurance on the Building (or any common areas thereof). Tenant shall notify
Landlord promptly of any Casualty in the Premises.


(f)This Section 7.05 shall be deemed an express agreement governing any damage
or destruction of the Premises by fire or other casualty, and Section 227 of the
New York Real Property Law providing for such a contingency in the absence of an
express agreement, and any other law of like import now or hereafter in force,
shall have no application.










-83-
10215331.19

--------------------------------------------------------------------------------





7.06 Landlord’s Insurance. Landlord shall obtain and keep in full force and
effect throughout the Term, insurance against loss or damage by fire and other
casualty to the Building as may be insurable under then available standard forms
of “all-risk” insurance policies, with such limits as are required pursuant to
any Superior Lease and/or Superior Mortgage then in effect, and if no such
Superior Lease or Superior Mortgage is in effect at any time, with limits
consistent with property insurance maintained by prudent owners of First Class
Office Buildings. Landlord shall obtain and keep in full force and effect, a
commercial general liability insurance policy in respect of the Building and the
conduct or operation of business therein, with such limits as are required
pursuant to any Superior Lease and/or Superior Mortgage then in effect, and if
no such Superior Lease or Superior Mortgage is in effect at any time, with
limits consistent with liability insurance maintained by prudent owners of First
Class Office Buildings.


ARTICLE 8


Miscellaneous Provisions


8.01 Notice. All notices, demands, consents, approvals, advices, waivers or
other communications which may or are required to be given by either party to
the other under this Lease (each, “Notice”) shall be in writing and shall be
delivered by (a) personal delivery, (b) the United States mail, certified or
registered, postage prepaid, return receipt requested, or (c) a nationally
recognized overnight courier, in each case addressed as follows:


If to Landlord:
Legacy Yards Tenant LP
c/o The Related Companies, L.P.
60 Columbus Circle, 19th Floor
New York, New York 10023
Attention:  Jeff T. Blau, L. Jay Cross and Andrew Rosen
Facsimile:  (212) 801-3540


with a copy to each of the following:


Oxford Hudson Yards LLC
450 Park Avenue, Suite 900
New York, New York 10022
Attention:  Dean J. Shapiro
Facsimile:  (212) 986-7510


Oxford Properties Group*
Royal Bank Plaza North Tower
200 Bay Street, Suite 900
Toronto, Ontario, M5J 2J2
Attention: Chief Legal Counsel
Facsimile:  (416) 868-3799


The Related Companies, L.P.








-84-
10215331.19

--------------------------------------------------------------------------------





60 Columbus Circle, 19th Floor
New York, New York 10023
Attention:  Amy Arentowicz, Esq.
Facsimile:  (212) 801-1003


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10022
Attention:  Robert J. Sorin, Esq.
Facsimile:  (212) 859-4000


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention:  Jeff Lenobel, Esq.
Facsimile: (212) 593-5955


If to Tenant:


Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Todd Kahn


with a copy to:


Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Mitchell L. Feinberg


and a copy to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10022
Attention: Jonathan L. Mechanic, Esq.


Either party may designate a different or an additional address or addresses for
notices intended for such party from time to time by at least 5 days notice to
the other party. Notices from Landlord may be given by Landlord’s managing
agent, if any, or by Landlord’s attorney. Notices from Tenant may be given by
Tenant’s attorney. Each Notice shall be deemed to have been given on the date
such Notice is actually received as evidenced by a written receipt therefor, and
in the event of failure to deliver by reason of changed address of which no
Notice was given or refusal to accept delivery, as of the date of such failure.










-85-
10215331.19

--------------------------------------------------------------------------------





8.02 Rules and Regulations. Tenant shall comply with, and Tenant shall cause its
licensees, employees, contractors, agents and invitees to comply with, the rules
of the Building set forth in Exhibit C, as the same may be reasonably modified
or supplemented (subject to the following provisions of this Section 8.02) by
Landlord from time to time for the safety, care and cleanliness of the Premises
and the Building and for preservation of good order therein (the “Rules and
Regulations”). Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not be bound by any such modification or supplement to the Rules
and Regulations that (i) imposes, except to a de minimis extent, any new or
increased costs or financial obligations on Tenant (unless any such cost or
financial obligation is the result of compliance with any Laws), or decreases,
except to a de minimis extent, the rights or privileges granted to Tenant under
this Lease or (ii) adversely, except to a de minimis extent, affects the conduct
of Tenant’s or any Permitted User’s business in the Premises or access thereto.
Landlord shall not be obligated to enforce the Rules and Regulations against
Tenant or any other tenant or occupant of the Building or any other party, and
Landlord shall have no liability to Tenant by reason of the violation by any
tenant or other party of the Rules and Regulations; provided, that Landlord
shall not enforce the Rules and Regulations in a manner which discriminates
against Tenant. Notwithstanding the foregoing, in the event that any other
tenant or occupant of the Building shall be in violation of the Rules and
Regulations, Tenant shall have the right to request in writing to Landlord that
Landlord use reasonable efforts to cause such other tenant or occupant to comply
with such Rules and Regulations, and Landlord shall use reasonable efforts to do
so; provided, that (a) the existence of such violation shall have an adverse
effect (to a degree more than a de minimis extent) on Tenant’s or any Permitted
User’s use and enjoyment of the Premises or access thereto, (b) in no event
shall Landlord have any obligation to terminate or pursue the termination of
such other tenant’s or occupant’s lease or other agreement governing occupancy
(provided that if such violation shall have a material and adverse effect on
Tenant’s business, Landlord shall seek injunctive relief against such tenant or
occupant to have such tenant or occupant comply with the Rules and Regulations)
and (c) if Landlord shall have used such reasonable efforts, Landlord shall have
no liability whatsoever to Tenant if Landlord shall have failed to cause such
other tenant or occupant to comply with such Rules and Regulations. If any
provision of the Rules and Regulations shall conflict with any provision of this
Lease, such provision of this Lease shall govern. Any dispute under this Lease
relating to the reasonableness of a modification of or addition to the Rules and
Regulations of the Building may be submitted to arbitration in accordance with
Section 8.09.


8.03 Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected, and each provision of this Lease shall be
valid and shall be enforceable to the extent permitted by law.


8.04 Certain Definitions. (a)  “Landlord” means only the owner, at the time in
question, of the Building or that portion of the Building of which the Premises
are a part, or of a lease of the Building or that portion of the Building of
which the Premises are a part, so that in the event of any transfer or transfers
of title to the Building or of Landlord’s interest in a lease of the Building or
such portion of the Building, the transferor shall be and hereby is relieved and
freed of all obligations of Landlord under this Lease accruing after such
transfer; provided, that the transferee shall in writing assume all obligations
of Landlord during the period it is the holder of Landlord’s interest under this
Lease.






-86-
10215331.19

--------------------------------------------------------------------------------





(b)“Landlord shall have no liability to Tenant” or words of similar import mean,
except as otherwise expressly provided in this Lease, that Tenant is not
entitled to terminate this Lease, or to claim actual or constructive eviction,
partial, or total, or to receive any abatement or diminution of Rent, or to be
relieved in any manner of any of its other obligations under this Lease, or to
be compensated for loss or injury suffered or to enforce any other right or kind
of liability whatsoever against Landlord under or with respect to this Lease or
with respect to Tenant’s use or occupancy of the Premises unless the provision
in question expressly provides to the contrary.


(c)Whenever any provision of this Lease refers to a specified amount “Subject to
CPI Increases”, such amount shall be adjusted as of each anniversary of January
1, 2016. Each such adjustment shall be made by multiplying the applicable amount
by the greater of (a) 1.0, or (b) a fraction, the numerator of which shall be
the CPI as most recently published prior to the date of such adjustment and the
denominator of which shall be the CPI for January, 2016. The term “CPI” shall
mean Consumer Price Index for All Urban Consumers, New York-Northern New
Jersey-Long Island, NY-NJ-CT-PA, 1982-84=100, or any successor to such index,
appropriately adjusted, or if no such index or successor index shall be
published, such similar index, appropriately adjusted, as shall reasonably be
designated by Landlord and consented to by Tenant, such consent not to be
unreasonably withheld, conditioned or delayed.


(d)Any reference in this Lease to “out of pocket costs” or “actual costs” shall
be deemed to include the meaning that such costs shall not include any profit or
mark-up by Landlord. Any reference in this Lease to “without profit or mark-up”
shall be deemed to mean without profit or mark-up by Landlord. Notwithstanding
any reference in this Lease to charges for supervisory personnel, in any case
where work is being performed by Landlord’s or its Affiliates employees, there
shall be no charge to Tenant for costs of Landlord’s or its Affiliates’
personnel supervising the performance of such work (as opposed to the costs of
Landlord’s or it Affiliates’ personnel performing such work).


(e)“Unavoidable Delay” means Landlord’s inability to fulfill or delay in
fulfilling any of its obligations under this Lease to be performed by Landlord
or Landlord’s inability to make or delay in making any repairs, additions,
alterations, improvements or decorations or Landlord’s inability to supply or
delay in supplying any equipment or fixtures, if Landlord’s inability or delay
is due to or arises by any failure of or delay in the availability of any public
utility; any City-wide strikes or labor disputes; any unusual delays or
shortages encountered in transportation, fuel, material or labor supplies;
casualties; earthquake, hurricane, flood, tidal wave or other severe weather
events and other acts of God; acts of the public enemy or of war or terrorism;
governmental embargo restrictions; injunctions; other acts or occurrences beyond
the reasonable control of Landlord; provided, that (a) any of the foregoing
events or occurrences shall not be Unavoidable Delay if caused by Landlord, (b)
in each case, Landlord shall have given Tenant written notice of any such claim
on or prior to the date which is the earlier to occur of (x) 5 Business Days
after the cessation of such Unavoidable Delay and (y) 10 Business Days after
Landlord or any Affiliate of Landlord has knowledge of the existence of the
Unavoidable Delay, and (c) in each case, Landlord shall use its Best Efforts to
minimize the delay occasioned thereby. In no event shall Unavoidable Delay
result from (or be deemed to have occurred as a result of) any failure or
inability to fund, or any delay in funding, any construction or other work
(including, without limitation, any failure to fund, or delay in funding of, any
proceeds of a third party loan






-87-
10215331.19

--------------------------------------------------------------------------------





obtained by Landlord). The events described in the preceding sentence which may
cause Unavoidable Delay shall be referred to in this Lease as “Force Majeure
Events”. Any dispute as to whether any matter constitutes an Unavoidable Delay
shall be resolved by arbitration pursuant to Section 8.09.


(f)“Building Lobby” means the East lobby of the Building shown on Exhibit R
attached hereto.


8.05 Quiet Enjoyment. Tenant shall and may peaceably and quietly have, hold and
enjoy the Premises, subject to the other terms of this Lease and to Superior
Leases and Superior Mortgages (taking into account the provisions of any
applicable SNDAs and RNDAs), provided that this Lease is in effect.


8.06 Limitation of Liability. Tenant shall look solely to Landlord’s interest in
the Building (including, without limitation, the rents and profits, as well as
any net sale, financing (of whatever type), insurance and condemnation proceeds,
arising therefrom) for the recovery of any judgment against Landlord, and no
other property or assets of Landlord or Landlord’s members, partners,
shareholders, principals, officers or directors, direct or indirect, disclosed
or undisclosed, shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to
this Lease.


8.07 Counterclaims. If Landlord commences any summary proceeding or action for
nonpayment of Rent or to recover possession of the Premises, Tenant shall not
interpose any counterclaim of any nature or description in any such proceeding
or action, unless Tenant’s failure to interpose such counterclaim in such
proceeding or action would result in the waiver of Tenant’s right to bring such
claim in a separate proceeding under applicable law.


8.08 Survival. All obligations and liabilities of Landlord or Tenant to the
other which accrued before the expiration or other termination of this Lease and
all such obligations and liabilities which by their nature or under the
circumstances can only be, or by the provisions of this Lease may be, performed
after such expiration or other termination, shall survive the expiration or
other termination of this Lease for a period of 3 years. Without limiting the
generality of the foregoing, the rights and obligations of the parties with
respect to any indemnity under this Lease, and with respect to Recurring
Additional Charges and any other amounts payable under this Lease, shall survive
the expiration or other termination of this Lease for a period of 3 years (or
for such shorter period of time as may be expressly provided pursuant to the
terms of Section 2.08(b)).


8.09 Certain Remedies; Arbitration. (a) If Tenant requests Landlord’s consent
and Landlord fails or refuses to give such consent, except where Landlord acted
in bad faith and in an arbitrary and capricious manner in failing or refusing to
give such consent, Tenant shall not be entitled to any damages for any
withholding by Landlord of its consent, it being intended that Tenant’s sole
remedy shall be an action for specific performance or injunction or arbitration
in accordance with the provisions of Section 8.09(b), and that such remedy shall
be available only in those cases where this Lease provides that Landlord shall
not unreasonably withhold its consent.












-88-
10215331.19

--------------------------------------------------------------------------------





(b)(i) No dispute relating to this Lease or the relationship of Landlord and
Tenant under this Lease shall be resolved by arbitration unless this Lease
expressly provides for such dispute to be resolved by arbitration. Either party
shall have the right to submit a dispute relating to (x) the reasonableness of
the grant or denial of a consent or other determination by the other party when,
pursuant to the provisions of this Lease, such other party’s consent was not to
be unreasonably withheld (or, as applicable, unreasonably conditioned (where no
conditions to approval are specified) or delayed (where no time periods for
approval are specified)) or (y) any other matter for which arbitration is
expressly provided as a means of dispute resolution pursuant to the terms of
this Lease, to final and binding arbitration in accordance with this Section
8.09(b). If a dispute described in clauses (i) or (ii) of the preceding sentence
arises, then Landlord or Tenant shall present the dispute to the arbiters
identified in Exhibit DD attached hereto (each, an “Arbiter”), who are listed in
the order of priority (i.e., the second individual serves only if the first is
not available and the third individual serves only if the first and second are
not available) and who will resolve the dispute as provided in this Section
8.09(b). If one person from among the panel of Arbiters resigns or becomes
unable to serve hereunder, a successor individual shall be selected by the
parties hereto. Except during the pendency of an arbitration proceeding pursuant
to the procedures contained herein, either party may, by written notice to the
other, disqualify any of the Arbiters for reasonable cause and propose
additional arbitrators to be Arbiters to be agreed upon by the parties hereto.
If the parties cannot agree upon a successor Arbiter within twenty (20) days
following the resignation, inability to serve hereunder or disqualification of
the Arbiter whom such successor Arbiter would be replacing, then either party
may request that JAMS (or, if JAMS is then no longer in effect, the Real Estate
Board of New York) appoint such successor Arbiter and such appointment by JAMS
(or, if applicable, the Real Estate Board of New York) shall be binding upon the
parties, subject to any subsequent resignation, inability to serve hereunder or
disqualification of such successor Arbiter.


(ii)A party (“Disputing Party”) may submit a request for resolution of a dispute
(a “Dispute”) pursuant to the provisions of this Lease by giving notice (a
“Dispute Notice”) of the Dispute to the other party to the Dispute (the “Other
Disputing Party”) and to the Arbiter, which Dispute Notice shall identify the
provision of this Lease at issue and shall specify in reasonable detail: (i) the
nature of the dispute and the interpretation or decision requested; (ii) the
party’s proposal to resolve the dispute; and (iii) a written explanation of its
position, together with any materials that it deems relevant for such purpose.


(iii)Within 5 Business Days after receiving the Dispute Notice, the Other
Disputing Party to the Dispute shall have the right to deliver to the Arbiter,
with a copy to the Disputing Party, its written statement setting forth (i) its
position in reasonable detail with respect to the matters in Dispute, (ii) its
proposal to resolve the dispute, and (iii) a written explanation of its
position, together with any materials that it deems relevant for such purpose.
The Arbiter shall coordinate among the Disputing Party and the Other Disputing
Party in order to arrange for a time or time(s) to meet and present positions
within the time deadlines as provided below. The Disputing Party and the Other
Disputing Party shall each make themselves available during such time deadlines
and if no mutually convenient time is agreed upon, each party shall be available
during Business Hours on the last Business Day of such time deadline.






-89-
10215331.19

--------------------------------------------------------------------------------





(iv)The Disputing Party and Other Disputing Party shall each be entitled to
present additional evidence and arguments to the Arbiter (in addition to the
initial written statements described above) in accordance with procedures, if
any, determined by the Arbiter, which procedures shall be implemented by the
Arbiter so as to cause the time deadlines set forth below to be met. All
evidence and arguments must be presented to the Arbiter within 5 Business Days
after the expiration of the 5 Business Day period described in Section
8.09(b)(iii). The Arbiter shall in all events render its decision by the later
of (i) 10 Business Days after receipt of the initial statement of the Other
Disputing Party pursuant to Section 8.09(b)(iii) or (y) 7 Business Days after
all evidence and arguments have been presented under this Section 8.09(b)(iv).
The Arbiter shall issue a single written decision stating, in reasonable detail,
the basis for its decision. The Arbiter shall allocate the costs of the Dispute
(including the costs of the arbitration, any expert witnesses and reasonable
attorney’s fees) between the Disputing Parties as it deems appropriate and shall
set forth such cost allocation in its decision. Although the Arbiter cannot vary
the terms of this Lease, the decision of the Arbiter need not accept, in its
entirety, the position(s), or the specific cost allocations, advanced by any one
Disputing Party. The Arbiter’s decision shall be conclusive and binding on all
parties to the Dispute and shall be confirmable in a court of competent
jurisdiction.


(v)Landlord shall not stop the design or construction of the Building during the
pendency of any dispute being arbitrated under this Section 8.09(b), but shall
not proceed with any aspects of the work at issue in such dispute if any work
performed might have to be changed depending on the resolution of the
arbitration.


(vi)Proceedings before or involving dispute resolution under this Section
8.09(b) in and of themselves shall not constitute Force Majeure Events.


(vii)The decision of the Arbiters, including with respect to the allocation of
fees incurred in any arbitration, shall be final and binding on all parties to
the arbitration.


(viii)The provisions of this Section 8.09(b) shall survive the termination of
this Agreement.


8.10 No Offer; Counterparts. The submission by Landlord of this Lease in draft
form shall be solely for Tenant’s consideration and not for acceptance and
execution. Such submission shall have no binding force or effect and shall
confer no rights nor impose any obligations, including brokerage obligations, on
either party unless and until both Landlord and Tenant shall have executed a
lease and duplicate originals thereof shall have been delivered to the
respective parties. This Lease may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, even where such
executed counterpart is delivered via facsimile or Portable Document Format, but
all of which together shall constitute one and the same instrument.


8.11 Captions; Construction. The table of contents, captions, headings and
titles in this Lease are solely for convenience of reference and shall not
affect its interpretation. This Lease shall be construed without regard to any
presumption or other rule requiring








-90-
10215331.19

--------------------------------------------------------------------------------





construction against the party causing this Lease to be drafted. Each covenant,
agreement, obligation or other provision of this Lease on Tenant’s part to be
performed, shall be deemed and construed as a separate and independent covenant
of Tenant, not dependent on any other provision of this Lease.


8.12 Amendments. This Lease may not be altered, changed or amended, except by an
instrument in writing signed by the party to be charged.


8.13 Broker. Each party represents to the other that such party has dealt with
no broker in connection with this Lease or, with respect to Tenant only, the
Project, and each party shall indemnify and hold the other harmless from and
against all loss, cost, liability and expense (including, without limitation,
reasonable attorneys’ fees and disbursements) arising out of any claim for a
commission or other compensation by any broker who alleges that it has dealt
with the indemnifying party in connection with this Lease or the Project.


8.14 Merger. Tenant acknowledges that Landlord has not made and is not making,
and Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. This Lease embodies the entire
understanding between the parties with respect to the subject matter hereof, and
all prior agreements, understanding and statements, oral or written, with
respect thereto are merged in this Lease.


8.15 Successors. This Lease shall be binding upon and inure to the benefit of
Landlord, its successors and assigns, and shall be binding upon and inure to the
benefit of Tenant, its successors, and to the extent that an assignment may be
approved by Landlord or is otherwise expressly permitted under the terms of this
Lease, Tenant’s assigns.


8.16 Applicable Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
principles of conflicts of laws.


8.17 No Development Rights. Tenant acknowledges that it has no rights to any
development rights, air rights or comparable rights appurtenant to the Project
or any portion thereof, and consents, without further consideration, to any
utilization of such rights by Landlord. Tenant shall promptly execute and
deliver any instruments which may be requested by Landlord, including
instruments merging zoning lots, evidencing such acknowledgment and consent. The
provisions of this Section 8.17 shall be construed as an express waiver by
Tenant of any interest Tenant may have as a “party in interest” (as such term is
defined in Section 12-10 Zoning Lot of the Zoning Resolution of the City of
New York) in the Project.


8.18 Condominium. Subject to the immediately following sentence, this Lease and
all rights of Tenant hereunder are and shall be subject and subordinate in all
respects to any condominium declaration, by laws and any other documents (all
such documents being, collectively, the “Condominium Declaration”) which may
hereafter be recorded or in effect in order to convert the Land and the
improvements erected thereon to a condominium form of ownership in accordance
with the provisions of Article 9-B of the Real Property Law, or any successor
thereto, provided the Condominium Declaration does not include any terms or








-91-
10215331.19

--------------------------------------------------------------------------------





conditions which increase Tenant’s obligations (except to a de minimis extent)
or decrease Tenant’s rights (except to a de minimis extent) or result in any
increase in the Rent that is payable hereunder in excess of the amount that
could reasonably have been anticipated to be payable in the absence of such
condominiumization. Concurrently with the recordation of the Condominium
Declaration, and as a condition to the subordination of this Lease thereto,
Landlord shall obtain for Tenant in recordable form a subordination,
non-disturbance and attornment agreement substantially in the form annexed
hereto as Exhibit M-2. If any such Condominium Declaration is to be recorded,
Tenant, upon request of Landlord shall enter into an amendment of this Lease
modifying the Lease in such respects as shall be necessary to conform to such
condominiumization, including, without limitation, appropriate adjustments to
Tenant’s Tax Share and Tenant’s Operating Share and appropriate reductions in
the Base PILOT Amount, Base Impositions Amount and Base Operating Amount, as
applicable; provided, that, such amendment shall not reduce Tenant’s rights or
increase Tenant’s obligations under this Lease (in either case except to a de
minimis extent), increase Tenant’s monetary obligations under the Lease or
result in any increase in the Rent that is payable hereunder in excess of the
amount that could reasonably have been anticipated to be payable in the absence
of such condominiumization. From and after the date that the Building shall be
owned in a condominium form of ownership and for as long as it is so held, if at
all, Landlord shall diligently perform and observe in all material respects all
of the terms, covenants and conditions of the Condominium Documents on the part
of Landlord, as a unit owner thereunder, to be performed and observed which
affect the Premises or Tenant’s rights and obligations under this Lease, unless
(i) such performance or observance shall be waived or not required by the
condominium board in writing or (ii) Tenant has agreed to perform or observe
such terms, covenants or conditions under this Lease (but nothing in this
Section 8.18 shall be deemed to relieve Landlord of any of its obligations to
Tenant under this Lease).


8.19 Embargoed Person. 1.02  Tenant represents that as of the date of this
Lease, and Tenant covenants that throughout the Effective Period: (i) Tenant is
not, and shall not be, an Embargoed Person, (ii) none of the funds or other
assets of Tenant are or shall constitute property of, or are or shall be
beneficially owned, directly or indirectly, by any Embargoed Person; (iii) no
Embargoed Person shall have any interest of any nature whatsoever in Tenant,
with the result that the investment in Tenant (whether directly or indirectly)
is or would be blocked or prohibited by law or that this Lease and performance
of the obligations hereunder are or would be blocked or in violation of law and
(iv) none of the funds of Tenant are, or shall be derived from, any activity
with the result that the investment in Tenant (whether directly or indirectly)
is or would be blocked or in violation of law or that this Lease and performance
of the obligations hereunder are or would be in violation of law. “Embargoed
Person” means a person, entity or government (x) identified on the Specially
Designated Nationals and Blocked Persons List maintained by the United States
Treasury Department Office of Foreign Assets Control and/or any similar list
maintained pursuant to any authorizing statute, executive order or regulation
and/or (y) subject to trade restrictions under United States law, including,
without limitation, the International Emergency Economic Powers Act, 50 U.S.C. §
1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated under any such laws, with the result
that the investment in Tenant (whether directly or indirectly), is or would be
prohibited by law or this Lease is or would be in violation of law and/or (z)
subject to blocking, sanction or reporting under the USA Patriot Act, as
amended; Executive Order 13224, as amended; Title 31, Parts 595, 596 and 597 of
the U.S. Code of Federal Regulations, as they exist from time to time; and any
other law or Executive Order or regulation through which the U.S. Department of
the Treasury has or






-92-
10215331.19

--------------------------------------------------------------------------------





may come to have sanction authority. If any representation made by Tenant
pursuant to this Section 8.19(a) shall become untrue, Tenant shall within 10
days give written notice thereof to Landlord, which notice shall set forth in
reasonable detail the reason(s) why such representation has become untrue and
shall be accompanied by any relevant notices from, or correspondence with, the
applicable governmental agency or agencies.


(b)Landlord represents that as of the date of this Lease, and Landlord covenants
that throughout the Effective Period: (i) Landlord is not, and shall not be, an
Embargoed Person, (ii) none of the funds or other assets of Landlord are or
shall constitute property of, or are or shall be beneficially owned, directly or
indirectly, by any Embargoed Person; (iii) no Embargoed Person shall have any
interest of any nature whatsoever in Landlord, with the result that the
investment in Landlord (whether directly or indirectly) is or would be blocked
or prohibited by law or that this Lease and performance of the obligations
hereunder are or would be blocked or in violation of law and (iv) none of the
funds of Landlord are, or shall be derived from, any activity with the result
that the investment in Landlord (whether directly or indirectly) is or would be
blocked or in violation of law or that this Lease and performance of the
obligations hereunder are or would be in violation of law. If any representation
made by Landlord pursuant to this Section 8.19(b) shall become untrue, Landlord
shall within 10 days give written notice thereof to Tenant, which notice shall
set forth in reasonable detail the reason(s) why such representation has become
untrue and shall be accompanied by any relevant notices from, or correspondence
with, the applicable governmental agency or agencies.


8.20 Dining Facility; Wet Installations. (a) The provisions of this Section 8.20
shall not apply with respect to any approval by Landlord required in connection
with work relating to the Dining Facility to be performed in connection with the
Tenant’s Work to the extent Landlord’s approval (or deemed approval) has already
been obtained in connection with such Tenant’s Work, but rather shall only apply
with respect to the subsequent use and maintenance thereof. Tenant shall be
permitted to use a portion of the Office Premises for the operation of a Dining
Facility, provided (i) Tenant obtains (at its cost and expense) any and all
required permits, licenses and certificates therefor, (ii) Tenant shall perform
and pay for any necessary extermination, ventilation and cleaning (in excess of
normal office ventilation and cleaning) necessitated by the use of such space as
a Dining Facility (it being understood that Landlord’s provision of cleaning
services shall not be extended beyond that provided for herein by reason of
Landlord’s approval of the use of such space as a Dining Facility), (iii) Tenant
shall cause the Dining Facility to be properly ventilated so that no odor will
emanate from the Premises to other portions of the Building (including, without
limitation, by replacing and/or upgrading filters), (iv) the entire floor on
which any such Dining Facility is located and the entire floor immediately below
the floor on which such Dining Facility is located shall be leased to Tenant or
shall be a mechanical floor and (v) Tenant shall otherwise maintain and operate
each Dining Facility consistent with the standards of a First Class Office
Building.


(b)In connection with Tenant’s use of portion(s) of the Office Premises for the
operation of a Dining Facility, the parties agree as follows:


(i)Tenant, at its expense, upon and subject to all of the terms of this Lease
shall install, maintain and replace as reasonably necessary, all of its
equipment and appliances used for cooking, food processing or otherwise, and
shall take reasonable




-93-
10215331.19

--------------------------------------------------------------------------------





efforts with respect to same to (A) prevent the spread of smoke or odors outside
of the Premises and/or into the Building, including, without limitation, by
replacing and/or upgrading filters, (B) prevent creating a nuisance or in any
way interfering with the use and enjoyment of any of the other tenants or
occupants of the Building and (C) comply with all applicable Laws. Tenant
acknowledges that if any such smoke or odors are released by Tenant from the
Premises, Tenant, at its expense, upon and subject to all of the terms of this
Lease, upon Landlord’s request, shall perform any work or Alteration reasonably
requested by Landlord to remedy such problem.


(ii)Tenant, at its expense, upon and subject to all of the terms of this Lease
shall (A) keep its equipment and appliances reasonably clean at all times, (B)
clean the hoods over any stove or range as reasonably required, (C) clean all
air conditioning ducts serving the Premises as reasonably required and in no
event less frequently than required by Laws, (D) install, maintain and replace
as reasonably necessary a hood and duct protection system, including an
automatic dry chemical fire extinguishing system, or subject to Landlord’s
reasonable approval, another state-of-the-art (at the time installed) fire
suppression system and (E) maintain and keep clean the exterior vent exhaust and
the immediately surrounding façade area of the Building. Notwithstanding the
foregoing, the work set forth in subclause (E) of the preceding sentence shall
be performed by Landlord at Tenant’s expense, which expense shall consist solely
of the reasonable out-of-pocket actual costs incurred by Landlord (without
duplication and without profit or mark-up) and shall be payable by Tenant to
Landlord as Additional Charges within 30 days after demand.


(iii)Tenant at its expense upon and subject to all of the terms of this Lease
shall install an exhaust system, a precipitator and all flues, vents, grease
traps and chemical extinguishing devices (such as Ansul system or equal) and
other similar items (together with all related equipment, collectively, “Exhaust
Systems”) in the Premises consistent with the standards of a First Class Office
Building and otherwise in compliance with all applicable Laws. Tenant shall, at
its expense, repair and maintain all Exhaust Systems; provided, that Landlord
may elect to perform any such repairs and maintenance required outside of the
Premises, in which event Tenant shall reimburse Landlord for the customary
market actual out-of-pocket costs incurred by Landlord in connection therewith
within 30 days after demand.


(iv)If gas is used, Tenant, at its expense, upon and subject to all of the terms
of this Lease shall install, maintain and replace as necessary gas cut off
devices, both manual and automatic.


(v)All of Tenant’s plans for exhaust, venting and odor control shall be
submitted to Landlord for approval, which approval shall be granted or withheld
in accordance with the provisions of Section 4.02. Tenant agrees to comply with
Landlord’s engineer’s specifications as to the reasonable modification of such
plans or installations pertaining to safety, smoke or odor control, Building
maintenance, and/or prevention of any blemishment to the exterior of the
Building, subject to Tenant’s right to propose alternatives acceptable to
Landlord that are more cost effective and achieve substantially the same result.








-94-
10215331.19

--------------------------------------------------------------------------------





(vi)Tenant at its expense upon and subject to all of the terms of this Lease
shall install, maintain and replace as reasonably necessary any grease traps
(including, without limitation, properly partitioning and waterproofing such
grease traps) or other equipment in the sewage lines connected to its equipment
and appliances as may be required by Laws, or as may be necessary to prevent any
interference with waste outlets and drains, and so as to prevent any
interference with the proper operation of plumbing lines and the sewage and
waste disposal system(s) of the Building. Tenant, at its expense, upon and
subject to all of the terms of this Lease, shall maintain any sanitary lines
running from within or outside of the Premises (to the extent they were
installed by or on behalf of Tenant or serve the Premises or such maintenance is
necessitated by Tenant’s acts or omissions) and shall use plumbing facilities
for their intended purposes only. Tenant shall not dispose of cooking oils or
fats in the sanitary sewer system and shall not use any garbage disposals.
Tenant, at its expense upon and subject to all of the terms of this Lease, shall
obtain service contracts with companies approved by Landlord, which approval
shall not be unreasonably withheld, delayed or conditioned, for the maintenance
of the hood and duct protection system and the grease traps installed in the
Premises. All maintenance required hereunder shall be performed from the
Premises where reasonably practicable to do so.


(vii)Tenant, at its expense upon and subject to all of the terms of this Lease,
shall exercise reasonably diligent efforts to keep the Premises at all times
free and clear of rats, mice, other rodents, pests, insects and other vermin. In
furtherance thereof, Tenant shall employ an exterminator selected by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned, to regularly exterminate such rats, mice, other rodents, pests,
insects and other vermin, which exterminator shall utilize a method commonly
used in First Class Office Buildings for the prevention of any infestation by,
and extermination of, said animals and insects and Tenant shall take such
precautions as are customarily used in First Class Office Buildings to prevent
such rats, mice, other rodents, pests, insects and other vermin from existing in
the Premises or permeating into other parts of the Building. Any pest management
conducted at the Premises shall emphasize non-chemical methods for pest control
and comply with Landlord’s reasonable integrated pest management program, which
program shall be applicable to all office tenants of the Building and shall be
comparable to such programs of other First Class Office Buildings.


(viii)Tenant, at its expense, upon and subject to all of the terms of this
Lease, shall arrange for the removal of Tenant’s refuse and rubbish from each
Dining Facility at least once each day and shall comply with all Rules and
Regulations. Landlord shall not be required to furnish any services or equipment
for the removal of such refuse and rubbish except (i) Landlord shall provide
adequate space for the staging of recycling containers in freight areas and (ii)
as may otherwise be expressly provided in this Lease. Tenant further agrees not
to permit any refuse or rubbish to be collected or disposed of from a Dining
Facility during Business Hours. Tenant shall store all food-related and
beverage-related garbage in closed refrigerated units within the Premises until
collection. Tenant covenants that no supplies or deliveries, nor any of Tenant’s
refuse or rubbish, shall be kept or permitted to be kept in any area outside of
the Premises except as permitted by the applicable Rules and Regulations.




-95-
10215331.19

--------------------------------------------------------------------------------





(ix)Landlord, at Tenant’s reasonable expense, may install submeters to measure
Tenant’s consumption of water in connection with the use of any Dining
Facilities.


(c)Notwithstanding anything herein to the contrary, the following terms shall be
applicable to each Dining Facility and any other “wet” installations in the
Premises to be installed by or on behalf of Tenant: (i) the plans and
specifications with respect to any such “wet” installation shall be subject to
Landlord’s approval (which approval shall be granted or withheld in accordance
with the provisions of Section 4.02) and shall be designed in such a manner so
as to minimize the occurrence of any water leaks, (ii) Tenant shall install, at
its expense, a membrane waterproofing system (or its then equivalent), and a
sealed and tiled floor with drains (or its then equivalent), throughout all of
the “wet” areas of the Premises and Tenant shall maintain same throughout the
term of this Lease in good working order, (iii) Tenant shall be solely
responsible at its expense throughout the term for preserving the watertight
integrity of the designated “wet” areas of the Premises, and (iv) if any water
leaks occur from such “wet” installation, Tenant, upon Landlord’s request, shall
promptly cease, or limit in a manner which prevents such leakage, the use of the
item(s) causing the leak and shall promptly and diligently perform at its
expense any work or alteration reasonably requested by Landlord to remedy such
problem, which work or alteration shall be performed by Tenant upon and subject
to all of the terms of this Lease. Landlord and Tenant acknowledge that (A)
Landlord shall have no liability to Tenant for any loss, damage, or expense
which Tenant may sustain on account of such leak(s) (or any water leak(s) into
any portion of the Premises) and (B) this Lease and the obligations of Tenant
shall not be affected by reason of any such leak(s) unless such water leak(s)
directly result from Landlord’s or its employee’s, agent’s or consultant’s acts.


8.21 Building Amenities. (a) On or prior to the date upon which Tenant occupies
the Premises for the ordinary conduct of business, the Project shall include the
following, which areas shall be substantially completed and functioning for
their intended use (except as otherwise expressly provided in this Section 8.21)
and the same shall remain throughout the Term: (i) a valet parking garage with
direct access from and to the Building (the “Garage”), (ii) subject to Section
8.25, street-level retail space on 10th Avenue and (iii) a plaza entrance on the
western portion of the Building. The plaza entrance on the western portion of
the Building referred to in connection with the Project as the “Terra Firma
Podium” shall be developed and temporarily landscaped substantially in
accordance with Exhibit AA, including a connection to the nearby area commonly
known as the “High Line” subject to Landlord obtaining all applicable
governmental approvals and the requirements of applicable Laws. The Terra Firma
Podium shall be temporarily landscaped substantially in accordance with Exhibit
AA on or prior to March 31, 2017, it being acknowledged and agreed by Tenant
that overhead protection for the retail construction to the north of the Terra
Firma Podium and the culture shed to the west of the Terra Firma Podium may be
required by Landlord from time to time. Subject to the foregoing provisions of
this Section 8.21, but notwithstanding any other provision to the contrary
contained in this Lease, Tenant shall not have any easement or other right in or
to the use of any door or any passage or any concourse or any plaza connecting
the Building with any other building or to any public conveniences, and the use
of such doors, passages, concourses, plazas and conveniences may, without notice
to Tenant, be regulated or discontinued at any time by Landlord; provided, that
Tenant shall at all times have reasonable access to the Premises.








-96-
10215331.19

--------------------------------------------------------------------------------





8.22 Parking. (a)  Tenant acknowledges that Landlord will lease the Garage to an
independent third party (the “Parking Lessee”). The Garage shall be used only
for garage and public parking purposes and related uses, and provided that the
Garage contains parking spaces for no fewer than 125 automobiles, for any other
lawful non-hazardous use designated by Landlord. Landlord shall cause Parking
Lessee to make 14 parking spaces (“Tenant’s Parking Spaces”) in the Garage
available to Tenant pursuant to a separate agreement between the Parking Lessee
and Tenant, which the Parking Lessee shall reserve for Tenant’s use. Landlord
shall cause Tenant’s Parking Spaces to be reserved for Tenant for the remainder
of the Term or until such earlier time as Tenant elects upon written notice to
Landlord and the Parking Lessee to no longer reserve all or any of Tenant’s
Parking Spaces. Tenant acknowledges that it is intended that parking in the
Garage shall be exclusively on a valet basis, Tenant shall not have the right to
any specific parking space within the Garage and Landlord makes no
representation as to the specific location of Tenant’s Parking Spaces within the
Garage. Tenant’s Parking Spaces shall be used exclusively for the parking of
passenger cars (including station wagons, passenger vans and SUVs) belonging to
or leased to or operated by Tenant, any of Tenant’s permitted subtenants and
occupants, and their respective employees, contractors, visitors and invitees,
and for no other purpose. Tenant shall upon request promptly furnish to the
Parking Lessee the license numbers of the cars operated by Tenant and Tenant’s
permitted subtenants and their employees and contractors. Tenant’s use of
Tenant’s Parking Spaces shall be subject to the Rules and Regulations.


(b)Landlord, as landlord under the Lease, shall not be liable for any injury to
person or property, or for loss or damage to any automobile parked in the Garage
or its contents, resulting from theft, collision, vandalism or any other cause
whatsoever, except to the extent resulting from the negligence of Landlord or an
agent of Landlord.


(c)The Parking Lessee shall have the right to license an independent operator to
conduct a parking operation open to the public with respect to the Garage or to
conduct such operation itself.


(d)Tenant shall pay to the Parking Lessee or parking operator who shall be
licensed by the Parking Lessee to conduct a parking operation with respect to
the Garage, on the first day of each month, the amount obtained by multiplying
the number of Tenant’s Parking Spaces reserved in any given month by the Monthly
Rate.  “Monthly Rate” shall mean, for any given month during the Term, the rate
then being charged by the Parking Lessee to the general public for an equivalent
space for such month.


(e)The Parking Lessee, or the parking lot operator, as the case may be, shall
have the right to tow, at Tenant’s expense, any of Tenant’s or Tenant’s
permitted subtenants’, or their employees’, contractors’, visitors’ or
invitees’, cars that are parked outside of the Garage.


(f)The Parking Lessee may require that all cars to be parked in Tenant’s Parking
Spaces exhibit such identification as the Parking Lessee or the garage operator
may from time to time deem reasonably necessary.  Any badges, stickers or other
methods of identification so required shall be provided to Tenant for the use of
Tenant or Tenant’s permitted subtenants, or their employees, contractors,
visitors or invitees, at no cost to Tenant. The Parking Lessee shall have the
right to tow, at Tenant’s expense, any of Tenant’s or Tenant’s permitted
subtenants’, or their employees’, contractors’, visitors’ or invitees’, cars not
exhibiting such




-97-
10215331.19

--------------------------------------------------------------------------------





identification, provided that Tenant shall have been notified in writing of such
identification requirements at least 30 days prior thereto.


(g)In the event that Landlord elects not to lease the Garage to an independent
third party (i.e. the Parking Lessee) and directly or indirectly operates the
Garage, then any reference in this Section 8.22 to the Parking Lessee, or both
the Parking Lessee and Landlord, shall be deemed to mean only Landlord.


8.23 Governmental Incentives. Landlord, at Tenant’s expense, shall cooperate in
all reasonable respects with Tenant’s efforts to obtain any available
governmental and quasi-governmental benefits, incentives or entitlements;
provided, that (i) such efforts shall not result in any detriment to Landlord or
other tenants or occupants of the Project and (ii) Tenant shall, within 30 days
after receipt of each of Landlord’s invoices therefor, reimburse Landlord for
the out-of-pocket costs incurred by Landlord in connection with such
cooperation. In no event shall Landlord have any liability, nor shall Tenant’s
obligations under this Lease be affected, in the event that Tenant shall not
obtain any particular governmental or quasi-governmental benefits, incentives or
entitlements.


8.24 Confidentiality; Publicity. Without the prior written consent of the other
party (which consent shall not be unreasonably withheld, conditioned or
delayed), neither party nor such party’s affiliates or their officers,
shareholders, partners, directors, employees or representatives shall make or
provide any public statement, press release or other public disclosure
concerning the transactions contemplated by, and the terms of, this Lease,
except (i) for any such public statements or disclosures which, in the opinion
of such party’s counsel, are legally required (in which case the content of such
statements or disclosures shall be limited to what is legally required) or (ii)
to the extent required by any federal, state, local or foreign laws, or by any
rules or regulations of the United States Securities and Exchange Commission (or
its equivalent in any foreign country) or any domestic or foreign public stock
exchange or stock quotation system, that may be applicable to the parties or any
of their direct or indirect constituent owners or affiliates. In the event that
a public announcement or disclosure is permitted pursuant to clauses (i) or (ii)
of the preceding sentence, prior to making such disclosure, the disclosing party
shall notify the other party of such required public disclosure and use
reasonable efforts to coordinate with the other party with respect to the nature
and content of such disclosure.


8.25 Retail Standard. (a) Subject to Section 13.05, Landlord shall lease the
retail space in the Building to first-class retailers of at least similar
quality as that of the retailers operating retail stores (including Whole Foods)
in the Time Warner Center located at Columbus Circle, New York City as of the
date hereof (provided that a supermarket that is fixtured and maintained in a
manner that is consistent in all material respects with the first class standard
of Whole Foods at Time Warner Center as of the date hereof shall be deemed to
satisfy such standard), but in no event shall there be any produce or
merchandise carts located on Tenth Avenue or West 30th Street.


(b)Provided (i) this Lease has not been terminated, (ii) Tenant is not in
monetary default in an amount equal to or greater than $100,000.00 or material
non-monetary default, in each case, beyond applicable notice and cure periods,
(iii) Coach Tenant occupies more than 60% of the Office Premises initially
demised to Tenant under this Lease and (iv) Coach






-98-
10215331.19

--------------------------------------------------------------------------------





Tenant is Tenant under this Lease, the identity of the tenants leasing any
retail space in the Building shall be subject to the prior written approval of
Tenant, such approval not to be unreasonably withheld, conditioned or delayed,
provided that Tenant has approved (and no further consent shall be required) (1)
Whole Foods and/or Fairway (or other supermarket comparable in reputation and
quality to Whole Foods or Fairway) as an acceptable tenant for any retail space
within the Building to be operated as a supermarket and (2) the design and
aesthetics of the food hall for the Building shown on Exhibit S attached hereto.


(c)Any dispute under this Section 8.25 shall be resolved by arbitration in
accordance with the provisions of Section 8.09.


8.26 Tenant Creditworthiness. Tenant shall, from time to time (but in no event
more than two times during any 12 month period), upon request by Landlord, a
Superior Mortgagee or Superior Lessee or a prospective Superior Mortgagee or
Superior Lessee (any such party a “Requesting Party”), reasonably cooperate with
such Requesting Party in order to establish Tenant’s creditworthiness as
required by such Requesting Party (or, in the case of Landlord, as required by
Landlord or any current or prospective Superior Mortgagee or Superior Lessee) in
connection with a prospective modification of, or new, superior lease, a
prospective refinancing or modification of, or new mortgage, or a prospective
sale, assignment or financing or refinancing of Landlord’s interest in this
Lease, the Building or any interest in Landlord or any of Landlord’s direct or
indirect owners, or for any other reasonable purpose. In connection with such
cooperation, Tenant shall deliver to the Requesting Party, within 10 Business
Days after request by such Requesting Party, copies of Tenant’s most recent
balance sheet and income and expense statements and a copy of the most recent
yearly and quarterly financial statements of Tenant; provided, that Tenant shall
not in any event be obligated to furnish audited financial statements. As a
condition to Tenant’s obligation to provide such financial information to any
Requesting Party other than Landlord, prior to Tenant’s delivery of such
financial information, the Requesting Party (if such party is not Landlord)
shall execute and deliver a confidentiality agreement with respect to such
financial information substantially in the form attached hereto as Exhibit N,
subject to reasonable negotiation at the request of the Requesting Party.
Notwithstanding the foregoing, so long as the tenant hereunder is a public
company traded on a nationally recognized stock exchange, the provisions of this
Section 8.26 shall not apply and the Requesting Party shall look to the
financial information available to the general public.


8.27 Events. Tenant shall be permitted to use any portion of the Premises for
Events; provided (i) Tenant obtains (at its cost and expense) any and all
required permits, licenses and certificates therefor, (ii) Tenant shall perform
and pay for any necessary extermination, ventilation and cleaning (in excess of
normal office ventilation and cleaning) necessitated by the use of such space
for Events (it being understood that Landlord’s provision of cleaning services
shall not be extended beyond that provided for herein by reason of Landlord’s
approval of the use of such space for Events) and (iii) Tenant shall operate the
Events consistent with the standards of a First Class Office Building. “Events”
shall mean utilizing a portion of the Premises for the catering and conduct of
private events for Permitted Users or third parties, such as, without
limitation, weddings, Bar Mitzvahs, award ceremonies and/or charity events in a
first-class manner appropriate for a First Class Office Building, which event
shall be subject to the terms and conditions of this Lease including, without
limitation, the following:






-99-
10215331.19

--------------------------------------------------------------------------------





(i)Such Events shall (1) be operated in a first-class manner appropriate for a
First Class Office Building, (2) not interfere with any ingress or egress to the
Building Lobby, (3) not interfere with the operation of the Building Lobby or
the Building, and (4) not materially interfere with the use or quiet enjoyment
of other space in the Building by the other tenants or occupants.


(ii)The conduct of any Event shall be subject to (w) all Laws, (x) all Rules and
Regulations; provided that such Rules and Regulations shall not prohibit the
conduct of Events, (y) payment by Tenant to Landlord of any increases in the
premiums charged to Landlord by any insurance companies insuring the Building or
any portion thereof as a result of any such Event and any other actual
out-of-pocket costs and expenses incurred by Landlord as a result of such Event,
and (z) the requirements of any insurance companies insuring the Building or any
portion thereof.


(iii)Subject to Section 8.20, Tenant shall have the right to utilize Tenant’s
Dining Facilities to cater food and beverages for any such Events (it being
acknowledged and agreed that Tenant is not permitted to offer any catering
services for any purposes outside the Building).


Anything contained in this Lease to the contrary notwithstanding, Tenant shall
no longer have the right to use the Premises for Events and the provisions of
this Section 8.27 shall be null and void and of no further force or effect if
(a) Tenant is not a Coach Tenant and/or (b) Tenant no longer has exclusive use
of the Coach Lobby pursuant to Section 14.
8.28 Memorandum of Lease. Landlord and Tenant agree not to place this Lease of
record, but Landlord shall, contemporaneously with the execution of this Lease,
execute, acknowledge and deliver to Tenant a memorandum of this Lease in the
form attached hereto as Exhibit EE, together with all other instruments required
to record such memorandum, which Tenant shall thereafter be permitted to record.
Recording, filing and like charges imposed by any governmental agency to effect
such recording shall be paid by Tenant. Upon the termination of this Lease,
Tenant shall execute, acknowledge and deliver to Landlord all necessary
instrument(s) in recordable form evidencing a termination of this Lease and
sufficient to discharge any memorandum hereof of record, and Tenant shall pay
for all recording, filing and like charges imposed by any governmental agency to
effect such recording. Tenant’s obligations pursuant to this Section 8.28 shall
survive the expiration or earlier termination of this Lease.


8.29 REIT/UBTI Compliance.   It is the intention of Landlord and Tenant that
Rent and all sums, charges, or amount of whatever nature under this Lease
(“Lease Payments”) payable to Landlord shall, taking into account that certain
services provided pursuant to this Lease are provided by a Service Provider (as
defined below), qualify as "rents from real property" under both the Internal
Revenue Code § 512(b)(3) and § 856(d) and all related statutes, regulations,
revenue rulings, interpretations, and other official pronouncements, all as in
effect from time to time. If Landlord has been advised in writing (and a copy of
such writing is sent to Tenant) by its tax advisors that a change or potential
in law, interpretation or position regarding the Lease Payments under Internal
Revenue Code § 512(b)(3) and/or § 856(d) creates a significant risk that such
Lease Payments no longer qualify as “rents from real property”, then Landlord
shall  provide Tenant with notice of such change or potential change (together
with a reasonable written






-100-
10215331.19

--------------------------------------------------------------------------------





explanation of such tax risk) and shall request reasonable adjustments to the
calculation of the Lease Payments or to other related provisions of the Lease in
order to mitigate such tax risk.  Any such adjustment shall be subject to the
Tenant’s consent, provided that any such consent shall not be unreasonably
withheld, conditioned or delayed, and provided further, except as provided
below, it shall be unreasonable for Tenant to withhold its consent if such
adjustments, in the aggregate, produce Lease Payments that are economically
equivalent to the Tenant both before and after the adjustments and do not
otherwise adversely affect  the rights of Tenant under the Lease or the services
provided to Tenant under the Lease.  Tenant shall not be required to consent to
such adjustments if such adjustments adversely affect the manner in which Tenant
treats or accounts for the Lease Payments for accounting or financial reporting
purposes or that compliance with such adjustments would subject Tenant to
regulatory or governmentally imposed restrictions.  Tenant shall execute such
documents as Landlord reasonably requires to make such adjustments to the Lease
Payments in conformity with this Section 8.29 provided such documents are
reasonably satisfactory to Tenant.  Landlord shall reimburse Tenant for any and
all costs incurred by Tenant as a result of such adjustments including without
limitation all reasonable legal and accounting fees, costs and expenses incurred
by Tenant as a result of Landlord’s request for such adjustment.  If any service
required or permitted to be performed by Landlord pursuant to this Lease results
in "impermissible tenant service" income under Section 856 or unrelated business
taxable income, then, in lieu of the Landlord, such service may be performed by
a taxable REIT subsidiary that is affiliated with either Landlord or Landlord's
property manager, an independent contractor of Landlord or Landlord's property
manager (the “Service Provider”), provided that such services are of a quality
that is substantially the same quality or a higher quality as those provided by
Landlord prior to the Service Provider providing such services and, in all
events, such services are provided in a manner that complies with Landlord
obligations under this Lease.  If Tenant is subject to a charge under this Lease
for any such service (or otherwise incurs costs in respect of such change in
service), then, at Landlord's direction, Tenant will pay such charge either to
Landlord for further payment to the Service Provider or directly to the Service
Provider, and, in either case, (a) Landlord will credit such payment against
Additional Charges due from Tenant under this Lease for such service, and (b)
such payment to the Service Provider will not relieve Landlord from any
obligation under this Lease concerning the provisions of such service.


ARTICLE 9


Renewal Right


9.01 Renewal Right.


(a)Provided that on the date Tenant exercises the Renewal Option (i) this Lease
has not been terminated, (ii) Tenant occupies at least 5 full floors of the
Building and (iii) Landlord has not delivered to Tenant a notice electing to
terminate this Lease in accordance with Section 6.05 which remains in effect,
Tenant shall have the option (the “First Renewal Option”) to extend the initial
Term of this Lease, at Tenant’s election, for either an additional (A) 10 year
period (the “First Ten Year Renewal Term”) or (B) 5 year period (the “First Five
Year Renewal Term”), to commence at the expiration of the initial Term.


(b)The First Renewal Option shall be exercised with respect to a Renewal
Premises only and shall be exercisable by Tenant giving notice to Landlord (the
“First




-101-
10215331.19

--------------------------------------------------------------------------------





Renewal Notice”) at least 24 months before the last day of the initial Term.
Tenant shall specify in the First Renewal Notice whether Tenant elects the Ten
Year Renewal Term or the First Five Year Renewal Term (failing which Tenant
shall have been deemed to have elected the Ten Year Renewal Term). Time is of
the essence with respect to the giving of the First Renewal Notice.


(c)Provided that (x) Tenant exercised the First Renewal Option for the First
Five Year Renewal Term and (y) on the date Tenant exercises the Second Five Year
Renewal Option (i) this Lease has not been terminated, (ii) Tenant occupies at
least 5 full floors of the Building and (iii) Landlord has not delivered to
Tenant a notice electing to terminate this Lease in accordance with Section 6.05
which remains in effect, Tenant shall have the option (the “Second Five Year
Renewal Option”) to extend the term of this Lease for an additional 5 year
period (the “Second Five Year Renewal Term”), to commence at the expiration of
the First Five Year Renewal Term. For the avoidance of doubt, if Tenant elected
or is deemed to have elected the First Ten Year Renewal Option for the First
Renewal Option, then Tenant shall not have the right to the Second Five Year
Renewal Option.


(d)The Second Five Year Renewal Option shall be exercised with respect to the
designated Renewal Premises only and shall be exercisable by Tenant giving
notice to Landlord (the “Second Five Year Renewal Notice”) at least 24 months
before the last day of the First Five Year Renewal Term. Time is of the essence
with respect to the giving of the First Renewal Notice.


(e)Provided that (x) Tenant exercised either (A) the First Renewal Option for
the First Five Year Renewal Term and the Second Five Year Renewal Option or (B)
the First Renewal Option for the First Ten Year Renewal Term and (y) on the date
Tenant exercises the Second Ten Year Renewal Option (i) this Lease has not been
terminated, (ii) Tenant occupies at least 5 full floors of the Building and
(iii) Landlord has not delivered to Tenant a notice electing to terminate this
Lease in accordance with Section 6.05 which remains in effect, Tenant shall have
the option (the “Second Ten Year Renewal Option”; the First Renewal Option, the
Second Five Year Renewal Option and the Second Ten Year Renewal Option are each
a “Renewal Option”) to extend the term of this Lease for an additional 10 year
period (the “Second Ten Year Renewal Term”; the First Five Year Renewal Term,
the Second Five Year Renewal Term and the Second Ten Year Renewal Term are each
a “Renewal Term”), to commence at the expiration of the Second Five Year Renewal
Term or the First Ten Year Renewal Term, as applicable.


(f)The Second Ten Year Renewal Option shall be exercised with respect to the
designated Renewal Premises only and shall be exercisable by Tenant giving
notice to Landlord (the “Second Ten Year Renewal Notice”; the First Renewal
Notice, the Second Five Year Renewal Notice and the Second Ten Year Renewal
Notice are each a “Renewal Notice”) at least 24 months before the last day of
the Second Five Year Renewal Term or the First Ten Year Renewal Term, as
applicable. Time is of the essence with respect to the giving of the Second Ten
Year Renewal Notice.


(g)Each Renewal Option shall be exercised with respect to space selected by
Tenant and designated in the applicable Renewal Notice (the space as to which
Tenant exercises (or is deemed to have exercised) the Renewal Option pursuant to
this Section 9.01 is










-102-
10215331.19

--------------------------------------------------------------------------------





called the “Renewal Premises”); provided, that Tenant shall only have the right
to designate as the Renewal Premises either:


(i)the entire Premises demised by this Lease as of the date on which Tenant
gives the applicable Renewal Notice; or


(ii)a portion of the Premises demised by this Lease as of the date on which
Tenant gives the applicable Renewal Notice consisting of 5 or more contiguous
full floors of the then Premises starting, at Tenant’s option, with either the
highest or lowest office floor of the largest contiguous block of floors in the
Building then leased by Tenant (the “Required Space”); provided, that if Tenant
satisfies the foregoing requirements set forth in this clause (ii), (A) Tenant
may elect to include in the Renewal Premises, in addition to the Required Space,
all of the rentable area leased by Tenant on any partial floor(s) of the
Building that is located on a floor which is contiguous to the Required Space
and (B) in addition to the Required Space, Tenant may elect to renew a full or
partial floor of the Building which is not part of or contiguous to the largest
block of contiguous floors comprising the Premises (any such full or partial
floor(s) of the Building as described in this clause (B) being referred to
herein as a “Satellite Floor”); provided, that if any such Satellite Floor is
part of a contiguous block of 3 or more full or partial floors then leased by
Tenant, then the Satellite Floor(s) which Tenant may elect to include in the
Renewal Premises shall be contiguous and start, at Tenant’s option, at either
the highest or lowest office floor of such contiguous block of floors.
Notwithstanding the foregoing, any Amenity Floor shall not be required to be
contiguous to the Required Space if Tenant otherwise satisfies the requirements
of this clause (ii).


If Tenant fails in any Renewal Notice to designate the Renewal Premises, then
the Renewal Premises shall be deemed to be the entire Premises demised by this
Lease as of the date on which Tenant gives such Renewal Notice.
9.02 Renewal Rent and Other Terms. (iii) Each Renewal Term shall be upon all of
the terms and conditions set forth in this Lease, except that (i) the Fixed Rent
shall be as determined pursuant to the further provisions of this Section 9.02;
(ii) Tenant shall accept the Renewal Premises in its “as is” condition at the
commencement of the applicable Renewal Term, and Landlord shall not be required
to perform any work, to pay any work allowance or any other amount or to render
any services to make the Premises ready for Tenant’s use and occupancy or to
provide any abatement of Fixed Rent or Additional Charges, in each case with
respect to the applicable Renewal Term; (iii) Tenant shall have no option to
renew this Lease beyond the expiration of the applicable Renewal Term; (iv) the
Base PILOT Amount shall be the Taxes for the Tax Year ending immediately before
the commencement of the applicable Renewal Term; (v) the Base Impositions Amount
shall be the Impositions for the Tax Year ending immediately before the
commencement of the applicable Renewal Term; (vi) the Base Operating Amount
shall be the Operating Expenses for the Operating Year ending immediately before
the commencement of the applicable Renewal Term; (vii) all references in this
Lease to the “Premises” shall be deemed to refer to the Renewal Premises;
(viii) if the Renewal Premises consists of less than all of the then Premises,
Tenant’s Tax Share and Tenant’s Operating Share shall be proportionately
reduced; (ix) if the Renewal Premises consists of less than all of the then
Premises, then any space as to which this Lease is not being renewed shall be
delivered to Landlord one day before the first day




-103-
10215331.19

--------------------------------------------------------------------------------





of the applicable Renewal Term vacant and free of any lien or encumbrance and
otherwise in the condition required pursuant to this Lease (including, without
limitation, Sections 4.03(c) and (d)) as if such date were the expiration date
of this Lease and (x) all references in this Lease to the Expiration Date shall
be deemed to mean the last day of the Renewal Term.


(b)The annual Fixed Rent for the Renewal Premises for each Renewal Term shall be
the Fair Market Rent for such Renewal Term. “Fair Market Rent” means the fixed
annual rent that a willing lessee would pay and a willing lessor would accept
for the applicable Renewal Premises during the Renewal Term, taking into account
all relevant factors (including, without limitation, the location of the Renewal
Premises, the Class A classification of the Building and the date on which
construction thereof was completed, any additional rent that would be payable by
Tenant in respect of PILOT Payments, Impositions, Taxes (taking into account any
burn-off or loss of any tax abatements and any reset of real estate taxes
occurring during the applicable Renewal Term) and Operating Expenses, the
applicable delivery condition of the Renewal Premises and the cost (if any) to
Tenant of demolishing any existing leasehold improvements therein, and all other
relevant terms and conditions of this Lease).


(c)If Tenant timely exercises a Renewal Option, Landlord and Tenant shall
promptly commence and diligently and in good faith seek to establish the Fair
Market Rent. If Landlord and Tenant are unable to agree (for any reason) upon
the Fair Market Rent on or prior to the date that is 180 days before the last
day of the initial Term, then the Fair Market Rent shall be determined by
arbitration in the City of New York as set forth in Section 9.02(d). The Fair
Market Rent shall be determined as of the date which is 180 days before the last
day of the then existing Term.


(d)(i) Either Landlord or Tenant shall request JAMS (or, if JAMS is then no
longer in effect, the Real Estate Board of New York) to appoint an arbitrator
who shall be impartial and both parties shall be bound by any appointment so
made. If JAMS (or the Real Estate Board of New York, as applicable) shall fail
to appoint an arbitrator within 30 days after such request is made, either
Landlord or Tenant may apply to the Supreme Court, New York County to make such
appointment. The arbitrator shall be a licensed real estate broker having at
least 15 years of experience in leasing of First Class Office Buildings. As soon
as reasonably practicable after the appointment of the arbitrator, the
arbitrator shall meet with Landlord and Tenant (the “Initial Meeting”). At the
Initial Meeting, Landlord shall submit to the arbitrator its determination of
the Fair Market Rent (“Landlord’s Determination”) in a sealed envelope
contemporaneously with Tenant’s submission to the arbitrator of its
determination of the Fair Market Rent (“Tenant’s Determination”) in a sealed
envelope, whereupon the arbitrator shall open both envelopes. If one party shall
be ready, willing and able to submit its determination of the Fair Market Rent
at such Initial Meeting, but the other party shall fail to submit its
determination of the Fair Market Rent at such Initial Meeting, then the party
who is so ready, willing and able to submit its determination shall not be
required to do so, and the Initial Meeting shall be rescheduled to a date which
is not more than 6 Business Days following the Initial Meeting, at which
rescheduled Initial Meeting the arbitrator shall open both envelopes. If the
party that was not ready, willing and able to submit its determination of the
Fair Market Rent at the Initial Meeting shall not submit its determination of
the Fair Market Rent at such rescheduled meeting, the determination of the party
that was ready, willing and able to submit its determination at the Initial
Meeting shall constitute the Fair Market Rent.




-104-
10215331.19

--------------------------------------------------------------------------------





(ii)There shall be no discovery in the arbitration. On reasonable notice to the
other party, however, Tenant may inspect any portion of the Building relevant to
its claims, and Landlord may inspect any portion of the space occupied by Tenant
on the floors in issue. On or before the date that is 30 days prior to the
scheduled hearing, the parties may exchange opening written expert reports and
opening written pre-hearing statements. Opening written pre-hearing statements
shall not exceed 20 pages in length. On or before the date that is two weeks
prior to the hearing, the parties shall exchange rebuttal written expert reports
and rebuttal written pre-hearing statements. Rebuttal written pre-hearing
statements shall not exceed 10 pages in length. On or before the date that is 10
days prior to the hearing, the parties shall exchange written witness lists,
including a brief statement as to the subject matter to be covered in the
witnesses’ testimony, and submit the same contemporaneously to the arbitrator.
On or before the date that is one week prior to the hearing, the parties shall
exchange all documents which they intend to offer at the hearing. Other than
rebuttal witnesses, only the witnesses listed on the witness lists shall be
allowed to testify at the hearings. Closing arguments shall be heard immediately
following conclusion of all testimony. The proceedings shall be recorded by
stenographic means. Each party may present live witnesses and offer exhibits,
and all witnesses shall be subject to cross-examination. The arbitrator shall
conduct the four day hearing so as to provide each party with sufficient time to
present its case, both on direct and on rebuttal, and permit each party
appropriate time for cross examination; provided, that the arbitrator shall not
extend the hearing beyond two (2) days. Each party may, during its direct case,
present evidence in support of its position and in opposition to the position of
the opposing party.


(iii)The arbitrator shall make a determination of the Fair Market Rent by
selecting either the amount set forth in Landlord’s Determination or the amount
set forth in Tenant’s Determination, whichever the arbitrator determines is
closest to Fair Market Rent. The arbitrator may not select any other amount as
the Fair Market Rent. The fees and expenses of any arbitration pursuant to this
Section 9.02(d) shall be borne by the parties equally, but each party shall bear
the expense of its own arbitrator, attorneys and experts and the additional
expenses of presenting its own proof. The arbitrators shall not have the power
to add to, modify or change any of the provisions of this Lease. The arbitrator
shall be a licensed real estate broker having at least fifteen (15) years of
experience in leasing of First Class Office Buildings. After a determination has
been made of the Fair Market Rent, the parties shall execute and deliver an
instrument setting forth the Fair Market Rent, but the failure to so execute and
deliver any such instrument shall not effect the determination of Fair Market
Rent.


(e)If the final determination of Fair Market Rent shall not be made on or before
the first day of the Renewal Term, then, pending such final determination,
Tenant shall pay, as Fixed Rent for the Renewal Term, an amount equal to the
average of Landlord’s Determination and Tenant’s Determination. If, based upon
the final determination of the Fair Market Rent, the Fixed Rent payments made by
Tenant for such portion of the Renewal Term were greater than the Fair Market
Rent payable for such Renewal Term, Landlord shall credit (i) the amount of such
excess and (ii) interest on such excess at the Base Rate from the date paid
until credited, against future installments of Fixed Rent and/or Additional
Charges payable by Tenant.










-105-
10215331.19

--------------------------------------------------------------------------------





ARTICLE 10


Expansion Options


10.01 First Expansion Option. (a) Provided that on the date Tenant exercises the
First Expansion Option (i) this Lease has not been terminated, (ii) Landlord has
not delivered to Tenant a notice electing to terminate this Lease in accordance
with Section 6.05 which remains in effect, (iii) Tenant is a Coach Tenant or a
successor of a Coach Tenant by assignment of this Lease in accordance with
Article 5 and (iv) the Marketing Center Tenant did not timely exercise the
Marketing Center Renewal Option, Tenant shall have the option (the “First
Expansion Option”) to lease a single portion of the 24th floor of the Building
which shall consist of the Marketing Center Space (as defined below) (the “First
Expansion Space”). The First Expansion Option shall be exercisable by Tenant
giving Landlord notice thereof (the “First Expansion Notice”) within 30 days
after Landlord delivers the Marketing Center Space Vacancy Date Notice to Tenant
(time being of the essence). Landlord has informed Tenant that a portion of the
24th floor (the “Marketing Center Space”) of the Building is leased to the
Hudson Yards Marketing Tenant LLC (the “Marketing Center Tenant”) pursuant to
that certain Lease dated as of April 19, 2016 (as same may be amended, modified
or supplemented from time to time, the “Marketing Center Lease”). The initial
expiration date under the Marketing Center Lease is March 31, 2021 and the
Marketing Center Tenant has a 5-year renewal option to commence on the day
immediately following the expiration of the initial term (the “Marketing Center
Renewal Option”). “Marketing Center Space Vacancy Date” means (x) if the
Marketing Center Tenant exercises the Marketing Center Renewal Option, April 1,
2026 and (y) if the Marketing Center Tenant does not exercise its renewal
option, April 1, 2021. Tenant acknowledges that it has received a copy of the
Marketing Center Lease. Within 30 Business Days after the date Landlord is able
to determine the Marketing Center Space Vacancy Date, Landlord shall provide
written notice thereof (the “Marketing Center Vacancy Date Notice”) to Tenant,
which notice shall advise Tenant of the Marketing Center Space Vacancy Date;
provided, that the failure of Landlord to deliver the Marketing Center Vacancy
Date Notice shall not affect the First Expansion Option or the Marketing Center
Space Vacancy Date. For the avoidance of doubt, (1) if the Marketing Center
Tenant exercises the Marketing Center Renewal Option, then the provisions of
this Section 10.01 granting to Tenant the First Expansion Option shall be null
and void and of no further force or effect and (2) if the Marketing Center
Tenant does not exercise the Marketing Center Renewal Option and Tenant fails to
timely exercise the First Expansion Option in accordance with the terms of this
Section 10.01, then Landlord may enter into one or more leases of the First
Expansion Space with third parties on such terms and conditions as Landlord
shall determine, the First Expansion Space shall be null and void and of no
further force and effect and Landlord shall have no further obligation to offer
the First Expansion Space to Tenant.


(b)If Tenant timely gives the First Expansion Notice, then (i) on or before the
later of (x) the date that is 90 days after the giving of the First Expansion
Notice and (y) the date that is 270 days before the first day of the First ES
Delivery Period, Landlord shall give to Tenant a notice (the “First ES Response
Notice”) designating (A) the date during the First ES Delivery Period on which
Landlord expects that the First Expansion Space will become Available, subject
to holdover by the existing occupant and Unavoidable Delay (each such date, as
applicable, the “Anticipated First ES Inclusion Date”) and (B) the rentable
square footage of each such portion of the Expansion Space and (ii) subject to
Section 10.01(d) below, on the First ES Inclusion Date,




-106-
10215331.19

--------------------------------------------------------------------------------





the First Expansion Space shall become part of the Office Premises and the
Premises, without any further act on the part of Landlord or Tenant and upon all
of the terms and conditions of this Lease applicable to the Office Premises,
except that, from and after the First ES Inclusion Date:


(i)Fixed Rent shall be increased by the First ES Fair Market Rent for the First
Expansion Space and the rentable square footage of the Premises shall be
adjusted by adding the rentable square footage of the First Expansion Space
(which shall be determined in accordance with the Measurement Standard);


(ii)Each of Tenant’s Tax Share and Tenant’s Operating Share shall be
appropriately increased (provided that the method of calculating the numerator
shall be the same as the method of calculating the denominator at such time of
calculation);


(iii)Tenant shall be entitled to any rent abatement and/or work allowance
determined in accordance with Section 10.01(f) below; and


(iv)Other than as expressly set forth in this Section 10.01(b), Landlord shall
not be required to perform any work, to pay any other work allowance or any
other amount, or to render any services to make the Building or the First
Expansion Space ready for Tenant’s use or occupancy or to provide any abatement
of Fixed Rent or Additional Charges, and Tenant shall accept the First Expansion
Space in its “as is” condition on each First ES Inclusion Date; provided, that
the First Expansion Space shall be delivered in the condition to be negotiated
in good faith by Landlord and Tenant, which shall include, at a minimum, the
core bathroom finishes and all foundations, columns, girders, beams, supports,
all support and other features necessary for the installation of raised
flooring, as constructed and existing therein on the date hereof.


(c)The “First ES Delivery Period” means the 12-month period commencing on the
Marketing Center Space Vacancy Date, as applicable.


(d)The “First ES Inclusion Date” means the date upon which Landlord delivers to
Tenant vacant possession of the First Expansion Space (vacant and free and clear
of any and all tenancies and other rights of occupancy or possession), which
date shall not be prior to the first day of the First ES Delivery Period, and
upon such date the First Expansion Space shall become part of the Office
Premises and the Premises, upon all of the terms and conditions set forth in
Section 10.01. Landlord shall use reasonable efforts to deliver possession of
the First Expansion Space to Tenant on or before the applicable Anticipated
First ES Inclusion Date, including the institution and prosecution of holdover
or other appropriate proceedings against any occupant of the applicable portion
of the First Expansion Space. If Landlord is unable to deliver possession of the
First Expansion Space to Tenant for any reason on or before the applicable
Anticipated First ES Inclusion Date, Landlord shall have no liability to Tenant
therefor and this Lease shall not in any way be impaired (unless such inability
is due to a voluntary agreement by Landlord to let the existing occupant remain
in the applicable portion of the First Expansion Space for any period on or
after the applicable Anticipated First ES Inclusion Date); provided, that if
Landlord is unable to deliver possession of the First Expansion Space to Tenant
on or prior to the date which is 270 days after the Anticipated First ES
Inclusion Date, then, as Tenant’s sole and exclusive remedy therefor, Tenant may
thereafter cancel the First Expansion Notice with respect to the First Expansion
Space




-107-
10215331.19

--------------------------------------------------------------------------------





by giving notice to Landlord of Tenant’s intention to cancel the First Expansion
Notice with respect to the First Expansion Space on the date set forth in
Tenant’s notice, which date for cancellation set shall be no later than 30 days
after Tenant’s delivery of such notice and which Tenant’s notice shall be given
not less than 270 days nor more than 300 days after the Anticipated First ES
Inclusion Date and, if the First ES Inclusion Date shall not occur on or before
the date set forth in Tenant’s notice for such cancellation, then upon the date
so set forth for such cancellation, the First Expansion Notice with respect to
the First Expansion Space shall be deemed canceled and terminated and neither
party shall have any further liabilities or obligations to the other with
respect to the First Expansion Option or First Expansion Notice. This Section
10.01(d) constitutes “an express provision to the contrary” within the meaning
of said Section 223-a of the New York Real Property Law and any other law of
like import now or hereafter in effect.


(e)Promptly after the occurrence of each First ES Inclusion Date, Landlord and
Tenant shall confirm the occurrence thereof, the inclusion of the First
Expansion Space in the Premises and the rentable square footage of the First
Expansion Space by executing an instrument reasonably satisfactory to Landlord
and Tenant; provided, that failure by Landlord or Tenant to execute such
instrument shall not affect the inclusion of the applicable portion of the
Expansion Space in the Premises in accordance with this Section 10.01.


(f)“First ES Fair Market Rent” means 95% of the fixed annual rent that a willing
lessee would pay and a willing lessor would accept for the First Expansion Space
on the date that is one (1) year prior to the Marketing Center Space Vacancy
Date, taking into account all relevant factors (including, without limitation,
the location of the First Expansion Space, the Class A classification of the
Building and the date on which construction thereof was completed, any
additional rent that would be payable by Tenant in respect of PILOT Payments,
Impositions, Taxes (taking into account any burn-off or loss of any tax
abatements and any reset of real estate taxes occurring during the Renewal Term)
and Operating Expenses in respect of the First Expansion Space, the applicable
delivery condition of the First Expansion Space and the cost (if any) to Tenant
of demolishing any existing leasehold improvements therein, and all other
relevant terms and conditions of this Lease). If Tenant timely exercises the
First Expansion Option, the First ES Fair Market Rent shall be determined in
accordance with the provisions of Sections 9.02(c) and 9.02(d) hereof; provided,
that (i) all references in said Sections 9.02(c) and 9.02(d) to “Fair Market
Rent” shall be deemed to refer to “First ES Fair Market Rent” and (ii) in
conjunction with, and as a component of, the determination of First ES Fair
Market Rent, Landlord and Tenant shall establish the amount of any rent
abatement or work allowance to which Tenant shall be entitled for the First
Expansion Space, if any, based on the amount of any rent abatement or work
allowance that a willing lessee and a willing lessor would accept for the First
Expansion Space, taking into account all relevant factors (including, without
limitation, the amount of the First ES Fair Market Rent, the terms set forth in
Section 10.01(b) and the assumption set forth in the second sentence of this
Section 10.01(f)). Each party shall indicate its determination of the amount of
any rent abatement and/or work allowance to which Tenant should be entitled in
connection with the leasing of the First Expansion Space in Landlord’s
Determination or Tenant’s Determination, as applicable.


(g)If the final determination of the First ES Fair Market Rent shall not be made
on or before the applicable First ES Inclusion Date, then, pending such final
determination, Tenant shall pay, as Fixed Rent for the First Expansion Space, an
amount equal to






-108-
10215331.19

--------------------------------------------------------------------------------





the average of Landlord’s Determination and Tenant’s Determination. If, based
upon the final determination of First ES Fair Market Rent, the Fixed Rent
payments made by Tenant for the First Expansion Space were greater than the
First ES Fair Market Rent, Landlord shall credit (i) the amount of such excess
and (ii) interest on such excess at the Base Rate from the date paid until
credited, against future installments of Fixed Rent and/or Additional Charges
payable by Tenant under this Lease.


(h)“First Expansion Space Work Allowance” means any work allowance that Tenant
is entitled to pursuant to Section 10.01(f).


10.02 Second Expansion Option. (a) Provided that on the date Tenant exercises
the Second Expansion Option (i) this Lease has not been terminated, (ii)
Landlord has not delivered to Tenant a notice electing to terminate this Lease
in accordance with Section 6.05 which remains in effect and (iii) Tenant is a
Coach Tenant or a successor of a Coach Tenant by assignment of this Lease in
accordance with Article 5, Tenant shall have the option (the “Second Expansion
Option”) to lease (A) if Tenant leased the Marketing Center Space pursuant to
the First Expansion Option or if Tenant did not timely exercise the First
Expansion Option, a single portion of the 24th floor of the Building which shall
consist of the Vayner 24th Floor Space, (B) if Tenant leased the Marketing
Center Space pursuant to the First Expansion Option or if Tenant did not timely
exercise the First Expansion Option, a single portion of the 24th floor of the
Building which shall consist of the Vayner 24th Floor Space and the entire
Vayner 25th Floor Space, (C) if the Marketing Center Tenant exercised the
Marketing Center Renewal Option, the entire 24th floor of the Building or (D) if
the Marketing Center Tenant exercised the Marketing Center Renewal Option, the
entire 24th floor of the Building and the entire 25th floor of the Building (the
space Tenant elects to lease pursuant to the Second Expansion Option, the
“Second Expansion Space”). The Second Expansion Option shall be exercisable by
Tenant giving Landlord notice thereof (the “Second Expansion Notice”) on or
prior to April 1, 2025 (time being of the essence). Landlord has informed Tenant
that the entire 25th floor of the Building (the “Vayner 25th Floor Space”) and a
portion of the 24th floor (the “Vayner 24th Floor Space”; the Vayner 25th Floor
Space and the Vayner 24th Floor Space, collectively, the “Vayner Space”) is
leased to VaynerMedia, LLC pursuant to those certain Leases each dated as of
October 31, 2015 (as same may be amended, modified or supplemented from time to
time, the “Vayner Leases”). “Vayner Vacancy Date” means the initial expiration
date under the Vayner Leases, which is the 10th anniversary of the Rent
Commencement Date under the Vayner Lease in respect of the 25th floor of the
Building. Tenant acknowledges that it has received a copy of the Vayner Leases.
Within 30 Business Days after (x) the occurrence of the Rent Commencement Date
under the Vayner Lease in respect of the 25th floor of the Building, Landlord
shall provide written notice thereof (the “Vayner Vacancy Date Notice”) to
Tenant, which notice shall advise Tenant of the Vayner Vacancy Date; provided,
that the failure of Landlord to deliver the Vayner Vacancy Date Notice shall not
affect the Second Expansion Option or the Vayner Vacancy Date.


(b)If Tenant timely gives the Second Expansion Notice, then (i) on or before the
later of (x) the date that is 90 days after the giving of the Second Expansion
Notice and (y) the date that is 270 days before the first day of the Second ES
Delivery Period, Landlord shall give to Tenant a notice (the “Second ES Response
Notice”) designating (A) the date during the Second ES Delivery Period on which
Landlord expects that the Second Expansion Space (i.e., the Vayner Space and, if
applicable, the Marketing Center Space) will become Available, subject to






-109-
10215331.19

--------------------------------------------------------------------------------





holdover by each existing occupant and Unavoidable Delay (each such date, as
applicable, the “Anticipated Second ES Inclusion Date”) and (B) the rentable
square footage of each such portion of the Second Expansion Space and (ii)
subject to Section 10.02(d) below, on the Second ES Inclusion Date, the Second
Expansion Space shall become part of the Office Premises and the Premises,
without any further act on the part of Landlord or Tenant and upon all of the
terms and conditions of this Lease applicable to the Office Premises, except
that, from and after the Second ES Inclusion Date:


(i)Fixed Rent shall be increased by the Second ES Fair Market Rent for the
applicable portion of the Second Expansion Space and the rentable square footage
of the Premises shall be adjusted by adding the rentable square footage of the
applicable portion of Second Expansion Space (which shall be determined in
accordance with the Measurement Standard);


(ii)Each of Tenant’s Tax Share and Tenant’s Operating Share shall be
appropriately increased (provided that the method of calculating the numerator
shall be the same as the method of calculating the denominator at such time of
calculation);


(iii)Tenant shall be entitled to any rent abatement and/or work allowance
determined in accordance with Section 10.02(f) below; and


(iv)Other than as expressly set forth in this Section 10.02(b), Landlord shall
not be required to perform any work, to pay any other work allowance or any
other amount, or to render any services to make the Building or the Second
Expansion Space ready for Tenant’s use or occupancy or to provide any abatement
of Fixed Rent or Additional Charges, and Tenant shall accept each applicable
portion of the Second Expansion Space in its “as is” condition on the Second ES
Inclusion Date; provided, that each applicable portion of the Second Expansion
Space shall be delivered in the condition to be negotiated in good faith by
Landlord and Tenant, which shall include, at a minimum, the core bathroom
finishes and all foundations, columns, girders, beams, supports, all support and
other features necessary for the installation of raised flooring, as constructed
and existing therein on the date hereof.


(c)The “Second ES Delivery Period” means with respect to the Marketing Center
Space and the Vayner Space, as the case may be, the 12-month period commencing
on the Vayner Vacancy Date.


(d)The “Second ES Inclusion Date” means the date upon which Landlord delivers to
Tenant vacant possession of the Second Expansion Space (vacant and free and
clear of any and all tenancies and other rights of occupancy or possession),
which date shall not be prior to the first day of the Second ES Delivery Period,
and upon such date the Second Expansion Space shall become part of the Office
Premises and the Premises, upon all of the terms and conditions set forth in
Section 10.02. Landlord shall use reasonable efforts to deliver possession of
the Second Expansion Space to Tenant on or before the Anticipated Second ES
Inclusion Date, including the institution and prosecution of holdover or other
appropriate proceedings against any occupant of the applicable portion of the
Second Expansion Space. If Landlord is unable to deliver possession of the
Second Expansion Space to Tenant for any reason




-110-
10215331.19

--------------------------------------------------------------------------------





on or before the Anticipated Second ES Inclusion Date, Landlord shall have no
liability to Tenant therefor and this Lease shall not in any way be impaired
(unless such inability is due to a voluntary agreement by Landlord to let the
existing occupant remain in the applicable portion of the Second Expansion Space
for any period on or after the Anticipated Second ES Inclusion Date); provided,
that if Landlord is unable to deliver possession of the Second Expansion Space
to Tenant on or prior to the date which is 270 days after the Anticipated Second
ES Inclusion Date, then, as Tenant’s sole and exclusive remedy therefor, Tenant
may thereafter cancel the Second Expansion Notice by giving notice to Landlord
of Tenant’s intention to cancel the Second Expansion Notice on the date set
forth in Tenant’s notice, which date for cancellation set shall be no later than
30 days after Tenant’s delivery of such notice and which Tenant’s notice shall
be given not less than 270 days nor more than 300 days after the Anticipated
Second ES Inclusion Date and, if the Second ES Inclusion Date shall not occur on
or before the date set forth in Tenant’s notice for such cancellation, then upon
the date so set forth for such cancellation, the Second Expansion Notice with
respect to the Second Expansion Space shall be deemed canceled and terminated
and neither party shall have any further liabilities or obligations to the other
with respect to the Second Expansion Option or Second Expansion Notice with
respect to the Second Expansion Space. This Section 10.02(d) constitutes “an
express provision to the contrary” within the meaning of said Section 223-a of
the New York Real Property Law and any other law of like import now or hereafter
in effect.


(e)Promptly after the occurrence of the Second ES Inclusion Date, Landlord and
Tenant shall confirm the occurrence thereof, the inclusion of the Second
Expansion Space in the Premises and the rentable square footage of the Second
Expansion Space by executing an instrument reasonably satisfactory to Landlord
and Tenant; provided, that failure by Landlord or Tenant to execute such
instrument shall not affect the inclusion of the applicable portion of the
Second Expansion Space in the Premises in accordance with this Section 10.02.


(f)“Second ES Fair Market Rent” means 95% of the fixed annual rent that a
willing lessee would pay and a willing lessor would accept for the Second
Expansion Space on the date that is one (1) year prior to the Vayner Vacancy
Date, taking into account all relevant factors (including, without limitation,
the location of the Second Expansion Space, the Class A classification of the
Building and the date on which construction thereof was completed, any
additional rent that would be payable by Tenant in respect of PILOT Payments,
Impositions, Taxes (taking into account any burn-off or loss of any tax
abatements and any reset of real estate taxes occurring during the Renewal Term)
and Operating Expenses in respect of the Second Expansion Space, the applicable
delivery condition of the Second Expansion Space and the cost (if any) to Tenant
of demolishing any existing leasehold improvements therein, and all other
relevant terms and conditions of this Lease). If Tenant timely exercises the
Second Expansion Option, the Second ES Fair Market Rent shall be determined in
accordance with the provisions of Sections 9.02(c) and 9.02(d) hereof; provided,
that (i) all references in said Sections 9.02(c) and 9.02(d) to “Fair Market
Rent” shall be deemed to refer to “Second ES Fair Market Rent” and (ii) in
conjunction with, and as a component of, the determination of Second ES Fair
Market Rent, Landlord and Tenant shall establish the amount of any rent
abatement or work allowance to which Tenant shall be entitled for the Second
Expansion Space, if any, based on the amount of any rent abatement or work
allowance that a willing lessee and a willing lessor would accept for the Second
Expansion Space, taking into account all relevant factors (including, without
limitation, the amount of the Second ES Fair Market Rent, the terms set forth in
Section 10.02(b) and the assumption set forth






-111-
10215331.19

--------------------------------------------------------------------------------





in the second sentence of this Section 10.02(f)). Each party shall indicate its
determination of the amount of any rent abatement and/or work allowance to which
Tenant should be entitled in connection with the leasing of the Second Expansion
Space in Landlord’s Determination or Tenant’s Determination, as applicable.


(g)If the final determination of the Second ES Fair Market Rent shall not be
made on or before the applicable Second ES Inclusion Date, then, pending such
final determination, Tenant shall pay, as Fixed Rent for the Second Expansion
Space, an amount equal to the average of Landlord’s Determination and Tenant’s
Determination. If, based upon the final determination of Second ES Fair Market
Rent, the Fixed Rent payments made by Tenant for the Second Expansion Space were
greater than the Second ES Fair Market Rent, Landlord shall credit (i) the
amount of such excess and (ii) interest on such excess at the Base Rate from the
date paid until credited, against future installments of Fixed Rent and/or
Additional Charges payable by Tenant under this Lease.


(h)“Second Expansion Space Work Allowance” means any work allowance that Tenant
is entitled to pursuant to Section 10.02(f). “Expansion Space Work Allowance”
means the First Expansion Space Work Allowance and the Second Expansion Space
Work Allowance, as applicable.


ARTICLE 11


Right of First Offer


11.01 Offer Space Option. (a) As used herein:


(i)“Available” means, as to any space, that such space is vacant and free of any
present or future possessory right or option now existing in favor of any third
party; provided, that any space that is not leased on the date of this Lease
shall not be deemed Available unless and until such space is first leased to
another tenant and then again becomes Available. Anything to the contrary
contained herein notwithstanding, Tenant’s right of first offer pursuant to this
Section 11.01 is subordinate to (A) any right of offer, right of first refusal,
expansion right or similar right or option in favor of any third party existing
as of the date of this Lease (the “Existing Superior Rights”) and (B) Landlord’s
right to renew or extend the term of any lease to another tenant, whether or not
pursuant to an option or right set forth in such other tenant’s lease. The
Existing Superior Rights in effect on the date hereof are listed on Exhibit BB
attached hereto.


(ii)“Offer Period” means the period commencing on the Commencement Date to and
including the date that is 4 years prior to the Expiration Date (as the same may
be extended pursuant to Article 9 of this Lease).


(iii)“Offer Space” means the entirety of the 26th floor of the Building which
becomes Available and is not part of the Premises.


(b)Provided (i) this Lease has not been terminated, (ii) Landlord has not
delivered to Tenant a notice electing to terminate this Lease in accordance with
Section 6.05 which remains in effect and (iii) Tenant is a Coach Tenant or a
successor of a Coach Tenant by


-112-
10215331.19

--------------------------------------------------------------------------------





assignment of this Lease in accordance with Article 5, if at any time during the
Offer Period the Offer Space either becomes, or Landlord reasonably anticipates
that within the next 24 months (but not later than the last day of the Offer
Period) such full floor of the Offer Space will become, Available, Landlord
shall give to Tenant notice (an “Offer Notice”) thereof, specifying (A) the
rentable square footage of such Offer Space, (B) the date or estimated date that
such Offer Space has or shall become Available and (C) such other matters as
Landlord may deem appropriate for such Offer Notice.


(c)Provided that on the date that Tenant exercises an Offer Space Option (i)
this Lease has not been terminated, (ii) Landlord has not delivered to Tenant a
notice electing to terminate this Lease in accordance with Section 6.05 which
remains in effect and (iii) Tenant is a Coach Tenant or a successor of a Coach
Tenant by assignment of this Lease in accordance with Article 5, Tenant shall
have the option (the “Offer Space Option”), exercisable by notice (an
“Acceptance Notice”) given to Landlord on or before the date that is 60 days
after the date the Offer Notice was given (time being of the essence) to include
(all but not less than all of) the applicable Offer Space in the Premises.


(d)If Tenant timely delivers the Acceptance Notice, then, on the date on which
Landlord delivers vacant possession of the applicable Offer Space to Tenant (the
“Offer Space Inclusion Date”), such Offer Space shall become part of the Office
Premises and the Premises, upon all of the terms and conditions set forth in
this Lease, except (i) Fixed Rent shall be increased by the Fair Offer Rent,
(ii) Tenant’s Tax Share and Tenant’s Operating Share with respect to such Offer
Space shall be calculated on the basis of the rentable square footage of such
Offer Space set forth in the applicable Offer Notice, (iii) the Base PILOT
Amount with respect to such Offer Space shall be the CCP PILOT payable by
Landlord pursuant to the PILOT Agreement for the Tax Year ending immediately
prior to Landlord’s delivery of the applicable Offer Notice (or, if the PILOT
Cessation Date shall have occurred, the Base PILOT Amount shall be the Taxes for
the Tax Year ending immediately prior to Landlord’s delivery of the applicable
Offer Notice), (iv) the Base Impositions Amount with respect to such Offer Space
shall be the Impositions for the Tax Year ending immediately prior to Landlord’s
delivery of the applicable Offer Notice, (v) the Base Operating Amount with
respect to such Offer Space shall be the Operating Expenses for the Operating
Year ending immediately prior to Landlord’s delivery of the applicable Offer
Notice, (vi) Landlord shall not be required to perform any work, to pay any work
allowance or any other amount, or to render any services to make the Building or
such Offer Space ready for Tenant’s use or occupancy or to provide any abatement
of Fixed Rent or Additional Charges, and Tenant shall accept such Offer Space in
its “as is” condition on the applicable Offer Space Inclusion Date and (vii) as
may be otherwise set forth in the applicable Offer Notice. “Fair Offer Rent”
means 95% of the fixed annual rent that a willing lessee would pay and a willing
lessor would accept for the Offer Space, taking into account all relevant
factors (including, without limitation, the location of the Offer Space, the
Class A classification of the Building and the date on which construction
thereof was completed, any additional rent that would be payable by Tenant in
respect of PILOT Payments, Impositions, Taxes (taking into account any burn-off
or loss of any tax abatements and any reset of real estate taxes occurring
during the applicable Term) and Operating Expenses in respect of the Offer
Space, the applicable delivery condition of the Offer Space and the cost (if
any) to Tenant of demolishing any existing leasehold improvements therein, and
all other relevant terms and conditions of this Lease).






-113-
10215331.19

--------------------------------------------------------------------------------





(e)If Tenant timely delivers the Acceptance Notice, the Fair Offer Rent shall be
determined in accordance with Sections 9.02(c) and 9.02(d) hereof; provided,
that all references in said Section 9.02(d) to “Fair Market Rent” shall be
deemed to refer to “Fair Offer Rent”. If the Fair Offer Rent has not been
finally determined in accordance with this Section 11.01(e) on or before the
applicable Offer Space Inclusion Date, then pending such determination, Tenant
shall pay as Fixed Rent for the applicable Offer Space the average of the Fair
Offer Rent as determined by Landlord and the Fair Offer Rent as determined by
Tenant. If, based on the final determination of Fair Offer Rent, the Fixed Rent
payments made by Tenant for the applicable Offer Space were greater than the
Fair Offer Rent, Landlord shall credit (i) the amount of such excess and (ii)
interest on such excess at the Base Rate from the date paid until credited,
against future installments of Fixed Rent and/or Additional Charges payable by
Tenant under this Lease.


(f)If Landlord is unable to deliver possession of any Offer Space to Tenant for
any reason on or before the date on which Landlord anticipates that such Offer
Space shall be Available as set forth in the applicable Offer Notice, the
applicable Offer Space Inclusion Date shall be the date on which Landlord is
able to so deliver possession and Landlord shall have no liability to Tenant
therefor and this Lease shall not in any way be impaired; provided, that (i) in
such event Landlord shall provide at least 5 Business Days prior notice to
Tenant of the date on which Landlord will deliver possession of the applicable
Offer Space to Tenant and (ii) if Landlord is unable to deliver possession of
such Offer Space to Tenant on or prior to the date which is 270 days after the
date set forth in the applicable Offer Notice as the date on which Landlord
anticipated that such Offer Space would be Available, then, as Tenant’s sole and
exclusive remedy therefor, Tenant may thereafter cancel the applicable
Acceptance Notice by giving notice to Landlord of Tenant’s intention to cancel
the applicable Acceptance Notice on the date set forth in Tenant’s notice, which
Tenant’s notice shall be given not less than 270 days nor more than 300 days
after the date set forth in the applicable Offer Notice as the date on which
Landlord anticipated that such Offer Space would be Available and, if the
applicable Offer Space Inclusion Date shall not occur on or before the date set
forth in Tenant’s notice for such cancellation, then upon the date so set forth
for such cancellation, the applicable Acceptance Notice shall be deemed canceled
and terminated and neither party shall have any further liabilities or
obligations to the other with respect to the Offer Space Option with respect to
such Offer Space or the applicable Acceptance Notice. This Section 11.01(f)
constitutes “an express provision to the contrary” within the meaning of Section
223-a of the New York Real Property Law and any other law of like import now or
hereafter in effect.


(g)If Tenant fails timely to give an Acceptance Notice, then (i) Landlord may
enter into one or more leases of the Offer Space in question with third parties
on such terms and conditions as Landlord shall determine, the Offer Space Option
with respect to such Offer Space shall be null and void and of no further force
and effect and Landlord shall have no further obligation to offer such Offer
Space to Tenant unless and until such Offer Space is first leased to a third
party and thereafter again becomes Available, and (ii) Tenant shall, upon demand
by Landlord, execute an instrument confirming Tenant’s waiver of, and
extinguishing, such Offer Space Option unless and until such Offer Space is
leased and thereafter again becomes Available, but the failure by Tenant to
execute any such instrument shall not affect the provisions of clause (i) of
this Section 11.01(g).










-114-
10215331.19

--------------------------------------------------------------------------------





(h)Promptly after the occurrence of any Offer Space Inclusion Date, Landlord and
Tenant shall confirm the occurrence thereof and the inclusion of the applicable
Offer Space in the Premises by executing an instrument reasonably satisfactory
to Landlord and Tenant; provided, that failure by Landlord or Tenant to execute
such instrument shall not affect the inclusion of such Offer Space in the
Premises in accordance with this Section 11.01.


(i)For the avoidance of doubt, the Offer Space Option is personal to the Coach
Tenant and no Tenant other than a Coach Tenant shall be entitled to the rights
granted under this Article 11.


ARTICLE 12


Roof Rights


12.01 Roof Rights. (a) The provisions of this Article 12 shall not apply with
respect to any approval by Landlord required in connection with work relating to
the Roof Equipment installed by Tenant in connection with Tenant’s Work to the
extent Landlord’s approval has already been obtained in connection with such
Tenant’s Work, but rather shall only apply with respect to the subsequent use
and maintenance thereof. Subject to the requirements of this Section 12.01,
Tenant may install, maintain and operate, at Tenant’s sole cost and expense,
satellite dishes, antennas and other telecommunications equipment and
infrastructure (collectively, the “Roof Equipment”) in the area of the roof of
the Building shown on the plan attached hereto as Exhibit O, subject to
relocation as provided in this Article 12 or as agreed by the parties. Tenant
shall have the right, at Tenant’s sole cost and expense, to run a cable from
each area in which the Roof Equipment is located into the Premises through
conduit space shown on Exhibit L attached hereto. Upon request by Tenant,
Landlord shall provide additional shaft space for Tenant’s connection of the
Roof Equipment to the Premises or other equipment of Tenant if, at the time of
such request, in Landlord’s reasonable judgment, such additional shaft space is
available for Tenant’s use, taking into account the then existing and future
needs of other then existing and future occupants and other needs of the
Building. The size of the Roof Equipment, and the location thereof on the
structure provided therefor on the roof of the Building, shall be subject to
Landlord’s approval, not to be unreasonably withheld, delayed or conditioned;
provided that Tenant shall be entitled to use for the installation, maintenance
and operation of the Roof Equipment such portion of the area shown on Exhibit O
as is proportionate to Tenant’s leasing of space in the Building relative to the
total amount of space in the Building, on a rentable square foot basis. Tenant
acknowledges that (i) Tenant’s use of the roof of the Building is a
non-exclusive use and Landlord may permit any person or entity to use any other
portion of the roof of the Building for any use; (ii) the installation of the
Roof Equipment shall be deemed to be an Alteration; (iii) if Landlord’s
structural engineer recommends that there be structural reinforcement of the
roof of the Building in connection with the installation of the Roof Equipment,
Tenant shall, prior to any installation of the Roof Equipment, perform the same
at Tenant’s sole cost and expense in accordance with plans and specifications
approved by Landlord; (iv) without limiting the other conditions set forth in
this Section 12.01, such installation (including, without limitation, any
structural reinforcements performed in connection therewith) shall be performed
in compliance with all of the provisions of Section 4.02 and the other
provisions of this Lease applicable to Alterations; (v) Tenant, at Tenant’s
expense, shall comply with all Laws including, without limitation, any
requirement to install screening surrounding such installations, and shall
procure and maintain all necessary




-115-
10215331.19

--------------------------------------------------------------------------------





permits and approvals required therefor (Tenant hereby acknowledging that
Landlord is making no representations as to the permissibility of any Roof
Equipment on the roof of the Building by any governmental authority having
jurisdiction thereof); (vi) Tenant shall promptly repair any damage (whether
structural or non-structural) caused to the roof or any other portion of the
Building or its fixtures, equipment and appurtenances by reason of the
installation, maintenance or operation of the Roof Equipment (or, at Landlord’s
election, Landlord shall perform such repairs and Tenant shall reimburse
Landlord for the reasonable costs actually incurred by Landlord in connection
with such performance (with no profit or mark-up by Landlord) within 30 days
after rendition of a bill therefor accompanied by appropriate evidence of such
costs); (vii) the installation, operation and maintenance of the Roof Equipment
shall not interfere with the operation and maintenance of any installations
existing on the date Tenant installs the Roof Equipment and the installation,
operation and maintenance of any installations on the roof made by Landlord or
with Landlord’s permission after the date Tenant installs the Roof Equipment
(except those the location of which is mandated by Laws or another like
circumstance as to which Landlord has no control) shall not interfere with the
operation and maintenance of the Roof Equipment; (viii) if Tenant’s
installation, operation or maintenance of the Roof Equipment shall interfere
with Landlord’s rights (including, without limitation, Landlord’s right to use
any other portion of the roof of the Building for any purposes) or the rights of
other present or future tenants or occupants in the Building, or if Landlord’s
or another user’s installation, operation or maintenance of equipment on the
roof shall interfere with Tenant’s rights under this Section 12.01, then, in any
of the foregoing cases, the parties shall cooperate with one another in
eliminating such interference; provided that the cost of remedying such
interference shall be borne by the party which is suffering such interference,
unless such party was using the affected equipment prior to the use of the
interfering equipment by the interfering party, in which case the cost of
remedying such interference shall be borne by the interfering party; and (ix)
Tenant shall pay any additional or increased insurance premiums incurred by
Landlord (provided that Landlord shall have delivered to Tenant evidence of such
additional or increased insurance premiums), and shall obtain and pay for any
additional insurance coverage for the benefit of Landlord in such amount and of
such type as Landlord may reasonably require in connection with the Roof
Equipment. Upon request by Tenant containing all pertinent information, which
request shall specify the type of Roof Equipment as to which Tenant’s inquiry
relates and the manner of its intended use and, if applicable, shall include any
plans and/or specifications therefor (including for the installation thereof),
Landlord shall notify Tenant whether, as of the date of such notification, such
Roof Equipment, installed and used as specified by Tenant, would result in the
imposition on Landlord of any additional or increased insurance premiums or any
requirement for additional insurance coverage for the benefit of Landlord.


(b)Subject to the succeeding provisions of this Section 12.01(b), if the
installation, maintenance or operation of the Roof Equipment shall result in the
revocation, negation, impairment or limitation, in any manner, of any roof
warranty or guaranty for the Building, then Tenant shall reimburse Landlord for
any loss or damage sustained, or costs or expenses incurred, by Landlord as a
result thereof. Notwithstanding the foregoing, prior to the installation of any
item of Roof Equipment, at the time Tenant submits to Landlord Tenant’s plans
and specifications for such installation in accordance with the terms of
Sections 4.02 and 12.01(a), Tenant may request in writing that Landlord inform
Tenant whether such installation, or the maintenance or operation of such Roof
Equipment, in accordance with Laws, any applicable Rules and Regulations and
accepted practices and standards for the installation, maintenance and






-116-
10215331.19

--------------------------------------------------------------------------------





operation of such Roof Equipment in First Class Office Buildings, would cause
the revocation, negation, impairment or limitation of any roof warranty or
guaranty for the Building. If Tenant shall make such request and such request
shall contain a legend in not less than 14 point font bold upper case letters as
follows: “PURSUANT TO SECTION 12.01(b) OF THE LEASE, LANDLORD’S FAILURE TO
NOTIFY TENANT OF ANY ADVERSE EFFECT OF THE INSTALLATION SHOWN ON TENANT’S PLANS
AND SPECIFICATIONS ON LANDLORD’S ROOF WARRANTIES OR GUARANTIES SHALL BE DEEMED
TO BE A WAIVER OF LANDLORD’S RIGHT TO REIMBURSEMENT BY TENANT FOR COSTS
RESULTING FROM ANY SUCH ADVERSE EFFECT”, then, if Landlord fails, in Landlord’s
approval of such plans and specifications, to notify Tenant that such
installation would cause (or would under specified circumstances cause) the
revocation, negation, impairment or limitation of any roof warranty or guaranty
for the Building, Tenant shall have no obligation to reimburse Landlord for any
loss, damage, cost or expense incurred by Landlord resulting from any such
effect on any roof warranty or guaranty for the Building due to the
installation, maintenance or operation of the applicable item of Roof Equipment
in accordance with Laws, any applicable Rules and Regulations and accepted
practices and standards for the installation, maintenance and operation of such
Roof Equipment in First Class Office Buildings.


(c)Tenant shall, no later than 30 days after the expiration or earlier
termination of the Term, remove the Roof Equipment, repair any damage to the
roof of the Building caused by the installation or removal of the Roof Equipment
and restore the rooftop or any other portions of the Building to their condition
existing immediately prior to Tenant’s installation of the Roof Equipment,
reasonable wear and tear excepted, all at Tenant’s expense (or, at Landlord’s
election, Landlord shall perform such repairs and restoration and Tenant shall
reimburse Landlord for the reasonable costs actually incurred by Landlord in
connection with such performance (with no profit or mark-up by Landlord) within
30 days after rendition of a bill therefor). Landlord shall have no liability to
repair or maintain the Roof Equipment, nor shall Landlord be liable for any
damage to the Roof Equipment, except to the extent such damage is caused by the
negligence or willful misconduct of Landlord.


(d)For the purpose of installing, operating or maintaining the Roof Equipment,
Tenant shall have access to the roof of the Building at reasonable times upon
reasonable notice to Landlord, and Landlord shall have the right to require, as
a condition to such access, that Tenant (or Tenant’s employee, contractor or
other representative) at all times be supervised by the appropriate operations
personnel of Landlord who Landlord shall make available upon reasonable notice,
and Tenant agrees to pay, within 30 days after demand therefor, the established
charges for the time of such operations personnel, which charges as of the date
hereof are set forth on Exhibit H and shall be subject to increase to the extent
of Landlord’s actual increase in cost for the time of such operations personnel;
provided, that Tenant shall be subject to a 4 hour minimum charge for such
operations personnel unless supervision by such operations personnel occurs
during, immediately preceding or immediately following Business Hours on a
Business Day, in which case Tenant shall only be subject to charge in 1 hour
increments for such time.


(e)Landlord shall have the right to relocate the Roof Equipment, at Landlord’s
sole cost and expense (or at Tenant’s sole cost and expense if the relocation
shall be required due to the application of any Laws or if due to the request of
Tenant or the interference of the Roof Equipment with other roof equipment in
use prior to the installation of the Roof




-117-
10215331.19

--------------------------------------------------------------------------------





Equipment by Tenant), to any other location on the roof of the Building
(provided that such relocation shall not adversely affect, except to a de
minimis extent, the service provided by the Roof Equipment), such right to be
exercisable by Landlord giving Tenant 30 days prior notice thereof (except in
the case of emergency in which case Landlord shall give such notice as is
reasonably practicable). Tenant shall pay any amounts due to Landlord in
connection with the relocation of the Roof Equipment within 30 days after
rendition of a bill therefor. Tenant shall not have the right to object to any
new location of the Roof Equipment unless such new location shall adversely
affect, except to a de minimis extent, Tenant’s use of the Roof Equipment.


(f)The Roof Equipment shall be connected to Tenant’s submeters measuring
Tenant’s use of electricity in the Premises and Tenant shall pay all electricity
costs in connection with the use of the Roof Equipment in accordance with
Section 2.09.


(g)Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree that Tenant’s antenna on the 36th floor terrace adjacent
to the Building maintenance unit (“Tenant’s Temporary Antenna”) shown on Exhibit
O is a temporary antenna that will be removed by Tenant, at its sole cost and
expense, on or before the 4th anniversary of the Commencement Date. If Tenant
fails to remove Tenant’s Temporary Antenna on or before the 4th anniversary of
the Commencement Date, Tenant shall, no later than 30 days after receipt of a
notice from Landlord to Tenant demanding that Tenant remove same, remove
Tenant’s Temporary Antenna, repair any damage caused by the installation or
removal thereof and restore such portion of the Building to its condition
existing immediately prior to Tenant’s installation thereof, reasonable wear and
tear excepted, all at Tenant’s expense (or, at Landlord’s election, Landlord
shall perform such repairs and restoration and Tenant shall reimburse Landlord
for the reasonable costs actually incurred by Landlord in connection with such
performance (with no profit or mark-up by Landlord) within 30 days after
rendition of a bill therefor).


(h)The rights granted in this Section 12.01 are given in connection with, and as
part of the rights created under, this Lease, and are not separately
transferable or assignable. Tenant shall not resell in any form the use of the
Roof Equipment, including, without limitation, the granting of any licensing or
other rights.


ARTICLE 13


Signage; Naming; Leasing to Competitors


13.01 Signage. (a)    If Tenant satisfies the Signage Conditions, subject to
Laws, Tenant shall have the right to place Tenant identification signage (I) in
the ground floor lobby at the 10th Avenue lower level entrance (the “Building
Lobby Signage”) in the locations shown on Exhibit P-1 attached hereto, (II) in
the Coach Lobby (as hereinafter defined) in the locations shown on Exhibit P-1
attached hereto (the “Coach Lobby Signage”), (III) on the exterior of the
Building (the “Exterior Signage”) in the location shown on Exhibit P-1 attached
hereto and (IV) in the elevator banks serving the Premises in the location
identified on Exhibit P-1 attached hereto as “Lobby Elevator Signage” (the
“Elevator Bank Signage”), which right to place Elevator Bank Signage in the
location identified on Exhibit P-1 attached hereto as “Lobby Signage” shall be
exclusive to Tenant; provided, with respect to clauses (I) through (IV), that
(1) such Tenant identification signage shall be subject to Landlord’s approval
(such approval not to be




-118-
10215331.19

--------------------------------------------------------------------------------





unreasonably withheld, conditioned, or delayed) except as otherwise expressly
set forth in this Lease and provided that Landlord hereby approves the signage
dimensions and design shown on Exhibit P-1, (2) no other tenant, occupant or
other entity shall have more prominent signage at the Building than the
comparable Tenant identification signage unless such other tenant, occupant or
other entity leases or owns more rentable square footage of the Building than
does Tenant, (3) the dimensions of the Elevator Bank Signage shall be no larger
than the dimensions for such signage as shown on Exhibit P-1 and (4) such Tenant
identification signage shall be installed, maintained and repaired by Landlord
and Tenant shall reimburse Landlord for the actual costs incurred by Landlord in
connection with such installation, maintenance and repairs (with no profit or
mark-up by Landlord). Subject to Section 14.01(c), for so long as a Coach Tenant
occupies more than 50% of the Office Premises initially demised to Tenant under
this Lease, there shall be no signage in the Building Lobby, the Coach Lobby or
on the exterior of the Building except, in either case, as shown on Exhibit P-1
(it being agreed that Landlord shall have the right to replace and/or substitute
the signage of other tenants or occupants of the Building shown on Exhibit P-1
with signage in the same location and that is no larger than the dimensions for
such signage shown on Exhibit P-1); provided, that the foregoing restriction
shall not prevent Landlord from offering signage to retail tenants in the
Building reasonably adjacent to the location of the space leased by such retail
tenants in the Building that is in compliance with all applicable zoning
requirements and other applicable Laws.


(b)During any period that Tenant fails to satisfy the Signage Conditions, the
provisions of Section 16.01(a) shall not apply.


(c)“Signage Conditions” shall be satisfied if and only if (i) a Coach Tenant is
Tenant under this Lease (except that this clause (i) shall not apply with
respect to the Building Lobby Signage and the Coach Lobby Signage; provided,
that such signage shall only be granted to a Tenant which is not a Coach Tenant,
or to a permitted subtenant of Tenant, which occupies at least 5 floors of the
Building and such Building Lobby Signage and Coach Lobby Signage shall be
subject to Landlord’s reasonable consent), (ii) this Lease has not been
terminated and (iii) (x) with respect to the Exterior Signage, the Building
Lobby Signage, the Coach Lobby Signage and the provisions of Section 13.02, a
Coach Tenant occupies at least 5 full floors of the Building and (y) with
respect to the provisions of Section 13.05, a Coach Tenant occupies more than
50% of the Office Premises initially demised to Tenant under this Lease.


13.02 Naming. If Tenant then satisfies the Signage Conditions, Landlord will not
name the building for any other tenant or occupant of the Building or for any
other entity that is not a tenant or occupant of the Building. If Tenant then
satisfies the Signage Conditions, except as required by Law, there shall be no
signs at the top of the Building (such as the “MetLife” sign on top of 200 Park
Avenue, New York, New York, as of the date hereof). Notwithstanding the
foregoing, if a Coach Tenant is Tenant under this Lease, then Landlord will not
name the building for any Office Competitor of Tenant or Retail Competitor of
Tenant.


13.03 Elevator Lobby and Premises Door Signage. Subject to the provisions of
Article 4, Tenant shall have the right to display Tenant identification signage
in the elevator lobby on any full floor of the Premises which Tenant leases;
provided, that any such signage is in compliance with applicable Laws. Subject
to the provisions of Article 4, Tenant shall have the right to display Tenant
identification signage on the entrance door to Tenant’s Premises on any








-119-
10215331.19

--------------------------------------------------------------------------------





full or partial floor of the Premises which Tenant leases; provided, that any
such signage is in compliance with applicable Laws. Notwithstanding the
foregoing if Tenant shall no longer have the exclusive right to use the Coach
Lobby or if any full or partial floor in the elevator bank serving the Premises
is not leased by Tenant, then the signage of any permitted subtenant of Tenant
in the elevator lobby and/or on such permitted subtenants door to the Premises
on any full or partial floor of the Premises which Tenant leases shall be
subject to Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed so long as such signage is
consistent with Landlord’s signage criteria for the Building and is in
compliance with applicable Laws.


13.04 Signage Removal. Tenant covenants and agrees that on the expiration or
sooner termination of the Term (or, with respect to the Building Lobby Signage,
the Coach Lobby Signage, the Exterior Signage and the Elevator Bank Signage,
earlier if at any time Tenant fails to satisfy the Signage Conditions), Tenant,
at its sole cost and expense, shall reasonably promptly remove any sign or signs
installed or displayed by or on behalf of Tenant pursuant to this Article 13 or
otherwise, repair in good and workmanlike manner all damage caused by such
removal and restore the affected portion of the Building to the condition in
which it existed prior to the installation of any such sign or signs; provided,
that with respect to the Building Lobby Signage, the Coach Lobby Signage, the
Exterior Signage and the Elevator Bank Signage, Landlord shall perform such
removal, repair and restoration and Tenant shall reimburse Landlord for the
reasonable costs actually incurred by Landlord in connection with such
performance (with no profit or mark-up by Landlord).


13.05 Leasing to Competitors of Tenant. (a) If Tenant then satisfies the Signage
Conditions, Landlord shall not (i) lease any office space in the Building to an
Office Competitor of Tenant, or (ii) lease retail space in the Building to a
Retail Competitor of Tenant, in each case, without Tenant’s prior written
consent. An “Office Competitor of Tenant” means any of the entities listed on
Exhibit CC-1 attached hereto. A “Retail Competitor of Tenant” means any of the
entities listed on Exhibit CC-2 attached hereto. The entities listed on each of
Exhibit CC-1 and Exhibit CC-2 may be updated by Tenant from time to time but no
earlier than the 3rd anniversary of the date hereof and thereafter at no time
more frequently than once every three years, on a go-forward basis, provided
that (A) neither the list of Office Competitors of Tenant nor the list of Retail
Competitors of Tenant shall at any time include more than 15 entities, and both
lists shall not contain more than 21 entities in the aggregate at any time, (B)
any such update to the lists shall not apply (1) to any prospective tenant with
which Landlord is in active negotiations at the time of such update and who was
not set forth on the list prior to such update, or (2) to any then-existing
tenant, subtenant or other occupant of the Building at the time of such update
(provided, that such tenant, subtenant or other occupant was not on such list at
the time such entity entered into a lease, sublease or other occupancy agreement
at the Building), and (C) any update of the list shall only include retailers
comparable in reputation to Coach Tenant or to the competitors then listed on
the list of Office Competitors of Tenant or Retail Competitors of Tenant. For
the avoidance of doubt, L’Oreal USA, Inc. and its Affiliates shall not be deemed
to be an Office Competitor of Tenant or a Retail Competitor of Tenant.


(b)If Tenant then satisfies the Signage Conditions, Landlord shall not permit
the installation of any signs or monuments (including, without limitation,
flags, banners or








-120-
10215331.19

--------------------------------------------------------------------------------





similar items) identifying any Competitor of Tenant in either of the two plazas
directly adjacent to the Building Lobby as identified on Exhibit P-2 attached
hereto.


(c)During any period of time that Tenant fails to satisfy the Signage
Conditions, the provisions of Sections 13.05(a) and (b) shall be null and void
and of no further force or effect.


13.06 Building Exterior Lighting System. It is intended that the exterior
lighting system will initially include the specifications set forth in Exhibit U
attached hereto (subject to such operating hours and procedures as the Landlord
may determine) (the “Building Exterior Lighting System”). Landlord may change or
discontinue the Building Exterior Lighting System at any time; provided, that so
long as Coach Tenant occupies more than 50% of the Office Premises initially
demised to Tenant under this Lease, any material changes or discontinuance of
the Building Exterior Lighting System shall be subject to Tenant’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.


13.07 Coach Name. No other tenant or occupant of the Building may use the name
of Tenant or any derivative thereof to identify its Premises (for marketing
purposes or otherwise).


ARTICLE 14


Lobby


14.01 Coach Lobby. (a) Subject to the provisions of Section 14.01(c), (i) Tenant
shall have the exclusive right to use the “Coach” lobby of the Building shown on
Exhibit R attached hereto (the “Coach Lobby”) for Tenant’s employees and
visitors, (ii) Tenant shall station one or more receptionist/security guards
(the “Tenant Concierge”) at the main reception security desk in the Coach Lobby
(the “Main Lobby Desk”) for purposes of admitting visitors to the Premises (and
Landlord shall have no obligation to do so), and, subject to the further
provisions of this Section 14.01(a), shall provide a level of security in the
Coach Lobby not less than that provided by Landlord in other lobbies of the
Building and Tenant shall in all events be required to maintain security
procedures commensurate with the level of security provided in other First Class
Office Buildings, (iii) Tenant shall have the right, subject to the applicable
provisions of this Lease governing Alterations, to install telecommunications
equipment and other reasonable and customary equipment with Landlord’s
reasonable approval thereof to allow the Tenant Concierge to communicate with
Tenant at the Premises, which equipment shall constitute Tenant’s Property and
shall be maintained, repaired and replaced by Tenant at Tenant’s expense; it
being agreed that (1) any Alterations to the Coach Lobby shall be appropriate
for a First Class Office Building and (2) Landlord may, notwithstanding any
provisions of this Lease to the contrary, require Tenant to remove such
Alterations and restore the lobby to its prior condition at the end of the Term
and (iv) Tenant shall operate, maintain and repair the Coach Lobby at Tenant’s
expense to the same extent that Tenant is responsible for such obligations with
respect to the Premises. Landlord shall have no obligation to clean the Coach
Lobby in excess of the specifications applicable to office space as set forth in
Exhibit D-1 and Exhibit D-2. Any additional cleaning that Tenant desires
Landlord’s cleaning contractor to perform in the Coach Lobby shall be performed
at Tenant’s expense. Notwithstanding anything to the contrary contained herein,
if the level of security provided byLandlord in other lobbies of the Building is
in excess of the level of security provided in other First Class Office
Buildings, then such incremental costs and expenses incurred by Tenant to
maintain in the Coach Lobby the level of security provided by


-121-
10215331.19

--------------------------------------------------------------------------------





Landlord in the other lobbies of the Building that are in excess of the costs
and expenses that would otherwise be incurred by Tenant to maintain a level of
security provided in other First Class Office Buildings for such Operating Year
shall be paid by Landlord and such excess costs shall not be subject to
reimbursement by way of Operating Expenses for such Operating Year to the extent
includable therein. Notwithstanding the foregoing, Tenant acknowledges and
agrees that the level of security provided by Landlord in the other lobbies of
the Building on the date hereof is consistent with the level of security
provided in other First Class Office Buildings.


(b)Each Tenant Concierge shall be either an employee of Tenant or an employee of
a reputable contractor reasonably acceptable to Landlord, in either case, having
sufficient training to operate baggage screening and visitor identification pass
equipment. The employment (or other retention or engagement) of the Tenant
Concierge shall be at Tenant’s sole cost and expense. Tenant shall ensure that
the Tenant Concierge (i) shall not violate any of the provisions of this Lease,
(ii) shall not cause any union-related labor disharmony at the Building, (iii)
shall not interfere with the business or operations of the Building or any
tenant or other occupant thereof, (iv) shall comply with all of Landlord’s
reasonable security procedures then in effect with respect to the Building and
dress in attire appropriate for a First Class Office Building and (v) if the
Tenant Concierge is not an employee of Tenant, the contractor employing the
Tenant Concierge shall provide such liability and other customary insurance
(naming Landlord and any other party requested by Landlord as additional
insureds) as Landlord shall reasonably request. Tenant shall indemnify, defend
and hold Landlord harmless from and against any loss, cost, damage or expense
(including, but not limited to, reasonable attorneys’ fees) Landlord may incur
as a result of any act or omission of the Tenant Concierge or as a result of
Tenant’s security system or security procedures used in connection with the Main
Lobby Desk.


(c)Anything contained in this Lease to the contrary notwithstanding, the Coach
Lobby shall not be for Tenant’s exclusive use and Tenant shall reimburse
Landlord for the actual costs incurred by Landlord to convert the Coach Lobby to
a multi-tenant lobby if (i) this Lease has been terminated or (ii) Tenant shall
no longer be leasing the entire Office Premises initially demised under this
Lease. At any time during the Term when Tenant is not entitled to exclusive use
of the Coach Lobby, (1) Tenant, at its election, shall have the right to
maintain a Tenant Concierge at one of the lobby desks in the Coach Lobby
(“Tenant’s Alternative Lobby Desk”) subject to the terms and conditions of
Section 14.01(a) and (b), (2) Landlord shall have the right at any time to
remove any telecommunications equipment installed by Tenant pursuant to Section
14.01(a) that is not used in connection with Tenant’s Alternative Lobby Desk and
any other Tenant’s Property located in the Coach Lobby, (3) Landlord shall be
entitled to grant signage in the Coach Lobby to other tenants of the Building
that are or will be using the Coach Lobby and that lease at least two (2) full
floors of the Building (any such other tenant, a “Qualifying Tenant”); provided,
that Landlord shall only be entitled to grant each such Qualifying Tenant up to
two (2) signs in the Coach Lobby (it being agreed that the foregoing limit shall
apply with respect to each such Qualifying Tenant and is not a limit on the
aggregate number of signs that Landlord may grant in the Coach Lobby to all
Qualifying Tenants), (4) the provisions of Section 14.01(a)(iv) shall be null
and void; provided, that Tenant shall be required to operate, maintain and
repair Tenant’s Alternative Lobby Desk at Tenant’s expense to the same extent
that Tenant is responsible












-122-
10215331.19

--------------------------------------------------------------------------------





for such obligations with respect to the Premises and (5) notwithstanding
anything to the contrary contained in Section 14.01(a)(ii), Landlord shall
provide security for the Coach Lobby consistent with the security Landlord
provides to the other lobbies in the Building.


ARTICLE 15


Terrace Space


15.01 Terrace Space. (a) Subject to the requirements of this Section 15.01, and
for so long as the entire 23rd floor is included in the Premises, Tenant shall
be entitled to the exclusive use of the Terrace Space during all hours.
Notwithstanding the foregoing, Landlord shall at all times have access to the
Terrace Space (including access to the Atrium from the Terrace) for general
Building maintenance and window cleaning. The “Terrace Space” means the outdoor
terrace adjacent to the 23rd floor of the Building.


(b)Tenant’s use of the Terrace Space shall be at Tenant’s expense and shall be
subject to the following requirements: (i) the Terrace Space shall be deemed to
be included in the Premises for all purposes under this Lease, including,
without limitation, Tenant’s indemnity of Landlord pursuant to Section 6.12(b)
and the insurance requirements set forth in Section 7.02; provided, however,
that (x) Landlord shall not provide any of the Landlord Services set forth in
Section 3.01 to the Terrace Space and (y) any Alterations in or to the Terrace
Space shall be deemed to be Alterations affecting the exterior of the Building
and shall require Landlord’s approval in accordance with Section 4.02, (ii)
Tenant, at Tenant’s expense, shall comply with all Laws and maintain all
necessary permits and approvals required in connection with Tenant’s use of the
Terrace Space, (iii) Tenant shall pay any additional or increased insurance
premiums incurred by Landlord, and shall obtain and pay for any additional
insurance coverage for the benefit of Landlord in such amount and of such type
as Landlord may reasonably require in connection with Tenant’s use of the
Terrace Space so long as such insurance is available for purchase at
commercially reasonable rates and is consistent with the insurance required by
other landlords of First Class Office Buildings to be carried by tenants using
or leasing space similar to the Terrace Space; provided that Tenant shall not be
obligated to pay any such additional or increased insurance premiums or to
obtain and pay for any such additional insurance coverage in connection with
Tenant’s mere use of the Terrace Space for public assembly (which may include
the serving of food and/or alcohol) in accordance with Laws and in keeping with
the standards of First Class Office Buildings, (iv) if at any time Landlord’s
third party structural engineer or the engineer of record at the Building
reasonably determines that Tenant’s use of the Terrace Space necessitates
structural reinforcement of the Terrace Space in connection with the Tenant’s
use thereof, Tenant shall perform the same at Tenant’s expense in accordance
with plans and specifications approved by Landlord and (v) any equipment to be
installed by Tenant in or on the Terrace Space may not have a height higher than
the height of the top of the floor slab of the 24th floor of the Building, (x)
shall not generate an ambient noise level greater than NC-42 within the interior
of the Premises and (y) shall not emit any fumes into the interior of the
Building other than the Premises.


(c)Tenant shall not cause any of Landlord’s warranties or guaranties with
respect to the Terrace Space to be revoked, negated, impaired or limited;
provided, that if Tenant’s use of the Terrace Space shall cause the revocation,
negation, impairment or limitation, in any manner, of any such warranty or
guaranty, then Tenant shall reimburse Landlord for any




-123-
10215331.19

--------------------------------------------------------------------------------





loss or damage sustained or costs or expenses incurred by Landlord as a result
thereof. Notwithstanding the foregoing, prior to initiating any new use by
Tenant of the Terrace Space, Tenant may request in writing that Landlord inform
Tenant whether such use would cause the revocation, negation, impairment or
limitation of any warranty or guaranty for the Terrace Space. If Tenant shall
make such request and such request shall contain a legend in not less than 14
point font bold upper case letters as follows: “PURSUANT TO SECTION 15.01(c) OF
THE LEASE, LANDLORD’S FAILURE TO NOTIFY TENANT OF ANY ADVERSE EFFECT OF THE
TERRACE SPACE USE DESCRIBED HEREIN ON LANDLORD’S TERRACE SPACE WARRANTIES OR
GUARANTIES SHALL BE DEEMED TO BE A WAIVER OF LANDLORD’S RIGHT TO REIMBURSEMENT
BY TENANT FOR COSTS RESULTING FROM ANY SUCH ADVERSE EFFECT”, then, if Landlord
fails, within 30 days after receipt of such request, to notify Tenant that such
use would cause (or would under specified circumstances cause) the revocation,
negation, impairment or limitation of any warranty or guaranty for the Terrace
Space, Tenant shall have no obligation to reimburse Landlord for any loss,
damage, cost or expense incurred by Landlord resulting from any such effect on
any warranty or guaranty for the Terrace Space due to such new use of the
Terrace Space; provided that such use is conducted by Tenant in accordance with
Laws and any applicable Rules and Regulations and in keeping with the standards
of First Class Office Buildings. Landlord hereby acknowledges that Tenant shall
not be obligated to reimburse Landlord for any loss, damage, cost or expense
incurred by Landlord resulting from an adverse impact on any warranty or
guaranty for the Terrace Space in connection with Tenant’s mere use of the
Terrace Space for public assembly (which may include the serving of food and/or
alcohol) in accordance with Laws and any applicable Rules and Regulations and in
keeping with the standards of First Class Office Buildings.


(d)For so long as Tenant is entitled to exclusive use of the Terrace Space
pursuant to Section 15.01(a), Tenant shall be permitted, at Tenant’s expense, to
landscape the Terrace Space or any portion thereof; provided, that (i) such
landscaping shall not result in any leakage of water beyond the Terrace Space
and (ii) Tenant shall take all reasonable precautions, at Tenant’s expense, to
prevent any such leakage.


(e)Tenant shall, no later than 10 Business Days after the expiration or earlier
termination of the Term, remove all Tenant’s Property from the Terrace Space and
repair any damage to the Terrace Space caused by the installation or removal of
such Tenant’s Property, all at Tenant’s expense (or, at Landlord’s election,
Landlord shall perform such repairs and Tenant shall reimburse Landlord for the
reasonable costs actually incurred by Landlord in connection with such
performance (with no profit or mark-up by Landlord) within 30 days after
rendition of a bill therefor). Landlord shall have no liability for any damage
to any of Tenant’s Property located in or on the Terrace Space, except to the
extent such damage is caused by the negligence or willful misconduct of
Landlord.


(f)The rights granted in this Section 15.01 are given in connection with, and as
part of the rights created under, this Lease, and are not separately
transferable or assignable. Tenant shall not resell in any form the use of the
Terrace Space, including, without limitation, the granting of any licensing or
other rights.


(g)Landlord shall ensure that all venting from the 23rd floor of the Building
shall be done from the north side of the Building.






-124-
10215331.19

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first written above.
Landlord:                LEGACY YARDS TENANT LP
By: Legacy Yards Tenant GP LLC, its general partner
By:    /s/ L. Jay Cross ________
Name: L. Jay Cross
Title: President


Tenant:                    COACH, INC.
By:    /s/ Todd Kahn____________
Name: Todd Kahn
Title: President & Chief Administrative Officer
    
    
Tenant’s Federal Tax I.D. No.:    52-2242751_______________________




10215331.19

--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION




10215331.19

--------------------------------------------------------------------------------






EXHIBIT B-1
FLOOR PLANS
These floor plans are annexed to and made a part of this Lease solely to
indicate the Premises by outlining and diagonal marking. All areas, conditions,
dimensions and locations are approximate.




10215331.19

--------------------------------------------------------------------------------






EXHIBIT B-2
RENTABLE SQUARE FOOTAGE OF PREMISES AND BUILDING




10215331.19

--------------------------------------------------------------------------------






EXHIBIT C
RULES AND REGULATIONS






10215331.19

--------------------------------------------------------------------------------






EXHIBIT D-1
STANDARD CLEANING SPECIFICATIONS




10215331.19

--------------------------------------------------------------------------------






EXHIBIT D-2
GREEN CLEANING POLICY




10215331.19

--------------------------------------------------------------------------------






EXHIBIT E
TENANT’S INITIAL WORK PLANS




10215331.19

--------------------------------------------------------------------------------






EXHIBIT F
HVAC SPECIFICATIONS




10215331.19

--------------------------------------------------------------------------------






EXHIBIT G
ELEVATOR SPECIFICATIONS




10215331.19

--------------------------------------------------------------------------------






EXHIBIT H
CHARGES FOR LANDLORD SERVICES AND PERSONNEL




10215331.19

--------------------------------------------------------------------------------






EXHIBIT I-1
TENANT DESIGN STANDARDS




10215331.19

--------------------------------------------------------------------------------






EXHIBIT I-2
CONSTRUCTION RULES




10215331.19

--------------------------------------------------------------------------------






EXHIBIT J
INTENTIONALLY OMITTED




10215331.19

--------------------------------------------------------------------------------






EXHIBIT K
APPROVED CONTRACTORS




10215331.19

--------------------------------------------------------------------------------






EXHIBIT L
TELECOMMUNICATIONS PLAN






10215331.19

--------------------------------------------------------------------------------






EXHIBIT M-1
FORM OF SUPERIOR MORTGAGEE SNDA




10215331.19

--------------------------------------------------------------------------------






EXHIBIT M-2
FORM OF SUPERIOR LESSOR RNDA




10215331.19

--------------------------------------------------------------------------------






EXHIBIT M-3
FORM OF PILOT SNDA/RNDA




10215331.19

--------------------------------------------------------------------------------






EXHIBIT M-4
FORM OF CONDO SNDA




10215331.19

--------------------------------------------------------------------------------






EXHIBIT N
FORM OF CONFIDENTIALITY AGREEMENT




10215331.19

--------------------------------------------------------------------------------






EXHIBIT O
LOCATION FOR ROOF EQUIPMENT




10215331.19

--------------------------------------------------------------------------------






EXHIBIT P-1
SIGNAGE




10215331.19

--------------------------------------------------------------------------------






EXHIBIT P-2
PLAZA SIGNAGE PROHIBITION AREA




10215331.19

--------------------------------------------------------------------------------






EXHIBIT Q
HOIST IMPACT AREA




10215331.19

--------------------------------------------------------------------------------






EXHIBIT R
BUILDING LOBBY AND COACH LOBBY




10215331.19

--------------------------------------------------------------------------------






EXHIBIT S
DESIGN AND AESTHETICS OF FOOD HALL




10215331.19

--------------------------------------------------------------------------------






EXHIBIT T
SECURITY SPECIFICATIONS




10215331.19

--------------------------------------------------------------------------------






EXHIBIT U
Specifications for Building Exterior Lighting System




10215331.19

--------------------------------------------------------------------------------






EXHIBIT V
INSURANCE MINIMUM COVERAGE AND LIMITS


A. Insurance to be Maintained by Tenant Pursuant to Section 7.02 of the Lease
(i) Workers Compensation Insurance: providing Statutory Benefits, as required by
applicable Law, and Employer’s Liability Insurance.
Coverage A            Statutory                                Coverage
B            Employers Liability                            Bodily Injury by
Accident    $1,000,000 Each Accident                        Bodily Injury by
Disease    $1,000,000 Policy Limit                        Bodily Injury by
Disease    $1,000,000 each Employee
(ii) Commercial General Liability: including Contractual Liability, Products and
Completed Operations Liability, Broad Form Property Damage, Personal and
Advertising Injury Liability, Host Liquor Legal Liability, written on an
occurrence form, with a combined single limit of no less than $1,000,000 each
occurrence, and $2,000,000 general aggregate and $2,000,000 Products Completed
Operations aggregate, Fire Damage Liability limit of not less than $100,000 any
one fire, or such higher limits as the Landlord may from time to time request.
The policy will be on the then most current Insurance Services Office Commercial
General Liability Coverage Form No. CG 0001, or its equivalent.
(iii) Commercial Automobile Liability: including owned, hired, and non-owned
coverage with a limit of liability of no less than $1,000,000 per occurrence.
(iv) Umbrella Liability: shall be written on a form no more restrictive than the
underlying Employer’s Liability, Commercial General Liability and Commercial
Automobile Liability with a Limit of Liability of $10,000,000 per occurrence and
in the aggregate, or such higher limits as Landlord may from time to time
request.
(v) Property Insurance: Property insurance shall be purchased, on an “All Risk”
form of policy, for all merchandise, equipment and other Tenant’s Property from
time to time located in, on or about the Building and all Fixtures installed by
or on behalf of Tenant. Tenant will provide evidence that Landlord and any
Superior Mortgagees and Superior Lessors are named as loss payees on Tenant’s
certificates of insurance.
(vi) Business Income Insurance: Business income insurance shall be purchased
covering all risks required to be covered by the insurance provided for Section
(v) above.
(vii) Boiler and Machinery: (for Boiler and Machinery used exclusively by
Tenant) At all times Tenant shall maintain comprehensive boiler and machinery
insurance on a blanket basis covering all equipment, machinery and apparatus
consisting of, but not limited to boilers, heating apparatus fired and unfired
pressure vessels, air conditioning equipment, miscellaneous electrical apparatus
and their appurtenant equipment in an amount not less than the full replacement
or functional cost thereof. Such coverage shall include business income
insurance covering all risks required to be covered by the insurance provided
for in Section (v) above.




10215331.19

--------------------------------------------------------------------------------





B. Insurance to be Maintained by Tenant and/or Tenant’s Contractors Pursuant to
Section 4.02(f) of the Lease
Any contractor, subcontractor (of any tier), design consultant, sub-consultant
(of any tier), and any other party performing work in the Building on behalf of
Tenant is a “Tenant’s Contractor” for purposes of this Lease.
(i) Insurance to be Maintained by Tenant and Tenant’s Contractors
(a) Workers Compensation Insurance: providing Statutory Benefits, as required by
applicable state law and Employer’s Liability Insurance.
Coverage A            Statutory                                Coverage
B            Employers Liability                            Bodily Injury by
Accident    $1,000,000 Each Accident                        Bodily Injury by
Disease    $1,000,000 Policy Limit                        Bodily Injury by
Disease    $1,000,000 each Employee
(b) Commercial General Liability: including Contractual Liability, Products and
Completed Operations Liability, Broad Form Property Damage, Personal and
Advertising Injury Liability, Host Liquor Legal Liability, written on an
occurrence form, with a Combined Single Limit of no less than $ 1,000,000 each
occurrence, and $2,000,000 general aggregate per project, per location and
$2,000,000 Products Completed Operations aggregate, Fire Damage Liability limit
of not less than $100,000 any one fire, or such higher limits as the Landlord
may from time to time request. The policy will be on the then most current
Insurance Services Office Commercial General Liability Coverage Form No. CG
0001, or its equivalent.
(c) Commercial Automobile Liability: including owned, hired, and non-owned
coverage with a Limit of Liability of no less than $1,000,000 per occurrence.
Such policy shall include coverage for contractual liability. This coverage must
include all automotive and truck equipment used in the performance of the work
under this Lease, and must include loading and unloading of same.
(d) Umbrella Liability: shall be written on a form no more restrictive than the
underlying Employer’s Liability, Commercial General Liability and Commercial
Automobile Liability with a Limit of Liability of $5,000,000 per occurrence and
in the aggregate (or 25,000,000 with respect to any Tenant’s Contractor
performing structural work in the Building), or such higher limits as Landlord
may from time to time request. At Tenant’s discretion, the umbrella limits for
Tenant’s Contractors may be reduced.
(e) Builders Risk: Builders Risk shall be purchased (if not covered under
Tenant’s property policies) on an All Risk Policy including “Soft Costs” form
for all work performed, in amounts not less than 100% of the full completed
value of the work including materials and equipment stored on or about the job
site, while in transit to the job site and while stored away from the job site.
Policy shall include coverage for increased cost to repair or replace due to a
change in law or ordinance, earthquake, and flood.










10215331.19

--------------------------------------------------------------------------------





(ii) Insurance to be Maintained by any Tenant’s Contractor which is an Architect
or Design Professional
(a) Professional Liability: Shall be purchased by all Architects and Engineers
for Professional Liability Errors and Omissions in an amount not less that
$2,000,000 each claim and annual aggregate for the lead architect or consultant
and $1,000,000 each claim and annual aggregate for all sub-consultants, per
project with a maximum deductible of $10,000, including punitive damage coverage
and contractual liability coverage, without limitations. The policy shall have a
retroactive date that precedes the start of the design services. Such Errors &
Omission policy shall be maintained in full force and effect for the greater of
10 years or the statute of limitations from the date the relevant work is
completed. Any sub-consultant shall maintain Architects’ Errors and Omissions
Professional Liability which is no more restrictive than the prime consultant’s
policy.
C. Requirements Applicable to All Insurance Required Pursuant to this Lease
(i) Additional Insureds: The General Liability and Umbrella Liability policies
required hereunder must name Landlord, The Related Companies L.P., Oxford Hudson
Yards LLC, any Superior Lessors, any Superior Mortgagees and any of such
entities’ subsidiaries, affiliates, directors, officers, members, managers,
partners, agents, employees, and assignees, and such other entities hereafter as
may be reasonably requested by Landlord (collectively, the “Additional
Insureds”), as additional insureds. Coverage afforded to the Additional Insureds
shall apply on a primary basis. Tenant’s Contractors shall provide Endorsement
form CG 20 10 (04/13) or its equivalent and must provide coverage within the
Products and Completed Operations coverage section.
(ii) Deductibles: Any and all deductibles for the insurance policies described
in this Exhibit V shall be assumed by and for the account of Tenant or any
Tenant’s Contractor, as applicable, at the sole risk and expense of such entity.




10215331.19

--------------------------------------------------------------------------------






EXHIBIT W
CURB SPACE LOCATION




10215331.19

--------------------------------------------------------------------------------






EXHIBIT X
25TH FLOOR FAN SPACE




10215331.19

--------------------------------------------------------------------------------






EXHIBIT Y
FORM OF LANDLORD’S NON-DISTURBANCE AGREEMENT




10215331.19

--------------------------------------------------------------------------------






EXHIBIT Z
LEED CERTIFICATION REQUIREMENTS




10215331.19

--------------------------------------------------------------------------------






EXHIBIT AA
TERRA FIRMA PODIUM




10215331.19

--------------------------------------------------------------------------------






EXHIBIT BB
EXISTING SUPERIOR RIGHTS


NONE




10215331.19

--------------------------------------------------------------------------------






EXHIBIT CC-1
OFFICE COMPETITOR OF TENANT




Burberry Group PLC
Gucci Group/PPR
J. Crew Group, Inc.
LVMH Moet Hennessy Louis Vuitton SA
Michael Kors (USA), Inc.
Polo Ralph Lauren Corp.
Prada, S.p.A.
Tory Burch LLC


This list includes affiliates of the foregoing to the extent that the same
engage in a similar luxury retail goods lines of business.




10215331.19

--------------------------------------------------------------------------------






EXHIBIT CC-2
RETAIL COMPETITOR OF TENANT




American Eagle Outfitters, Inc.
Burberry Group PLC
Diane Von Furstenberg
GAP, Inc.
Gucci Group/PPR
J. Crew Group, Inc.
Jones Apparel Group, Inc.
Kenneth Cole Productions, Inc.
Li & Fung
Limited Brands, Inc.
Liz Claiborne, Inc.
LVMH Moet Hennessy Louis Vuitton SA
Michael Kors (USA), Inc.
Nike, Inc.
Phillips-Van Heusen Corp.
Polo Ralph Lauren Corp.
Prada, S.p.A.
Tory Burch LLC
Tumi, Inc.
VF Corp.


This list includes affiliates of the foregoing to the extent that the same
engage in a similar luxury retail goods lines of business.
E


10215331.19

--------------------------------------------------------------------------------






EXHIBIT DD
ARBITERS
1. Leonard Boxer
2. Martin Edelman
3. Lawrence Lipson
4. Peter Wang




10215331.19

--------------------------------------------------------------------------------






EXHIBIT EE
FORM OF MEMORANDUM OF LEASE




10215331.19

--------------------------------------------------------------------------------






EXHIBIT FF
LIST OF BCG COMPETITORS
1.
McKinsey & Company

2.
Bain & Co

3.
Booz Allen Hamilton

4.
Deloitte

5.
Oliver Wyman

6.
Roland Berger

7.
PWC& (aka Strategy&, formerly Booz & Company)

8.
Ernst & Young







10215331.19

--------------------------------------------------------------------------------






EXHIBIT GG
PUBLIC PLAZA




10215331.19

--------------------------------------------------------------------------------






EXHIBIT HH
REPLACEMENT LANDLORD’S RIGHT OF FIRST OFFER PROVISIONS




10215331.19